Exhibit 10.6

EXECUTION COPY




TRANSMISSION SERVICE AGREEMENT

by and between

NORTHERN PASS TRANSMISSION LLC,

as Owner

and

H.Q. HYDRO RENEWABLE ENERGY, INC.,

as Purchaser

Dated:  October 4, 2010





1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




TABLE OF CONTENTS

Page



ARTICLE 1 DEFINITIONS AND RULES OF INTERPRETATION

2

Section 1.1.

Definitions

2

Section 1.2.

Interpretation

23



ARTICLE 2 REGULATORY FILINGS AND REQUIRED APPROVALS

24

Section 2.1.

FERC Filing

24

Section 2.2.

Modifications to FERC Order

24

Section 2.3.

Cooperation

25

Section 2.4.

No Inconsistent Action

26



ARTICLE 3 EFFECTIVE DATE; TERM

26

Section 3.1.

Effective Date

26

Section 3.2.

Term

26

Section 3.3.

Termination Rights

26

Section 3.4.

Termination Payments

32

Section 3.5.

Allocation of Property Rights and Interests Following Termination

34

Section 3.6.

Effect of Termination

35



ARTICLE 4 COMMERCIAL OPERATION

35

Section 4.1.

Commercial Operation Date

35

Section 4.2.

Conditions Precedent to Commercial Operation

36

Section 4.3.

Delay in Commercial Operation

37



ARTICLE 5 GENERAL RIGHTS AND RESPONSIBILITIES OF THE PARTIES

39

Section 5.1.

Responsibilities of the Parties

39

Section 5.2.

Budgets and Reports

41

Section 5.3.

Insurance and Events of Loss

43

Section 5.4.

Compliance with Laws

43

Section 5.5.

Third Party Contracts

43

Section 5.6.

Equity Commitment

44

Section 5.7.

Owner's Obligation to Cure; Purchaser's Losses

44

Section 5.8.

Continuity of Rights and Responsibilities

44

ARTICLE 6 PROCEDURES FOR OPERATION AND MAINTENANCE OF THE NORTHERN PASS
TRANSMISSION LINE  44

Section 6.1.

Transmission Operating Agreement; ISO-NE Operational Control

44

Section 6.2.

Good Utility Practice; Regulatory and Reliability Requirements

45

Section 6.3.

Annual Plan and Operating Budget and Multiyear Outlook

45

Section 6.4.

Estimated Wind-Down Costs

47

Section 6.5.

Scheduled Maintenance

47

Section 6.6.

Extraordinary Capital Expenditures

47

Section 6.7.

Record of Management Committee Decisions

48





i

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ARTICLE 7 PURCHASER'S TRANSMISSION RIGHTS OVER THE NORTHERN PASS TRANSMISSION
LINE  48

Section 7.1.

Transmission Service

48

Section 7.2.

Damages Under Third Party Contracts

49

Section 7.3.

Excused Outages or Reductions

50

Section 7.4.

Non-Excused Outages or Reductions

51

Section 7.5.

Metering

52

ARTICLE 8 PAYMENT FOR TRANSMISSION SERVICE OVER THE NORTHERN PASS TRANSMISSION
LINE  52

Section 8.1.

Transmission Service Payment; Application of Formula Rate

52

Section 8.2.

Service Life

55

Section 8.3.

Capital Structure

55

Section 8.4.

Return on Equity

55

Section 8.5.

Cost Recovery of AC Upgrades

56

Section 8.6.

Transfer and Cost Recovery of AC Line

57



ARTICLE 9 RIGHTS UPON EXPIRATION OF TERM

59

Section 9.1.

Rollover Rights

59

Section 9.2.

Reimbursement of Capital Costs

60

Section 9.3.

Retirement and Decommissioning

60



ARTICLE 10 RESALE OF TRANSMISSION SERVICE

66

Section 10.1.

Resale Rights of Purchaser

66

Section 10.2.

Capacity Releases for Daily and Hourly Use

67

Section 10.3.

OASIS

67

Section 10.4.

Proceeds from Capacity Releases and Transmission Resales

68

Section 10.5.

Owner's Rights and Obligations

69



ARTICLE 11 REAL POWER LOSSES, CONGESTION AND CAPACITY RIGHTS

69

Section 11.1.

Real Power Losses

69

Section 11.2.

Other Rights

69



ARTICLE 12 ANCILLARY SERVICES

70

Section 12.1.

Responsibility for Ancillary Services

70

Section 12.2.

Revenues from Ancillary Services

70



ARTICLE 13 MANAGEMENT COMMITTEE

70

Section 13.1.

Management Committee

70

Section 13.2.

Appointment and Authority of Managers

71

Section 13.3.

Term of Managers; Resignation, Removal and Vacancies

71

Section 13.4.

Meetings; Attendance

72

Section 13.5.

Rules

72

Section 13.6.

Action by the Management Committee

72

Section 13.7.

Action by Written Consent

72

Section 13.8.

Telephonic Meetings

73

Section 13.9.

Impasse between the Managers

73





ii

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY






ARTICLE 14 BILLING AND PAYMENTS

73

Section 14.1.

Invoices

73

Section 14.2.

Reconciliation; Audit Rights

74

Section 14.3.

Procedures for Billing Disputes

75

Section 14.4.

Reporting of Revenue Credits

76

Section 14.5.

Interest

76

Section 14.6.

Obligation to Make Payments

76

Section 14.7.

Offsets

76

 

 

ARTICLE 15 EVENTS OF DEFAULT AND REMEDIES

77

Section 15.1.

Purchaser Defaults

77

Section 15.2.

Owner Defaults

77

Section 15.3.

Remedies Upon Purchaser Default

78

Section 15.4.

Remedies Upon Owner Default

79

Section 15.5.

Disputes

81

 

 

ARTICLE 16 FORCE MAJEURE

81

Section 16.1.

Definition

81

Section 16.2.

Conditions

81

Section 16.3.

Events of Loss

82

Section 16.4.

Extended Outages; Extended Term

83

Section 16.5.

Insurance Proceeds

84

 

 

ARTICLE 17 FINANCIAL ASSURANCES

84

Section 17.1.

Parent Guaranty

84

Section 17.2.

Purchaser's Lien

89



ARTICLE 18 DISPUTE RESOLUTION

91

Section 18.1.

Referral to the Management Committee

91

Section 18.2.

Disputes to be Resolved by FERC

92

Section 18.3.

Arbitration

93

Section 18.4.

Equitable Remedies

96



ARTICLE 19 LIMITATION OF REMEDIES

96



ARTICLE 20 MODIFICATION OF THIS AGREEMENT

97

Section 20.1.

Certain Changes to Formula Rate

97

Section 20.2.

Other Modifications

97

 

 

ARTICLE 21 INDEMNIFICATION

97

Section 21.1.

Purchaser Indemnity

97

Section 21.2.

Owner Indemnity

98

Section 21.3.

Procedures

98

Section 21.4.

Defenses

99

Section 21.5.

Cooperation

99

Section 21.6.

Recovery

99

Section 21.7.

Subrogation

99





iii

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY






ARTICLE 22 REPRESENTATIONS, WARRANTIES AND COVENANTS

100

Section 22.1.

Mutual Representations and Warranties

100

Section 22.2.

Additional Representations and Warranties of Purchaser

100

Section 22.3.

Additional Representations and Warranties of Owner

102

Section 22.4.

NO OTHER REPRESENTATIONS OR WARRANTIES

103

 

ARTICLE 23 TRANSFER OF INTERESTS

103

Section 23.1.

No Transfer of Interests

103

Section 23.2.

Exceptions

104

Section 23.3.

Collateral Assignment

104



ARTICLE 24 MISCELLANEOUS

105

Section 24.1.

Governing Law

105

Section 24.2.

Entire Agreement

105

Section 24.3.

Severability

105

Section 24.4.

Notices

105

Section 24.5.

Waiver; Cumulative Remedies

107

Section 24.6.

Confidential Information

107

Section 24.7.

No Third-Party Rights

108

Section 24.8.

Permitted Successors and Assigns

108

Section 24.9.

Relationship of the Parties

108

Section 24.10.

Construction

108

Section 24.11.

Counterparts

108

Section 24.12.

Survival

108

Section 24.13.

Language

108

Section 24.14.

Headings and Table of Contents

109

Section 24.15.

Waiver of Immunities

109








iv

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ATTACHMENTS

A.

HVDC Transmission Project

B.

Formula Rate Sheet

C.

List of Owner Approvals

D.

List of Canadian Approvals

E-1.

Form of Purchaser Guaranty

E-2.

Form of Owner Guaranty

F.

Subordination Terms

G.

Letter Agreement

H.

Example of Calculation of Levelized Monthly Decommissioning Payment

I.

Example of Calculation of Refund of Amounts Subject to Late Payment Interest





v

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




TRANSMISSION SERVICE AGREEMENT

This TRANSMISSION SERVICE AGREEMENT (this "Agreement"), dated as of October 4,
2010 (the "Execution Date"), is made and entered into by and between Northern
Pass Transmission LLC, a limited liability company organized and existing under
the laws of the State of New Hampshire ("Owner"), and H.Q. Hydro Renewable
Energy, Inc., a corporation organized and existing under the laws of the State
of Delaware ("Purchaser").  Owner and Purchaser are hereinafter sometimes also
referred to individually as a "Party" or collectively as the "Parties."

W I T N E S S E T H:

WHEREAS, Purchaser is an indirect, wholly-owned subsidiary of Hydro-Québec (as
defined below);

WHEREAS, Purchaser anticipates that surplus power, which consists predominantly
of low-carbon and renewable hydroelectricity, will be available from the
Hydro-Québec System (as defined below) for export into the U.S.;

WHEREAS, on May 22, 2009, FERC (as defined below) issued a declaratory order, as
thereafter confirmed by FERC on December 29, 2009, approving the structure of a
cost-based, participant-funded transmission project to deliver power from the
Province of Québec into New England (as defined below), including a long-term
bilateral transmission service agreement with a cost-based rate ceiling, subject
to FERC approval of such agreement under Section 205 of the Federal Power Act
(as defined below);

WHEREAS, in order to permit the delivery of power from the Hydro-Québec System
for sale into the U.S., Hydro-Québec TransÉnergie ("TransÉnergie"), a division
of Hydro-Québec, intends to develop, construct, own and maintain a 1,200 MW
+/-300 kV high-voltage direct current ("HVDC") transmission line from the
converter station at the Des Cantons substation in the Province of Québec to the
U.S. Border (as defined below) (as further delineated in the diagram in
Attachment A, the "Québec Line");

WHEREAS, Hydro-Québec Production ("HQP"), another division of Hydro-Québec,
intends to acquire from TransÉnergie firm transmission service over the Québec
Line to permit the delivery of at least 1,200 MW of power into the U.S.;

WHEREAS, Purchaser intends to acquire from HQP, or another Affiliate (as defined
below) of Purchaser, electrical capacity and the associated electrical energy at
the U.S. Border for resale into the U.S.;

WHEREAS, Owner is a single purpose, indirect subsidiary of Northeast Utilities
(as defined below) and NSTAR (as defined below), created to develop, construct,
own and maintain a 1,200 MW +/-300 kV HVDC transmission line extending from the
U.S. Border to a direct current ("DC") to alternating current ("AC") converter
station to be located near the Webster substation in the City of Franklin in the
State of New Hampshire (the transmission line and converter station, as more
fully described in Attachment A, the "HVDC Line");





1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




WHEREAS, in order to interconnect the HVDC Line with the bulk power systems in
New England, Owner intends to develop, construct, own and maintain a radial 345
kV AC transmission line extending from the southern terminus of the HVDC Line to
the Deerfield substation in the State of New Hampshire (together with the
Franklin substation at its northern terminus and the associated equipment at its
southern terminus, as more fully described in Attachment A, the "AC Line," and
together with the HVDC Line, the "Northern Pass Transmission Line");

WHEREAS, ISO-NE (as defined below) may require, and Purchaser may desire,
certain AC Upgrades (as defined below) to be developed, constructed, owned and
maintained by certain transmission owners other than Owner (which may include
Affiliates of Northeast Utilities or NSTAR) within their existing service
territories in New England in order to interconnect the Northern Pass
Transmission Line with the New England Transmission System (as defined below) in
a safe and reliable manner, and Purchaser may desire the construction of certain
Additional AC Upgrades (as defined below);

WHEREAS, Owner desires to sell to Purchaser Firm Transmission Service (as
defined below) and Additional Transmission Service (as defined below), and
Purchaser desires to acquire from Owner Firm Transmission Service and Additional
Transmission Service, at the rates and on the terms and conditions hereinafter
set forth.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS AND RULES OF INTERPRETATION

Section 1.1.

Definitions.  As used herein, the following terms shall have the following
respective meanings:

"AC" has the meaning provided in the recitals to this Agreement.

"AC Line" has the meaning provided in the recitals to this Agreement.

"AC Line Agreement" has the meaning provided in Section 8.6(c).

"AC Line Owner" has the meaning provided in Section 8.6(f).

"AC Upgrade Approvals" means, collectively, any Governmental Approvals or Third
Party Consents, in each case, that are required to commence construction of the
AC Upgrades.

"AC Upgrade Costs" has the meaning provided in Section 8.5(c).





2

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




"AC Upgrade Owners" means, collectively, any Person responsible for constructing
one or more AC Upgrades pursuant to a Facilities Agreement.

"AC Upgrades" means, collectively, (a) any additions, upgrades, reinforcements
or other modifications to the New England Transmission System that ISO-NE
determines pursuant to Section I.3.9 of the ISO-NE Tariff to be required, at a
minimum, to interconnect the Northern Pass Transmission Line at the Delivery
Point with the New England Transmission System and (b) any such other additions,
upgrades, reinforcements or modifications that are (i) identified as part of the
transmission project interconnection review by ISO-NE of the Northern Pass
Transmission Line in connection with the Section I.3.9 process that Purchaser
desires to be constructed and (ii) described in a written notice given by
Purchaser to Owner within sixty (60) days after the issuance by ISO-NE of the
final Section I.3.9 report.  The facilities designated as AC Upgrades may be
subject to change in accordance with Section 8.6(g)(iii).

"Additional AC Upgrades" means, collectively, any additions, upgrades,
reinforcements or other modifications to the New England Transmission System
identified in the Forward Capacity Market qualification process for the sale of
1,200 MW of electrical capacity over the Northern Pass Transmission Line that
Purchaser desires to be constructed; provided that Purchaser has notified Owner
in writing of such intent within ten (10) Business Days after the date on which
a capacity sale for 1,200 MW over the Northern Pass Transmission Line is first
cleared in the Forward Capacity Market.

"Additional Financing" means any revolving credit loan or any other financing or
indebtedness of any nature for which Owner is liable (other than the Term
Financing) (a) that is incurred by Owner to finance or refinance any direct or
indirect costs and expenses in connection with the Northern Pass Transmission
Line (i) before the Distribution Date (A) under a short-term borrowing
arrangement between Owner and one or more of its Affiliates pursuant to the
terms of the Northeast Utilities System Money Pool, as filed with FERC, as such
terms may be amended from time to time, or (B) at an interest rate not to exceed
the lesser of (1) Northeast Utilities' actual cost of borrowing and (2) LIBOR
plus two hundred twenty-five (225) basis points, or (ii) after the Commercial
Operation Date and (b) the costs for which are recoverable under the Formula
Rate in accordance with Article 8.  Additional Financing, together with
contributions to the equity capital of Owner, shall fund such costs and expenses
in a manner consistent with Owner's obligations under Section 5.6 and Section
8.3(a).

"Additional Lender" means any Person that commits to provide Additional
Financing.

"Additional Transmission Service" has the meaning provided in Section 7.1.2.

"Affiliate" means, with respect to a specified Person, any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with the specified Person; provided, however, that, with respect to Purchaser, a
Person shall not be an "Affiliate" of Purchaser unless such Person is
Hydro-Québec (including, for the avoidance of doubt, a division of Hydro-Québec)
or Controlled by Hydro-Québec.





3

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




"AFUDC" means Owner's allowance for funds used during construction of the
Northern Pass Transmission Line, as calculated in accordance with FERC's Uniform
System of Accounts.

"Agreement" has the meaning provided in the preamble to this Agreement.

"Alternate Manager" has the meaning provided in Section 13.2(a).

"Ancillary Services" means Ancillary Services, as defined in the ISO-NE Tariff.

"Annual Plan and Operating Budget" means an annual statement that sets forth in
reasonable detail the projected Revenue Requirement for the applicable period,
including interest expenses, Taxes and all other costs or expenses that are (a)
projected to be incurred during the applicable period in connection with the
Northern Pass Transmission Line and (b) recoverable under the Formula Rate in
accordance with Article 8.  Without limiting the generality of the foregoing,
the Annual Plan and Operating Budget shall include the Maintenance Plan and the
Capital Plan.

"Applicable Law" means any duly promulgated federal, national, state, provincial
or local law, regulation, rule, ordinance, code, decree, judgment, directive or
judicial or administrative order, permit or other duly authorized and valid
action of any Governmental Authority, including any binding interpretation of
any of the foregoing by any Governmental Authority, which is applicable to a
Person, its property or a transaction.

"Authorized Representatives" has the meaning provided in Section 13.2(a).

"Average Availability" has the meaning provided in Section 16.4(c).

"Base ROE" means the ROE of the New England transmission owners accepted or
approved by FERC for Regional Transmission Service, excluding any incentive or
other adders approved by FERC.

"Bankruptcy Code" means the United States Bankruptcy Code, 11 U.S.C. § 101 et
seq.

"Budgeted Amount" has the meaning provided in Section 17.1.1(d)(iii).

"Business Day" means any day except Saturday, Sunday or any other day on which
the Federal Reserve member banks are required or authorized to close for
business.

"Canadian Approvals" means, collectively, those Governmental Approvals and Third
Party Consents, in each case, that are required to commence construction of the
Québec Line in a manner consistent with Attachment A, other than the Operational
Approvals, all as set forth in Attachment D.

"Canadian Regulatory Event" means a determination by Purchaser, including a
reasonable basis for such determination, that (a) one or more Canadian Approvals
(i) is reasonably unlikely to be obtained by the Third Anniversary despite the
use of commercially





4

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




reasonable efforts by Purchaser and its Affiliates or (ii) contains or is
reasonably likely to contain modifications or conditions that are reasonably
unacceptable to Purchaser or its Affiliates or (b) the continuation by Purchaser
or one or more of its Affiliates of the regulatory or other processes required
to obtain one or more Canadian Approvals would be reasonably likely to have a
material adverse effect on the business, operations or financial condition of
Purchaser or one or more of its Affiliates.

"Capital Plan" means an annual plan for the capital expenditures to maintain the
Northern Pass Transmission Line in accordance with Good Utility Practice in
order to provide Firm Transmission Service, which plan shall include a
description of the scope and nature of the Planned CapEx, the planned outages
and overhauls of the Northern Pass Transmission Line associated therewith, and a
budget itemized on a monthly basis for the same, which budget shall include all
Planned CapEx Costs projected to be incurred with respect to the foregoing
activities.

"Capital Structure" means the ratio of (a) the total amount of Owner's debt
divided by Owner's total capitalization to (b) the total amount of Owner's
equity capital divided by Owner's total capitalization, as such amounts are
determined from time to time in accordance with FERC's Uniform System of
Accounts.

"Capped Guaranteed Obligations" has the meaning provided in Section
17.1.1(a)(i).

"Carrying Charges" has the meaning provided in Section 8.1.2(e)(iii).

"COD Notice" has the meaning provided in Section 4.1(c).

"Commercial Operation" means the availability of the Northern Pass Transmission
Line for the provision of Firm Transmission Service in accordance with this
Agreement.

"Commercial Operation Date" has the meaning provided in Section 4.1(c).

"Commissioning" means (a) with respect to Northern Pass Transmission Line, the
start-up and testing activities required to demonstrate that the Northern Pass
Transmission Line is ready for Commercial Operation and (b) with respect to the
Québec Line, the start-up and testing activities required to demonstrate that
the Québec Line is ready for commercial operation, consistent with Section
4.2(f).

"Confidential Information" means (a) any documents, analyses, compilations,
studies, or other materials prepared by or information received from a Party or
its representatives that contain or reflect written or oral data or information
that is privileged, confidential, or proprietary and that is marked or otherwise
clearly identified as "confidential" or "proprietary" or with words of like
meaning, or (b) any subsequently prepared documents, analyses, compilations,
studies, or other materials or information that are derived from any of the
documents, analyses, compilations, studies, or other materials or information
described in the foregoing clause (a).  Without limiting the generality of the
foregoing, all information provided to Purchaser or Owner or their respective
Managers under Section 2.3(a)(iii), Section 5.1.2(e)(iii), Section 5.2.1(a),
Section 5.2.2(a), Section 5.2.3(a), Section 5.2.4(b), Section 6.3(a), Section
6.3(b)(iv), Section






5

1014917.31-D.C. Server 1A - MSW


 

 

 


 

6.4(a), Section 6.6(a), Section 9.3.2(a), Section 14.2(b), Section 17.1.1(f) and
Section 18.1(a) shall be deemed to be Confidential Information, whether or not
such information is marked as "confidential" or "proprietary."

"Consent" means, with respect to a Person, any approval, consent, permit,
license, decree, certificate or other authorization of or from such Person.

"Construction Authorizations" means, collectively, those Governmental Approvals
and Third Party Consents, in each case, that are required to commence
construction of the Northern Pass Transmission Line, other than the Operational
Approvals.

"Construction Budget and Schedule" has the meaning provided in Section 5.2.2(a).

"Construction Contract" means any contract entered into by Owner that provides
for the engineering, procurement or construction of the Northern Pass
Transmission Line.

"Construction Costs" means, collectively, all direct and indirect costs that are
(a) incurred by Owner in connection with the Northern Pass Transmission Line
before the Commercial Operation Date and recorded in FERC Account No. 107 –
Construction Work in Progress (including costs incurred before the Effective
Date that are included in such account, but excluding costs associated with the
drafting and negotiation of this Agreement) and (b) recoverable under the
Formula Rate in accordance with Article 8.

"Construction Loan Agreement" means an agreement by and between Owner, as
borrower thereunder, and Hydro-Québec Lender, pursuant to which Hydro-Québec
Lender shall finance a portion of the Project Costs with loans to Owner on a
senior secured basis.  Loans under the Construction Loan Agreement, together
with contributions to the equity capital of Owner, shall fund all Project Costs
in a manner consistent with Owner's obligations under Section 5.6 and Section
8.3(a).

"Construction Phase" means the period commencing forty-six (46) days after the
issuance of the FERC Order and ending on the day immediately preceding the
Commercial Operation Date or upon the earlier termination of this Agreement
pursuant to its terms (regardless of whether or not any such day is a Business
Day).

"Construction Progress Report" has the meaning provided in Section 5.2.4(b).

"Contract Capacity" means (a) 1,200 MW or (b) such lesser amount as may be
established by the Commissioning of the Northern Pass Transmission Line, in each
case, as measured at the Delivery Point.

"Contract Year" means each calendar year during the Term, except that (a) the
first Contract Year shall commence on the Commercial Operation Date and
terminate on the following December 31st and (b) the final Contract Year shall
terminate at the end of the Term.

"Control" (including its correlative meanings "Controlled by" and "under common
Control with") means, with respect to a Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the specified Person,





6

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




whether through ownership of voting securities or partnership or other ownership
interests, by contract or Applicable Law or otherwise.  Notwithstanding anything
herein to the contrary, each of Northeast Utilities and NSTAR shall be deemed to
"Control" Owner for purposes of this Agreement.

"Contractor" means Hydro-Québec Contractor or any other Person that agrees to
provide engineering, procurement or construction services with respect to the
Northern Pass Transmission Line pursuant to a Construction Contract.

"Cost-of-Service Estimate" means a non-binding statement that sets forth in
reasonable detail a good faith estimate of the Revenue Requirement for the first
full year during the Operation Phase calculated in accordance with the Formula
Rate and applicable FERC rules and regulations.

"Critical Energy Infrastructure Information" means any information defined as
Critical Energy Infrastructure Information by FERC pursuant to 18 C.F.R. §
388.113, and shall include all Critical Infrastructure Protection (CIP)
standards (CIP-002 through CIP-009) established by NERC.

"DC" has the meaning provided in the recitals to this Agreement.

"Decommissioning" means the performance of the work required to (a) retire the
Northern Pass Transmission Line and dismantle the materials, equipment and
structures comprising the Northern Pass Transmission Line and (b) restore and
rehabilitate any land affected by the construction or dismantlement of the
Northern Pass Transmission Line, in each case, as required by Applicable Law.

"Decommissioning Costs" means, collectively, any costs and expenses that are
incurred by Owner to Decommission the Northern Pass Transmission Line in
accordance with this Agreement.

"Decommissioning Estimate" has the meaning provided in Section 9.3.3(c).

"Decommissioning Fund" has the meaning provided in Section 9.3.3(b).

"Decommissioning Liquidated Damages" has the meaning provided in the Purchaser
Guaranty.

"Decommissioning Payment Date" has the meaning provided in Section 9.3.3(c).

"Decommissioning Payment Formula " means the following formula:

c

[(1 + c)60 – 1]

Where:

c is the reasonably expected monthly rate of return on amounts deposited into
the Decommissioning Fund (expressed as a percentage).





7

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




"Decommissioning Payment Period" has the meaning provided in Section 9.3.3(a).

"Decommissioning Plan" has the meaning provided in Section 9.3.2(a).

"Delivery Point" means the southern terminus of the Northern Pass Transmission
Line at the Deerfield substation in the State of New Hampshire, as illustrated
in Attachment A.  This definition may be subject to change in accordance with
Section 8.6(g)(i).

"Design Capability" means the maximum amount of electric power that the
materials, equipment and structures comprising the HVDC Transmission Project
will be designed to transfer bidirectionally in a safe and reliable manner,
which amount shall be sufficient to permit the north-to-south delivery of not
less than 1,200 MW of electrical energy at the Delivery Point.

"Design Materials" means, collectively, any engineering or technical study,
project design, report, analysis, compilation, regulatory filing or other
similar data or document prepared by Owner, any Affiliate of Owner or any
third-party contractor in connection with the Northern Pass Transmission Line,
other than any privileged communications or proprietary intellectual property
rights.

"Determined Cap" means the amount determined in accordance with Section 17.1.1
from time to time.

"Development Phase" means the period commencing on January 1, 2009 and ending on
the day immediately preceding the commencement of the Construction Phase or upon
the earlier termination of this Agreement pursuant to its terms (regardless of
whether or not any such day is a Business Day).

"Dispute" means any dispute, controversy or claim of any kind whatsoever arising
out of or relating to this Agreement, including the interpretation of the terms
hereof or any Applicable Law that affects this Agreement, or the transactions
contemplated hereunder, or the breach, termination or validity thereof.

"Dispute Notice" has the meaning provided in Section 18.1(a).

"Distribution Date" means the date on which funds are initially distributed by
Hydro-Québec Lender under the Construction Loan Agreement.

"Effective Date" has the meaning provided in Section 3.1.

"EPC Costs" means, collectively, any costs and expenses for which Owner is
liable pursuant to any Construction Contract, other than costs and expenses for
which Purchaser shall have agreed in writing to reimburse to Owner in the event
this Agreement is terminated under Section 3.3.3.  For the avoidance of doubt,
"EPC Costs" shall include any penalties, damages, fees or other amounts that
Owner is required to pay as a result of the termination of any Construction
Contract, other than penalties, damages, fees or other amounts for which
Purchaser shall have agreed in writing to reimburse to Owner in the event this
Agreement is terminated under Section 3.3.3.





8

1014917.31-D.C. Server 1A - MSW

EXECUTION COPY




"Estimated Wind-Down Costs" means the aggregate amounts described in clause (c)
of the definition of "Owner's Costs" that reasonably would be expected to be
incurred by Owner upon an early termination of this Agreement, subject to the
exclusions to such definition.

"Excluded Claims" means any (a) claims of any Affiliate of Purchaser arising
under the TransÉnergie OATT, (b) claims of any Persons residing in, or arising
from events in, the Province of Québec (other than claims of any Persons
residing in the Province of Québec that arise out of physical injuries suffered
in the U.S.) and (c) claims arising out of a contract between Purchaser and any
third party.

"Excused Outages" has the meaning provided in Section 7.3(a).

"Execution Date" has the meaning provided in the preamble to this Agreement.

"Existing Guaranty" has the meaning provided in Section 17.1.1(e).

"Expert Arbitration" has the meaning provided in Section 18.3.1(b).

"Expert Arbitrator" means a natural person who (a) is neutral and impartial, (b)
has knowledge and expertise in the electric power industry, (c) has not had any
commercial relationship with any Party or an Affiliate of a Party (whether as an
employee, contractor or otherwise) for at least five (5) years before being
appointed an arbitrator hereunder and (d) is fluent in the English language.  A
natural person shall not qualify as an "Expert Arbitrator" if his or her spouse,
children, parents or siblings (x) has a financial interest in the outcome of any
Dispute or (y) does not satisfy the criteria described in the foregoing clause
(c).

"Expert Arbitrator Candidates" has the meaning provided in Section 18.3.1(a).

"Export Authorizations" means one or more Export Authorizations issued by the
U.S. Department of Energy as required for the exportation of electric power into
Canada.

"Extended Outage" has the meaning provided in Section 16.4(a).

"Extraordinary CapEx" means, collectively, any capital improvements and
projected upgrades, replacements and repairs to the Northern Pass Transmission
Line that are (a) required to maintain the Northern Pass Transmission Line in
accordance with Good Utility Practice in order to provide Firm Transmission
Service and (b) not set forth in the Capital Plan for the applicable period.

"Extraordinary CapEx Costs" means, collectively, all direct and indirect costs
and expenses that are (a) incurred by Owner in connection with Extraordinary
CapEx and (b) recoverable under the Formula Rate in accordance with Article 8.

"Extraordinary CapEx Plan" has the meaning provided in Section 6.6(a).

"Facilities Agreement" has the meaning provided in Section 8.5(a).





9

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




"Federal Power Act" means the United States Federal Power Act of 1935, as
amended, 16 U.S.C. § 791a et seq.

"FERC" means the Federal Energy Regulatory Commission, or any successor
regulatory agency that administers the Federal Power Act.

"FERC Amendment" has the meaning provided in Section 2.2(b)(i).

"FERC Authorization" means, collectively, any FERC order authorizing Owner to
provide Firm Transmission Service and Additional Transmission Service, including
the FERC Order and any authorization from FERC with respect to the Transmission
Operating Agreement, Interconnection Agreements or Facilities Agreements.

"FERC Order" has the meaning provided in Section 2.2(a)(i).

"FERC's Uniform System of Accounts" means 18 C.F.R. Part 101 (2009).

"Financial Transmission Rights" means Financial Transmission Rights, as defined
in the ISO-NE Tariff.

"Financing Parties" means, collectively, Hydro-Québec Lender, the Term Loan
Lender and any Additional Lender.

"Firm Transmission Service" has the meaning provided in Section 7.1.1.

"Force Majeure" has the meaning provided in Section 16.1(a).

"Formula Rate" means the formula set forth in Attachment B, which formula shall
be used to calculate the Transmission Service Payments in accordance with the
provisions hereof.

"Good Utility Practice" means those design, construction, operation,
maintenance, repair, removal and disposal practices, methods, and acts that are
engaged in by a significant portion of the electric transmission industry in the
United States during the relevant time period, or any other practices, methods
or acts that, in the exercise of reasonable judgment in light of the facts known
at the time a decision is made, could have been expected to accomplish a desired
result at a reasonable cost consistent with good business practices,
reliability, safety and expedition.  Good Utility Practice is not intended to be
the optimum practice, method, or act to the exclusion of others, but rather to
be a spectrum of acceptable practices, methods, or acts generally accepted in
such electric transmission industry for the design, construction, operation,
maintenance, repair, removal and disposal of electric transmission facilities in
the United States.  Good Utility Practice shall not be determined after the fact
in light of the results achieved by the practices, methods, or acts undertaken
but rather shall be determined based upon the consistency of (a) the practices,
methods, or acts when undertaken with (b) the standard set forth in the first
two (2) sentences of this definition at such time.

"Governmental Approval" means (a) any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order,





10

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




judgment, or decree of, by or with, (b) any required notice to, (c) any
declaration of or with, or (d) any registration by or with, any Governmental
Authority, including any FERC Authorization.

"Governmental Authority" means any government or agency or other political
subdivision thereof, including any province, state or municipality, or any other
governmental, quasi-governmental, judicial, executive, legislative,
administrative, regulatory, public or statutory instrumentality, authority,
body, agency, commission, department, board, bureau or entity exercising
judicial, executive, legislative, administrative or regulatory functions, any
court or arbitrator with authority to bind a party at law, and shall include, to
the extent exercising powers delegated by any Governmental Authority acting
under Applicable Law, NERC and ISO-NE.

"Hourly Availability" means, with respect to any hour, the availability of the
Northern Pass Transmission Line, which shall equal the (a) the Total Transfer
Capability for such hour, divided by (b) the Contract Capacity, expressed as a
percentage; provided, however, that, for any hour, the availability of the
Northern Pass Transmission Line shall not exceed one hundred percent (100%).

"HQP" has the meaning provided in the recitals to this Agreement.

"HVDC" has the meaning provided in the recitals to this Agreement.

"HVDC Line" has the meaning provided in the recitals to this Agreement.

"HVDC Transmission Project" means, collectively, (a) the Québec Line and (b) the
Northern Pass Transmission Line.

"Hydro-Québec" means Hydro-Québec, a body politic and corporate, duly
incorporated and regulated by the Hydro-Québec Act (R.S.Q., Chapter H-5).  As of
the Execution Date, Hydro-Québec has four divisions:  HQP, TransÉnergie,
Hydro-Québec Distribution and Hydro-Québec Équipment.

"Hydro-Québec Contractor" means one or more Affiliates of Purchaser that agree
to provide engineering, procurement or construction services with respect to the
Northern Pass Transmission Line pursuant to a Construction Contract.

"Hydro-Québec Lender" means Hydro-Québec acting in its capacity as lender under
the Construction Loan Agreement.

"Hydro-Québec System" means, collectively, (a) certain generating stations,
located in the Province of Québec and owned and operated by Hydro-Québec or its
subsidiaries, that produce electric power, which consists predominantly of
low-carbon and renewable hydroelectricity, (b) hydroelectric power produced by
certain independent power producers, which power Hydro-Québec or its
subsidiaries has contractual rights to purchase and resell, and (c) other power
purchased by Hydro-Québec or its subsidiaries from third parties for resale.

"ICC" has the meaning provided in Section 18.3.1(c).





11

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




"Immunities Act" mean the United States Foreign Sovereign Immunities Act of
1976, 28 U.S.C. § 1602 et seq.

"Impasse" has the meaning provided in Section 13.9.

"Income Tax" means any tax imposed on net income by any Governmental Authority.

"Indemnification Notice" has the meaning provided in Section 21.3.

"Indemnified Party" has the meaning provided in Section 21.3.

"Indemnifying Party" has the meaning provided in Section 21.3.

"Initial Allowance" means the amount, expressed in megawatt-hours, equal to (a)
the Contract Capacity, multiplied by (b) 720.

"Insolvency Event" means, with respect to a Person, such Person (a) becomes
"insolvent," as defined in the Bankruptcy Code, or otherwise becomes bankrupt or
insolvent under any Insolvency Laws, (b) has a liquidator, administrator,
receiver, custodian, trustee, conservator or similar official appointed with
respect to such Person or any material portion of such Person's assets or such
Person consents to such appointment, or a foreclosure action is instituted with
respect to any material portion of such Person's assets, (c) files a voluntary
petition or otherwise authorizes or commences a proceeding or cause of action
under the Bankruptcy Code or Insolvency Laws, (d) has an involuntary petition
filed against it or acquiesces in the commencement of a proceeding or cause of
action as the subject debtor under the Bankruptcy Code or Insolvency Laws, which
petition is not dismissed within thirty (30) days after the filing thereof or
results in the issuance of an order for relief against such Person, (e) makes or
consents to an assignment of its assets in whole or in part, or any general
arrangement for the benefit of creditors, or a common law composition of
creditors, or (f) generally is unable to pay its debts as they fall due, or
admits in writing to such inability.

"Insolvency Laws" means any bankruptcy, insolvency, reorganization or similar
laws of the U.S., Canada, or other Governmental Authority, as applicable, other
than the Bankruptcy Code.

"Interconnection Agreements" means, collectively, (a) an agreement by and among
Owner, TransÉnergie and ISO-NE that sets forth such parties' respective rights
and obligations following the interconnection at the U.S. Border of the Northern
Pass Transmission Line with the Québec Line and (b) an agreement by and among
Owner, PSNH and ISO-NE that sets forth such parties' respective rights and
obligations following the interconnection at the Delivery Point of the Northern
Pass Transmission Line with certain transmission facilities owned by PSNH.  The
Interconnection Agreements shall address cost responsibilities and shall include
provisions, both technical and otherwise, for safe and reliable interconnected
operations of the HVDC Transmission Project following Commercial Operation
(including use of the HVDC Transmission Project for the delivery of electric
power in emergency circumstances).





12

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




"Invoice" means, with respect to a calendar month, an invoice that sets forth
the amounts owed to Owner by Purchaser with respect to such month in reasonable
detail to evidence the basis for individual billings and charges.

"ISO-NE" means ISO New England Inc., or its successor organization.

"ISO-NE Approval" means approval by ISO-NE to operate the Northern Pass
Transmission Line at 1,200 MW.

"ISO-NE Definitions Manual" means the ISO New England Manual for Definitions and
Abbreviations, Manual M-35, as in effect from time to time.

"ISO-NE Rules" means the ISO-NE Tariff and all ISO-NE manuals, rules,
procedures, agreements or other documents relating to the reliable operation of
the electric system in New England and the purchase and sale of electrical
energy, electrical capacity and ancillary services, as such govern market
participants with respect thereto in the operating jurisdiction of ISO-NE, as in
effect from time to time, including the ISO-NE Definitions Manual; provided that
such documents are publicly accessible.

"ISO-NE Tariff" means the ISO New England Inc. Transmission, Markets and
Services Tariff, FERC Electric Tariff No. 3, as in effect from time to time, on
file with FERC, or its successor tariff.

"kV" means kilovolt.

"Letter Agreement" means that certain Letter Agreement for Recovery of Northern
Pass Transmission Line Project Development Costs, of even date herewith, a copy
of which is attached hereto as Attachment G and made a part hereof.

"Levelized Monthly Decommissioning Payment" has the meaning provided in Section
9.3.1(b).

"LIBOR" means the British Bankers' Association Interest Settlement Rate per
annum for deposits in U.S. Dollars (for a term comparable to the interest period
selected by Owner in accordance with the Loan Documents for the applicable
Additional Financing described in clause (a)(i)(B) of the definition thereof),
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers' Association for the display of such Association's Interest
Settlement Rates for U.S. Dollar deposits) as of 11:00 a.m. (London, England
time) or if such Page 3750 is unavailable for any reason, the rate that appears
on the Reuters Screen ISDA Page as of such date and such time.

"Loan Agreements" means, collectively, (a) the Construction Loan Agreement, (b)
the Term Loan Agreement and (c) the loan and credit agreements entered into by
Owner with respect to any Additional Financing.





13

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




"Loan Documents" means the Loan Agreements and the other instruments and
documents evidencing or securing the obligations of Owner to the Financing
Parties under the Loan Agreements.

"Loss Occurrence" means any material loss of, destruction of or damage to, or
any condemnation of, the Northern Pass Transmission Line due to an event of
Force Majeure.

"Maintenance Plan" means an annual plan for the management, operation and
ordinary maintenance of the Northern Pass Transmission Line, which plan shall
include a description of the scope and nature of the planned operating and
maintenance programs and planned and preventive maintenance procedures for the
Northern Pass Transmission Line, the scheduled maintenance and other planned
outages of the Northern Pass Transmission Line, and a budget itemized on a
monthly basis for the same, which budget shall include all projected O&M Costs
projected to be incurred with respect to the foregoing activities.

"Management Committee" has the meaning provided in Section 13.1.

"Manager" has the meaning provided in Section 13.2(a).

"Market Products" means, collectively, all products (however entitled and
whether existing now or in the future) that (a) are recognized under ISO-NE
Rules, (b) derive from the acquisition of transmission service over the Northern
Pass Transmission Line under this Agreement, and (c) can be sold for
consideration or otherwise have economic value, including electrical energy,
electrical capacity and ancillary services, including reserve products
(including spinning and non-spinning reserves).

"Material Adverse Effect" means, with respect to a Party, a material adverse
effect on the ability of such Party to perform any of its obligations under this
Agreement.

"Membership Pledges" has the meaning provided in Section 17.2.1.

"Minimum Average Availability" means seventy-five percent (75%) of the Contract
Capacity.

"Multiyear Outlook" has the meaning provided in Section 6.3(a).

"MW" means megawatt.

"MWh" means megawatt-hour.

"Necessary Administrative Functions" has the meaning provided in Section
10.3(c)(i).

"NEPOOL" means the New England Power Pool and the entities that collectively
participate in the New England Power Pool.

"NERC" means the North American Electric Reliability Corporation, or its
successor organization.





14

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




"Net Decommissioning Costs" means Decommissioning Costs, less any Salvage
Proceeds; provided, however, that if the Salvage Proceeds exceed the
Decommissioning Costs, then the Net Decommissioning Costs shall equal Zero
Dollars ($0).

"Net Present Value of Owner's Equity Return" means the amount obtained by
discounting the ROE portion of all remaining Transmission Service Payments that
would have been recoverable under this Agreement absent the termination thereof
using the ROE (as established pursuant to Section 8.4(b)) in effect as of the
applicable termination date, which amount shall be calculated in accordance with
customary financial practice and at a discount factor equal to the Base ROE in
effect as of the applicable termination date.

"New England" means, collectively, the State of Maine, State of New Hampshire,
State of Vermont, Commonwealth of Massachusetts, State of Rhode Island and State
of Connecticut.

"New England Transmission System" means New England Transmission System, as
defined in the ISO-NE Tariff.

"Non-Excused Outage" has the meaning provided in Section 7.4.1.

"Northeast Utilities" means Northeast Utilities, a public utility holding
company organized and existing as a voluntary trust under the laws of the
Commonwealth of Massachusetts.

"Northern Pass Transmission Line" has the meaning provided in the recitals to
this Agreement.  This definition may be subject to change in accordance with
Section 8.6(g)(ii).

"NPCC" means the Northeast Power Coordinating Council, Inc., or its successor
organization.

"NPCC Approval" means approval by NPCC to operate the Northern Pass Transmission
Line at 1,200 MW.

"NSTAR" means NSTAR, a public utility holding company organized and existing as
a voluntary association under the laws of the Commonwealth of Massachusetts.

"O&M Costs" means, collectively, all direct and indirect costs and expenses that
are (a) incurred by Owner during the Operation Phase in connection with the
operation and maintenance of the Northern Pass Transmission Line (excluding
Decommissioning Costs) and (b) recoverable under the Formula Rate in accordance
with Article 8.

"OASIS Administrator" has the meaning provided in Section 10.3(c).

"OASIS Provider" has the meaning provided in Section 10.3(a).

"OATT Payments" has the meaning provided in Section 4.3.1(b)(i).





15

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




"Operation Phase" means the period commencing on the Commercial Operation Date
and ending upon the expiration of the Term or earlier termination of this
Agreement pursuant to its terms (regardless of whether or not any such day is a
Business Day).

"Operational Approvals" means, collectively, (a) the ISO-NE Approval and (b) the
NPCC Approval.

"Other Regulatory Event" means a determination by Purchaser, including a
reasonable basis for such determination, that one or more Operational Approvals
(a) is reasonably unlikely to be obtained by the Third Anniversary or (b)
contains or is reasonably likely to contain modifications or conditions that are
reasonably unacceptable to Purchaser or its Affiliates.

"Other Transmission Rights" means collectively, any Financial Transmission
Rights (or any similar concept), auction revenue rights or other financial or
physical transmission rights, in each case, whether existing now or in the
future, associated with the Northern Pass Transmission Line or AC Upgrades.

"Outstanding Claim" has the meaning provided in Section 17.1.1(e).

"Owner" has the meaning provided in the preamble to this Agreement.

"Owner Approvals" means, collectively, (a) the Construction Authorizations and
(b) those other Governmental Approvals and Third Party Consents, in each case,
that are required to develop, construct, own and operate the Northern Pass
Transmission Line, other than the Operational Approvals, all as set forth in
Attachment C.

"Owner Default" has the meaning provided in Section 15.2.

"Owner Delay" has the meaning provided in Section 4.3.1(a).

"Owner Guaranty" has the meaning provided in Section 17.1.2(a), as in effect
from time to time.

"Owner Indemnified Party" has the meaning provided in Section 21.1.

"Owner Retained Property" means, collectively, (a) all fee simple and other
interests in real property (including rights-of-way, other easements and
leasehold interests in real property), (b) proprietary intellectual property and
(c) other intangible property (including development rights), in each case,
associated with the Northern Pass Transmission Line.

"Owner's Costs" means an amount equal to the sum of the following, without
duplication, (a) all costs and expenses incurred by Owner before the applicable
termination date (whether payable before, on or after such date) that would have
been recoverable under this Agreement (including under Section 8.1.4, without
altering the otherwise applicable burden of proof set forth in Section 8.1.4(b)
for prudency challenges) absent the termination thereof, other than
Decommissioning Costs and costs and expenses incurred with respect to any Owner
Retained Property, plus (b) the debt component of AFUDC, as accrued on the
applicable portion





16

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




of the costs described in the foregoing clause (a) in accordance with Section
8.1.2 and included in the calculation of Rate Base, plus (c) all wind-down
costs, penalties, damages, fees and other amounts that Owner is required to pay
to third parties as a result of the termination of this Agreement, any
Facilities Agreement or any other contract or lease (excluding contracts or
leases with respect to Owner Retained Property) entered into in connection with
the Northern Pass Transmission Line or the AC Upgrades, including, for the
avoidance of doubt, any penalties, damages, fees or other amounts for which
Owner is liable under the Loan Agreements as a result of the prepayment of the
loans made to Owner thereunder, but excluding any Decommissioning Costs.  In no
event shall any penalties, damages, fees or other amounts that Owner is required
to pay to its Affiliates qualify as "Owner's Costs" unless Owner is liable for
such penalties, damages, fees or amounts pursuant to a transaction or other
arrangement that is on terms and conditions at least as favorable to Owner, when
taken as a whole, as would have been obtained (at the time entered into) in a
comparable arm's-length transaction or arrangement with a Person other than an
Affiliate of Owner; provided, however, that, if such transaction or arrangement
has been accepted or approved by FERC or any other Governmental Authority that
specifically reviews the Affiliate relationship in such transaction or
arrangement, then such transaction or arrangement shall be deemed to be a
comparable arm's-length transaction or arrangement.  For the avoidance of doubt,
the amounts described in the foregoing two (2) sentences shall not include any
amounts previously charged to Purchaser and recovered by Owner under the Formula
Rate.

"Owner's Costs Plus EAFUDC" means an amount equal to the sum of the following,
without duplication, (a) Owner's Costs, plus (b) the equity component of AFUDC,
as accrued on the applicable portion of Owner's Costs in accordance with Section
8.1.2 and included in the calculation of Rate Base.  For the avoidance of doubt,
the amounts described in the foregoing sentence shall not include any amounts
previously charged to Purchaser and recovered by Owner under the Formula Rate.

"Owner's Initial Deadline" has the meaning provided in Section 4.3.1(a).

"Owner's Final Deadline" has the meaning provided in Section 4.3.1(b).

"Panel" has the meaning provided in Section 18.3.1(a).

"Parties" and "Party" have the meanings provided in the preamble to this
Agreement.

"Person" means any legal person, including any natural person, domestic or
foreign corporation, limited liability company, general or limited partnership,
joint venture, association, joint stock company, business trust, estate, trust,
enterprise, unincorporated organization, any Governmental Authority, or any
other legal or commercial entity.

"Planned CapEx" means, collectively, the planned capital improvements and
projected upgrades, replacements and repairs to the Northern Pass Transmission
Line.

"Planned CapEx Costs" means, collectively, all direct and indirect costs and
expenses that are (a) incurred by Owner in connection with Planned CapEx and (b)
recoverable under the Formula Rate in accordance with Article 8.





17

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




"Position Statement" means a statement of a Party's position on a particular
matter or issue and a summary of facts and arguments supporting that position.

"Pre-COD Expenses" mean all costs and expenses that are (a) incurred by Owner in
connection with the Northern Pass Transmission Line and the AC Upgrades before
the Commercial Operation Date and not included in FERC Account No. 107 –
Construction Work in Progress (including the AC Upgrade Costs associated with AC
Upgrades that are placed-in-service before the Commercial Operation Date and are
included in the regulatory asset described in Section 8.1.2(e), but excluding
costs and expenses associated with the drafting and negotiation of this
Agreement) and (b) recoverable under the Formula Rate in accordance with Article
8.

"Preliminary Monthly Decommissioning Payment" has the meaning provided in
Section 9.3.3(a)(i).

"Preliminary Budget and Schedule" has the meaning provided in Section 5.2.1(a).

"Prior Claims" has the meaning provided in Section 17.1.1(e).

"Project Assets" means, collectively, all materials, equipment and structures
owned by Owner, excluding the Owner Retained Property.

"Project Budget" means, collectively, (a) a budget consisting of line item
estimates of all Project Costs, including reasonable contingency amounts applied
to individual line item estimates or to the Project Costs as a whole, and (b) a
budget of estimated AC Upgrade Costs projected to be incurred before the
Commercial Operation Date in such detail as can reasonably be obtained by Owner
from the AC Upgrade Owners, recognizing that one or more Project Budgets will be
completed and delivered before the date on which the AC Upgrades are formally
identified under this Agreement.

"Project Costs" means, collectively, (a) the Construction Costs, and (b) the
Pre-COD Expenses.

"Project Debt" means Owner's debt to finance the costs and expenses incurred by
Owner in connection with the Northern Pass Transmission Line under (a) the
Construction Loan Agreement, (b) the Term Loan Agreement and (c) the loan and
credit agreements entered into by Owner with respect to any Additional
Financing, the aggregate amount of which debt shall be consistent with Owner's
obligations under Section 5.6 and Section 8.3(a).

"Project Debt Obligations" means all obligations of every nature of Owner from
time to time owed to any Financing Party under the Loan Documents, whether for
principal, interest or payments for early termination of interest rate hedging
agreements, fees, expenses, indemnification or otherwise and all guarantees of
any of the foregoing.  Notwithstanding the foregoing, unless otherwise agreed in
writing by Purchaser, if the outstanding principal amount of the Project Debt
Obligations (together with the face amount of letters of credit and the amount
of unfunded commitments under the Loan Documents) is in excess of the principal
amount of Project Debt that Owner is permitted to incur consistent with its
obligations under Section 5.6 and Section 8.3(a), then Project Debt Obligations
shall include only (a) that portion of the principal amount of Project Debt that
Owner is so permitted to incur consistent with its





18

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




obligations under Section 5.6 and Section 8.3(a), plus (b) interest, fees and
reimbursement obligations in respect of such portion of such principal amount,
plus (c) any other principal consisting of capitalization or funding of such
interest, fees or reimbursement obligations.

"Project Schedule" means a schedule setting forth the proposed engineering,
procurement, construction and testing milestone schedule for (a) the Northern
Pass Transmission Line based upon the Construction Contracts and (b) the AC
Upgrades based upon such information as can reasonably be obtained by Owner from
the AC Upgrade Owners, recognizing that one or more Project Schedules will be
completed and delivered before the date on which the AC Upgrades are formally
identified under this Agreement.

"PSNH" means Public Service Company of New Hampshire, a corporation organized
and existing under the laws of the State of New Hampshire.

"PTF" has the meaning provided in Section 8.6(b).

"Purchaser" has the meaning provided in the preamble to this Agreement.

"Purchaser Default" has the meaning provided in Section 15.1.

"Purchaser Guaranty" has the meaning provided in Section 17.1.1(a), and includes
any Purchaser Guaranty reissued in accordance with Section 17.1.1(g) or Section
17.1.1(i).

"Purchaser Indemnified Party" has the meaning provided in Section 21.2.

"Purchaser Mortgage" has the meaning provided in Section 17.2.1.

"Purchaser's Deadline" has the meaning provided in Section 4.3.2(b).

"Purchaser's Decommissioning Balance" has the meaning provided in Section 9.3.4.

"Purchaser's Lien" has the meaning provided in Section 17.2.1.

"Purchaser's Security Documents" has the meaning provided in Section 17.2.1.

"Québec Damages" has the meaning provided in Section 7.4.2.

"Québec Line" has the meaning provided in the recitals to this Agreement.

"Rate Base" has the meaning provided in Section III.A. of Attachment B.

"Rate Base Calculation" has the meaning provided in Section 16.3(c)(i).

"Real Power Losses" means energy consumed by the electrical impedance
characteristics of the Northern Pass Transmission Line.

"Reconstruction Costs" means, with respect to a Loss Occurrence, collectively,
all costs and expenses that are (a) incurred by Owner to reconstruct or
otherwise repair the Northern





19

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Pass Transmission Line following such Loss Occurrence, net of insurance proceeds
and other amounts received by Owner in connection therewith (excluding any
proceeds of any liability insurance policy or any insurance proceeds or other
amounts payable to any Financing Party, unless such amounts payable are
permitted under the applicable Loan Documents to be applied to such Loss
Occurrence), and (b) recoverable under the Formula Rate in accordance with
Article 8.

"Reconstruction Plan" has the meaning provided in Section 16.3(c)(i).

"Recovery" has the meaning provided in Section 21.6.

"Redetermination Certificate" has the meaning provided in Section 17.1.1(f).

"Redetermination Date" means (a) during the Construction Phase, (i) the first
day of the first calendar month following the delivery of the first Construction
Budget and Schedule delivered to the Management Committee under Section 5.2.2,
and (ii) each anniversary of such date thereafter until the date immediately
preceding the Commercial Operation Date, and (b) during the Operation Phase, (i)
the Commercial Operation Date, (ii) the first day of the third Contract Year
after the Commercial Operation Date, and (iii) the first day of each third
Contract Year thereafter.

"Regional Rates" means the rates for Regional Transmission Service.

"Regional Transmission Service" means Regional Transmission Service, as defined
in and provided under the ISO-NE Tariff.

"Replacement Transmission Cost" means, with respect to each hour of a period of
time during a Non-Excused Outage, the amount equal to (a)(i) the positive
difference, if any, between (A) the price per MWh that Purchaser paid for
replacement transmission service acquired by Purchaser during such hour to New
England from the international border between the Province of Québec and the
United States and (B) the price per MWh that Purchaser would have paid under
this Agreement based upon the full Transmission Service Payment due for such
period, multiplied by (ii) the amount of transmission capacity (expressed in MW)
that Purchaser acquired for such hour (capped at the amount of unavailable
transmission capacity during such hour resulting from a Non-Excused Outage),
plus (b) any reasonable transaction costs incurred by Purchaser in connection
with the foregoing purchase.

"Revenue Requirement" means the annual transmission revenue requirement of
Owner, as determined in accordance with the Formula Rate.

"ROE" has the meaning provided in Section 8.4(a).

"Rules" has the meaning provided in Section 18.3.2(a).

"Salvage Proceeds" has the meaning provided in Section 9.3.5(b)(ii).

"Satisfying Amount" has the meaning provided in Section 17.1.1(e).





20

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




"Scheduling Rules" has the meaning provided in Section 7.1.4.

"Security Agreement" has the meaning provided in Section 17.2.1.

"Settlement Amount" means an amount equal to the sum of the following, (a)
Owner's Costs Plus EAFUDC, plus (b) an amount equal to the greater of (i)(A) the
sum of all Project Costs incurred before the applicable termination date
(whether payable before or after such termination date) that would have been
recoverable under this Agreement absent the termination thereof, multiplied by
(B) one-tenth (0.10) and (ii) Twenty Million Dollars ($20,000,000).

"Stated Cap" means the amount set forth in Section 1(a)(i) of the Purchaser
Guaranty, as in effect from time to time.

"Subordination Agreement" has the meaning provided in Section 17.2.2.

"Subsequent Use" has the meaning provided in Section 9.2.

"Target Date" means the date that coincides with the guaranteed substantial
completion date as established under the principal Construction Contract, which
date is preliminarily expected to be in 2015.

"Taxes" means, collectively, all categories of taxes identified as recoverable
under the Formula Rate.

"Technical Dispute" has the meaning provided in Section 18.3.1(b).

"Technical Dispute Notice" has the meaning provided in Section 18.3.1(b).

"Term" has the meaning provided in Section 3.2.

"Term Financing" means a financing evidenced by a Term Loan Agreement.

"Term Financing Parameters" means parameters established by the Management
Committee for the terms and conditions of a Term Financing in accordance with
Section 5.1.2(e).

"Term Financing Procedures" has the meaning provided in Section 5.1.2(e)(i).

"Term Loan Agreement" means the loan and credit agreements entered into by Owner
with respect to any refinancing of the Construction Loan Agreement or any
subsequent refinancing of the loans made under such loan and credit agreements.
 Loans under the Term Loan Agreement shall fund such refinancing in a manner
consistent with Owner's obligations under Section 5.6 and Section 8.3(a).

"Term Loan Lender" means, collectively, any Person that commits to provide loans
to Owner under the Term Loan Agreement.

"Termination Payment" means an amount equal to the sum of the following, without
duplication, (a) Owner's Costs Plus EAFUDC, plus (b) the Net Present Value of
Owner's





21

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Equity Return as of the applicable termination date.  For the avoidance of
doubt, the amounts described in the foregoing sentence shall not include any
amounts previously charged to Purchaser and recovered by Owner under the Formula
Rate.

"Third Anniversary" means the third (3rd) anniversary of the Effective Date.

"Third Party Claim" has the meaning provided in Section 21.3.

"Third Party Consent" means any Consent of a Person other than a Governmental
Authority.

"Third Party Rehearing Request" means any request by a third party for rehearing
of the FERC Order.

"Total Transfer Capability" means the Total Transfer Capability of the Northern
Pass Transmission Line, as defined in, and established in accordance with, the
ISO-NE Tariff and determined by ISO-NE for each hour.

"TransÉnergie" has the meaning provided in the recitals to this Agreement.

"TransÉnergie OATT" means the Hydro-Québec Open Access Transmission Tariff, as
amended or accepted by the Régie de l'énergie from time to time.

"Transfer" has the meaning provided in Section 23.1(a).

"Transmission Operating Agreement" means an agreement entered into by and
between Owner and ISO-NE for transmission operating services over the Northern
Pass Transmission Line under which operating control (as defined in such
agreement) of the Northern Pass Transmission Line is transferred from Owner to
ISO-NE.

"Transmission Operator" means ISO-NE acting in its capacity pursuant to the
Transmission Operating Agreement.

"Transmission Service Payment" has the meaning provided in Section 8.1.2(b).

"Unfavorable FERC Decision" has the meaning provided in Section 2.2(a)(ii).

"United States" or "U.S." means the United States of America.

"U.S. Border" means the location on or near the international border between the
State of New Hampshire and the Province of Québec where the HVDC Line and the
Québec Line interconnect.

"U.S. Regulatory Event" means a determination by Owner, including a reasonable
basis for such determination, that (a) one or more Construction Authorizations
(i) is reasonably unlikely to be obtained by the Third Anniversary despite the
use of commercially reasonable efforts by Owner and its Affiliates or (ii)
contains or is reasonably likely to contain modifications or conditions that are
reasonably unacceptable to Owner or one or more of its Affiliates or (b) the





22

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




continuation by Owner or one or more of its Affiliates of the regulatory or
other processes required to obtain one or more Construction Authorizations would
be reasonably likely to have a material adverse effect on the business,
operations or financial condition of Owner or one or more of its Affiliates.

Section 1.2.

Interpretation.  In this Agreement, unless the context otherwise requires, the
following rules shall apply to the usage of terms:

Section 1.2.1.

Singular; Plural; Gender; Corollary Meaning.  The singular shall include the
plural and vice versa, and any pronoun shall include the corresponding
masculine, feminine and neuter forms.  If a term is defined as one part of
speech (such as a noun), then it shall have a corresponding meaning when used as
another part of speech (such as a verb).

Section 1.2.2.

Coordinating Conjunctions.  The word "or" shall have the inclusive meaning
represented by the phrase "and/or."

Section 1.2.3.

Self Reference.  The words "hereof," "herein," "hereto" and "hereunder" and
words of similar import when used in this Agreement shall, unless otherwise
expressly specified, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

Section 1.2.4.

Inclusive References.  The words "include," "includes" and "including" when used
in this Agreement shall be deemed to be followed by "without limitation" or "but
not limited to," whether or not they are in fact followed by such words or words
of like import.

Section 1.2.5.

Incorporation by Reference.  Any reference in this Agreement to an "Article,"
"Section" or other subdivision or to an "Attachment" or other schedule or
attachment shall be references to an article, section or other subdivision of,
or to a schedule or attachment to, this Agreement, unless otherwise stated, and
all such Articles, Sections, and Attachments are incorporated into this
Agreement by reference (all of which comprise part of one and the same agreement
with equal force and effect).  In the event of any conflict or other
inconsistency between the main body of this Agreement and any attachment or
schedule to this Agreement, the provisions of the main body of this Agreement
shall prevail.

Section 1.2.6.

Subsequent Acts.  Any references in this Agreement to any statute shall be
deemed to refer to such statute, as amended or replaced from time to time,
including by succession of comparable successor statute, and all rules and
regulations promulgated thereunder.  In the event any index or publication
referenced in this Agreement ceases to be published or a concept defined by
reference to any such index or publication ceases to exist, each such reference
shall be deemed to be a reference to a successor or alternate index, publication
or concept reasonably agreed to by the Parties.  Unless specified otherwise, a
reference to a given agreement or instrument, and all schedules and attachments
thereto, shall be a reference to that agreement or instrument as modified,
amended, supplemented and restated, and as in effect from time to time.

Section 1.2.7.

Inclusive of Permitted Successors.  Unless otherwise expressly stated,
references to any Person also include its permitted successors and assigns.





23

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 1.2.8.

Time Computation.  In this Agreement, in the computation of periods of time from
a specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each means "to but excluding."

Section 1.2.9.

Business Days.  Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.  Whenever any
action must be taken under this Agreement on or by a day that is not a Business
Day, such action may be validly taken on or by the next day that is a Business
Day, and in the case of payments (including refunds of payments), no interest
shall accrue on the amount due; provided that such payment is made in full on
the next day that is a Business Day.

Section 1.2.10.

Regulatory Approvals.  Any Governmental Approval shall be deemed to be received
upon issuance, even if such Governmental Approval is subject to appeal or
rehearing.

Section 1.2.11.

Currency.  All references to prices, values or monetary amounts referred to in
this Agreement shall be paid in United States currency, unless expressly
provided otherwise.

ARTICLE 2

REGULATORY FILINGS AND REQUIRED APPROVALS

Section 2.1.

FERC Filing.

(a)

As soon as practicable after the Execution Date, but in no event later than
sixty (60) days thereafter, Owner shall file this Agreement with FERC pursuant
to Section 205 of the Federal Power Act and 18 C.F.R. Part 35.  Such filing
shall include waiver requests for the Effective Date to occur sixty-one (61)
days after the date of such filing, which Effective Date may be more than one
hundred twenty (120) days before the Commercial Operation Date.

(b)

Owner shall consult with Purchaser as to the appropriate time of such filing.
 The Parties shall respond promptly to any requests for additional information
made by FERC in connection with such filing.

(c)

Upon the filing of this Agreement pursuant to Section 2.1(a), Purchaser shall
support the approval or acceptance of this Agreement by FERC without
modification or condition.

Section 2.2.

Modifications to FERC Order

.



(a)

In the event (i) FERC issues an order accepting or approving this Agreement for
filing (the "FERC Order") and (ii) the FERC Order contains modifications or
conditions that are unacceptable to a Party, in its sole discretion (an
"Unfavorable FERC Decision"), such Party shall deliver a written notice to the
other Party





24

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




specifying the unacceptable modifications or conditions, which notice shall be
delivered within five (5) Business Days following the issuance of the
Unfavorable FERC Decision.

(b)

In the event of an Unfavorable FERC Decision, the following provisions shall
apply:

(i)

The Parties may agree upon amendments to this Agreement (the "FERC Amendment")
that achieve, as nearly as practicable, the commercial intent of this Agreement
as of the Execution Date in a manner consistent with the Unfavorable FERC
Decision.  The execution and delivery by the Parties of a FERC Amendment shall
be without prejudice to either Party's rights under Section 3.3.2.

(ii)

Each Party shall retain the right to request a rehearing of the FERC Order
regardless of any negotiations that have occurred or are occurring pursuant to
clause (b)(i) above; provided, however, that, in the event the Parties execute a
FERC Amendment after one or both of the Parties has filed for rehearing, any
such rehearing request shall be withdrawn no later than five (5) Business Days
after FERC issues an order accepting or approving the FERC Amendment for filing,
if such rehearing request is inconsistent with the terms and conditions of this
Agreement, as amended.  Unless otherwise agreed in writing by the Parties, a
filing by either Party of a request for rehearing of the FERC Order shall not
toll or otherwise modify any date or time period set forth in this Agreement,
including, for the avoidance of doubt, the date upon which the Construction
Phase shall commence or the period within which a Party may terminate this
Agreement under Section 3.3.2.

Section 2.3.

Cooperation.

(a)

In addition to their obligations under Section 2.1, Owner and Purchaser shall,
and each Party shall use commercially reasonable efforts to cause its Affiliates
to, (i) cooperate with each other to prepare, file and effect any applications,
notices, petitions, reports or other filings or documentation required under
Applicable Law or otherwise necessary, proper or advisable to consummate the
transactions contemplated by this Agreement, (ii) provide updates to the other
Party on material developments in connection with any such filings or
documentation, (iii) provide any non-privileged information reasonably requested
by the other Party in connection with any such filings or documentation, (iv)
cooperate with each other to use commercially reasonable efforts to obtain all
Governmental Approvals and Third Party Consents that are necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including the FERC Order (without modifications or conditions) and the other
Owner Approvals, and (v) provide any support reasonably necessary and requested
by the AC Upgrade Owners to obtain the AC Upgrade Approvals.

(b)

Each Party shall consult with the Management Committee with respect to all
characterizations of information relating to the other Party, its Affiliates or
the transactions contemplated by this Agreement that are proposed to appear in
any filings or documentation contemplated by Section 2.1 or Section 2.3(a).  The
Management Committee shall promptly provide comments, if any, to the applicable
Party on any such characterizations of information.  Each Party shall make a
good faith effort to take into account any comments made by the Management
Committee.





25

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 2.4.

No Inconsistent Action.  Except as provided in Section 18.2 and Article 20, from
and after the Execution Date, the Parties shall not undertake, and shall use
commercially reasonable efforts to cause their Affiliates not to undertake, any
action before FERC, ISO-NE or any other Governmental Authority that is
inconsistent with the terms and conditions of this Agreement, including, for the
avoidance of doubt, Section 2.1(c) and Section 7.1.5.

ARTICLE 3

EFFECTIVE DATE; TERM

Section 3.1.

Effective Date.  This Agreement shall become effective and enforceable to the
extent permitted by Applicable Law as of the Execution Date.  Notwithstanding
the foregoing sentence, this Agreement will become effective as a FERC rate
schedule upon the effective date set forth in the FERC Order (the "Effective
Date").

Section 3.2.

Term.  The term of this Agreement shall commence on the Execution Date and shall
expire on the fortieth (40th) anniversary of the Commercial Operation Date,
unless earlier terminated or extended in accordance with the terms hereof (the
"Term").

Section 3.3.

Termination Rights.  This Agreement may be terminated in accordance with the
ensuing provisions in this Article 3, subject to any required regulatory review,
approvals or acceptances, as applicable.  Neither Party shall oppose any
termination of this Agreement made in accordance with this Article 3 before FERC
or any other Governmental Authority; provided, however, that the foregoing shall
not prohibit either Party from challenging or otherwise Disputing whether or not
any termination of this Agreement is permitted by this Agreement.

Section 3.3.1.

Mutual Agreement.  This Agreement may be terminated at any time upon written
agreement of the Parties.

Section 3.3.2.

For Convenience During the Development Phase.

(a)

Prior to the commencement of the Construction Phase, either Party shall have the
right to terminate this Agreement by written notice to the other Party.  This
right may be exercised by either Party for any reason, including, for the
avoidance of doubt, an Unfavorable FERC Decision, Third Party Rehearing Request,
Impasse or other Dispute with respect to the Preliminary Budget and Schedule (or
any part thereof) or failure by Owner and Affiliates of Purchaser to execute
term sheets for a Construction Contract or the Construction Loan Agreement.

(b)

Except as otherwise provided in Section 3.6, upon termination of this Agreement
pursuant to clause (a) above, neither Party shall have any liability to the
other Party under this Agreement; provided, however, that, subject to FERC
approval, Purchaser shall reimburse Owner for costs and expenses incurred by
Owner to the extent provided in, and in accordance with, the Letter Agreement.
 The Parties' rights and obligations, following termination of this Agreement
pursuant to this Section 3.3.2, with

26

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




respect to the property rights and interests associated with the Northern Pass
Transmission Line and the Decommissioning of the Northern Pass Transmission Line
are respectively set forth in Section 3.5(a) and Section 9.3.

Section 3.3.3.

U.S. Regulatory Event.

(a)

During the Construction Phase, at any time prior to the fifteenth (15th) day
after the receipt by Owner or its Affiliates of all Construction Authorizations,
Owner shall have the right to terminate this Agreement upon not less than five
(5) days' prior written notice to Purchaser in the event of a U.S. Regulatory
Event.

(b)

Upon termination of this Agreement pursuant to clause (a) above, Owner shall
have the right to recover from Purchaser, and Purchaser shall pay or reimburse
to Owner, Owner's Costs, less EPC Costs (if any); provided, however, that, if
(i) this Agreement has been terminated pursuant to clause (a) above and (ii)
Owner has failed to comply with the provisions of Section 5.1.2(a)(ii)(A) ,
then, except as otherwise provided in Section 3.6, neither Party shall have any
liability to the other Party under this Agreement.  The Parties' rights and
obligations, following termination of this Agreement pursuant to this Section
3.3.3, with respect to the property rights and interests associated with the
Northern Pass Transmission Line and the Decommissioning of the Northern Pass
Transmission Line are respectively set forth in Section 3.5(a) and Section 9.3.

Section 3.3.4.

Canadian Regulatory Event or Other Regulatory Event.

(a)

During the Construction Phase, at any time prior to the fifteenth (15th) day
after the earlier to occur of (i) the receipt by Purchaser or its Affiliates of
all Canadian Approvals and the receipt by Owner or an Affiliate of Purchaser of
all Operational Approvals and (ii) the Third Anniversary, Purchaser shall have
the right to terminate this Agreement upon not less than five (5) days' prior
written notice to Owner in the event of a Canadian Regulatory Event or Other
Regulatory Event; provided that (A) Purchaser and any of its Affiliates that are
responsible for obtaining any Canadian Approval or jointly obtaining the NPCC
Approval shall have used commercially reasonable efforts to obtain all of the
Canadian Approvals and to jointly obtain the NPCC Approval, in each case, by the
Third Anniversary and (B) Purchaser and its Affiliates shall have cooperated
with Owner in a manner consistent with Section 2.3 to obtain the ISO-NE Approval
by the Third Anniversary.

(b)

Upon termination of this Agreement pursuant to clause (a) above, Owner shall
have the right to recover from Purchaser, and Purchaser shall pay or reimburse
to Owner, Owner's Costs Plus EAFUDC.  The Parties' rights and obligations,
following termination of this Agreement pursuant to this Section 3.3.4, with
respect to the property rights and interests associated with the Northern Pass
Transmission Line and the Decommissioning of the Northern Pass Transmission Line
are respectively set forth in Section 3.5(a) and Section 9.3.

Section 3.3.5.

Failure to Obtain Certain Approvals.

(a)

Unless otherwise agreed in writing by the Parties, this Agreement shall
terminate immediately without further action of the Parties in the event any of





27

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




the Construction Authorizations, AC Upgrade Approvals or Operational Approvals
has not been obtained by the Third Anniversary.

(b)

From and after the Third Anniversary, at any time prior to the receipt by
Purchaser or its Affiliates of all Canadian Approvals, Owner shall have the
right to terminate this Agreement upon not less than five (5) days' prior
written notice to Purchaser.

(c)

Upon termination of this Agreement pursuant to clause (a) or (b) above, Owner
shall have the right to recover from Purchaser, and Purchaser shall pay or
reimburse to Owner, Owner's Costs Plus EAFUDC; provided, however, that, if (i)
this Agreement has been terminated pursuant to clause (a) above and (ii) Owner
has failed to comply with the provisions of Section 5.1.2(a)(ii) , then, except
as otherwise provided in Section 3.6, neither Party shall have any liability to
the other Party under this Agreement.  The Parties' rights and obligations,
following termination of this Agreement pursuant to this Section 3.3.5, with
respect to the property rights and interests associated with the Northern Pass
Transmission Line and the Decommissioning of the Northern Pass Transmission Line
are respectively set forth in Section 3.5(a) and Section 9.3.

Section 3.3.6.

Material Cost Escalation.

(a)

In the event the aggregate amount budgeted for Project Costs, as set forth in a
proposed Construction Budget and Schedule delivered to the Management Committee
under Section 5.2.2 or Section 16.3(b)(i), exceeds, by more than fifteen percent
(15%), the aggregate amount budgeted for Project Costs in the most recently
approved Construction Budget and Schedule, or, for the initial Construction
Budget and Schedule delivered to the Management Committee under Section 5.2.2,
the aggregate amount budgeted for Project Costs in the Preliminary Budget and
Schedule, Purchaser shall have the right to terminate this Agreement by written
notice to Owner delivered no later than sixty (60) days after the receipt by
Purchaser's Manager of such proposed Construction Budget and Schedule.

(b)

In the event the aggregate amount budgeted for Project Costs, as set forth in a
proposed Construction Budget and Schedule delivered to the Management Committee
under Section 5.2.2 or Section 16.3(b)(i), exceeds, by more than thirty percent
(30%), the aggregate amount budgeted for Project Costs in the Preliminary Budget
and Schedule, Purchaser shall have the right to terminate this Agreement by
written notice to Owner delivered no later than sixty (60) days after the
receipt by Purchaser's Manager of such proposed Construction Budget and
Schedule.

(c)

Purchaser's failure to exercise either of its termination rights pursuant to
this Section 3.3.6, (or Purchaser's failure to exercise either of such rights in
a timely manner) shall be without prejudice to Purchaser's right to terminate
this Agreement (i) pursuant to clause (a) above in the event any proposed
Construction Budget and Schedule subsequently delivered to the Management
Committee under Section 5.2.2 or Section 16.3(b)(i) exceeds the most recently
approved Construction Budget and Schedule by more than fifteen percent (15%) or
(ii) pursuant to clause (b) above in the event any proposed Construction Budget
and Schedule subsequently delivered to the Management Committee under Section





28

1014917.31-D.C. Server 1A - MSW


 

 

 

 

 

 

5.2.2 or Section 16.3(b)(i) exceeds both (A) the Preliminary Budget and Schedule
by more than thirty percent (30%) and (B) the most recently approved
Construction Budget and Schedule by any amount.

(d)

Upon termination of this Agreement pursuant to this Section 3.3.6, Owner shall
have the right to recover from Purchaser, and Purchaser shall pay or reimburse
to Owner, Owner's Costs Plus EAFUDC.  The Parties' rights and obligations,
following termination of this Agreement pursuant to this Section 3.3.6, with
respect to the property rights and interests associated with the Northern Pass
Transmission Line and the Decommissioning of the Northern Pass Transmission Line
are respectively set forth in Section 3.5(a) and Section 9.3.

Section 3.3.7.

Termination of Agreements with Purchaser's Affiliates.

(a)

In the event (i) any Construction Contract with Hydro-Québec Contractor is
terminated as a result of any default by Owner of its obligations thereunder
(provided that such default was not due to a breach by Hydro-Québec Lender of
its funding obligation under the Construction Loan Agreement) or (ii) the
Construction Loan Agreement is terminated as a result of any default by Owner of
its obligations thereunder (provided that such default was not due to a breach
by Hydro-Québec Contractor of any of its obligations under a Construction
Contract), Purchaser shall have the right to terminate this Agreement by written
notice to Owner as of a date that is not less than ninety (90) days after the
date of such notice.

(b)

Except as otherwise provided in Section 3.6, upon termination of this Agreement
pursuant to clause (a) above, neither Party shall have any liability to the
other Party under this Agreement.  The Parties' rights and obligations,
following termination of this Agreement pursuant to this Section 3.3.7, with
respect to the property rights and interests associated with the Northern Pass
Transmission Line and the Decommissioning of the Northern Pass Transmission Line
are respectively set forth in Section 3.5(a) and Section 9.3.

Section 3.3.8.

For Convenience During Construction Phase.

(a)

In addition to the termination rights set forth in Section 3.3.4 and Section
3.3.6, during the Construction Phase, Purchaser shall have the right to
terminate this Agreement for any other reason by not less than five (5) days'
prior written notice to Owner.

(b)

Upon termination of this Agreement pursuant to clause (a) above, Owner shall
have the right to recover from Purchaser, and Purchaser shall pay or reimburse
to Owner, the Settlement Amount; provided, however, that if (x) this Agreement
has been terminated pursuant to clause (a) above following an Impasse or other
Dispute with respect to the most recent Construction Budget and Schedule
delivered to the Management Committee under Section 5.2.2 or Section 16.3(b)(i)
as of the date of termination and (y) the line item estimates or contingency
amounts set forth in such Construction Budget and Schedule are lower than the
cost estimates provided by the applicable Contractor, then Purchaser shall have
the right to Dispute such item estimates or contingency amounts pursuant to the





29

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




arbitration provisions set forth in Section 18.3.  If Purchaser Disputes any
such estimate or contingency amount, as described above, then the following
provisions shall apply:

(i)

In the event any such Dispute is resolved in favor of Purchaser, and the
aggregate amount budgeted for Project Costs in the Construction Budget and
Schedule determined pursuant to the arbitration provisions set forth in Section
18.3 exceeds, by more than fifteen percent (15%), the aggregate amount budgeted
for Project Costs in the most recently approved Construction Budget and
Schedule, or, for the initial Construction Budget and Schedule delivered to the
Management Committee under Section 5.2.2, the aggregate amount budgeted for
Project Costs in the Preliminary Budget and Schedule, then, in lieu of the
Settlement Amount, Owner shall have the right to recover from Purchaser, and
Purchaser shall pay or reimburse to Owner, Owner's Costs Plus EAFUDC.

(ii)

In the event any such Dispute is resolved in favor of Purchaser, and the
Construction Budget and Schedule determined pursuant to the arbitration
provisions set forth in Section 18.3 exceeds both (A) the Preliminary Budget and
Schedule by more than thirty percent (30%) and (B) the most recently approved
Construction Budget and Schedule by any amount, then, in lieu of the Settlement
Amount, Owner shall have the right to recover from Purchaser, and Purchaser
shall pay or reimburse to Owner, Owner's Costs Plus EAFUDC.

(iii)

In the event neither clause (b)(i) nor clause (b)(ii) above applies following
resolution of any such Dispute, Owner shall have the right to recover from
Purchaser, and Purchaser shall pay or reimburse to Owner, the Settlement Amount.

The Parties' rights and obligations, following termination of this Agreement
pursuant to this Section 3.3.8, with respect to the property rights and
interests associated with the Northern Pass Transmission Line and the
Decommissioning of the Northern Pass Transmission Line are respectively set
forth in Section 3.5(a) and Section 9.3.

Section 3.3.9.

Loss Occurrence Following Commercial Operation.

(a)

In the event (i) a Loss Occurrence during the Operation Phase renders the
Northern Pass Transmission Line entirely out-of-service and (ii) the projected
Reconstruction Costs, as set forth in the proposed Reconstruction Plan delivered
to the Management Committee under Section 16.3(c)(i) , exceed, in the aggregate,
the amount equal to (A) the unamortized rate base, as set forth in the Rate Base
Calculation delivered to the Management Committee under Section 16.3(c)(i),
multiplied by (B) fifteen one-hundredths (0.15), Purchaser shall have the right
to terminate this Agreement by written notice to Owner delivered no later than
sixty (60) days after the receipt by Purchaser's Manager of such Reconstruction
Plan and Rate Base Calculation.

(b)

Upon termination of this Agreement pursuant to clause (a) above, Owner shall
have the right to recover from Purchaser, and Purchaser shall pay or reimburse
to Owner, Owner's Costs Plus EAFUDC.  The Parties' rights and obligations,
following termination of this Agreement pursuant to this Section 3.3.9, with
respect to the property rights and interests associated with the Northern Pass
Transmission Line and the





30

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Decommissioning of the Northern Pass Transmission Line are respectively set
forth in Section 3.5(b) and Section 9.3.

Section 3.3.10.

For Convenience Following Commercial Operation.

(a)

In addition to the termination rights set forth in Section 3.3.9 and Section
3.3.12, from and after the Commercial Operation Date, Purchaser shall have the
right to terminate this Agreement for any other reason by not less than thirty
(30) days' prior written notice to Owner.

(b)

Upon termination of this Agreement pursuant to clause (a) above, Owner shall
have the right to recover from Purchaser, and Purchaser shall pay or reimburse
to Owner, the Termination Payment; provided, however, that if this Agreement has
been terminated pursuant to clause (a) above within sixty (60) days after the
receipt by Purchaser's Manager of a proposed Reconstruction Plan and Rate Base
Calculation, then Purchaser shall have the right to Dispute such Reconstruction
Plan or Rate Base Calculation pursuant to the arbitration provisions set forth
in Section 18.3.  If Purchaser Disputes such Reconstruction Plan or Rate Base
Calculation, as described above, then the following provisions shall apply:

(i)

In the event any such Dispute is resolved in favor of Purchaser, and the
projected Reconstruction Costs, as set forth in the Reconstruction Plan
delivered to the Management Committee under Section 16.3(c)(i) (or determined
pursuant to the arbitration provisions set forth in Section 18.3 in the event of
an Impasse with respect thereto), exceed, in the aggregate, the amount equal to
(A) the unamortized rate base, as set forth in the Rate Base Calculation
delivered to the Management Committee under Section 16.3(c)(i) (or determined
pursuant to the arbitration provisions set forth in Section 18.3 in the event of
an Impasse with respect thereto), multiplied by (B) fifteen one-hundredths
(0.15), then, in lieu of the Termination Payment, Owner shall have the right to
recover from Purchaser, and Purchaser shall pay or reimburse to Owner, Owner's
Costs Plus EAFUDC.

(ii)

In the event clause (b)(i) above does not apply following resolution of any such
Dispute, Owner shall have the right to recover from Purchaser, and Purchaser
shall pay or reimburse to Owner, the Termination Payment.

The Parties' rights and obligations, following termination of this Agreement
pursuant to this Section 3.3.10, with respect to the property rights and
interests associated with the Northern Pass Transmission Line and the
Decommissioning of the Northern Pass Transmission Line are respectively set
forth in Section 3.5(b) and Section 9.3.

Section 3.3.11.

Purchaser Default.

(a)

Owner shall have the right to terminate this Agreement in accordance with
Section 15.3(a) .

(b)

Upon the exercise by Owner of its termination rights pursuant to clause (a)
above, Owner shall have the right to recover from Purchaser, and





31

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Purchaser shall pay or reimburse to Owner, the Termination Payment.  The
Parties' rights and obligations, following termination of this Agreement
pursuant to clause (a) above, with respect to the property rights and interests
associated with the Northern Pass Transmission Line and the Decommissioning of
the Northern Pass Transmission Line are respectively set forth in Section 3.5(b)
and Section 9.3.

(c)

The exercise by Owner of its termination rights pursuant to clause (a) above
shall constitute a waiver by Owner of all other remedies or damages that may be
available at law or in equity; provided, however, that Owner shall not waive its
right to, and Purchaser shall remain liable for, the Termination Payment, any
amounts owed to Owner by Purchaser under Section 3.4, Section 9.3.3(c), Section
9.3.4 or Section 9.3.5(d) and any indemnification obligations of Purchaser to
Owner under this Agreement, together with any costs or expenses (including
reasonable attorneys' fees) reasonably incurred by Owner to recover the
Termination Payment or such indemnified or other amounts.

Section 3.3.12.

Owner Default.

(a)

Purchaser shall have the right to terminate this Agreement in accordance with
Section 15.4(a), Section 15.4(c) or Section 15.4(d) .

(b)

Except as otherwise provided in Section 3.6, upon the exercise by Purchaser of
its termination rights pursuant to clause (a) above, neither Party shall have
any liability to the other Party under this Agreement.  The Parties' rights and
obligations, following termination of this Agreement pursuant to clause (a)
above, with respect to the property rights and interests associated with the
Northern Pass Transmission Line and the Decommissioning of the Northern Pass
Transmission Line are respectively set forth in Section 3.5(c) and Section 9.3.

(c)

The exercise by Purchaser of its termination rights pursuant to clause (a) above
shall constitute a waiver by Purchaser of all other remedies or damages that may
be available at law or in equity; provided, however, that Purchaser shall not
waive its right to, and Owner shall remain liable for, any express remedy or
measure of damages that are owing to Purchaser or any express modification of
Purchaser's payment obligations that have accrued under this Agreement before or
as of such termination, any amounts owed to Purchaser by Owner under Section
9.2, Section 9.3.3(d) or Section 9.3.4, any fees and expenses reasonably
incurred by Purchaser in enforcing Owner's participation obligation pursuant to
Section 18.3.5 and any indemnification obligations of Owner to Purchaser under
this Agreement, together with any costs or expenses (including reasonable
attorneys' fees) reasonably incurred by Purchaser to recover such damages or
such indemnified or other amounts owed to Purchaser by Owner.

Section 3.4.

Termination Payments.

(a)

Within sixty (60) days following the termination of this Agreement pursuant to
Section 3.3, Owner shall deliver to Purchaser a preliminary invoice that sets
forth Owner's good faith estimate of the amounts owed to Owner by Purchaser
under Section 3.3, as such amounts may be adjusted pursuant to clause (c) below.
 Purchaser shall pay





32

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




the amounts set forth in such preliminary invoice within thirty (30) days
following its receipt of such preliminary invoice but otherwise in a manner
consistent with Section 14.1.

(b)

Promptly after the actual amounts owed to Owner by Purchaser under Section 3.3
are known to Owner, but no later than thirty (30) days following the end of the
work associated with the Decommissioning of the Northern Pass Transmission Line,
Owner shall deliver to Purchaser a final invoice reconciling the estimated
amounts owed to Owner by Purchaser under Section 3.3 and paid by Purchaser with
the actual amounts owed to Owner by Purchaser under Section 3.3.  If and to the
extent the total amount paid by Purchaser for the estimated amounts owed to
Owner by Purchaser under Section 3.3 is greater than the actual amounts owed to
Owner by Purchaser under Section 3.3, then, concurrently with the delivery of
such final invoice, Owner shall refund to Purchaser the excess amounts
collected, together with interest thereon calculated pursuant to Section
14.5(a), in a single lump sum and in immediately available funds or by wire
transfer, in each case, in accordance with wiring instructions provided to Owner
by Purchaser in writing.  If and to the extent the total amount paid by
Purchaser for the estimated amounts owed to Owner by Purchaser under Section 3.3
is less than the actual amounts owed to Owner by Purchaser under Section 3.3,
then Purchaser shall pay a surcharge to Owner in the amount of such deficiency,
together with interest thereon calculated pursuant to Section 14.5(b) , in a
single lump sum due thirty (30) days following the receipt by Purchaser of such
final invoice but otherwise in a manner consistent with Section 14.1.  Either
Party may deduct and setoff payment of such refund or surcharge, as applicable,
against any accrued but unpaid payment obligation of the other Party to such
Party hereunder.

(c)

Any payments by or on account of any obligation of Purchaser pursuant to Section
3.3 or Section 9.3 shall be made in such amounts as may be necessary for all
such payments, after any reduction or withholding for or on account of any
present or future taxes, levies, imposts, duties, fees, deductions,
withholdings, assessments or other charges imposed, levied, or assessed by or on
behalf of any Governmental Authority, and after payment by Owner of any Income
Taxes with respect to such amounts (taking into account any reduction in tax or
other tax benefits resulting from, or attributable to, any amounts deducted or
withheld by Purchaser pursuant to this clause (c)), to yield an aggregate amount
that shall not be less than the amounts that Owner was entitled to recover
pursuant to Section 3.3 or Section 9.3.  If any taxes, levies, imposts, duties,
fees, deductions, withholdings, assessments or other charges are required by
Applicable Law to be deducted or withheld by Purchaser from any amounts owed to
Owner by Purchaser under Section 3.3 or Section 9.3, then (i) Purchaser shall
make such deductions or withholdings, and (ii) Purchaser shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law.  Notwithstanding anything herein to the
contrary, the computation of the adjustments required pursuant to this clause
(c) shall be made without duplication of any Federal Income Taxes, State Income
Taxes or any other Taxes included in the definition of Owner's Costs or
Decommissioning Costs, as applicable.  The reconciliation process provided in
clause (b) above shall apply mutatis mutandis to the actual adjustments required
pursuant to this clause (c).

(d)

The Parties acknowledge and agree that the payment of amounts by Purchaser to
Owner pursuant to Section 3.3, Section 3.4 or Section 9.3 is an





33

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




appropriate remedy and that any such payment does not constitute a forfeiture or
penalty of any kind.  The Parties further acknowledge and agree that the damages
for the termination of this Agreement are difficult or impossible to determine
and that the damages calculated under Section 3.3, Section 3.4 or Section 9.3
constitute a reasonable approximation of the harm or loss to Owner as a result
thereof.

Section 3.5.

Allocation of Property Rights and Interests Following Termination.

(a)

The following provisions shall apply upon the termination of this Agreement
pursuant to Section 3.3.2, Section 3.3.3, Section 3.3.4, Section 3.3.5, Section
3.3.6, Section 3.3.7 or Section 3.3.8:

(i)

Owner shall have the right to retain or dispose of the Owner Retained Property.

(ii)

Subject to the receipt by Owner of all amounts owed to it by Purchaser under
this Agreement or the Letter Agreement, as applicable, Owner shall promptly
deliver to Purchaser a copy of the Design Materials.  For a period of three (3)
years following the termination of this Agreement, Purchaser shall not use, or
permit a third party to use, the Design Materials to develop, with any Person
other than Owner or its Affiliates, an HVDC transmission line from the Province
of Québec directly into or through the State of New Hampshire, without the prior
written consent of Owner.

(iii)

Subject to the receipt by Owner of all amounts owed to it by Purchaser under
this Agreement or the Letter Agreement, as applicable, Purchaser shall have the
option (exercisable by written notice to Owner) to acquire from Owner, without
additional cost to Purchaser or compensation to Owner, the Project Assets.  In
the event Purchaser fails to exercise such option within thirty (30) days after
the termination of this Agreement, Owner shall salvage all Project Assets not
acquired by Purchaser pursuant to this clause (a)(iii) in accordance with
Section 9.3.5(b).

(b)

The following provisions shall apply upon the termination of this Agreement
pursuant to Section 3.3.9, Section 3.3.10 or Section 15.3(a):

(i)

Owner shall have the right to (A) subject to the rights (if any) of any
Financing Party under any of the Loan Agreements, retain or dispose of the
rights and interests associated with the Northern Pass Transmission Line,
including, for the avoidance of doubt, the Owner Retained Property and (B)
determine if and when to Decommission the Northern Pass Transmission Line;
provided that the Decommissioning, when it occurs, is undertaken in accordance
with Section 9.3.

(ii)

Purchaser shall have no right to acquire or use any property rights and
interests associated with the Northern Pass Transmission Line, except as may be
provided in the Purchaser's Security Documents for any accrued but unpaid
payment obligation of Owner to Purchaser hereunder.

(c)

The following provisions shall apply upon the termination of this Agreement
pursuant to Section 15.4(a), Section 15.4(c) or Section 15.4(d):





34

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(i)

Subject to the rights (if any) of any Financing Party under any of the Loan
Agreements and the rights of Purchaser under the Purchaser's Security Documents
or against Purchaser's Lien, Owner shall retain the rights and interests
associated with the Northern Pass Transmission Line, including, for the
avoidance of doubt, the Owner Retained Property.

(ii)

Purchaser's rights with respect to the property rights and interests associated
with the Northern Pass Transmission Line shall be governed by the Purchaser's
Security Documents.

Section 3.6.

Effect of Termination.  Except as provided in Section 24.12 for the survival of
provisions, upon expiration or other termination of this Agreement pursuant to
its terms, each of the Parties shall be released from all of its obligations
under this Agreement, other than any accrued but unpaid payment obligation.
 Notwithstanding the foregoing sentence, upon such expiration or termination of
this Agreement, either Party shall have the right to recover any costs or
expenses (including reasonable attorneys' fees) reasonably incurred by such
Party to recover any amounts owed to such Party by the other Party hereunder or
to secure the release of any security or performance assurance provided by or on
behalf of such Party after the later to occur of the end of the Term or the date
on which any accrued but unpaid payment obligation of such Party to the other
Party hereunder shall have been fully, finally and indefeasibly satisfied.

ARTICLE 4

COMMERCIAL OPERATION

Section 4.1.

Commercial Operation Date.

(a)

Owner shall provide a written non-binding notice to Purchaser no later than
sixty (60) days before the date Owner reasonably expects the Commercial
Operation Date to occur.

(b)

At the reasonable request of Owner made in writing, Purchaser shall, and shall
use commercially reasonable efforts to cause its Affiliates to, cooperate with
Owner, TransÉnergie and ISO-NE to support the Commissioning of the HVDC
Transmission Project.

(c)

As soon as practicable after Owner is of the opinion that the conditions to
Commercial Operation, as set forth in Section 4.2, have been satisfied, or such
conditions have been waived in writing by the Parties (except in the case of
Section 4.2(b), Section 4.2(f), Section 4.2(g) and Section 4.2(h), which
conditions may be waived in writing by Purchaser, in its sole discretion), Owner
shall deliver a written notice to Purchaser specifying the date upon which
Commercial Operation shall commence (the "COD Notice"), which commencement date
shall occur no earlier than ten (10) Business Days after the receipt by
Purchaser of the COD Notice or on such other date as agreed upon by the Parties
in writing (such date, the "Commercial Operation Date").





35

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(d)

Within five (5) Business Days after the receipt by Purchaser of the COD Notice,
Purchaser shall deliver a certificate to Owner either (i) confirming that the
conditions set forth in Section 4.2 have been satisfied or duly waived and that
Commercial Operation may commence on the Commercial Operation Date or (ii)
objecting with reasonable detail to the COD Notice.  Purchaser's failure to
respond in writing to a COD Notice within such five (5)-Business Day period
shall be deemed to be a confirmation that the conditions set forth in Section
4.2 have been satisfied or duly waived.  Any Dispute over whether or not the
conditions set forth in Section 4.2 have been satisfied or duly waived shall be
resolved in accordance with Article 18.  Regardless of the resolution of such
Dispute, but subject to the limitations provided in Section 4.3.1(a) , for
purposes of cost recovery under Section 8.1.2, Owner shall have the right to
continue to accrue AFUDC on the Construction Costs and Carrying Charges on the
Pre-COD Expenses for the period of time pending resolution of such Dispute and
until the Commercial Operation Date.  Such Construction Costs and Pre-COD
Expenses shall include costs and expenses that are (A) incurred by Owner before
the Commercial Operation Date to maintain the Northern Pass Transmission Line in
good operating condition pending resolution of such Dispute and (B) recoverable
under the Formula Rate in accordance with Article 8.

Section 4.2.

Conditions Precedent to Commercial Operation.  The items set forth in clauses
(a) through (h) below shall be conditions precedent to the Commercial Operation
of the Northern Pass Transmission Line:

(a)

Completion of the Commissioning of the HVDC Transmission Project by Owner (in
coordination with ISO-NE) and TransÉnergie;

(b)

The Northern Pass Transmission Line has been constructed in accordance with, and
is capable of operating at, the Design Capability;

(c)

Completion of the AC Upgrades;

(d)

The Interconnection Agreements shall be in full force and effect;

(e)

The Transmission Operating Agreement shall be in full force and effect and
ISO-NE shall have informed Owner that ISO-NE (i) is prepared to assume
operational control over the Northern Pass Transmission Line, as defined in, and
in accordance with, the Transmission Operating Agreement and (ii) will assume
such operational control as of the Commercial Operation Date;

(f)

The Québec Line has been constructed in accordance with, and is capable of
operating at, the Design Capability;

(g)

Receipt by Purchaser of copies of certificates evidencing all outstanding
insurance required or otherwise obtained under Section 5.3(a); and

(h)

Receipt by Purchaser of an opinion of legal counsel, reasonably satisfactory to
Purchaser, that all Governmental Approvals and Third Party Consents required to
own and operate the Northern Pass Transmission Line have been obtained.





36

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 4.3.

Delay in Commercial Operation.

Section 4.3.1.

Owner Delay.

(a)

If, as a result of an Owner Default, any conditions set forth in Section 4.2
shall not have been satisfied or duly waived within one hundred eighty (180)
days following the later to occur of (i) the Target Date and (ii) the date upon
which TransÉnergie has certified to Owner in good faith that the Québec Line is
ready for Commissioning (such delay, an "Owner Delay," and such one hundred
eightieth (180th) day, "Owner's Initial Deadline"), then, for purposes of cost
recovery under Section 8.1.2, AFUDC shall not be accrued on the Construction
Costs and Carrying Charges shall not be accrued on the Pre-COD Expenses, in each
case, from and after Owner's Initial Deadline.

(b)

If an Owner Delay continues beyond the second (2nd) anniversary of Owner's
Initial Deadline ("Owner's Final Deadline"), then the following provisions shall
also apply:

(i)

Purchaser shall have the right to recover from Owner, and Owner shall pay or
reimburse to Purchaser, for each month (or part thereof) following Owner's Final
Deadline during which the Owner Delay is continuing, an amount equal to all
penalties, damages, fees or other charges in respect of the Québec Line that are
owed and paid by HQP to TransÉnergie, if any, under the TransÉnergie OATT with
respect to such month (or part thereof); provided, however, that Owner's maximum
liability to Purchaser under this clause (b)(i) shall not exceed, in the
aggregate, an amount equivalent to the sum of the transmission service payments
in respect of the Québec Line that would have been owed by HQP to TransÉnergie
under the TransÉnergie OATT (the "OATT Payments") (exclusive of any penalties,
damages, fees or other charges) if the Québec Line was operating at its full
expected capacity following its commercial operation for the period commencing
on Owner's Final Deadline and ending six (6) months thereafter or upon the
earlier termination of this Agreement pursuant to its terms.  Any such
penalties, damages, fees or other charges, when taken as a whole, shall not
exceed the amounts that would have been owed by a Person other than an Affiliate
of TransÉnergie in a comparable arm's-length transaction or arrangement under
the TransÉnergie OATT.  Purchaser shall use commercially reasonable efforts to
cause HQP to mitigate the amount of any such penalties, damages, fees or other
charges.  At Owner's reasonable request, Purchaser shall make available to Owner
any information reasonably necessary to support the amounts owed to Purchaser by
Owner pursuant to this clause (b)(i).

(ii)

The Parties acknowledge and agree that the cessation of the accrual of AFUDC on
Construction Costs and Carrying Charges on Pre-COD Expenses, in each case,
pursuant to clause (a) above and the payment of amounts by Owner to Purchaser
under clause (b)(i) above are an appropriate remedy and that any such
modification or payment does not constitute a forfeiture or penalty of any kind.
 The Parties further acknowledge and agree that the damages for an Owner Delay
are difficult or impossible to determine and that the damages calculated
hereunder constitute a reasonable approximation of the harm or loss to Purchaser
as a result thereof.





37

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(iii)

Subject to the discharge by Owner of its obligations under Section 5.7(a), the
rights provided in Section 3.3.12 and this Section 4.3.1 shall collectively be
the sole and exclusive remedy of Purchaser with respect to an Owner Delay.  The
foregoing sentence shall not be construed in any way to limit (A) Purchaser's
right to recover any costs or expenses (including reasonable attorneys' fees)
reasonably incurred by Purchaser to recover any amounts owed to Purchaser by
Owner under this Agreement, (B) Purchaser's rights and remedies under the
Purchaser's Security Documents or Owner Guaranty or against Purchaser's Lien or
any other financial assurances held by Purchaser or (C) Purchaser's right to
recover payment of any indemnification obligations of Owner to Purchaser
pursuant to Section 21.2.

Section 4.3.2.

Other Delays.  If, for any reason other than an Owner Default, any conditions
set forth in Section 4.2 shall not have been satisfied or duly waived by the
date upon which Owner has certified to Purchaser in good faith that the Northern
Pass Transmission Line is ready for Commissioning, then the following provisions
shall apply:

(a)

For purposes of cost recovery under Section 8.1.2, AFUDC shall continue to be
accrued on the Construction Costs and Carrying Charges shall continue to be
accrued on the Pre-COD Expenses, as provided in Section 8.1.2(e)(ii) and Section
8.1.2(e)(iii), in each case, during the period of delay during which any
conditions set forth in Section 4.2 have yet to be satisfied or duly waived.

(b)

If such delay continues beyond the second (2nd) anniversary of the later to
occur of (i) the Target Date and (ii) the date upon which Owner has certified to
Purchaser in good faith that the Northern Pass Transmission Line is ready for
Commissioning (such second (2nd) anniversary date, "Purchaser's Deadline"), then
the Commercial Operation Date shall be deemed to have occurred, and the
Operation Phase shall be deemed to have commenced, on Purchaser's Deadline for
all purposes under this Agreement (provided this Agreement has not been
terminated), and Purchaser shall commence payments of the Transmission Service
Payments in accordance with Article 14 as if the Northern Pass Transmission Line
had achieved Commercial Operation.

(c)

For the avoidance of doubt, during such period of delay at any time before
Purchaser's Deadline, Purchaser shall continue to have the right to terminate
this Agreement under Section 3.3.8, and, from and after Purchaser's Deadline,
Purchaser shall have the right to terminate this Agreement under Section 3.3.10.





38

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ARTICLE 5

GENERAL RIGHTS AND RESPONSIBILITIES OF THE PARTIES

Section 5.1.

Responsibilities of the Parties.

Section 5.1.1.

Development Phase.  The Parties acknowledge and agree that Owner, either
directly or through its Affiliates, has commenced the development of the
technical design and scope of the Northern Pass Transmission Line consistent
with the scope of activities defined in, and the monthly reports and budgets
provided under, the Letter Agreement.

Section 5.1.2.

Construction Phase.

(a)

During the Construction Phase, Owner shall (i) exercise Good Utility Practice to
complete, or cause the completion of, all tasks required to construct the
Northern Pass Transmission Line and achieve Commercial Operation by the Target
Date, in each case, in accordance with the Design Capability and in a manner
consistent with Attachment A, (ii) use commercially reasonable efforts (A) to
obtain all of the Construction Authorizations by the Third Anniversary, (B) to
obtain, jointly with TransÉnergie, the NPCC Approval by the Third Anniversary,
(C) to obtain, in consultation with Purchaser or Purchaser's Affiliates, the
ISO-NE Approval by the Third Anniversary and (D) to cause Owner's Affiliates
that are AC Upgrade Owners to obtain any AC Upgrade Approvals for which such
Affiliates are responsible by the Third Anniversary, and (iii) use commercially
reasonable efforts to obtain all Owner Approvals (other than the Construction
Authorizations) by the Target Date.  Provided that Owner has complied with its
obligations under Section 2.1, Section 2.3, Section 5.1.2(a)(ii) and Section
5.1.2(a)(iii) , Owner shall not be in breach of, or be liable to Purchaser
under, this Agreement, and no Owner Default shall occur, as a consequence of
Owner's failure to obtain an Owner Approval or an Operational Approval or any AC
Upgrade Owner's failure to obtain an AC Upgrade Approval.

(b)

The Parties intend that Owner and Hydro-Québec Contractor will use commercially
reasonable efforts to enter into, within a commercially reasonable timeframe, a
Construction Contract on terms and conditions that are customary for the
engineering, procurement and construction of projects of a similar nature to the
Northern Pass Transmission Line, but also giving due consideration to the
particular context and structure of the transactions contemplated hereby and
thereby.  The Parties also intend that Owner and Hydro-Québec Lender will use
commercially reasonable efforts to enter into, within a commercially reasonable
timeframe, the Construction Loan Agreement on terms and conditions that are
customary for fully secured project financings of a similar nature to the
Northern Pass Transmission Line, but also giving due consideration to the
particular context and structure of the transactions contemplated hereby and
thereby.

(c)

At Purchaser's reasonable request made in writing, Owner shall, and shall use
commercially reasonable efforts to cause its Affiliates to, support and
cooperate with Purchaser in order to enable Purchaser to enter into one or more
facilities agreements to pay for the costs to design, license, construct and
operate the Additional AC Upgrades.





39

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(d)

Owner shall cooperate with Purchaser and its Affiliates as reasonably necessary
for Purchaser or its Affiliates to obtain the Export Authorizations related to
the Northern Pass Transmission Line.

(e)

The following provisions shall apply with respect to a Term Financing:

(i)

No later than three hundred sixty-five (365) days before the Target Date, or
such other date as the Management Committee may approve, the Management
Committee shall establish a timetable, procedures (the "Term Financing
Procedures") and Term Financing Parameters for a Term Financing to refinance the
Construction Loan Agreement.  No later than three hundred sixty-five (365) days
before the maturity date of any Term Financing, the Management Committee shall
establish a timetable, Term Financing Procedures and Term Financing Parameters
for the refinancing of such Term Financing.

(ii)

The Term Financing Parameters shall include a requirement that the Term
Financing be on terms and conditions that are customary for fully secured
project financings of a similar nature to the Northern Pass Transmission Line,
but in no event shall the Term Financing Procedures include any obligation for
any Affiliate of Owner to provide a guaranty, capital funds commitment or
similar support agreement.  The Term Financing Procedures shall require Owner to
seek a minimum number of competitive bids (which may be in the form of proposals
or commitment letters as specified in the Term Financing Procedures) from
potential lenders and shall permit Purchaser or one or more of its Affiliates to
submit a competitive bid for the Term Financing.  In recognition that the costs
of the Term Financing are recoverable under the Formula Rate in accordance with
Article 8, the Term Financing Procedures shall also require that Owner negotiate
the pricing terms of all or a minimum number of competitive bids for the Term
Financing (including interest, fees, amortization and tenor) in good faith as
though Owner were bearing such costs itself.  Subject to the immediately ensuing
sentence, Owner shall comply in all material respects with the timetable, Term
Financing Procedures and Term Financing Parameters for the initial Term
Financing or any subsequent Term Financing.  If, as a result of market
conditions, Owner is reasonably unable to comply with such timetable, Term
Financing Procedures or Term Financing Parameters, Owner shall consult with the
Management Committee, and the Management Committee shall appropriately revise
the timetable, Term Financing Procedures or Term Financing Parameters, as
applicable, consistent with such market conditions.

(iii)

Purchaser shall have the right to review the Term Loan Agreement prior to its
execution and effectiveness to confirm that the terms and conditions thereof are
not in conflict in any material respect with the Term Financing Parameters
established or revised by the Management Committee.

(iv)

Owner shall not enter into any subsequent amendment or other modification with
respect to any Term Financing that would materially increase the costs
recoverable from Purchaser under this Agreement unless approved by the
Management Committee.





40

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(v)

Any Impasse under this Section 5.1.2(e) shall be resolved pursuant to the
arbitration provisions set forth in Section 18.3, but any such resolution shall
be consistent with the terms of this Section 5.1.2(e).

Section 5.2.

Budgets and Reports.

Section 5.2.1.

Preliminary Budget and Schedule.

(a)

Within forty-five (45) days after the Execution Date, Owner shall prepare and
submit to the Management Committee for review and approval a Project Budget and
Project Schedule (together, as established herein, the "Preliminary Budget and
Schedule"), together with a Cost-of-Service Estimate.  At the request of
Purchaser's Manager, Owner shall provide the Management Committee with copies of
the data, invoices, price sheets and other information utilized in the
preparation of the proposed Preliminary Budget and Schedule, and shall make the
personnel responsible for preparing such Preliminary Budget and Schedule
available during normal business hours and upon reasonable advance notice to
discuss such Preliminary Budget and Schedule with the Management Committee.  At
the request of Purchaser's Manager, Owner shall provide the Management Committee
with access to, and copies of, all reasonably requested documentation concerning
the Cost-of-Service Estimate.

(b)

The Management Committee shall promptly review the proposed Preliminary Budget
and Schedule, and may approve such Preliminary Budget and Schedule in whole or
in part.  If an Impasse occurs with respect to the proposed Preliminary Budget
and Schedule (or any part thereof), then the Impasse shall not be resolved under
the dispute resolution provisions herein, and instead, subject to Purchaser's
termination rights under Section 3.3.2, the proposed Preliminary Budget and
Schedule, with any changes agreed upon by the Management Committee, shall be
deemed to be (i) in effect upon the commencement of the Construction Phase and
(ii) approved by the Management Committee as of such date for purposes of
Section 8.1.4(c)(i).

Section 5.2.2.

Construction Budget and Schedule.

(a)

On a quarterly basis beginning in the fourth (4th) full calendar month during
the Construction Phase, but no later than the end of the fourth (4th) calendar
month after the receipt by Purchaser's Manager of the most recent quarterly
Construction Budget and Schedule delivered to the Management Committee under
this clause (a), or as required under Section 16.3(b)(i), Owner shall prepare
and submit to the Management Committee for review and approval an update of the
Preliminary Budget and Schedule (such updated budget and schedule as established
herein, the "Construction Budget and Schedule").  At the request of Purchaser's
Manager, Owner shall provide the Management Committee with copies of the data,
invoices, price sheets and other information utilized in the preparation of the
Construction Budget and Schedule, and shall make the personnel responsible for
preparing the Construction Budget and Schedule available during normal business
hours and upon reasonable advance notice to discuss the proposed Construction
Budget and Schedule with the Management Committee.





41

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(b)

The Management Committee shall promptly review the proposed Construction Budget
and Schedule, and may approve the Construction Budget and Schedule in whole or
in part.  If an Impasse occurs with respect to the proposed Construction Budget
and Schedule (or any part thereof), then the Impasse shall not be resolved under
the dispute resolution provisions herein, and instead, subject to Purchaser's
termination rights under Section 3.3.6 or Section 3.3.8, as applicable, the
proposed Construction Budget and Schedule, with any changes agreed upon by the
Management Committee, shall be deemed to be (i) in effect upon the sixty-first
(61st) day after the receipt by Purchaser's Manager of such Construction Budget
and Schedule and (ii) approved by the Management Committee as of such date for
purposes of Section 8.1.4(c)(i) .

Section 5.2.3.

Estimated Wind-Down Costs.

(a)

Beginning on the date on which the first Construction Budget and Schedule is
delivered to the Management Committee under Section 5.2.2 and on an annual basis
thereafter concurrently with the delivery of every fourth (4th) Construction
Budget and Schedule subsequently delivered to the Management Committee under
Section 5.2.2, Owner shall prepare and submit to Purchaser an estimate of the
Estimated Wind-Down Costs as of the Redetermination Date associated with such
Construction Budget and Schedule.  Owner shall provide Purchaser with access to,
and copies of, all reasonably requested documentation concerning the Estimated
Wind-Down Costs.

(b)

If Purchaser believes that the Estimated Wind-Down Costs are incorrect or
inconsistent with the standard set forth in the definition thereof, then
Purchaser shall have the right to submit the matter to the Management Committee
for resolution solely for the purpose of redetermining the Determined Cap during
the Construction Phase, as contemplated by Section 17.1.1(d).  If an Impasse
occurs with respect to such matter, then the matter shall be resolved in
accordance with Section 18.1(b) solely for the purpose of redetermining the
Determined Cap during the Construction Phase, as contemplated by Section
17.1.1(d).

Section 5.2.4.

Budget Overruns; Progress Reports.

(a)

Owner shall use commercially reasonable efforts not to exceed the budgeted
amounts set forth in the Preliminary Budget and Schedule or applicable
Construction Budget and Schedule; provided, however, that all Project Costs (and
Reconstruction Costs, if applicable) actually incurred by Owner, whether or not
set forth in such Preliminary Budget and Schedule or applicable Construction
Budget and Schedule, shall be recoverable under the Formula Rate in accordance
with Article 8.

(b)

Owner shall prepare and submit to the Management Committee for review during
each calendar month during the Construction Phase a progress report for
informational purposes that sets forth in reasonable detail (i) the Project
Costs actually incurred in the prior month and the activities associated
therewith and (ii) the current status of the milestones set forth in the
Construction Budget and Schedule, including any changes in the expected
timelines and the status of all Owner Approvals (collectively, the "Construction
Progress Report").  At the request of Purchaser's Manager, Owner shall, or shall





42

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




cause each Contractor to, provide the Management Committee with access to, and
copies of, all reasonably requested documentation concerning such Construction
Progress Report.

(c)

Owner shall, or shall cause the principal Contractor to, notify the Management
Committee promptly, but in no event later than ten (10) days, after Owner, or
such Contractor, becomes aware that (i) the Commercial Operation of the Northern
Pass Transmission Line is not reasonably likely to occur by the Target Date or
(ii) the aggregate costs and expenses required to develop, finance, design,
site, construct and Commission the Northern Pass Transmission Line and the AC
Upgrades are reasonably likely to exceed either of the minimum thresholds needed
for Purchaser to terminate this Agreement under Section 3.3.6.

Section 5.3.

Insurance and Events of Loss.

(a)

Owner shall obtain and maintain insurance of the type, in such amounts and on
such terms as required by the Management Committee from time to time.  Owner
shall have the right, in its sole discretion, to obtain additional insurance (in
amount or type) consistent with Good Utility Practice and shall acquire such
insurance as may be required by any Financing Party.  All premiums and other
costs of property, liability or other insurance obtained by Owner in connection
with the Northern Pass Transmission Line, or the ownership, development,
engineering, construction or operation thereof, shall be recoverable under the
Formula Rate in accordance with Article 8.  Owner shall provide Purchaser with
copies of certificates of all outstanding insurance obtained hereunder promptly
after the receipt thereof by Owner.

(b)

The Parties' rights and obligations, following a Loss Occurrence or other loss
of, destruction of or damage to, or any condemnation of, the Northern Pass
Transmission Line due to an event of Force Majeure, are set forth in Article 16.

Section 5.4.

Compliance with Laws.  At all times during the Term, the Parties shall comply
with all Applicable Laws (including ISO-NE Rules to the extent applicable) and
relevant Governmental Approvals and Third Party Consents.

Section 5.5.

Third Party Contracts.  At all times during the Term, Owner shall (a) discharge
its obligations under and (b) administer all third-party contracts entered into
in connection with the Northern Pass Transmission Line or the AC Upgrades, in
each case, in a commercially reasonable manner; provided, however, that Owner
shall not be in breach of its obligations under the foregoing clause (a) if, due
to a breach by Hydro-Québec Lender of its funding obligation under the
Construction Loan Agreement, Owner fails to discharge any payment obligation
under any such third-party contract.  Provided that Owner has complied with its
obligations under the foregoing sentence, Owner shall not be in breach of, or be
liable to Purchaser under, this Agreement, and no Owner Default shall occur, as
a consequence of any act or omission by any Contractor or AC Upgrade Owner, and
all increased costs, expenses, fines and penalties resulting therefrom
(including reasonable attorneys' fees) shall be recoverable under the Formula
Rate in accordance with Article 8.





43

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 5.6.

Equity Commitment.

  Owner shall, and hereby commits to Purchaser that it will, finance a portion
of the Project Costs through contributions to the equity capital of Owner in a
manner consistent with Owner's obligations under Section 8.3(a).  Without
limiting Owner's obligations under the foregoing sentence, Owner shall enter
into an equity commitment agreement with Northeast Utilities and NSTAR, and
shall cause Northeast Utilities and NSTAR to enter into such equity commitment
agreement with Owner, in each case, no later than the Distribution Date,
pursuant to which agreement Northeast Utilities and NSTAR shall commit annually
during the Construction Phase to provide, either directly or through a
subsidiary, equity capital consistent with Owner's obligations under the
foregoing sentence, which equity commitment is expected to be based upon the
amounts set forth in the Construction Budget and Schedule for the upcoming year.
 The Parties acknowledge and agree that such equity commitment will be used only
to finance Project Costs during the Construction Phase and may not be applied
towards, or accelerated to settle, any claims resulting from an Owner Default,
other than pursuant to this Section 5.6.  For the avoidance of doubt, Owner's
rights under such equity commitment agreement shall be part of the collateral
pledged to Hydro-Québec Lender to secure Owner's obligations under the
Construction Loan Agreement.

Section 5.7.

Owner's Obligation to Cure; Purchaser's Losses.

(a)

Owner shall use commercially reasonable efforts to cure, at its own cost and
expense, any Owner Default in a commercially reasonable timeframe consistent
with Good Utility Practice, and no such cost or expense shall be recoverable
under the Formula Rate.  For the avoidance of doubt, the foregoing sentence
shall apply in the event of a delay in Commercial Operation due to an Owner
Delay or in the event of a Non-Excused Outage.  

(b)

Neither Purchaser nor its Affiliates shall be entitled to recover from Owner any
losses, damages, costs or expenses related to the Québec Line or arising under
the TransÉnergie OATT, except as provided in Section 4.3.1 or Section 7.4.2.

Section 5.8.

Continuity of Rights and Responsibilities.

  Unless otherwise agreed in writing by the Parties or prohibited by Applicable
Law, the Parties shall continue to provide service and honor commitments under
this Agreement and continue to make payments in accordance with this Agreement
pending resolution of any bona fide Impasse or other Dispute hereunder or
relating hereto.

ARTICLE 6

PROCEDURES FOR OPERATION AND MAINTENANCE OF
THE NORTHERN PASS TRANSMISSION LINE

Section 6.1.

Transmission Operating Agreement; ISO-NE Operational Control.

(a)

Prior to entering into the Transmission Operating Agreement, Owner shall consult
with the Management Committee with respect to the proposed terms and conditions
thereof.  The Management Committee shall promptly provide comments, if any, to
Owner on such terms and conditions.  Owner shall make a good faith effort to
take

44

1014917.31-D.C. Server 1A - MSW

EXECUTION COPY




into account any comments made by the Management Committee that are consistent
with FERC rules and policies.

(b)

As of the Commercial Operation Date, Owner shall transfer operational control
over the Northern Pass Transmission Line, as defined in the Transmission
Operating Agreement, to Transmission Operator in accordance with the
Transmission Operating Agreement.  Owner shall provide, and shall direct its
Affiliates to provide, such information as Transmission Operator may require to
discharge its obligations under the Transmission Operating Agreement, and Owner
shall comply with the instructions of Transmission Operator to the extent
provided in the Transmission Operating Agreement and the ISO-NE Tariff.  The
Parties acknowledge and agree that Owner shall not be in breach of, or be liable
to Purchaser under, this Agreement, and no Owner Default shall occur, as a
consequence of Owner's compliance with such instructions of Transmission
Operator; provided that Owner did not initiate or support instructions that
would otherwise breach Owner's obligations under this Agreement.

Section 6.2.

Good Utility Practice; Regulatory and Reliability Requirements.From and after
the Commercial Operation Date, Owner shall (a) provide Firm Transmission Service
and Additional Transmission Service, (b) operate and maintain the Northern Pass
Transmission Line in accordance with Good Utility Practice and in compliance
with all applicable regulatory requirements, including applicable NERC and NPCC
reliability standards, and (c) comply with all applicable operating instructions
and manufacturers' warranties.  The costs associated with the discharge by Owner
of its obligations under the foregoing clauses (a), (b) and (c) shall be
recoverable under the Formula Rate in accordance with Article 8.

Section 6.3.

Annual Plan and Operating Budget and Multiyear Outlook.

(a)

No later than one hundred twenty (120) days before the start of each Contract
Year or, in the case of the first Contract Year during which Owner is obligated
to provide Firm Transmission Service hereunder, no later than one hundred twenty
(120) days before the date Owner reasonably expects the Commercial Operation
Date to occur, Owner shall deliver to the Management Committee the Annual Plan
and Operating Budget for the following Contract Year, along with a non-binding
Capital Plan for the following five (5) Contract Years (a "Multiyear Outlook").
 Upon request by the Management Committee, Owner shall provide the Management
Committee with copies of the data, invoices, price sheets and other information
utilized in the preparation of any Annual Plan and Operating Budget and shall
make the personnel responsible for its preparation available during normal
business hours and upon reasonable advance notice to discuss the proposed Annual
Plan and Operating Budget with the Management Committee.  Owner shall also
provide the Management Committee with access to, and copies of, all reasonably
requested documentation concerning the Multiyear Outlook.

(b)

The Management Committee shall attempt to agree upon the Annual Plan and
Operating Budget within sixty (60) days following its receipt thereof, and the
Management Committee may approve the proposed Annual Plan and Operating Budget
in whole or in part.





45

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(i)

If the Management Committee approves the Annual Plan and Operating Budget (or
any part thereof) the costs associated with the approved activities shall not be
subject to challenge on prudence grounds under Section 8.1.4.  Notwithstanding
the foregoing sentence, if the costs incurred by Owner to perform any activity
in an approved Annual Plan and Operating Budget exceed, in the aggregate, the
amount in the approved Annual Plan and Operating Budget for such activity,
Purchaser shall then have the right to challenge the prudence of the costs that
exceed such approved amount pursuant to Section 8.1.4.

(ii)

If Purchaser's Authorized Representative votes against the approval of all or
any part of the activities set forth in the Annual Plan and Operating Budget,
and Owner nonetheless performs the unapproved activities, Purchaser shall have
the right to challenge the prudence of Owner's expenditures on such unapproved
activities pursuant to Section 8.1.4.

(iii)

If Purchaser's Authorized Representative votes against the approval of all or
any part of the activities set forth in the Annual Plan and Operating Budget,
and Owner thereafter chooses not to perform activities that have not been
approved, Owner's failure to undertake any such activities not approved by the
Management Committee shall not constitute a violation of Good Utility Practice
or a breach by Owner of its obligations hereunder with respect to any such
activities, and Purchaser shall have no right to recover losses or damages from,
or assert any claim against, Owner as a result of such failure.  In addition,
Owner shall have the right to recover from Purchaser, and Purchaser shall pay or
reimburse to Owner, an amount equal to any penalties assessed by FERC, NERC or
any other Governmental Authority for violations of Applicable Law by Owner, its
Affiliates or any of its or their third-party contractors as a result of such
failure.

(iv)

In the event Owner becomes aware that the aggregate O&M Costs and Planned CapEx
Costs to be incurred during any Contract Year are likely to exceed the budgeted
amounts therefor, as set forth in the Annual Plan and Operating Budget, by more
than fifteen percent (15%), Owner shall promptly notify the Management
Committee.  At the request of Purchaser's Manager, Owner shall provide the
Management Committee, as applicable, with access to, and copies of, all
reasonably requested documentation concerning such O&M Costs or Planned CapEx
Costs.

(v)

The budgeted amounts for O&M Costs and Planned CapEx Costs, as set forth in any
Annual Plan and Operating Budget approved by the Management Committee or
otherwise contemplated by Section 6.2, shall be used to calculate Transmission
Service Payments under the Formula Rate and shall be recoverable under the
Formula Rate in accordance with Article 8, subject to reconciliation, as
described in Section 14.2, to account for differences between the budgeted and
actual O&M Costs and Planned CapEx Costs.

(c)

The Management Committee shall also attempt to agree upon the Multiyear Outlook
within sixty (60) days following its receipt thereof solely for the purpose of
redetermining the Determined Cap during the Operation Phase, as contemplated by
Section 17.1.1(d), and the Management Committee may approve the proposed
Multiyear Outlook in whole or in part.  If an Impasse occurs with respect to the
proposed Multiyear





46

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Outlook, then the Impasse shall be resolved in accordance with Section 18.1(b)
solely for the purpose of redetermining the Determined Cap during the Operation
Phase, as contemplated by Section 17.1.1(d).  The Capital Plan for any Contract
Year shall not be deemed to be imprudent solely on the basis that such Capital
Plan varied from any Multiyear Outlook that included such Contract Year.
 Purchaser shall not waive any right to challenge the prudence of any Capital
Plan for any Contract Year solely on the basis that the Management Committee
approved any Multiyear Outlook that included such Contract Year.

Section 6.4.

Estimated Wind-Down Costs.

(a)

Beginning on the date on which the first Annual Plan and Operating Budget is
delivered to the Management Committee under Section 6.3 and thereafter
concurrently with the delivery of every third (3rd) Annual Plan and Operating
Budget subsequently delivered to the Management Committee under Section 6.3,
Owner shall prepare and submit to Purchaser an estimate of the Estimated
Wind-Down Costs as of the upcoming Redetermination Date.  Owner shall provide
Purchaser with access to, and copies of, all reasonably requested documentation
concerning the Estimated Wind-Down Costs.

(b)

If Purchaser believes that the Estimated Wind-Down Costs are incorrect or
inconsistent with the standard set forth in the definition thereof, then
Purchaser shall have the right to submit the matter to the Management Committee
for resolution solely for the purpose of redetermining the Determined Cap during
the Operation Phase, as contemplated by Section 17.1.1(d).  If an Impasse occurs
with respect to such matter, then the matter shall be resolved in accordance
with Section 18.1(b) solely for the purpose of redetermining the Determined Cap
during the Operation Phase, as contemplated by Section 17.1.1(d).

Section 6.5.

Scheduled Maintenance.  Unless approved by the Management Committee, or unless
the Transmission Operator or TransÉnergie requires otherwise, Owner shall not
perform or otherwise undertake, and shall cause third parties not to perform or
otherwise undertake, any scheduled maintenance or capital project with respect
to the Northern Pass Transmission Line that requires any interruption or
reduction of scheduling rights over the Northern Pass Transmission Line during
the months of January, February, March, June, July, August, September and
December.

Section 6.6.

Extraordinary Capital Expenditures.

(a)

In the event Owner determines that any Extraordinary CapEx is required, Owner
shall promptly notify the Management Committee and deliver to it information
relating to the cost and expected scope and nature of the Extraordinary CapEx,
including any expected outages and overhauls of the Northern Pass Transmission
Line associated therewith (the "Extraordinary CapEx Plan").  At the request of
Purchaser's Manager, Owner shall provide the Management Committee with access
to, and copies of, all reasonably requested documentation concerning such
Extraordinary CapEx Plan.

(b)

The Management Committee shall attempt to agree upon any Extraordinary CapEx
Plan as soon as practicable after its receipt thereof, and the Management
Committee may approve the proposed Extraordinary CapEx Plan in whole or in

47

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




part; provided, however, that, subject to Purchaser's rights under Section
8.1.4, no Management Committee approval shall be required for any Extraordinary
CapEx Plan that does not exceed One Million Dollars ($1,000,000).

(c)

Section 6.3(b)(i), Section 6.3(b)(ii) and Section 6.3(b)(iii) shall apply
mutatis mutandis to costs incurred by Owner to perform Extraordinary CapEx that
is approved or not approved by the Management Committee.

(d)

Any Extraordinary CapEx Plan shall be used to calculate Transmission Service
Payments under the Formula Rate and the costs set forth therein shall be
recoverable under the Formula Rate in accordance with Article 8, subject to
reconciliation, as described in Section 14.2, to account for differences between
the budgeted and actual Extraordinary CapEx Costs.

Section 6.7.

Record of Management Committee Decisions.  The minutes for any meeting at which
a vote was held with respect to a proposed Annual Plan and Operating Budget or
Extraordinary CapEx Plan, as applicable, or any unanimous written consent in
lieu thereof, shall expressly set forth in reasonable detail the grounds on
which Purchaser's Authorized Representative disapproved of any maintenance or
capital expenditure set forth in such Annual Plan and Operating Budget or
Extraordinary CapEx Plan, as applicable, and the reasons therefor.

ARTICLE 7

PURCHASER'S TRANSMISSION RIGHTS OVER THE NORTHERN PASS TRANSMISSION LINE

Section 7.1.

Transmission Service.

Section 7.1.1.

Firm Transmission Service.  Owner shall make available to Purchaser, from and
after the Commercial Operation Date, transmission capacity on the Northern Pass
Transmission Line in order to deliver electrical energy, as scheduled by
Purchaser or by a third party under the resale provisions of Article 10, in an
amount equal to the Contract Capacity ("Firm Transmission Service").  Firm
Transmission Service shall be made available over the Northern Pass Transmission
Line at any time from and after the Commercial Operation Date, in a
north-to-south and south-to-north direction, between the U.S. Border and the
Delivery Point.  Firm Transmission Service shall be subject to curtailment or
interruption only as a result of an Excused Outage or as provided in Section
15.3(b) .  Without limiting Owner's obligations under this Section 7.1.1, the
quantity of Firm Transmission Service that Owner will provide in any hour shall
not exceed the Total Transfer Capability for such hour.

Section 7.1.2.

Additional Transmission Service.  To the extent (a) transmission capacity in
excess of the Contract Capacity in a north-to-south or south-to-north direction
is necessarily incidental to the design, engineering, construction or operation
of the Northern Pass Transmission Line, as described in this Agreement, and (b)
ISO-NE permits the scheduling of transmission service using such incidental
transmission capacity during any hour (or such other permissible scheduling
period adopted by ISO-NE), then Owner shall make





48

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




available to Purchaser, from and after the Commercial Operation Date, non-firm
transmission service in an amount equal to such incidental transmission capacity
("Additional Transmission Service").  Additional Transmission Service shall be
subject to curtailment or interruption by ISO-NE in accordance with the ISO-NE
Tariff or upon determination by the Management Committee that the provision of
the Additional Transmission Service would degrade the provision of Firm
Transmission Service.  For the avoidance of doubt, the unavailability of, or any
curtailment or interruption in, all or any portion of Additional Transmission
Service shall not constitute an Excused Outage under Section 7.3 or Non-Excused
Outage under Section 7.4, and any such unavailability, curtailment or
interruption shall not affect the calculation of the size of any Excused Outage
under Section 7.3 or Non-Excused Outage under Section 7.4.

Section 7.1.3.

Limitation on Transmission Service.  Owner shall have no obligation to provide
transmission service under this Agreement other than Firm Transmission Service
and Additional Transmission Service.  Purchaser shall have no right to redirect
service to alternate points of delivery or receipt on any portion of the
transmission system operated by ISO-NE other than the Northern Pass Transmission
Line.

Section 7.1.4.

Scheduling.  All Firm Transmission Service and Additional Transmission Service
shall be scheduled in accordance with the rules relating to the scheduling of
electrical energy or capacity transactions over the Northern Pass Transmission
Line, as established under the Transmission Operating Agreement (the "Scheduling
Rules").

Section 7.1.5.

Owner's Cooperation.

(a)

Without limiting the generality of Owner's express obligations under Section
7.1.1 and Section 7.1.2, but subject to the limitations provided in Section
11.2(c), to the extent permitted by the FERC Authorization and ISO-NE Rules and
consistent with Good Utility Practice, at Purchaser's reasonable request, Owner
shall cooperate with Purchaser and ISO-NE in order to permit Purchaser to
realize the full reliability and economic benefits intended under this
Agreement.

(b)

Owner shall provide Purchaser with notice of any FERC regulatory proceedings to
which Owner is a party promptly after Owner becomes aware of any such
proceeding.  Owner shall not take any position in such proceeding that is
inconsistent with its obligations under this Agreement.

Section 7.2.

Damages Under Third Party Contracts.

(a)

Subject to the rights of any Financing Party, if and to the extent Owner
receives or is entitled to receive damages, whether liquidated or otherwise, or
other amounts payable in connection with a third party's breach of its
obligations under, or termination (for whatever reason) of, any Construction
Contract (including any Construction Contract with Hydro-Québec Contractor) or
other contract (including any contract with the OASIS Administrator) entered
into in connection with the Northern Pass Transmission Line or the AC Upgrades,
Owner shall credit the amounts received by Owner to Purchaser under the Formula
Rate, net of reasonable fees (including attorneys' fees) and other expenses
incurred by Owner in connection with the receipt and final collection of such
amounts.





49

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(b)

Owner shall use commercially reasonable efforts to pursue the collection or
recovery of any such amounts and otherwise seek to enforce its rights under any
Construction Contract (including any Construction Contract with Hydro-Québec
Contractor), insurance policy or other third-party contract (including any
contract with an Affiliate of Northeast Utilities or NSTAR) entered into by
Owner in connection with the Northern Pass Transmission Line or the AC Upgrades.

Section 7.3.

Excused Outages or Reductions.

(a)

Notwithstanding anything herein to the contrary, Owner shall not be in breach
of, or be liable to Purchaser for any losses or damages under, this Agreement,
and no Owner Default shall occur, as a consequence of an Excused Outage.
 "Excused Outages" means any outages of the Northern Pass Transmission Line or
reductions in the Total Transfer Capability below the Contract Capacity (whether
as a result of a physical condition, legal impediment or otherwise), if and to
the extent due to any reason other than Owner's failure to (i) exercise Good
Utility Practice or (ii) otherwise discharge its obligations under this
Agreement.

(b)

For the avoidance of doubt, Excused Outages shall include outages of the
Northern Pass Transmission Line or reductions in the Total Transfer Capability
below the Contract Capacity due to the following events, but only to the extent
they satisfy the definition set forth in last sentence of clause (a) above:

(i)

Events of Force Majeure;

(ii)

Scheduled maintenance, if and to the extent required to discharge Owner's
obligations under Section 6.2 or Section 5.4 and consistent with Owner's
obligations under Section 6.5;

(iii)

Outages or reductions in the use or availability of transmission lines other
than the Northern Pass Transmission Line;

(iv)

Decisions of TransÉnergie or conditions in the electric system located in the
Province of Québec, including the unavailability of the Québec Line, in whole or
in part; and

(v)

Decisions of ISO-NE, including a decision to reduce or suspend the scheduling
rights over the Northern Pass Transmission Line as a result of any grid
reliability issue or to preserve facilities and equipment from physical damage.

(c)

Purchaser shall be obligated, during any Excused Outage, to pay the Transmission
Service Payment in accordance with Article 8 and Article 14 to the same extent
as if such Excused Outage had not occurred, except as provided in Section 16.4
for any Extended Outage.  Owner shall use commercially reasonable efforts to (i)
seek to avoid and (ii) mitigate or remedy any Excused Outage in a commercially
reasonable timeframe consistent with Good Utility Practice.





50

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 7.4.

Non-Excused Outages or Reductions.

Section 7.4.1.

Reduction in Transmission Service Payments.  Unless otherwise excused under
Section 7.3 or Article 16, if and to the extent an outage of the Northern Pass
Transmission Line or reduction in the Total Transfer Capability below the
Contract Capacity (whether as a result of a physical condition, legal impediment
or otherwise) is due to Owner's failure to (a) exercise Good Utility Practice or
(b) otherwise discharge its obligations hereunder (a "Non-Excused Outage"), the
Transmission Service Payment for such period shall be reduced by an amount that
bears the same ratio to the Transmission Service Payment as the amount of
unavailable transmission capacity resulting from such Non-Excused Outage bears
to the Contract Capacity and Owner shall have no right to recover such amounts.
 Any Dispute over whether or not or to what extent a Non-Excused Outage has
occurred shall be resolved in accordance with Article 18.  For the avoidance of
doubt, pending resolution of any such Dispute, Purchaser's right, pursuant to
this Section 7.4.1, to any reduction in the Transmission Service Payments shall
be suspended.

Section 7.4.2.

Québec Damages.  In addition to the reduction in Transmission Service Payments
contemplated by Section 7.4.1, Purchaser shall have the right to recover from
Owner, and Owner shall pay or reimburse to Purchaser, for each month (or part
thereof) of any Non-Excused Outage, an amount equal to the OATT Payment with
respect to such month (or part thereof) or, to the extent Purchaser acquires
replacement transmission service during such month (or part thereof), the
Replacement Transmission Cost for the replaced transmission capacity, if less
expensive than such OATT Payment (the "Québec Damages"); provided, however, that
Owner's liability to Purchaser for any Québec Damages shall not commence unless
and until such time as the aggregate amount of unavailable transmission capacity
resulting from Non-Excused Outages (which amount shall be converted to, and
expressed in, megawatt-hours) exceeds the Initial Allowance in any Contract
Year; provided, further, however, that, with respect to any Non-Excused Outage,
Owner's maximum liability to Purchaser for any Québec Damages that are related
to such Non-Excused Outage (regardless of the duration of such Non-Excused
Outage) shall not exceed, in the aggregate, an amount equivalent to the sum of
the OATT Payments for the period commencing on the later to occur of (i) the
first date of such Non-Excused Outage and (ii) the date on which the aggregate
amount of unavailable transmission capacity that is attributable to Non-Excused
Outages (expressed in megawatt-hours) exceeds the Initial Allowance in any
Contract Year and ending six (6) months thereafter or upon the earlier
termination of this Agreement pursuant to its terms.  Any such Québec Damages,
when taken as a whole, shall not exceed the amounts that would have been owed by
a Person other than an Affiliate of TransÉnergie in a comparable arm's-length
transaction or arrangement under the TransÉnergie OATT.  Purchaser shall use
commercially reasonable efforts to cause HQP to mitigate the amount of any
Québec Damages.  At Owner's reasonable request, Purchaser shall make available
to Owner any information reasonably necessary to support the amounts owed to
Purchaser by Owner pursuant to this Section 7.4.2.

Section 7.4.3.

Liquidated Damages.  The Parties acknowledge and agree that the modification of
Purchaser's payment obligations pursuant to Section 7.4.1 and the payment of
amounts by Owner to Purchaser under Section 7.4.2 are an appropriate remedy and
that any such modification or payment does not constitute a forfeiture or
penalty of any kind.  The Parties further acknowledge and agree that the damages
for a Non-Excused Outage are





51

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




difficult or impossible to determine and that the damages calculated hereunder
constitute a reasonable approximation of the harm or loss to Purchaser as a
result thereof.

Section 7.4.4.

Sole and Exclusive Remedy.  Subject to the discharge by Owner of its obligations
under Section 5.7(a), the rights provided in Section 3.3.12 and this Section 7.4
shall collectively be the sole and exclusive remedy of Purchaser with respect to
a Non-Excused Outage.  The foregoing sentence shall not be construed in any way
to limit (a) Purchaser's right to recover any costs or expenses (including
reasonable attorneys' fees) reasonably incurred by Purchaser to recover any
amounts owed to Purchaser by Owner under this Agreement, (b) Purchaser's rights
and remedies under the Purchaser's Security Documents or Owner Guaranty or
against Purchaser's Lien or any other financial assurances held by Purchaser or
(c) Purchaser's right to recover payment of any indemnification obligations of
Owner to Purchaser pursuant to Section 21.2.

Section 7.5.

Metering.  Metering and telemetering requirements for the Northern Pass
Transmission Line shall be established by the Management Committee in accordance
with Good Utility Practice and as necessary to (a) accomplish the purposes of,
and to implement and administer, this Agreement and (b) satisfy the requirements
of, and to implement and administer, the Interconnection Agreement and the
Transmission Operating Agreement.  If an Impasse occurs with respect to such
metering and telemetering requirements, then the matter shall be resolved in
accordance with Section 18.1(b).  All costs incurred by Owner in connection with
metering and telemetering for the Northern Pass Transmission Line shall be
recoverable under the Formula Rate in accordance with Article 8.

ARTICLE 8

PAYMENT FOR TRANSMISSION SERVICE OVER THE NORTHERN PASS TRANSMISSION LINE

Section 8.1.

Transmission Service Payment; Application of Formula Rate.

Section 8.1.1.

Letter Agreement.  In the event this Agreement is terminated under Section
3.3.2, Owner's right to recover from Purchaser any costs or expenses incurred by
Owner in connection with the Northern Pass Transmission Line shall be as
provided in the Letter Agreement and subject to FERC approval, and Purchaser
shall have no obligation for any charges under this Agreement (other than as
provided in the Letter Agreement).

Section 8.1.2.

Charges under the Formula Rate.

(a)

Prior to the Commercial Operation Date, Owner shall not invoice Purchaser for
any Transmission Service Payments hereunder.

(b)

From and after the Commercial Operation Date, unless expressly excluded under
the terms and conditions of this Agreement, Purchaser shall pay all charges, as
calculated pursuant to the Formula Rate, which charges shall be payable on a
monthly basis in accordance with Article 14 (the "Transmission Service
Payment").  Owner shall not invoice Purchaser for, and Purchaser shall have no
obligation to pay, any charges that





52

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




are not recoverable under the Formula Rate, except (i) as contemplated by
Section 8.1.1, (ii) for amounts owed to Owner by Purchaser under Section 3.3,
Section 3.4, Section 9.3.3(c), Section 9.3.4 or Section 9.3.5(d), (iii) for
damages that may be recovered by Owner under this Agreement as a result of a
Purchaser Default, (iv) for any costs or expenses (including reasonable
attorneys' fees) reasonably incurred by Owner to recover any amounts owed to
Owner by Purchaser under this Agreement or to secure the release of Purchaser's
Lien and the Purchaser's Security Documents or other security or performance
assurance provided by or on behalf of Owner after the later to occur of the end
of the Term or the date on which any accrued but unpaid payment obligation of
Owner to Purchaser hereunder shall have been fully, finally and indefeasibly
satisfied, (v) for fees and expenses reasonably incurred by Owner in enforcing
Purchaser's participation obligation pursuant to Section 18.3.5, or (vi) for
payment of any indemnification obligations of Purchaser to Owner pursuant to
Section 21.1.

(c)

Transmission Service Payments calculated under the Formula Rate shall be based
upon a projected cost-of-service calculation.  The Formula Rate shall be
reconciled with actual costs on an annual basis in accordance with Section 14.2.

(d)

If and when the Construction Phase occurs, the Letter Agreement shall terminate
immediately without further action of the Parties, and commencing on the
Commercial Operation Date, (i) all Construction Costs incurred during the
Development Phase shall be included in the Formula Rate, together with AFUDC, as
accrued thereon in accordance with clause (e)(ii) below, but subject to Section
4.3.1, and (ii) all Pre-COD Expenses shall be included in the Formula Rate,
together with Carrying Charges, as accrued thereon in accordance with clause
(e)(iii) below, but subject to Section 4.3.1.

(e)

For purposes of calculating the Transmission Service Payment under the Formula
Rate, f. depreciation shall not be included before the Commercial Operation
Date; g. AFUDC shall be accrued on all capital costs that were incurred during
the Development Phase and Construction Phase and that are recoverable under the
Formula Rate, such that recovery of a return on such capital costs, together
with AFUDC accrued thereon, shall commence on the Commercial Operation Date
(except as otherwise contemplated in Section 3.3 with respect to the recovery of
costs and AFUDC following termination of this Agreement); and h. commencing on
the date on which the Development Phase begins, Owner shall establish a
regulatory asset that will include all Pre-COD Expenses, together with carrying
charges on the regulatory asset at Owner's weighted cost of capital (as
calculated under the Formula Rate) ("Carrying Charges") from the date on which
the regulatory asset is established until the regulatory asset is fully
amortized, and shall amortize such regulatory asset over a three (3)-year period
commencing on the Commercial Operation Date.

(f)

Owner shall seek FERC approval or acceptance to permit Owner to include in the
regulatory asset described in clause (e)(iii) above all AC Upgrade Costs
associated with the AC Upgrades placed-in-service before the Commercial
Operation Date.

Section 8.1.3.

Purchaser's Costs.  Except as expressly contemplated by this Agreement for (a)
any damages suffered by Purchaser as a result of an Owner Default, (b) any costs
or expenses (including reasonable attorneys' fees) reasonably incurred by
Purchaser to





53

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




recover any amounts owed to Purchaser by Owner under this Agreement or to secure
the release of any Purchaser Guaranty or other security or performance assurance
provided by or on behalf of Purchaser after the later to occur of the end of the
Term or the date on which any accrued but unpaid payment obligation of Purchaser
to Owner hereunder shall have been fully, finally and indefeasibly satisfied,
(c) fees and expenses reasonably incurred by Purchaser in enforcing Owner's
participation obligation pursuant to Section 18.3.5 or (d) any indemnification
obligations of Owner to Purchaser pursuant to Section 21.2, Owner shall have no
liability to Purchaser or its Affiliates for any costs, expenses or charges
incurred by Purchaser in connection with this Agreement.

Section 8.1.4.

Challenges to Inclusion of Charges under the Formula Rate.  Owner's right to
recover any costs or expenses under the Formula Rate, and Purchaser's liability
for such costs or expenses under this Agreement, shall be subject to the
following provisions:

(a)

The Formula Rate shall only include costs and expenses that were prudently
incurred; provided that a rebuttable presumption shall exist that all costs and
expenses included in the Formula Rate were prudently incurred, and nothing
contained herein shall be construed to alter the burdens of proof and going
forward, as set forth in clause (b) below.

(b)

Subject to Section 18.2, Purchaser shall have the right to challenge the
prudency of any costs or expenses that Owner seeks to recover from Purchaser
under this Agreement by filing a pleading with FERC seeking to omit from the
Transmission Service Payments calculated under the Formula Rate any costs or
expenses included in the Formula Rate that were not prudently incurred.  Such
prudency challenge shall be made pursuant to Sections 306 and 309 of the Federal
Power Act to invoke FERC's retained authority to investigate and order refunds
with respect to any imprudent charges sought to be recovered under the Formula
Rate.  Any proceeding initiated by Purchaser to challenge the prudency of
Owner's costs and expenses shall be conducted using the same standards and in
accordance with the same procedures that FERC would normally apply to prudency
challenges.  Further, a rebuttable presumption shall exist that all costs and
expenses included in the Formula Rate were prudently incurred; provided,
however, that once Purchaser has met its initial burden to show that a cost or
expense was not prudently incurred, the burden shall then shift back to Owner to
prove that such cost or expense was prudently incurred.  The Parties
specifically intend and acknowledge and agree that, if FERC determines that any
amount included in the Formula Rate was not prudently incurred, then such amount
may be excluded from the Formula Rate effective as of the date such amount was
first included in Owner's FERC account(s) that comprise the Formula Rate.

(c)

Notwithstanding clauses (a) and (b) above, Purchaser acknowledges and agrees
that no prudency challenge shall be permitted with respect to (i) any cost or
expense to the extent approved by the Management Committee, including pursuant
to Section 5.2.1(b), Section 5.2.2(b), Section 5.3(a), Section 6.3(b), Section
6.6(b), Section 9.3.2(b), Section 16.3(b) and Section 16.3(c), but excluding
Section 5.2.3, Section 6.3(c) or Section 6.4, or agreed to in writing by
Purchaser or (ii) any cost or expense established pursuant to the arbitration
provisions set forth in Section 18.3, other than any cost or expense so
established as a result of an Impasse under Section 5.2.3, Section 6.3(c) or
Section 6.4.  





54

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Purchaser further acknowledges and agrees that its right to challenge any costs
under this Section 8.1.4 shall be subject to Section 14.3(b).

(d)

Subject to Section 5.5 and Section 6.3(b)(iii), in no event shall any (i)
penalties assessed by FERC, NERC or any other Governmental Authority for any
violation of Applicable Law by Owner, its Affiliates or any of its or their
third-party contractors or (ii) payments made to settle allegations of such
violations be recoverable under the Formula Rate, unless the Management
Committee shall have approved, or Purchaser shall have agreed in writing to
reimburse Owner for, such amounts.

(e)

This Section 8.1.4 shall not be construed in any way to limit any other rights
Purchaser may have to file for relief with FERC pursuant to Section 18.2.

Section 8.1.5.

Challenges to Application of Formula Rate.  If, as a result of the audit of
Owner's application of the Formula Rate or for any other reason, Purchaser
believes that Owner has miscalculated or incorrectly included charges under the
Formula Rate, Purchaser shall then have the right to submit the matter to the
Management Committee for resolution under Section 18.1(a).  If an Impasse occurs
with respect to such matter, Purchaser shall then have the right to file a
complaint with FERC seeking an order requiring Owner to comply with the Formula
Rate, as its filed tariff.

Section 8.2.

Service Life.  For purposes of calculating the Transmission Service Payments
under the Formula Rate, (a) the depreciable life of any depreciable asset
comprising part of the Northern Pass Transmission Line as of the Commercial
Operation Date shall be equal to forty (40) years, and (b) the depreciable life
of a capital addition that is placed-in-service after the Commercial Operation
Date shall be equal to the lesser of (i) its economic life and (ii) the
remaining Term as of the placed-in-service date.

Section 8.3.

Capital Structure.

(a)

From and after the Development Phase, Owner shall use commercially reasonable
efforts to maintain a Capital Structure equal to 50-50.

(b)

Notwithstanding clause (a) above, at all times during the Term, the Capital
Structure for purposes of calculating Transmission Service Payments under the
Formula Rate shall be equal to 50-50.

Section 8.4.

Return on Equity.

(a)

The return on equity ("ROE") used in the Formula Rate to accrue AFUDC prior to
the Commercial Operation Date and to calculate the weighted cost of capital for
the Carrying Charges on the regulatory asset established pursuant to Section
8.1.2(e)(iii) shall be twelve and fifty-six one-hundredth percent (12.56%).

(b)

Upon Commercial Operation, the ROE shall be adjusted to equal (i) the Base ROE,
plus (ii) an adder equal to the lesser of (A) one hundred forty-two (142) basis
points and (B) an amount that would not cause the total ROE to exceed the
applicable zone of reasonableness for such Regional Transmission Service, as
established in the most





55

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




recent rate order for such service.  In the event the Base ROE for Regional
Transmission Service using the transmission facilities of Northeast Utilities or
NSTAR is no longer based upon a single, regional Base ROE, Owner shall make a
filing under Section 205 of the Federal Power Act to establish the ROE
applicable to service under this Agreement that includes the adder set forth
above; provided, however, that Owner shall delay such FERC filing for a period
not less than thirty (30) days, but not to exceed sixty (60) days, to provide
time for the Parties to negotiate the ROE to be applicable to service under this
Agreement.  The Parties acknowledge and agree that Purchaser shall have the
right to challenge any FERC filing made under Section 205 of the Federal Power
Act with respect to a replacement for the Base ROE, unless Purchaser shall have
agreed in writing to the ROE set forth in such filing.

Section 8.5.

Cost Recovery of AC Upgrades.

(a)

The Parties acknowledge and agree that the AC Upgrades will be constructed and
owned by the AC Upgrade Owners.  Owner shall enter into a facilities agreement
with each such AC Upgrade Owner to pay the costs to design, license, construct
and operate such AC Upgrades (each, a "Facilities Agreement").

(b)

Prior to executing any Facilities Agreement, Owner shall consult with the
Management Committee with respect to the proposed terms and conditions thereof.
 The Management Committee shall promptly provide comments, if any, to Owner on
such terms and conditions.  Owner shall make a good faith effort to take into
account any comments made by the Management Committee that are consistent with
FERC rules and policies.  Any Facilities Agreement entered into with an
Affiliate of Northeast Utilities or NSTAR shall be on terms and conditions at
least as favorable to Owner, when taken as a whole, as would have been obtained
(at the time entered into) in a comparable arm's-length transaction or
arrangement with a Person other than an Affiliate of Northeast Utilities or
NSTAR; provided, however, that, if such transaction or arrangement has been
accepted or approved by FERC or any other Governmental Authority that
specifically reviews the Affiliate relationship in such transaction or
arrangement, then such transaction or arrangement shall be deemed to be a
comparable arm's-length transaction or arrangement.

(c)

All amounts incurred by Owner under the Facilities Agreement ("AC Upgrade
Costs") shall be recovered as expenses under the Formula Rate in accordance with
Article 8.  Notwithstanding the foregoing sentence, the AC Upgrade Costs under
any Facilities Agreement entered into with an Affiliate of Northeast Utilities
or NSTAR shall not exceed the costs and expenses that would have been incurred
by Owner if the AC Upgrade Costs were directly incurred by Owner and recovered
pursuant to the Formula Rate in accordance with this Agreement.

(d)

Owner shall coordinate with the AC Upgrade Owners and ISO-NE as necessary to
obtain for Purchaser the Other Transmission Rights under the ISO-NE Tariff that
are associated with, or issued in connection with, the AC Upgrades, the costs of
which AC Upgrades are incurred by Owner and recovered from Purchaser in
accordance with this Agreement.





56

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(e)

In the event ISO-NE determines that all or any portion of the AC Upgrade Costs
are eligible to be included in Regional Rates, Purchaser shall have the right,
exercisable in its sole discretion, to continue to bear responsibility under
this Agreement for all or any portion of the AC Upgrade Costs, in which case
Purchaser shall continue to be entitled, in accordance with the ISO-NE Tariff,
to all or any portion of the Other Transmission Rights that are associated with,
or issued in connection with, Purchaser's continued responsibility for such AC
Upgrade Costs.

Section 8.6.

Transfer and Cost Recovery of AC Line.

(a)

The AC Line shall be initially owned by Owner.  AFUDC or Carrying Charges, as
applicable, shall be accrued on the costs and expenses that are incurred by
Owner in connection with the AC Line in accordance with Section 8.1.2(e)(ii) or
Section 8.1.2(e)(iii), and, commencing on the Commercial Operation Date, such
costs and expenses, together with AFUDC or Carrying Charges, as applicable,
accrued thereon, shall be recoverable under the Formula Rate (i) in the same
manner as the costs and expenses that are incurred by Owner in connection with
the HVDC Line and (ii) otherwise in accordance with Article 8, except, in each
case, as otherwise provided in clause (e) below.

(b)

In the event all or any portion of the AC Line, for all or any part of the Term,
meets the criteria for Pool Transmission Facilities ("PTF") (as those criteria
and term are defined in the ISO-NE Tariff), Owner shall have the right, in its
sole discretion, to transfer ownership of any such PTF portion of the AC Line to
its Affiliate, PSNH, in accordance with this Section 8.6.

(c)

In connection with any such transfer of ownership, Owner shall enter into an
agreement with PSNH ("AC Line Agreement") pursuant to which Owner shall, subject
to clause (e) below, (i) pay all costs and expenses (including unrecovered
return on capital investment) that (A) have been or will be incurred in
connection with such transferred portion of the AC Line, (B) have not been
previously recovered under this Agreement, and (C) are not and will not be
included in Regional Rates.  To the extent not included in Regional Rates, such
costs and expenses shall include those necessary for Purchaser's eligibility, in
accordance with the ISO-NE Tariff, for the Other Transmission Rights that are
associated with, or issued in connection with, the AC Line.  Pursuant to the AC
Line Agreement, Owner shall acquire sufficient rights with respect to such PTF
portion of the AC Line to permit Owner to discharge its obligations under this
clause (c) and Purchaser to exercise its rights under clause (f) below.

(d)

Purchaser shall have the right to participate in the negotiation of the AC Line
Agreement, and the Parties shall attempt to reach agreement on the rates, terms
and conditions thereof, consistent with the parameters set forth in this Section
8.6.  In the event the Parties fail to reach agreement with PSNH on the rates,
terms and conditions of the AC Line Agreement within sixty (60) days following
the commencement of such negotiations, Owner shall unilaterally file the AC Line
Agreement with FERC in unexecuted form pursuant to Section 205 of the Federal
Power Act, and Purchaser shall have the right to contest any of the rates, terms
and conditions thereof, consistent with the parameters set forth in this Section
8.6, or to seek changes to the AC Line Agreement pursuant to Section 206 of the





57

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Federal Power Act, consistent with the parameters set forth in this Section 8.6.
 Except as provided in the foregoing sentence, and consistent with the terms of
clause (b) above, Purchaser shall not have the right to oppose the transfer by
Owner of ownership of any PTF portion of the AC Line to PSNH.

(e)

All amounts incurred by Owner under the AC Line Agreement shall be recovered as
expenses under the Formula Rate in accordance with Article 8.  Notwithstanding
the foregoing sentence, such amounts shall not exceed the costs and expenses
that would have been incurred by Owner if the AC Line were still owned by Owner
and such amounts were recovered pursuant to the Formula Rate in accordance with
this Agreement.  In no event shall Owner have the right to recover any return on
investment associated with any PTF portion of the AC Line transferred to PSNH
that is higher than the ROE established in Section 8.4.

(f)

Upon a reasoned basis, Purchaser may request that Owner or PSNH, whichever is
the owner of the AC Line (such party, "AC Line Owner"), determine and inform
Purchaser of whether or not the costs and expenses associated with all or any
portion of the AC Line should be included in Regional Rates.  If AC Line Owner
determines that such Regional Rate treatment is consistent with AC Line Owner's
obligations and representations to FERC, other Governmental Authorities and AC
Line Owner's Affiliates, then AC Line Owner shall submit such request to ISO-NE
within ninety (90) days after the receipt by Owner of the request described in
the first sentence of this clause (f).  If ISO-NE subsequently determines that
the costs and expenses associated with all or any portion of the AC Line are
eligible to be included in Regional Rates, then Purchaser shall have the right,
exercisable in its sole discretion, to take either of the following actions:

(i)

Accept such Regional Rate treatment; or

(ii)

Continue to bear responsibility under this Agreement for all or any portion of
the costs and expenses associated with the transferred portion of the AC Line,
in which case Purchaser shall be entitled, in accordance with the ISO-NE Tariff,
to all or any portion of the Other Transmission Rights that are associated with,
or issued in connection with, Purchaser's continued responsibility for such
costs and expenses.

Owner and its Affiliates assume no obligations under this Agreement to advocate,
with ISO-NE, NEPOOL or otherwise, for the Regional Rate treatment of all or any
portion of the AC Line, and neither Owner nor its Affiliates shall have any
liability to Purchaser if all or any portion of the AC Line does not receive
such Regional Rate treatment.  If AC Line Owner determines that it will not
submit or support a request to ISO-NE for such Regional Rate treatment, then
Owner shall notify Purchaser in writing of such decision within ninety (90) days
after the receipt by Owner of the request described in the first sentence of
this clause (f).  Following the end of such ninety (90)-day period, Purchaser
shall have the right to file a complaint with FERC seeking an order requiring
such Regional Rate treatment.

(g)

From and after the transfer to PSNH of those portions of the AC Line designated
as PTF by ISO-NE, the following provisions shall apply for all purposes under
this Agreement for the remainder of the Term:





58

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(i)

If the entirety of the AC Line has been designated PTF and transferred to PSNH,
then the Delivery Point shall be the southern terminus of the HVDC Line at the
DC/AC converter station located near the Webster substation in the City of
Franklin in the State of New Hampshire, and if less than the entirety of the AC
Line has been designated as PTF, then the Management Committee shall determine
the appropriate Delivery Point;

(ii)

References to the Northern Pass Transmission Line shall exclude all portions of
the AC Line that have been designated as PTF;

(iii)

References to the AC Upgrades, other than references thereto in Section 8.5,
shall include the portions of the AC Line that have been designated as PTF;

(iv)

Transmission service over the portions of the AC Line designated as PTF shall be
provided in accordance with Section II of the ISO-NE Tariff and not pursuant to
the terms and conditions of this Agreement; and

(v)

Owner shall continue to maintain the Northern Pass Transmission Line to the same
standard, in accordance with Section 6.2 and Section 6.3, as existed before the
Delivery Point was changed.

ARTICLE 9

RIGHTS UPON EXPIRATION OF TERM

Section 9.1.

Rollover Rights.

(a)

Unless this Agreement is terminated early under Section 3.3, Section 15.3 or
Section 15.4, Purchaser shall have rollover rights at the end of the initial
Term in accordance with Order No. 890 et seq. and the FERC pro forma open access
transmission service tariff, as such rights are defined as of the Effective
Date.

(b)

If Purchaser chooses to exercise rollover rights in accordance with clause (a)
above, Owner shall then prepare and deliver to Purchaser, no later than six
months after such exercise, an engineering assessment, which shall include an
assessment of (i) the ability of the Northern Pass Transmission Line to operate
for the proposed extended Term, (ii) any upgrades or refurbishment required to
support the operation of the Northern Pass Transmission Line for the proposed
extended Term, and (iii) forecasted capital expenditures over the proposed
extended Term.  All costs and expenses incurred by Owner in connection with such
engineering assessment shall be recoverable under the Formula Rate in accordance
with Article 8.  If such engineering assessment indicates that the Northern Pass
Transmission Line is incapable of providing Firm Transmission Service for the
full duration of the extended Term requested by Purchaser or if the costs
required to support the operation of the Northern Pass Transmission Line for the
proposed extended Term are unacceptable to Purchaser, in its sole discretion,
then Purchaser shall have the right, exercisable in its sole





59

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




discretion, to (A) revise its election to reduce the period of the extended Term
or (B) waive its rollover rights.

(c)

Owner shall not enter into any contract or other arrangement for a Subsequent
Use that is inconsistent with Purchaser's rollover rights, as provided herein.

Section 9.2.

Reimbursement of Capital Costs.  If, following the expiration or earlier
termination of the Term, (a) a third party acquires service over the Northern
Pass Transmission Line, or (b) the Northern Pass Transmission Line is included
in Regional Rates (either event, a "Subsequent Use"), then Owner shall reimburse
Purchaser for a pro rata portion of the costs and expenses associated with each
capital addition comprising part of the Northern Pass Transmission Line that has
an expected useful life beyond the end of the Term, as determined using the
ratio of (i) the period of time during which such third party acquires service
over the Northern Pass Transmission Line or, if ISO-NE includes the Northern
Pass Transmission Line in Regional Rates, the remaining useful life of the
Northern Pass Transmission Line following the end of the Term, and (ii) such
period of time or remaining useful life, as applicable, plus the amortization
period used to charge Purchaser for such capital addition.  No later than thirty
(30) days after Owner has entered into any contract or other arrangement for a
Subsequent Use, Owner shall (A) calculate the reimbursement amount with respect
to such contract or other arrangement, (B) provide a copy of such calculation to
Purchaser, and (C) pay to Purchaser any amounts owed by Owner to Purchaser under
this Section 9.2, together with interest thereon calculated pursuant to Section
14.5(a), in a single lump sum and in immediately available funds or by wire
transfer, in each case, in accordance with wiring instructions provided to Owner
by Purchaser in writing.  Any Dispute with respect to the amount owed to
Purchaser under this Section 9.2 shall be resolved in accordance with Article
18.

Section 9.3.

Retirement and Decommissioning.

Section 9.3.1.

Establishment of Regulatory Asset; Recovery of Net Decommissioning Costs.

(a)

In the event all or a portion of the Northern Pass Transmission Line is required
to be Decommissioned by Applicable Law, Owner shall establish the Regulatory
Asset – Asset Retirement Obligation (Decommissioning), as defined in Attachment
B.  At the time Owner files this Agreement with FERC pursuant to Section 2.1(a),
Owner shall also seek FERC approval or acceptance to permit Owner to establish
such regulatory asset.

(b)

Unless this Agreement is terminated prior to the expiration of the Term under
Section 3.3 (excluding Section 3.3.7 and Section 3.3.12) or Section 15.3 (in
which case Section 9.3.3(c) shall apply) or under Section 3.3.7 or Section 15.4
(in which case Section 9.3.3(d) shall apply), promptly after the Decommissioning
Plan is approved by the Management Committee (or determined pursuant to the
dispute resolution provisions herein in the event of an Impasse with respect
thereto), Owner shall calculate the Levelized Monthly Decommissioning Payment.
 The "Levelized Monthly Decommissioning Payment" shall be





60

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




equal to (i) the estimated Net Decommissioning Costs, as set forth in such
Decommissioning Plan (which estimated Net Decommissioning Costs shall be
expressed in dollars for the year(s) during which they are expected to be
incurred and then discounted to the present value at the beginning of the first
calendar day after the end of the Decommissioning Payment Period (regardless of
whether or not such day is a Business Day) using a discount factor equal to the
reasonably expected monthly rate of return applied in computing the Levelized
Monthly Decommissioning Payment), multiplied by (ii) the Decommissioning Payment
Formula.  An example of this calculation is set forth in Attachment H.
 Thereafter, the Levelized Monthly Decommissioning Payment shall not be subject
to change (unless such change shall have been agreed by the Parties or approved
by the Management Committee).

(c)

Owner shall have the right to make a unilateral filing under Section 205 of the
Federal Power Act to establish a separate rate for the recovery of Net
Decommissioning Costs consistent with this Section 9.3, rather than to recover
such Net Decommissioning Costs under the Formula Rate, and Purchaser shall have
the right to challenge such filing, unless Purchaser shall have agreed in
writing on such filing.

Section 9.3.2.

Decommissioning Plan.

(a)

No later than six (6) months before the commencement of the Decommissioning
Payment Period, or if this Agreement is earlier terminated under Section 3.3
(excluding Section 3.3.7 and Section 3.3.12) or Section 15.3, no later than
sixty (60) days after such termination, Owner shall deliver to the Management
Committee a statement that sets forth in reasonable detail (i) Owner's
estimation of (A) the Decommissioning Costs and Salvage Proceeds and, unless
this Agreement is terminated early under Section 3.3 or Section 15.3, the
Levelized Monthly Decommissioning Payment derived therefrom, and (B) any
activities associated with either thereof and (ii) the scope and frequency of
informational progress reports with respect to the Decommissioning of the
Northern Pass Transmission Line, including the process for the recovery by Owner
of its actual Net Decommissioning Costs following the exhaustion of the
Decommissioning Fund prior to the completion of Decommissioning (collectively,
the "Decommissioning Plan").  At the request of Purchaser's Manager, Owner shall
provide the Management Committee with access to, and copies of, all reasonably
requested documentation concerning such Decommissioning Plan.

(b)

The Management Committee shall attempt to agree upon the Decommissioning Plan
within sixty (60) days following its receipt thereof, and the Management
Committee may approve the proposed Decommissioning Plan in whole or in part.  If
an Impasse occurs with respect to the proposed Decommissioning Plan (or any part
thereof), then the matter shall be resolved pursuant to the arbitration
provisions set forth in Section 18.3.

(c)

Owner shall use commercially reasonable efforts not to exceed the estimated
amounts set forth in the Decommissioning Plan approved by the Management
Committee (or determined pursuant to the dispute resolution provisions herein in
the event of an Impasse with respect thereto); provided, however, that all Net
Decommissioning Costs actually incurred by Owner, whether or not set forth in
such Decommissioning Plan, shall be recoverable under this Agreement in
accordance with this Section 9.3, subject to (i)





61

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




reallocation upon a Subsequent Use, if any, as described in Section 9.3.4, and
(ii) challenge on prudence grounds, if applicable, as described in Section
9.3.6.

Section 9.3.3.

Payment of Decommissioning Costs.

(a)

Unless this Agreement is terminated prior to the expiration of the Term under
Section 3.3 (excluding Section 3.3.7 and Section 3.3.12) or Section 15.3 (in
which case clause (c) below shall apply) or under Section 3.3.7 or Section 15.4
(in which case clause (d) below shall apply), Owner shall include the Levelized
Monthly Decommissioning Payment in the Formula Rate during each of the last
sixty (60) months of the Term (excluding any extension of the Term made after
the thirty-fifth (35th) anniversary of the Commercial Operation Date pursuant to
Section 9.1 or Section 16.4) (the "Decommissioning Payment Period").  If the
Management Committee shall not have approved the Decommissioning Plan (or the
Decommissioning Plan shall not have been determined pursuant to the dispute
resolution provisions herein in the event of an Impasse with respect thereto)
prior to the commencement of the Decommissioning Payment Period, then the
following provisions shall apply, notwithstanding anything herein to the
contrary:

(i)

The Levelized Monthly Decommissioning Payment included in the Formula Rate
pursuant to this clause (a) shall be equal to (A) the estimated Net
Decommissioning Costs, as set forth in the Decommissioning Plan delivered to the
Management Committee under Section 9.3.2(a), multiplied by (B) the
Decommissioning Payment Formula (each such monthly payment amount, the
"Preliminary Monthly Decommissioning Payment").

(ii)

Promptly after the Decommissioning Plan has been approved by the Management
Committee (or determined pursuant to the dispute resolution provisions herein in
the event of an Impasse with respect thereto), but in no event later than thirty
(30) days thereafter, Owner shall complete the following tasks:  (A) calculate
the Levelized Monthly Decommissioning Payment in accordance with Section
9.3.1(b); (B) retroactively adjust all payments previously made by Purchaser
with respect to the Decommissioning Payment Period to reflect the Levelized
Monthly Decommissioning Payment rather than the Preliminary Monthly
Decommissioning Payment and (C) thereafter conform all future Invoices to
reflect such Levelized Monthly Decommissioning Payments.

(iii)

If and to the extent the aggregate Levelized Monthly Decommissioning Payments
owed by Purchaser for the period prior to the date on which Owner shall have
completed the tasks described in clause (a)(ii) above is less than the aggregate
Preliminary Monthly Decommissioning Payments made by Purchaser for such period,
then, within thirty (30) days after the calculation of the Levelized Monthly
Decommissioning Payment contemplated by clause (a)(ii) above, Owner shall
withdraw from the Decommissioning Fund and refund to Purchaser such overpayment
in immediately available funds or by wire transfer, in each case, in accordance
with wiring instructions provided to Owner by Purchaser in writing.  If and to
the extent the aggregate Levelized Monthly Decommissioning Payments owed by
Purchaser for the period prior to the date on which Owner shall have completed
the tasks described in clause (a)(ii) above is greater than the aggregate
Preliminary Monthly Decommissioning Payments made by Purchaser for such period,
then, within thirty (30) days after a written demand therefor from Owner,
Purchaser shall deposit into the Decommissioning





62

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Fund such deficiency in immediately available funds in accordance with the terms
and conditions established by the Management Committee, as contemplated by
clause (b) below.  Notwithstanding anything herein to the contrary, the
withdrawal of any overpayment or the deposit of any deficiency, in each case,
contemplated by this clause (a)(iii) shall not be subject to the provisions of
Section 14.5.

(b)

All Levelized Monthly Decommissioning Payments and Preliminary Monthly
Decommissioning Payments, as applicable, included in the Formula Rate pursuant
to clause (a) above and the Decommissioning Estimate described in clause (c)
below, that are, in each case, paid by Purchaser shall be deposited into an
external fund created on terms and conditions established by the Management
Committee to protect the interests of each Party and to ensure that such fund is
used for the purposes contemplated by this Agreement (the "Decommissioning
Fund"), until applied to the Net Decommissioning Costs in accordance with
Section 9.3.5(c) or refunded to Purchaser under Section 9.3.5(e).

(c)

If this Agreement is terminated prior to the expiration of the Term under
Section 3.3 (excluding Section 3.3.7 and Section 3.3.12) or Section 15.3, then
Purchaser shall deposit into the Decommissioning Fund, an amount equal to (i)
the estimated Net Decommissioning Costs, as set forth in the Decommissioning
Plan approved by the Management Committee (or determined pursuant to the dispute
resolution provisions herein in the event of an Impasse with respect thereto)
(which estimated Net Decommissioning Costs, solely for the purpose of
calculating the Decommissioning Estimate, shall be expressed in dollars as of
the date on which this Agreement is terminated as if the Decommissioning were to
commence as of such date), less (ii) the balance, if any, in the Decommissioning
Fund as of the date such payment is due (the "Decommissioning Estimate").
 Purchaser shall make such payment within thirty (30) days following the later
to occur of (A) the receipt by Purchaser of the Decommissioning Plan approved by
the Management Committee (or determined pursuant to the dispute resolution
provisions herein in the event of an Impasse with respect thereto) and (B) the
date on which the estimated Net Decommissioning Costs have been redetermined, as
provided in the immediately ensuing sentence (the "Decommissioning Payment
Date").  If this Agreement is terminated prior to the expiration of the Term
pursuant to Section 3.3 (excluding Section 3.3.7 and Section 3.3.12) or Section
15.3, but after the Decommissioning Plan has been approved by the Management
Committee (or determined pursuant to the dispute resolution provisions herein in
the event of an Impasse with respect thereto), then the Parties shall agree upon
modifications to the estimated Net Decommissioning Costs, as set forth in such
Decommissioning Plan, consistent with the first sentence of this clause (c).
 Any Dispute with respect to such redetermination shall be resolved pursuant to
the arbitration provisions set forth in Section 18.3.

(d)

If this Agreement is terminated prior to the expiration of the Term pursuant to
Section 3.3.7 or Section 15.4, then Purchaser shall have no liability for any
Decommissioning Costs, and Owner shall refund to Purchaser all amounts remaining
in the Decommissioning Fund no later than sixty (60) days after such
termination.

(e)

If Hydro-Québec pays to Owner the Decommissioning Liquidated Damages, as
provided in the Purchaser Guaranty, then such payment shall satisfy, in full,
the obligations of Purchaser to pay Decommissioning Costs and Purchaser shall
cease to have (i) any further obligation to pay any Decommissioning Costs
hereunder, including under





63

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 9.3.5(d), (ii) any right to any reimbursement, refund or reduction if
the actual Net Decommissioning Costs are less than the Decommissioning
Liquidated Damages, including under Section 9.3.5(e) and (iii) any right to
challenge the prudency of the Net Decommissioning Costs or the Decommissioning
Estimate under Section 9.3.6 or otherwise.

Section 9.3.4.

Subsequent Use.  In the event Owner (a) receives an offer for a Subsequent Use
for service to commence immediately following the expiration or earlier
termination of the Term or at any time thereafter until the Northern Pass
Transmission Line has been fully Decommissioned and (b) desires to accept such
offer or otherwise enter into another arrangement for a Subsequent Use, Owner
shall notify Purchaser in writing of the material terms and conditions of such
proposed Subsequent Use and Owner and Purchaser shall negotiate in good faith
with such proposed third-party transmission customer or ISO-NE, as applicable,
to determine the allocation of Net Decommissioning Costs between Purchaser and
such proposed third-party transmission customer or ISO-NE, as applicable.  Any
Net Decommissioning Costs allocated to Purchaser shall be fixed by reference to
the budgeted amounts for Net Decommissioning Costs, as set forth in the
Decommissioning Plan approved by the Management Committee (or determined
pursuant to the dispute resolution provisions herein in the event of an Impasse
with respect thereto), and shall not be subject to any payments or refunds
pursuant to Section 9.3.5(d) or Section 9.3.5(e) with respect to Decommissioning
Costs actually incurred by Owner or Salvage Proceeds actually received by Owner
in connection with the Decommissioning of the Northern Pass Transmission Line.
 If the Parties and the proposed third-party transmission customer or ISO-NE, as
applicable, fail to reach agreement on the allocation of Net Decommissioning
Costs between Purchaser and such proposed third-party transmission customer or
ISO-NE, as applicable, within sixty (60) days after the receipt by Purchaser of
the notice described in the first sentence of this Section 9.3.4, then Owner
shall make a unilateral filing under Section 205 of the Federal Power Act to
establish such allocation of Net Decommissioning Costs, consistent with this
Section 9.3.4, and Purchaser shall have the right to challenge such filing.  If
Owner enters into a contract or other arrangement for such Subsequent Use, then
Owner shall deliver to Purchaser a statement setting forth in reasonable detail
the amount equal to (i) the Net Decommissioning Costs, less (ii) the sum of (A)
the reallocated portion of the Net Decommissioning Costs and (B) the balance, if
any, in the Decommissioning Fund as of the date such statement is due (the
"Purchaser's Decommissioning Balance"), within thirty (30) days after the later
to occur of (1) the date on which this Agreement has expired or otherwise
terminated, (2) the date on which Owner has entered into such contract or other
arrangement for such Subsequent Use or (3) provided Owner has made a unilateral
filing with FERC to establish the allocation of Net Decommissioning Costs, the
date on which FERC has issued an order establishing the allocation of Net
Decommissioning Costs.  If and to the extent the Purchaser's Decommissioning
Balance is less than zero (0), then, concurrently with the delivery of such
statement, Owner shall refund to Purchaser the absolute value of the Purchaser's
Decommissioning Balance, in a single lump sum and in immediately available funds
or by wire transfer, in each case, in accordance with wiring instructions
provided to Owner by Purchaser in writing.  If and to the extent the Purchaser's
Decommissioning Balance is greater than zero (0), then Purchaser shall pay the
Purchaser's Decommissioning Balance to Owner, in a single lump sum due thirty
(30) days following the receipt by Purchaser of such statement, but otherwise in
a manner consistent with Section 14.1.  Either Party may deduct and setoff
payment of such Purchaser's Decommissioning Balance against any accrued but
unpaid payment obligation of the other Party to such Party hereunder.





64

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 9.3.5.

Decommissioning Process.  The following provisions shall apply to the
Decommissioning of the Northern Pass Transmission Line unless a Subsequent Use
has occurred:

(a)

Owner shall complete the Decommissioning of the Northern Pass Transmission Line
in accordance with the Decommissioning Plan, unless otherwise required by
Applicable Law.

(b)

In connection with the Decommissioning of the Northern Pass Transmission Line,
Owner shall (ii) use commercially reasonable efforts to sell the Project Assets
(other than the Project Assets acquired by Purchaser pursuant to Section
3.5(a)(iii)) at their fair market value to one or more third parties (which may
include Affiliates of Owner) and (iii) credit the proceeds of such sale, net of
reasonable fees (including attorneys' fees) and other expenses (including
storage costs) incurred by Owner in connection with such sale (the "Salvage
Proceeds") against the Decommissioning Costs, and to the extent the Salvage
Proceeds exceed the Decommissioning Costs, against other amounts owed to Owner
by Purchaser under this Agreement.  For the avoidance of doubt, no Project Asset
acquired by Purchaser pursuant to Section 3.5(a)(iii) shall generate any Salvage
Proceeds.

(c)

Owner shall draw upon the Decommissioning Fund on a monthly basis for its actual
Net Decommissioning Costs.  The Decommissioning Fund shall be administered in
all other respects consistent with the terms and conditions established by the
Management Committee for the Decommissioning Fund.

(d)

In the event Owner's draws upon the Decommissioning Fund for its actual Net
Decommissioning Costs shall have exhausted the Decommissioning Fund prior to the
completion of Decommissioning, Owner shall thereafter invoice Purchaser on a
monthly basis (unless another interval shall have been agreed by the Parties or
approved by the Management Committee) for Owner's actual Net Decommissioning
Costs thereafter incurred until the Decommissioning has been completed.  Owner
shall submit such invoices to Purchaser (in reasonable detail to evidence the
basis for individual billings and charges), and Purchaser shall pay the amounts
set forth in such invoices, in each case, in a manner consistent with Section
14.1 (unless another manner shall have been agreed by the Parties or approved by
the Management Committee).  Purchaser's payment of any amounts set forth in such
invoices (i) shall not be deemed to be an acceptance or approval by Purchaser of
the correctness or prudency of the costs reflected therein (provided that
nothing herein shall alter the otherwise applicable burden of proof set forth in
Section 8.1.4 for prudency challenges or time limit set forth in Section
14.3(b), as modified by Section 9.3.6, within which Purchaser has the right to
challenge an invoice) and (ii) shall be without prejudice to any right or remedy
that Purchaser may have under this Agreement, including under Section 9.3.6, to
contest any such amount.  Purchaser may deduct and setoff payment of such
amounts against any accrued but unpaid payment obligations of Owner to Purchaser
hereunder.

(e)

If and to the extent Owner's draws upon the Decommissioning Fund shall not have
exhausted the Decommissioning Fund upon the completion of Decommissioning, then,
within thirty (30) days following the completion of the Decommissioning, Owner
shall refund to Purchaser, in a single lump sum and in immediately





65

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




available funds or by wire transfer, in each case, in accordance with wiring
instructions provided to Owner by Purchaser in writing, the remaining balance in
the Decommissioning Fund as of the date such payment is due.  Owner may deduct
and setoff payment of such refund against any accrued but unpaid payment
obligations of Purchaser to Owner hereunder.

Section 9.3.6.

Prudency Challenges.  Unless a Subsequent Use has occurred and subject to
Section 9.3.3(e), Decommissioning Costs actually incurred by Owner and invoiced
to Purchaser as provided in this Section 9.3, and Salvage Proceeds actually
received by Owner and credited against the Decommissioning Costs or against
other amounts owed to Owner by Purchaser under this Agreement, as provided in
this Section 9.3, are subject to Purchaser's right to challenge the prudency of
such Decommissioning Costs or Salvage Proceeds before FERC to the extent such
Decommissioning Costs are higher than, or such Salvage Proceeds are lower than,
the budgeted amounts therefor, as set forth in the Decommissioning Plan approved
by the Management Committee (or determined pursuant to the dispute resolution
provisions herein in the event of an Impasse with respect thereto), which
prudency challenge shall be subject, mutatis mutandis, to the procedures and
standards set forth in Section 8.1.4.  For purposes of applying the provisions
of Section 14.3 to such prudency challenges, all invoices rendered pursuant to
Section 9.3.5(d) shall be deemed to have been rendered on the date the last such
invoice shall have been rendered.

Section 9.3.7.

Limitations on the Parties' Decommissioning Rights and Obligations.  The
following provisions shall apply, notwithstanding anything herein to the
contrary:

(a)

Subject to Section 3.5(a)(iii), following termination of this Agreement pursuant
to Section 3.3.2, the Parties shall have no rights or obligations under this
Section 9.3 or any other provision in this Agreement with respect to the
Decommissioning of the Northern Pass Transmission Line.

(b)

If Owner shall have failed to comply with the provisions of Section
5.1.2(a)(ii)(A), then, subject to Section 3.5(a)(iii), following termination of
this Agreement pursuant to Section 3.3.3, the Parties shall have no rights or
obligations under this Section 9.3 or any other provision in this Agreement with
respect to the Decommissioning of the Northern Pass Transmission Line.

(c)

If Owner shall have failed to comply with the provisions of Section
5.1.2(a)(ii), then, subject to Section 3.5(a)(iii), following termination of
this Agreement pursuant to Section 3.3.5(a), the Parties shall have no rights or
obligations under this Section 9.3 or any other provision in this Agreement with
respect to the Decommissioning of the Northern Pass Transmission Line.

ARTICLE 10

RESALE OF TRANSMISSION SERVICE

Section 10.1.

Resale Rights of Purchaser.  If and to the extent Purchaser determines from time
to time, and in its sole discretion, that the transmission capacity available





66

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




over the Northern Pass Transmission Line exceeds Purchaser's needs, Purchaser
shall then offer to resell such unused capacity to third parties in accordance
with Applicable Law as may then be in effect (including the terms and conditions
of FERC Order No. 890 et seq., if applicable).

Section 10.2.

Capacity Releases for Daily and Hourly Use.  From and after the Commercial
Operation Date, if and to the extent the Total Transfer Capability of the
Northern Pass Transmission Line exceeds the amount of electrical energy that
Purchaser has scheduled for delivery over the Northern Pass Transmission Line by
the applicable scheduling deadline (as in effect at such time) established
pursuant to the Scheduling Rules, then the transmission capacity that is
available for resale to third parties for the following day, and the price at
which any such resales are offered, shall be posted on the OASIS site
established pursuant to Section 10.3.

Section 10.3.

OASIS.

(a)

The Parties shall jointly contract with an independent, non-affiliated third
party (the "OASIS Provider") for use of an OASIS site.  The OASIS Provider shall
post the transmission capacity available for resale over the Northern Pass
Transmission Line and schedule related transmission service over the Northern
Pass Transmission Line on such OASIS site in accordance with written
instructions that Purchaser or the OASIS Administrator, as applicable, may
provide to the OASIS Provider from time to time.  In connection with any such
posting, the Parties shall comply with FERC Order No. 890 et seq. at all times
and shall direct the OASIS Provider to comply with same.

(b)

To the extent resales are made available by Purchaser pursuant to Section 10.1,
the OASIS Provider shall post on the OASIS site information regarding such
resales, (i) in accordance with written instructions provided by Purchaser from
time to time and (ii) at a price established by Purchaser from time to time, and
in its sole discretion, as permitted under Applicable Law.

(c)

The Parties shall jointly contract with an independent, non-affiliated third
party (the "OASIS Administrator"), which entity may be the same as or different
from the OASIS Provider, to carry out the capacity release functions for daily
and hourly resales set forth in Section 10.2 in a commercially reasonable manner
and in compliance with applicable FERC rules and regulations.

(i)

In addition to assigning the responsibility for such capacity release functions,
such contract shall also contain the following provisions, at a minimum, unless
waived by the Management Committee, (A) to the extent neither Party voluntarily
assumes the responsibility to perform Necessary Administrative Functions, the
OASIS Administrator shall be required to perform such functions, (B) the OASIS
Administrator shall be required to use commercially reasonable efforts to
collect amounts due but not paid by any third party in connection with any
capacity releases and transmission resales made pursuant to this Article 10 and
(C) the Parties shall have the right to terminate the contract, with or without
cause, within a reasonable timeframe and without damages.  The term "Necessary
Administrative Functions" as used herein includes the following functions:
 entering into transmission service agreements with third-party assignees;
billing and collecting transmission service payments from third-party assignees;
crediting the proceeds of any capacity releases and





67

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




transmission resales to Purchaser; making all required regulatory filings (such
as Electronic Quarterly Reports) with FERC; and performing any other
administrative functions relating to capacity releases, transmission resales or
the scheduling of transmission service.  Any Dispute with respect to the
selection of an OASIS Administrator or the terms and conditions of a contract to
employ an OASIS Administrator shall be resolved pursuant to the arbitration
provisions set forth in Section 18.3, but any such resolution shall be
consistent with the terms of this clause (c)(i).  Following resolution of any
such Dispute, the Parties will take such actions as are reasonably necessary to
contract with the OASIS Administrator on the terms and conditions consistent
with the resolution of such Dispute.

(ii)

Each Party shall designate a representative, and the two representatives so
designated shall jointly be assigned the responsibility to (A) monitor the OASIS
Administrator's activities, (B) administer the contract entered into by the
Parties with the OASIS Administrator, and (C) provide periodic reports to the
Management Committee, as requested by any Manager, with respect to the
performance of the OASIS Administrator.

(iii)

The costs incurred pursuant to the contract with the OASIS Administrator shall
be recovered under the Formula Rate in accordance with Article 8; provided that
Purchaser shall not have the right under Section 8.1.4 to challenge costs
incurred by Owner under a contract with the OASIS Administrator to which
Purchaser is a party.  Further, Purchaser shall not have the right under Section
8.1.4 to challenge the prudency of revenues received from resales or
reassignments of transmission capacity to third parties made by the OASIS
Administrator pursuant to clause (c)(i) above and credited to Purchaser under
the Formula Rate in accordance with Article 8.

(iv)

If either Party believes that the OASIS Administrator is acting in a manner
adverse to its interests, such Party shall then have the right to submit the
matter to the Management Committee for resolution.  Any Impasse with respect to
such matter shall be resolved pursuant to the arbitration provisions set forth
in Section 18.3.  Following resolution of any such Dispute, the Parties will
take such actions as are reasonably necessary to implement the resolution of
such Dispute.

(v)

Nothing contained herein shall be construed as preventing a Party from enforcing
the terms and conditions of any contract with an OASIS Administrator, including
the recovery of damages against the OASIS Administrator for breach,
non-performance, negligence or other misfeasance in performing the Necessary
Administrative Functions or its other duties thereunder; provided, however, that
damages received from the OASIS Administrator by Owner, net of reasonable fees
(including attorneys' fees) and other expenses incurred by Owner in connection
with the receipt and final collection of such amounts, shall be credited to the
Formula Rate pursuant to Article 8 to the extent such damages relate to costs
paid or payable by Purchaser under the Formula Rate or revenue credits for the
services of the OASIS Administrator.

Section 10.4.

Proceeds from Capacity Releases and Transmission ResalesExcept as otherwise
provided in Section 15.3(b), the proceeds received by Owner of any capacity
releases and transmission resales made pursuant to this Article 10 shall be
credited, net of reasonable fees (including attorneys' fees) and other expenses
incurred in connection with





68

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




performance of the functions described in Section 10.2 and Section 10.3, against
any Transmission Service Payment or other amounts owed to Owner by Purchaser for
the calendar month subsequent to the calendar month in which such proceeds were
received.  Owner shall have no liability for, or obligation to credit to
Purchaser under the Formula Rate, amounts due but not paid by any third party in
connection with any capacity releases and transmission resales made pursuant to
this Article 10.

Section 10.5.

Owner's Rights and Obligations.   Except as expressly provided in this
Agreement, Owner shall have no right or obligation to offer any transmission
service over the Northern Pass Transmission Line for sale or resale to any
Person other than Purchaser.

ARTICLE 11

REAL POWER LOSSES, CONGESTION AND CAPACITY RIGHTS

Section 11.1.

Real Power Losses.  Purchaser shall be responsible for all Real Power Losses
associated with Firm Transmission Service and Additional Transmission Service
between the U.S. Border and the Delivery Point; provided, however, that, if and
to the extent any Real Power Losses associated with Firm Transmission Service
and Additional Transmission Service between the U.S. Border and the Delivery
Point are due to Owner's failure to exercise Good Utility Practice or otherwise
discharge its obligations under this Agreement, such incremental Real Power
Losses shall be treated as Non-Excused Outages for which Owner shall be liable
in accordance with Section 7.4, and the rights and remedies contemplated by
Section 7.4, including the rights provided in Section 3.3.12, shall collectively
be the sole and exclusive remedy of Purchaser with respect to any such
incremental Real Power Losses as provided in Section 7.4.4.  The assignment of
losses associated with the transmission of electric power over the AC Upgrades
shall be determined in accordance with the ISO-NE Rules.

Section 11.2.

Other Rights.

(a)

Purchaser shall be entitled to the following, without duplication and without
additional cost to Purchaser or compensation to Owner, (i) all Other
Transmission Rights associated with the Northern Pass Transmission Line or, to
the extent the costs of which are incurred by Owner and recovered from Purchaser
under this Agreement, the AC Upgrades, in each case, that are issued in
accordance with the ISO-NE Tariff or otherwise granted under the ISO-NE Rules,
or otherwise created or awarded by ISO-NE, and (ii) all other Market Products
that are issued in accordance with the ISO-NE Tariff or granted under the ISO-NE
Rules, or otherwise created or awarded by ISO-NE, that derive from the
acquisition of transmission service over the Northern Pass Transmission Line.
 As Owner's sole obligation under this clause (a), upon its receipt of any of
the entitlements or rights described in the foregoing sentence, Owner shall
promptly convey such entitlements or rights to Purchaser.

(b)

In the event tie benefits or interconnection capability credits (or any similar
concept) are ever deemed applicable to the Northern Pass Transmission Line and
to the extent allocated to either Party, Purchaser shall be entitled to one
hundred





69

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




percent (100%) of the economic benefits associated therewith (however entitled
and whether existing now or in the future), without additional cost to Purchaser
or compensation to Owner.

(c)

Owner shall have no obligation to support the creation or establishment of any
of the rights described in clauses (a)(ii) and (b) above, but Owner may not
oppose the creation or establishment of any such right, unless otherwise agreed
in writing by Purchaser.  Neither Section 2.4 nor the foregoing sentence shall
be construed in any way to limit the right of any Affiliate of Owner to oppose
the creation or establishment of any of the rights described in clauses (a)(ii)
and (b) above.

ARTICLE 12

ANCILLARY SERVICES

Section 12.1.

Responsibility for Ancillary Services.Purchaser shall be responsible for any
Ancillary Services that are required under the ISO-NE Tariff in connection with
the transmission of electric power over the Northern Pass Transmission Line.
 Responsibility for ancillary services that are required under the ISO-NE Tariff
in connection with the transmission of electric power over the AC Upgrades shall
be determined in accordance with the ISO-NE Rules.

Section 12.2.

Revenues from Ancillary Services.All revenues received by Owner in respect of
any ancillary services (however defined) associated with the Northern Pass
Transmission Line (other than revenues received in respect of ancillary services
associated with transmission service scheduled for a third-party customer) and,
to the extent applicable, the AC Upgrades shall be credited, net of reasonable
fees (including attorneys' fees) and other expenses incurred by Owner with
respect to the provision of such ancillary services, against any amounts owed to
Owner by Purchaser for the calendar month subsequent to the calendar month in
which such revenues were received by Owner.

ARTICLE 13

MANAGEMENT COMMITTEE

Section 13.1.

Management Committee.No later than ten (10) days after the Execution Date, the
Parties shall establish a committee ("Management Committee") by appointment of
the Managers, which committee shall (a) coordinate and oversee the
implementation and administration of this Agreement, including matters relating
to the Parties' performance obligations under this Agreement, but excluding
decisions that may be made by either or both of the Parties under the express
terms and conditions of this Agreement, (b) bear responsibility for the matters
expressly under the purview of the Management Committee pursuant to the terms
and conditions of this Agreement, and (c) handle any other matters delegated to
the Management Committee by the express written agreement of the Parties.  The
ensuing provisions of this Article 13 shall apply to the Management Committee.





70

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 13.2.

Appointment and Authority of Managers.

(a)

Owner and Purchaser shall each be entitled to appoint one member to serve on the
Management Committee as a voting member (each a "Manager").  In addition, Owner
and Purchaser shall each designate, within ten (10) days after the Execution
Date, an alternate to its Manager (each, an "Alternate Manager") with the
authority to serve in place of, and with the authority of, such Manager solely
if such Manager is absent from, or unavailable to attend, a Management Committee
meeting.  Owner and Purchaser may also each appoint such other non-voting
members of the Management Committee as such Party deems advisable to perform the
tasks assigned to the Management Committee, and may remove or replace such
non-voting members, in each case, in its sole discretion.  Each Party shall
promptly give written notice to the other Party of any change in the business
address or business telephone of its Manager or Alternate Manager (collectively,
its "Authorized Representatives").

(b)

Each Authorized Representative shall be an agent of the Party that designated
such Authorized Representative, and subject to Section 13.1 and the next two
sentences, each Authorized Representative shall have the right and authority to
bind the Party such Authorized Representative represents.  In respect of the
Authorized Representatives, (i) each Authorized Representative shall have power
to act (or refrain from acting) solely in accordance with the wishes of the
Party that designated such Authorized Representative, (ii) the acts of an
Authorized Representative with respect to any matter shall be deemed to be the
acts of the Party that designated such Authorized Representative, and (iii) no
Authorized Representative shall owe (or be deemed to owe) any duty (fiduciary or
otherwise) to any Party other than the Party that designated such Authorized
Representative.  Notwithstanding the foregoing, no Authorized Representative, in
such capacity, shall have the authority to (A) amend, waive, revise, modify or
terminate this Agreement or any portion thereof, (B) serve any notice alleging
breach of this Agreement, or (C) enter into, settle or otherwise dismiss any
FERC or arbitration proceeding under Section 18.2 or Section 18.3.

(c)

The compensation and expenses of Owner's Authorized Representatives, including
an allocated share of overhead, shall be recoverable under the Formula Rate in
accordance with Article 8.

Section 13.3.

Term of Managers; Resignation, Removal and Vacancies.  Each Authorized
Representative shall serve until the earlier to occur of such Authorized
Representative's resignation or removal.  An Authorized Representative may
resign as such at any time by delivering written notice to that effect to Owner
and Purchaser, and the effective date of such resignation shall be the date upon
which such notice is delivered, unless another date therefor is specified
therein.  An Authorized Representative may be removed or replaced at any time
and for any reason and without the approval of the other Party by the Party that
appointed such Authorized Representative.  In the event a vacancy on the
Management Committee occurs as a result of the death, disability, resignation,
removal or otherwise of a Manager, such vacancy shall be promptly filled by the
Party that appointed the vacating Manager.  Such Party shall provide written
notice to the other Party whenever an Authorized Representative appointed by
such Party is removed or replaced.





71

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 13.4.

Meetings; Attendance.

(a)

Meetings of the Management Committee shall be held on a monthly basis prior to
the Commercial Operation Date and quarterly thereafter, or more frequently as
determined by the Parties or the Management Committee, on such dates and at such
times as may be determined by the Management Committee.  Notwithstanding the
foregoing sentence, a Party may call a special meeting by reasonable advance
notice to the other Party's Manager in writing.

(b)

Each Party shall use reasonable efforts to cause its Manager or Alternate
Manager to attend each Management Committee meeting, and no Party shall withhold
the presence or participation of its Manager or Alternate Manager to prevent,
delay or forestall decisions on matters under consideration by the Management
Committee.  The Parties shall cause their respective Authorized Representatives
not to delay unreasonably any actions of the Management Committee.

(c)

All meetings of the Management Committee shall be held at Owner's principal
place of business or at such other place (or means if by telephone conference or
other means) as shall be agreed upon by the Parties or the Management Committee.
 A designee of the Management Committee shall provide written notice to each
Party and Manager stating the date and hour of each Management Committee
meeting, together with a detailed agenda for the meeting, not less than five (5)
Business Days before such meeting.  Attendance of an Authorized Representative
of a Party at a Management Committee meeting shall constitute a waiver of the
foregoing notification requirement by such Party.

(d)

A designee of the Management Committee shall record minutes of each meeting and,
within seven (7) Business Days following such meeting, shall provide to each
Party and Manager a copy of such minutes.  If applicable, such minutes shall be
in such detail as required for purposes of Section 6.7.

Section 13.5.

Rules.  The Management Committee may adopt such rules of order as it considers
necessary or appropriate for the conduct of its business and the exercise of its
powers, none of which shall conflict with this Agreement.

Section 13.6.

Action by the Management Committee.  An Authorized Representative of Owner and
an Authorized Representative of Purchaser shall together constitute a quorum for
the transaction of business, and each Authorized Representative shall have one
(1) vote on all decisions of the Management Committee.  The affirmative vote of
an Authorized Representative of Owner and an Authorized Representative of
Purchaser shall be the act of the Management Committee.

Section 13.7.

Action by Written Consent.  Any action that may be taken by the Management
Committee under this Agreement may be taken without a meeting and without a vote
if there is written consent, setting forth the action so taken, and signed by an
Authorized Representative of Owner and an Authorized Representative of Purchaser
or with the electronic approval of an Authorized Representative of Owner and an
Authorized Representative of Purchaser.  Any action taken by the written consent
shall have the same force and effect as if

72

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




taken at a meeting.  If applicable, such written consent shall be in such detail
as required for purposes of Section 6.7.

Section 13.8.

Telephonic Meetings.  Managers may participate in any meeting of the Management
Committee by means of conference telephone or similar communication equipment by
which both Managers participating in the meeting can hear each other at the same
time.  Such participation shall constitute presence in person at the meeting.

Section 13.9.

Impasse between the Managers.  Except in the case of any Annual Plan and
Operating Budget, an "Impasse" shall be deemed to have occurred if, for any
reason, the Authorized Representatives are unable to reach agreement on a matter
submitted to the Management Committee for approval or any Dispute referred to
the Management Committee for resolution within thirty (30) days after such
submission or referral, or such earlier or longer period as the Management
Committee may establish.  In the case of any Annual Plan and Operating Budget,
an "Impasse" shall be deemed to have occurred if, for any reason, the Authorized
Representatives are unable to reach agreement on an Annual Plan and Operating
Budget submitted to the Management Committee within sixty (60) days after such
submission, or such earlier or longer period as the Management Committee may
establish.

ARTICLE 14

BILLING AND PAYMENTS

Section 14.1.

Invoices.

(a)

No later than sixty (60) days before the date Owner reasonably expects the
Commercial Operation Date to occur, Owner shall deliver to Purchaser an
estimated Revenue Requirement for the first Contract Year, pursuant to which the
Transmission Service Payments shall be calculated under the Formula Rate, such
estimated Revenue Requirement to be effective as of the Commercial Operation
Date.

(b)

The monthly Transmission Service Payments shall be calculated as follows:

(i)

The monthly Transmission Service Payments for the first Contract Year shall be
calculated by dividing (A) the estimated Revenue Requirement described in clause
(a) above, by (B) the number of calendar months in such Contract Year.

(ii)

The monthly Transmission Service Payments for any Contract Year thereafter,
other than the final Contract Year, shall be calculated by dividing (A) the
estimated Revenue Requirement for such Contract Year by (B) twelve (12).

(iii)

The monthly Transmission Service Payments for the final Contract Year shall be
calculated by dividing (A) the estimated Revenue Requirement for such final
Contract Year by (B) number of calendar months in such Contract Year.





73

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(c)

Within seven (7) Business Days after the first day of each calendar month
following the commencement of the Operation Phase, Owner shall submit an Invoice
to Purchaser for the Transmission Service Payments owed for the preceding
calendar month, and Purchaser shall pay the amounts set forth in the Invoice
within fourteen (14) Business Days following its receipt of such Invoice.
 During the Decommissioning Payment Period, all Invoices shall separately set
forth the portion of the Transmission Service Payment that is associated with
the Levelized Monthly Decommissioning Payment or Preliminary Monthly
Decommissioning Payment, as applicable.  All payments shall be made in
immediately available funds payable to Owner by wire transfer to a bank named by
Owner, in accordance with wiring instructions provided to Purchaser by Owner in
writing, except that the Levelized Monthly Decommissioning Payment or
Preliminary Monthly Decommissioning Payment, as applicable, shall be made in
immediately available funds and deposited into the Decommissioning Fund in
accordance with the terms and conditions established by the Management
Committee, as contemplated by Section 9.3.3(b).  Owner shall be entitled to
change the place or recipient for payment by thirty (30) days' prior written
notice to Purchaser.

(d)

Invoices provided under this Agreement will be based upon the estimated Revenue
Requirement, subject to a true-up to actual costs pursuant to Section 14.2.  For
the first Contract Year, the estimated Revenue Requirement described in clause
(a) above shall become effective as of the Commercial Operation Date.  For each
Contract Year thereafter, the estimated Revenue Requirement for such Contract
Year, shall become effective on January 1st of such Contract Year.

Section 14.2.

Reconciliation; Audit Rights.

(a)

Owner shall provide Purchaser with a statement setting forth in reasonable
detail all of the costs and expenses used to calculate the trued-up annual
Revenue Requirement pursuant to the Formula Rate during the prior year, and the
activities associated therewith, no later than sixty (60) days after Owner has
filed its FERC Form 1 for such prior year.  The foregoing statement shall detail
all components of the amounts included in the Formula Rate and all calculations
used to determine the final Transmission Service Payments thereunder (based upon
costs actually incurred).

(b)

At Purchaser's reasonable request, Owner shall make available to Purchaser any
information reasonably necessary to permit Purchaser to audit Owner's
application of the Formula Rate.  At Purchaser's reasonable request, Owner shall
also make available to Purchaser any information reasonably necessary to support
the borrowing cost of any Additional Financing described in clause (a)(i) of the
definition thereof.  Owner acknowledges and agrees that the making of any
payment hereunder by Purchaser or the approval of any cost estimate, budget,
schedule or maintenance plan by the Management Committee shall be without
prejudice to the audit rights of Purchaser provided herein.

(c)

If and to the extent the total amount of the estimated Transmission Service
Payments initially paid by Purchaser for any calendar year is greater than the
costs actually incurred in such calendar year under the Formula Rate, then Owner
shall refund to Purchaser the excess amounts collected, together with interest
thereon calculated pursuant to Section 14.5(a), in a single lump sum due on the
same date on which Owner is





74

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




required to submit the first Invoice to be delivered after the receipt by
Purchaser of the statement described in clause (a) above.  If and to the extent
the total amount of the estimated Transmission Service Payments initially paid
by Purchaser for any calendar year is less than the costs actually incurred
during such calendar year under the Formula Rate, then Purchaser shall pay a
surcharge to Owner in the amount of such deficiency, together with interest
thereon calculated pursuant to Section 14.5(b), which surcharge shall be payable
in a single lump sum due on the same date on which Purchaser is required to pay
the amounts set forth in the first Invoice to be delivered after the receipt by
Purchaser of the statement described in clause (a) above.  Solely for purposes
of performing the calculations set forth in this clause (c), for any calendar
year, the actual amounts associated with the Levelized Monthly Decommissioning
Payments or Preliminary Monthly Decommissioning Payments, as applicable, during
such calendar year shall be deemed to be equal to the estimated amounts
associated with the Levelized Monthly Decommissioning Payments or Preliminary
Monthly Decommissioning Payments, as applicable, that are included in the
estimated Transmission Service Payments for such calendar year.

Section 14.3.

Procedures for Billing Disputes.

(a)

In the event of any Impasse or other Dispute with respect to the amount owed to
Owner by Purchaser under this Agreement, Purchaser shall have no right to
withhold payment of the Disputed amount pending resolution of the Dispute;
provided, however, that, in the event such Dispute is resolved in favor of
Purchaser, Owner shall complete the following tasks consistent with the
resolution of such Dispute:  (i) retroactively adjust all payments previously
made by Purchaser; (ii) promptly refund all overpayments previously made by
Purchaser, together with interest thereon in accordance with Section 14.2(c), in
immediately available funds or by wire transfer, in each case, in accordance
with wiring instructions provided to Owner by Purchaser in writing; and (iii)
thereafter conform all future Invoices to reflect the resolution of such
Dispute.  Purchaser's payment of any Disputed amounts (A) shall not be deemed to
be an acceptance or approval by Purchaser of the correctness or prudency of the
costs reflected therein (provided that nothing herein shall alter the otherwise
applicable burden of proof set forth in Section 8.1.4 for prudency challenges or
time limit set forth in clause (b) below within which Purchaser has the right to
challenge an Invoice) and (B) shall be without prejudice to any right or remedy
that Purchaser may have under this Agreement, including under Section 8.1.4, to
contest any such amount.

(b)

Purchaser shall not have the right to challenge any Invoice or to bring any
action of any kind challenging the propriety of any Invoice after the second
(2nd) anniversary of the date payment of the Invoice was due; provided, however,
that, in the case of an Invoice based upon cost estimates, such two (2)-year
period shall be based upon the date such Invoice is reconciled to actual costs
in a statement provided to Purchaser unless the challenge equally applied to
such cost estimates, in which case such two (2)-year period shall be based upon
the date on which such cost estimates was provided to Purchaser.  If an Invoice
is not rendered within two (2) years after the end of the calendar month during
which such Invoice should have been rendered hereunder, then the right to
payment of such Invoice is waived.





75

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 14.4.

Reporting of Revenue Credits.  In the event Owner becomes aware of a material
change in the revenue credits to be made to Purchaser in any calendar month as
compared with the revenue credits contained in the applicable Annual Plan and
Operating Budget, Owner shall promptly notify the Management Committee of the
nature and amount of such revenue credits.

Section 14.5.

Interest.  All interest payable under this Section 14.5 shall be calculated
pursuant to 18 C.F.R. § 35.19a(a), as such regulation (or any successor thereto)
is in effect during the period during which such interest is due.

(a)

Interest on refunds owed to Purchaser by Owner under Section 3.4(b), Section 9.2
or Section 14.2(c) shall begin to accrue on the amount subject to refund, as
originally invoiced, from the earlier to occur of the due date or the date of
payment of the monthly Invoices to which the refund relates and shall continue
to accrue until the date of payment of such refund.

(b)

Interest on surcharges owed to Owner by Purchaser under Section 3.4(b) or
Section 14.2(c) shall begin to accrue on the surcharge from the due date of the
monthly Invoices to which the surcharge relates and shall continue to accrue
until the date of payment of such surcharge.

(c)

Amounts not paid when due to either Owner or Purchaser under this Agreement
(other than amounts owed pursuant to Section 3.4(b), Section 9.2 or Section
14.2(c) shall bear interest from the date such amount was due until the date of
payment of such overdue amount.  For the avoidance of doubt, as illustrated in
Attachment I, if all or a portion of the amount to which such interest relates
is later refunded pursuant to this Agreement, then, in calculating that refund,
such interest shall not be included in the refund.  Refunds of overpayments owed
to Purchaser by Owner under this Agreement (other than amounts owed pursuant to
Section 3.4(b), Section 9.2 or Section 14.2(c) shall begin to accrue interest on
the amount subject to refund, as originally invoiced, from the earlier to occur
of the due date or the date of payment of the monthly Invoices to which the
overpayment relates and shall continue to accrue interest until the date of
payment of such refund.

Section 14.6.

Obligation to Make Payments.  The Parties acknowledge and agree that, except as
set forth in Section 4.3.1, Section 7.4.1, Section 8.1.4, Section 14.7, Section
15.4(h) and Section 16.4, no cause or event whatsoever shall excuse or suspend
Purchaser's obligation to pay Transmission Service Payments, Owner's estimate of
the amounts owed to Owner by Purchaser under Section 3.3, the Decommissioning
Estimate, or any other amounts payable by Purchaser under this Agreement.  The
Parties also acknowledge and agree that no cause or event whatsoever shall
excuse or suspend any amounts payable by Owner under this Agreement.

Section 14.7.

Offsets.  Except as otherwise provided in Section 3.4(b), Section 9.3.4, Section
9.3.5(d), Section 9.3.5(e) and Section 15.4(h), neither of the Parties shall be
entitled to deduct and setoff payment of any amount owed to such Party under
this Agreement against payment of any amount owing under this Agreement or any
other agreement between the Parties or their Affiliates.





76

1014917.31-D.C. Server 1A - MSW

EXECUTION COPY




ARTICLE 15

EVENTS OF DEFAULT AND REMEDIES

Section 15.1.

Purchaser Defaults.  Except to the extent excused as a result of an event of
Force Majeure in accordance with Article 16, the occurrence of one or more of
the following events shall constitute a default by Purchaser under this
Agreement (a "Purchaser Default"):

(a)

Purchaser's failure to pay any amount due to Owner under this Agreement by the
due date, which failure is not cured within thirty (30) days after the receipt
by Purchaser of a demand from Owner that such amount is due and owing and has
not been timely paid.

(b)

Purchaser's failure to comply in any material respect with the provisions of
Article 17.

(c)

Purchaser's failure to perform or comply with any of its obligations under this
Agreement, other than those described in clauses (a) and (b) above, or under the
Letter Agreement, in each case, in any material respect, and, if such failure is
susceptible to cure, such failure continues for thirty (30) days after the
receipt by Purchaser of written notice thereof from Owner, unless such cure
shall reasonably require a longer period, in which case Purchaser shall be
provided such additional period as necessary to complete such cure so long as
Purchaser has promptly commenced such cure and thereafter diligently pursues and
completes such cure.

(d)

Any representation or warranty made by Purchaser in this Agreement is false or
misleading at the time made and such inaccuracy has a material adverse effect on
the ability of Owner to perform its obligations under this Agreement,
individually or in the aggregate, or on the business, operations or financial
condition of Owner.

(e)

Any Insolvency Event occurs with respect to Purchaser.

Section 15.2.

Owner Defaults.  Except to the extent excused as a result of an event of Force
Majeure in accordance with Article 16, the occurrence of one or more of the
following events shall constitute a default by Owner under this Agreement (an
"Owner Default"):

(a)

Owner's failure to pay any amount due to Purchaser under this Agreement by the
due date, which failure is not cured within thirty (30) days after the receipt
by Owner of a demand from Purchaser that such amount is due and owing and has
not been timely paid.

(b)

An Owner Delay occurs and the Operation Phase has not commenced by the fifth
(5th) anniversary of Owner's Initial Deadline (which fifth (5th) anniversary
shall not be subject to extension for any event of Force Majeure).

(c)

Owner's failure to comply with the provisions of Section 5.1.2(a)(ii).





77

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(d)

Owner's failure to comply with the provisions of Section 5.1.2(a)(iii).

(e)

Owner's failure to comply with the provisions of Section 5.1.2(e).

(f)

Owner's failure to comply with the provisions of Section 5.6; provided that such
failure also constitutes a default under any Loan Agreement (or any agreement
entered into by Owner with a Financing Party or any equity commitment or similar
agreement entered into by any Affiliate of Owner with a Financing Party in
connection therewith).

(g)

Owner's failure to comply with the provisions of Section 5.7(a).

(h)

A Non-Excused Outage occurs.

(i)

Owner's failure to comply in any material respect with the provisions of Article
17.

(j)

Owner's failure to perform or comply with any of its obligations under this
Agreement, other than those described in clauses (a), (b), (c), (d), (e), (f),
(g), (h) and (i) above, or under the Letter Agreement, in each case, in any
material respect, and, if such failure is susceptible to cure, such failure
continues for thirty (30) days after the receipt by Owner of written notice
thereof from Purchaser, unless such cure shall reasonably require a longer
period, in which case Owner shall be provided such additional period as
necessary to complete such cure so long as Owner has promptly commenced such
cure and thereafter diligently pursues and completes such cure.

(k)

Any representation or warranty made by Owner in this Agreement is false or
misleading at the time made and such inaccuracy has a material adverse effect on
the ability of Purchaser to perform its obligations under this Agreement,
individually or in the aggregate, or on the business, operations or financial
condition of Purchaser.

(l)

Any Insolvency Event occurs with respect to Owner.

Section 15.3.

Remedies Upon Purchaser Default.  Upon the occurrence of a Purchaser Default and
at any time thereafter so long as the same is continuing, Owner shall be
entitled, to the extent permitted by Applicable Law, to exercise one or more of
the following remedies, as Owner shall elect:

(a)

In the case of a Purchaser Default pursuant to Section 15.1(a), and subject to
Section 5.8, Owner may terminate this Agreement by written notice to Purchaser
as of a date that is not less than ninety (90) days after the date of such
notice.

(b)

In the case of a Purchaser Default pursuant to Section 15.1(a), and subject to
Section 5.8, Owner may suspend all or part of Owner's obligations or Purchaser's
rights under this Agreement during the period during which such Purchaser
Default





78

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




is continuing.  During any such period of suspension occurring after the
Commercial Operation Date, (i) Purchaser shall not be entitled to schedule, and
shall not schedule, any transactions over the Northern Pass Transmission Line
and (ii) the OASIS Provider shall be directed to post any portion of the
transmission capacity available over the Northern Pass Transmission Line and to
attempt to sell such capacity to one or more third parties consistent with
Article 10.  The proceeds of any capacity releases and transmission resales made
pursuant to the foregoing sentence and received by Owner, net of reasonable fees
(including attorneys' fees) and other expenses incurred by Owner in connection
with this Section 15.3(b), shall be credited against any accrued but unpaid
payment obligation of Purchaser to Owner hereunder.  Any proceeds in excess of
such accrued but unpaid payment obligation of Purchaser shall be credited in
accordance with Section 10.4; provided, however, that Owner shall have no
liability for, or obligation to credit against any accrued but unpaid payment
obligation of Purchaser to Owner hereunder, amounts due but not paid by any
third party in connection with any capacity releases and transmission resales
made pursuant to this Section 15.3(b).

(c)

Subject to Article 19 and this Section 15.3, as applicable, Owner may recover
all damages suffered by Owner that are due to a Purchaser Default, including,
for the avoidance of doubt, any costs or expenses (including reasonable
attorneys' fees) reasonably incurred by Owner to recover any amounts owed to
Owner by Purchaser under this Agreement.

(d)

Owner may exercise and enforce any and all of its rights and remedies under the
Purchaser Guaranty or any other financial assurances held by Owner.

(e)

Owner may exercise any and all other rights and remedies that may be available
to Owner at law or in equity, unless expressly prohibited or otherwise
restricted by Article 19 or any other provision of this Agreement.
 Notwithstanding the foregoing sentence, Owner shall have no right to (i)
terminate this Agreement based upon a Purchaser Default, except as provided in
clause (a) above, or (ii) suspend transmission service under this Agreement
based upon a Purchaser Default, except as provided in clause (b) above.

Section 15.4.

Remedies Upon Owner Default.  Upon the occurrence of an Owner Default and at any
time thereafter so long as the same is continuing, Purchaser shall be entitled,
to the extent permitted by Applicable Law, to exercise one or more of the
following remedies, as Purchaser shall elect:

(a)

In the case of an Owner Default pursuant to Section 15.2(b) or Section 15.2(d),
and subject to Section 5.8, Purchaser may exercise all of its rights and
remedies contemplated by Section 4.3.1, including the right to terminate this
Agreement by written notice to Owner as of a date that is not less than ninety
(90) days after the date of such notice.  Such rights and remedies shall
collectively be the sole and exclusive remedy of Purchaser with respect to such
Owner Default as provided in Section 4.3.1(b)(iii).

(b)

In the case of an Owner Default pursuant to Section 15.2(c), and subject to
Section 5.8, this Agreement shall terminate in accordance with Section 3.3.5
without liability to either Party (except for any accrued but unpaid payment
obligations and any





79

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




indemnification obligations under this Agreement).  Such termination shall be
the sole and exclusive remedy of Purchaser with respect to such Owner Default.

(c)

In the case of an Owner Default pursuant to Section 15.2(f), and subject to
Section 5.8, Purchaser may terminate this Agreement by written notice to Owner
as of a date that is not less than ninety (90) days after the date of such
notice.  Such termination shall be the sole and exclusive remedy of Purchaser
with respect to such Owner Default and any breach of Section 8.3(a) resulting
from such Owner Default.

(d)

In the case of an Owner Default pursuant to Section 15.2(h), and subject to
Section 5.8, Purchaser may exercise all of its rights and remedies contemplated
by Section 7.4, including the right to terminate this Agreement by written
notice to Owner as of a date that is not less than ninety (90) days after the
date of such notice if the Northern Pass Transmission Line is entirely
out-of-service for the five (5)-year period following a Non-Excused Outage
(which five (5)-year period shall not be subject to extension for any event of
Force Majeure).  Such rights and remedies shall collectively be the sole and
exclusive remedy of Purchaser with respect to such Owner Default as provided in
Section 7.4.4.

(e)

Upon the written agreement of the Parties on the amount of the damages suffered
by Purchaser as a result of an Owner Default, or the determination of such
amount pursuant to the dispute resolution provisions herein, then, if Owner
shall not have paid such amount by the date specified for payment in such
written agreement or within fourteen (14) Business Days after the date of such
determination, as applicable, Purchaser may exercise and enforce any and all of
its rights and remedies under the Purchaser's Security Documents or against
Purchaser's Lien.

(f)

Subject to the limitations provided in Section 4.3.1(b)(iii), Section 7.4.4,
Article 19 or this Section 15.4, as applicable, Purchaser may recover all
damages suffered by Purchaser as a result of an Owner Default, including, for
the avoidance of doubt, any costs or expenses (including reasonable attorneys'
fees) reasonably incurred by Purchaser to recover any amounts owed to Purchaser
by Owner under this Agreement.

(g)

Purchaser may exercise and enforce any and all of its rights and remedies under
the Owner Guaranty or any other financial assurances held by Purchaser.

(h)

In the event the Parties agree in writing upon the amount of the damages
suffered by Purchaser as a result of an Owner Default (i) due to a Non-Excused
Outage or (ii) pursuant to Section 21.2, or such amount has been determined
pursuant to the dispute resolution provisions herein, then, if Owner shall not
have paid such amount by the date specified for payment in such written
agreement or within fourteen (14) Business Days after the date of such
determination, as applicable, Purchaser may deduct and setoff payment of such
amount against any Transmission Service Payment.

(i)

Purchaser may exercise any and all other rights and remedies that may be
available to Purchaser at law or in equity, unless expressly prohibited or
otherwise restricted by Article 19 or any other provision of this Agreement.
 Notwithstanding the foregoing sentence, Purchaser shall have no right to (i)
terminate this Agreement based





80

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




upon an Owner Default, except as provided in clauses (a), (c) and (d) above, or
(ii) any reduction of or offset against payments under this Agreement based upon
an Owner Default, except as contemplated by Section 7.4.1, Section 8.1.4,
Section 14.7, Section 15.4(h) and Section 16.4, as applicable.

Section 15.5.

Disputes.  Any Dispute over whether or not an Owner Default or Purchaser Default
has occurred shall be resolved in accordance with Article 18.

ARTICLE 16

FORCE MAJEURE

Section 16.1.

Definition.

(a)

"Force Majeure" means an event or circumstance that prevents a Party from
performing its obligations under this Agreement, which event or circumstance is
not within the reasonable control of such Party.  Such events or circumstances
shall include the following, but only to the extent they satisfy the foregoing
condition:  actions or inactions of any Governmental Authority; acts of God;
war, terrorism, riot or insurrection; blockades; embargoes; sabotage; epidemics;
explosions and fires; hurricanes, floods, blizzards, ice storms, thunderstorms
and other abnormal weather conditions; national or regional general strikes,
lockouts or other labor disputes.  Force Majeure shall not include (i) changes
in market conditions that affect the demand for, or supply of, electrical energy
or capacity or transmission service, (ii) the acts or omissions of a third
party, including contractors, customers, vendors and sub-contractors, except to
the extent resulting from Force Majeure, (iii) economic hardship or (iv) the
financial inability of any Person to perform its obligations.

(b)

A Party shall not be required to settle any strike, walkout, lockout or other
labor dispute on terms that, in the sole judgment of such Party, are contrary to
its interest.  The settlement of strikes, walkouts, lockouts or other labor
disputes shall be entirely within the discretion of the Party involved in such
dispute.

Section 16.2.

Conditions.

(a)

If and to the extent a Party is prevented by Force Majeure from performing, in
whole or part, its obligations under this Agreement and such claiming Party
gives notice and details of the Force Majeure to the other Party as soon as
practicable, then such claiming Party shall be excused from the performance of
its obligations hereunder (other than the obligation to make any payments or
comply with Article 17); provided that the suspension of performance due to
Force Majeure shall be of no greater scope than is required by such Force
Majeure and shall be of no greater duration than is consistent with clause (b)
below.

(b)

Such claiming Party shall use commercially reasonable efforts to (i) seek to
avoid and (ii) mitigate or remedy any Force Majeure in a commercially reasonable
timeframe consistent with Good Utility Practice.  Subject to the limitations
provided in Section 16.3, all costs and expenses incurred by Owner to comply
with its obligations under





81

1014917.31-D.C. Server 1A - MSW

EXECUTION COPY




the foregoing sentence shall be recoverable under the Formula Rate in accordance
with Article 8.

Section 16.3.

Events of Loss.

(a)

Owner shall notify Purchaser as soon as practicable, but in no event later than
ten (10) days, after Owner becomes aware of a Loss Occurrence.

(b)

The following provisions shall apply in the event of a Loss Occurrence during
the Construction Phase:

(i)

Promptly after, but no later than sixty (60) days following a Loss Occurrence,
Owner shall prepare and submit to the Management Committee for review and
approval a Construction Budget and Schedule inclusive of all projected
Reconstruction Costs associated with such Loss Occurrence.

(ii)

Subject to Purchaser's termination rights under Section 3.3.6 or Section 3.3.8,
as applicable, and the rights of any Financing Party, Owner shall reconstruct or
otherwise repair the Northern Pass Transmission Line in a manner consistent with
Owner's rights and obligations under Section 5.1.2(a)(i) and Section 5.2.4(a);
provided, however, that Owner shall not commence with such reconstruction or
repair prior to the sixty-first (61st) day after the receipt by Purchaser's
Manager of the proposed Construction Budget and Schedule described in clause
(b)(i) above, unless the Management Committee shall have approved, or Purchaser
shall have agreed in writing to reimburse Owner for, the costs associated
therewith.  Any delays in reconstruction or repair due to Owner's compliance
with the proviso to the first sentence of this clause (b)(ii) shall not
constitute a violation of Good Utility Practice.

(c)

The following provisions shall apply in the event of a Loss Occurrence during
the Operation Phase:

(i)

Promptly after, but no later than sixty (60) days following, a Loss Occurrence
Owner shall prepare and submit to the Management Committee for review and
approval a budget and schedule that sets forth all Reconstruction Costs and the
expected timeline to complete the work required to reconstruct or otherwise
repair the Northern Pass Transmission Line (the "Reconstruction Plan"), together
with a statement for informational purposes that sets forth in reasonable detail
the unamortized Rate Base calculated as of the date of such Loss Occurrence (the
"Rate Base Calculation").  At the request of Purchaser's Manager, Owner shall
provide the Management Committee with access to, and copies of, all reasonably
requested documentation concerning such Reconstruction Plan or Rate Base
Calculation.

(ii)

The Management Committee shall promptly review the proposed Reconstruction Plan,
and may approve such Reconstruction Plan in whole or in part.  If an Impasse
occurs with respect to the proposed Reconstruction Plan (or any part thereof),
then the Impasse shall not be resolved under the dispute resolution provisions
herein, and instead, subject to Purchaser's termination rights under Section
3.3.9 or Section 3.3.10, as applicable, the proposed Reconstruction Plan, with
any changes agreed upon by the Management Committee, shall be deemed to be (A)
in effect upon the sixty-first (61st) day after the receipt by Purchaser's





82

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Manager of such Reconstruction Plan and Rate Base Calculation and (B) approved
by the Management Committee as of such date for purposes of Section 8.1.4(c)(i).

(iii)

Subject to Purchaser's termination rights under Section 3.3.9 or Section 3.3.10,
as applicable, and the rights of any Financing Party, Owner shall reconstruct or
otherwise repair the Northern Pass Transmission Line in a manner consistent with
Owner's rights and obligations under Section 16.2(b) and clause (c)(iv) below;
provided, however, that Owner shall not commence with such reconstruction or
repair prior to the sixty-first (61st) day after the receipt by Purchaser's
Manager of the proposed Reconstruction Plan and the Rate Base Calculation
described in clause (c)(i) above, unless the Management Committee shall have
approved, or Purchaser shall have agreed in writing to reimburse Owner for, the
costs associated therewith.  Any delays in reconstruction or repair due to
Owner's compliance with the proviso to the first sentence of this clause
(c)(iii) shall not constitute a violation of Good Utility Practice.

(iv)

Owner shall use commercially reasonable efforts not to exceed the budgeted
amounts set forth in the Reconstruction Plan; provided, however, that,
consistent with Section 16.2(b), all Reconstruction Costs, whether or not set
forth in such Reconstruction Plan, shall be recoverable under the Formula Rate
in accordance with Article 8.

Section 16.4.

Extended Outages; Extended Term.

(a)

If an event of Force Majeure in the United States renders the Northern Pass
Transmission Line entirely out-of-service for more than three hundred sixty-five
(365) consecutive days (an "Extended Outage"), then Purchaser shall have no
obligation to pay the ROE portion of the Transmission Service Payment or
depreciation expenses from and after the final day of such three hundred
sixty-five (365)-day period until such time as the Northern Pass Transmission
Line has been placed back in-service at an operating condition sufficient to
enable the provision of Firm Transmission Service, but Purchaser shall continue
to pay all other portions of the Transmission Service Payments, including the
debt component, Taxes and O&M Costs, during such Extended Outage.

(b)

Following an Extended Outage:

(i)

the Term shall be extended for a period equal to the entire period of time
during which the Northern Pass Transmission Line was out-of-service due to such
Extended Outage; and

(ii)

the ROE portion of the Transmission Service Payments and depreciation expenses
shall resume and Owner shall recover the ROE on the remaining transmission
investment and such depreciation, in each case, over the period commencing on
such resumption date and ending on the last day of the penultimate year of the
extended Term.

(c)

From and after the first calendar month following the Commercial Operation Date,
if an event of Force Majeure causes the availability of the Northern Pass
Transmission Line ("Average Availability") to fall below the Minimum Average
Availability, as measured over any calendar month, then the Term shall be
extended for an





83

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




additional calendar month, except where the Term has already been extended for
such unavailability of the Northern Pass Transmission Line under clause (b)(i)
above.

(d)

Any costs and expenses that are incurred during any extended Term contemplated
by clause (b)(i) or (c) above shall be recoverable under the Formula Rate in
accordance with Article 8.

(e)

For purposes of this Section 16.4, the Average Availability for any measurement
period shall be calculated using the arithmetic average of the Hourly
Availability values for all hours in such measurement period.

Section 16.5.

Insurance Proceeds.  Subject to the rights of any Financing Party, if and to the
extent Owner receives or is entitled to receive proceeds from insurance or other
amounts payable in connection with any Force Majeure (including any Loss
Occurrence), Owner shall then credit such amounts (excluding any proceeds of any
liability insurance policy or any insurance proceeds or other amounts payable to
any Financing Party, unless such amounts payable are permitted under the
applicable Loan Documents to be applied to such Force Majeure) to Purchaser
under the Formula Rate, net of reasonable fees (including attorneys' fees) and
other expenses incurred by Owner in connection with the receipt and final
collection of such amounts.  Owner shall use commercially reasonable efforts to
pursue the collection or recovery of any such amounts and otherwise seek to
enforce any rights to which it is entitled with respect to any Force Majeure
(including any Loss Occurrence).

ARTICLE 17

FINANCIAL ASSURANCES

Section 17.1.

Parent Guaranty.

Section 17.1.1

Purchaser's Guaranty.

(a)

Purchaser shall cause Hydro-Québec to execute and deliver to Owner, no later
than the Execution Date, a payment guaranty, substantially in the form attached
hereto as Attachment E-1, for the benefit of Owner (the "Purchaser Guaranty"),
which Purchaser Guaranty shall guaranty payment of (i) all present and future
amounts owed by Purchaser to Owner hereunder (excluding obligations owed by
Purchaser to Owner for Decommissioning Costs); provided that the aggregate
liability of Hydro-Québec for such amounts shall be subject to the Stated Cap
set forth in the Purchaser Guaranty, which Stated Cap shall be equal to the
Determined Cap determined in accordance with this Section 17.1.1 (the "Capped
Guaranteed Obligations"), (ii) the Decommissioning Liquidated Damages, as
provided in the Purchaser Guaranty, and (iii) certain costs of enforcement, as
provided in the Purchaser Guaranty.

(b)

In accordance with clauses (g) and (i) below, as applicable, Purchaser shall
cause Hydro-Québec to reissue the Purchaser Guaranty with a revised Stated Cap
from time to time.  Upon the receipt by Owner of each Purchaser Guaranty that
has been





84

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




reissued in compliance with clause (g) or (i) below, as applicable, the
previously issued Purchaser Guaranty shall terminate, subject to clause (e)
below.

(c)

Subject to Section 23.1, Purchaser shall cause each Purchaser Guaranty to be and
remain in full force and effect at all times from and after the commencement of
the Construction Phase and until the earlier to occur of (i) the date on which
the obligations guaranteed thereunder have been fully, finally and indefeasibly
paid, or, with respect to the obligations guaranteed thereunder with respect to
the payment of the Decommissioning Liquidated Damages, the termination date
therefor, as set forth in the Purchaser Guaranty, and (ii) subject to clause (e)
below, the date on which a Purchaser Guaranty shall have been reissued in
compliance with clause (g) or (i) below, as applicable.

(d)

The Determined Cap shall be an amount determined as follows:

(i)

until the first Redetermination Date, the Determined Cap shall equal Fifty-Five
Million U.S. Dollars (U.S. $55,000,000);

(ii)

as of each Redetermination Date during the period commencing on the first
Redetermination Date and ending on the last day of the Construction Phase, the
Determined Cap shall equal (A) the Settlement Amount that, if applicable, would
be payable upon an early termination of this Agreement as of such
Redetermination Date, with the "Project Costs" component of the Settlement
Amount to be determined by reference to all Project Costs that have been
incurred by Owner with respect to the Northern Pass Transmission Line prior to
such Redetermination Date (whether payable before or after such Redetermination
Date, and including reasonable forecasts of such Project Costs to the extent the
actual amounts thereof are unknown to Owner as of the date of the applicable
Redetermination Certificate), and with the "Owner's Costs" component of the
Settlement Amount to be determined by reference to (1) all amounts described in
clauses (a) and (b) of the definition of "Owner's Costs" that have been incurred
by Owner with respect to the Northern Pass Transmission Line prior to such
Redetermination Date (whether payable before or after such Redetermination Date,
and including reasonable forecasts of such amounts to the extent the actual
amounts thereof are unknown to Owner as of the date of the applicable
Redetermination Certificate), subject to the exclusions to such definition, plus
(2) the Estimated Wind-Down Costs set forth in the estimate thereof delivered to
Purchaser under Section 5.2.3 concurrently with the delivery to the Management
Committee of the most recent Construction Budget and Schedule for the upcoming
fourteen (14) calendar months after such Redetermination Date; plus (B) the
budgeted Construction Costs, as set forth in the most recent Construction Budget
and Schedule for the upcoming fourteen (14) calendar months after such
Redetermination Date; minus (C) the sum of all Capped Guaranteed Obligations
paid by Hydro-Québec to Owner under any Purchaser Guaranty prior to the date of
the applicable Redetermination Certificate; provided, however, that, if
Purchaser shall have submitted any matter with respect to Estimated Wind-Down
Costs to the Management Committee for resolution under Section 5.2.3(b) and the
Management Committee shall not have resolved such matter prior to the date of
such Redetermination Certificate, then, until the Management Committee shall
have agreed upon such Estimated Wind-Down Costs (or such Estimated Wind-Down
Costs shall have been determined pursuant to the dispute resolution provisions
in this Agreement in the event of an Impasse with respect thereto), the
Estimated





85

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Wind-Down Costs shall be deemed equal to the Estimated Wind-Down Costs set forth
in the estimate thereof delivered to Purchaser under Section 5.2.3 concurrently
with the delivery to the Management Committee of the most recent Construction
Budget and Schedule for the upcoming fourteen (14) calendar months after such
Redetermination Date.  If the Estimated Wind-Down Costs are subsequently
adjusted by the agreement of the Management Committee (or pursuant to the
dispute resolution provisions in this Agreement in the event of an Impasse with
respect thereto), then Purchaser shall cause Hydro-Québec to reissue the
Purchaser Guaranty in accordance with clause (i) below.  For the avoidance of
doubt, the budgeted Construction Costs described in the foregoing clause (B)
shall be subject to the approval of the Management Committee as and to the
extent provided in Section 5.2.2(b).

(iii)

as of each Redetermination Date during the Operation Phase, the Determined Cap
shall equal (A) the Owner's Costs Plus EAFUDC that, if applicable, would be
payable upon an early termination of this Agreement as of such Redetermination
Date, with the "Owner's Costs" component of the Owner's Costs Plus EAFUDC to be
determined by reference to (1) all amounts described in clauses (a) and (b) of
the definition of "Owner's Costs" that have been incurred by Owner with respect
to the Northern Pass Transmission Line prior to such Redetermination Date
(whether payable before or after such Redetermination Date, and including
reasonable forecasts of such amounts to the extent the actual amounts thereof
are unknown to Owner as of the date of the applicable Redetermination
Certificate), subject to the exclusions to such definition, plus (2) the
Estimated Wind-Down Costs set forth in the estimate thereof delivered to
Purchaser under Section 6.4 concurrently with the delivery to the Management
Committee of the Capital Plan for the upcoming Contract Year after such
Redetermination Date; plus (B) the sum of (1) the budgeted amounts set forth in
the Capital Plan for the upcoming Contract Year after such Redetermination Date,
plus (2) the budgeted amounts set forth in the Multiyear Outlook for the second
and third Contract Years after such Redetermination Date (the sum of the amounts
set forth in the foregoing clauses (1) and (2), the "Budgeted Amount"); minus
(C) the sum of all Capped Guaranteed Obligations paid by Hydro-Québec to Owner
under any Purchaser Guaranty prior to the date of the applicable Redetermination
Certificate; provided, however, that:



(1)

if Purchaser shall have submitted any matter with respect to Estimated Wind-Down
Costs to the Management Committee for resolution under Section 6.4(b) and the
Management Committee shall not have resolved such matter prior to the date of
such Redetermination Certificate, then, until the Management Committee shall
have agreed upon such Estimated Wind-Down Costs (or such Estimated Wind-Down
Costs shall have been determined pursuant to the dispute resolution provisions
in this Agreement in the event of an Impasse with respect thereto), the
Estimated Wind-Down Costs shall be deemed equal to the Estimated Wind-Down Costs
set forth in the estimate thereof delivered to Purchaser under Section 6.4
concurrently with the delivery to the Management Committee of the most recent
Annual Plan and Operating Budget for the upcoming Contract Year after such
Redetermination Date;



(2)

if the Management Committee shall not have approved such Capital Plan or
Multiyear Outlook (or such Capital Plan or Multiyear Outlook





86

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




shall not have been determined pursuant to the dispute resolution provisions in
this Agreement in the event of an Impasse with respect thereto) prior to the
date of such Redetermination Certificate, then, until the Management Committee
shall have approved such Capital Plan or Multiyear Outlook (or such Capital Plan
or Multiyear Outlook shall have been determined pursuant to the dispute
resolution provisions in this Agreement in the event of an Impasse with respect
thereto), the Budgeted Amount shall be deemed equal to the sum of the budgeted
amounts for the upcoming three (3) Contract Years after such Redetermination
Date, as set forth in (x) the Multiyear Outlook most recently approved by the
Management Committee (or determined pursuant to the dispute resolution
provisions in this Agreement in the event of an Impasse with respect thereto) or
(y) if no such Multiyear Outlook exists, then the Multiyear Outlook most
recently delivered to the Management Committee under Section 6.3; and



(3)

if the Estimated Wind-Down Costs, Capital Plan or Multiyear Outlook is
subsequently adjusted by the agreement of the Management Committee (or pursuant
to the dispute resolution provisions in this Agreement in the event of an
Impasse with respect thereto), then Purchaser shall cause Hydro-Québec to
reissue the Purchaser Guaranty in accordance with clause (i) below.

(iv)

in the case of each of clauses (d)(ii) and (d)(iii) above, (A) the adjustments
required pursuant to Section 3.4(c) shall apply mutatis mutandis to the
Determined Cap and (B) the dollar amount of the Determined Cap shall be rounded
up to the nearest One Million Dollars ($1,000,000), unless such dollar amount is
Zero Dollars ($0).

(e)

Notwithstanding anything in this Section 17.1.1 to the contrary, if, prior to
any Redetermination Date, a claim for Capped Guaranteed Obligations has been
submitted by Owner to Hydro-Québec under any Purchaser Guaranty (an "Existing
Guaranty") but not yet paid by Hydro-Québec thereunder (an "Outstanding Claim"),
then such Existing Guaranty shall not terminate upon the reissuance of a new
Purchaser Guaranty, but shall continue in full force and effect solely with
respect to such Outstanding Claim and the costs of enforcement thereof, as
provided in such Existing Guaranty and subject to the Stated Cap set forth in
such Existing Guaranty (as reduced by the sum of all Capped Guaranteed
Obligations paid by Hydro-Québec to Owner under such Existing Guaranty prior to
such Redetermination Date ("Prior Claims")).  With respect to the Purchaser
Guaranty subsequently reissued by Hydro-Québec in accordance with clause (g) or
(i) below for such Redetermination Date (which reissued Purchaser Guaranty shall
be in addition to the Existing Guaranty until the Existing Guaranty terminates
in accordance with this clause (e)), and for purposes of calculating the
Determined Cap (as redetermined in accordance with clause (d) above) to be set
forth in such reissued Purchaser Guaranty, the Determined Cap shall be reduced
to the extent, if any, Hydro-Québec shall have accepted, in writing, liability
for such Outstanding Claim prior to the reissuance of such Purchaser Guaranty.
 If and when Hydro-Québec pays the lesser of the (i) the entire Outstanding
Claim (or the portion of such Outstanding Claim that satisfies in full such
Outstanding Claim, as mutually agreed by Hydro-Québec and Owner or for which
Hydro-Québec is found liable pursuant to the final order of a court of competent
jurisdiction) and (ii) the Stated Cap set forth in such Existing Guaranty (as
reduced by the sum of all Prior Claims) ("Satisfying Amount"), then, if and to
the extent an additional adjustment is required to the Stated Cap set forth in
such reissued Purchaser Guaranty, Purchaser shall cause Hydro-Québec





87

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




to reissue such Purchaser Guaranty in accordance with clause (i) below.  If and
when (A) Hydro-Québec pays the Satisfying Amount, together with the costs of
enforcement thereof, as provided in such Purchaser Guaranty, or (B) Hydro-Québec
is found not to be liable for such Outstanding Claim pursuant to the final order
of a court of competent jurisdiction, then, in each case, the Existing Guaranty
shall terminate.

(f)

The amount of the Determined Cap, as redetermined as of each Redetermination
Date, as provided in clause (d) above, shall be set forth in a certificate of
Owner, showing the calculation thereof in reasonable detail (a "Redetermination
Certificate"). With respect to each Redetermination Date during the Construction
Phase, Owner shall deliver a Redetermination Certificate to Purchaser within
thirty (30) days after the date on which Owner shall have delivered the
applicable Construction Budget and Schedule to Purchaser's Manager under Section
5.2.2.  With respect to each Redetermination Date during the Operation Phase,
Owner shall deliver a Redetermination Certificate to Purchaser by the earlier to
occur of (i) seventy-five (75) days after the date on which Owner shall have
delivered the applicable Capital Plan and Multiyear Outlook to Purchaser's
Manager under Section 6.3 and (ii) thirty (30) days after the date on which the
Management Committee shall have approved such Capital Plan and Multiyear Outlook
(or such Capital Plan and Multiyear Outlook shall have been determined pursuant
to the dispute resolution provisions in this Agreement in the event of an
Impasse with respect thereto).  Purchaser promptly shall acknowledge such
Redetermination Certificate and deliver such acknowledged Redetermination
Certificate to Hydro-Québec.

(g)

Subject to Section 23.1, Purchaser shall cause Hydro-Québec, following the
receipt by Purchaser of each Redetermination Certificate (regardless of any
Impasse or other Dispute with respect to the Redetermination Certificate), to
reissue the Purchaser Guaranty, as provided herein, with a revised Stated Cap
equal to the Determined Cap, as so redetermined in accordance with clause (d)
above, but subject to clause (e) above, and as set forth in such Redetermination
Certificate, which Purchaser Guaranty shall be effective as of the date of
issuance.  Provided that a Redetermination Certificate is provided to Purchaser,
the failure of Purchaser to acknowledge such Redetermination Certificate, or of
Hydro-Québec to reissue such Purchaser Guaranty with such revised Stated Cap, as
provided in this clause (g), within forty-five (45) days following the receipt
by Purchaser of such Redetermination Certificate, shall be deemed to be a
termination by Purchaser of this Agreement under Section 3.3.8 or Section
3.3.10, as applicable, unless Section 3.3.6 is applicable.

(h)

If Owner fails to provide any Redetermination Certificate required by clause (f)
above within fifteen (15) days after the receipt by Owner of written notice of
such failure from Purchaser, Purchaser may provide such Redetermination
Certificate to Hydro-Québec, with a copy to Owner, and Purchaser shall cause
Hydro-Québec thereafter to reissue the Purchaser Guaranty in accordance with
clause (g) above, with a revised Stated Cap equal to the Determined Cap, as so
redetermined in accordance with clause (d) above, but subject to clause (e)
above, and as set forth in such Redetermination Certificate, which Purchaser
Guaranty shall be effective as of the date of issuance.  Owner shall be entitled
to Dispute any amount set forth in such Redetermination Certificate in
accordance with Section 18.1(b).





88

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(i)

Without limiting the provisions of Section 5.2.2(b) or Section 8.1.4(c),
Purchaser's acknowledgement or issuance of a Redetermination Certificate or
Hydro-Québec's issuance of a Purchaser Guaranty shall be without prejudice to
any right or remedy that Purchaser may have under this Agreement to contest any
amount set forth in a Redetermination Certificate, and none of the foregoing
actions by Purchaser or Hydro-Québec shall be construed in any way to create a
presumption that the Redetermination Certificate or Determined Cap is correct.
 Upon resolution of any Dispute as to whether or not the Determined Cap set
forth in a Redetermination Certificate is mathematically correct or was
calculated in accordance with clause (d) or (e) above, or resolution of any
Impasse with respect to the Estimated Wind-Down Costs, Capital Plan or Multiyear
Outlook, in each case, as contemplated by this Section 17.1.1, Purchaser shall
cause Hydro-Québec to reissue the Purchaser Guaranty, as provided herein, with a
revised Stated Cap equal to the Determined Cap, as so determined by the
agreement of the Management Committee or pursuant to the dispute resolution
provisions in this Agreement, but subject to clause (e) above, which Purchaser
Guaranty shall be effective as of the date of issuance.  The failure of
Hydro-Québec to reissue such Purchaser Guaranty with such revised Stated Cap, as
provided in this clause (i), within forty-five (45) days following the
resolution of any such Dispute or Impasse, shall be deemed to be a termination
by Purchaser of this Agreement under Section 3.3.8 or Section 3.3.10, as
applicable, unless Section 3.3.6 is applicable.

Section 17.1.2

Owner's Guaranty.  Owner shall (b) cause each of Northeast Utilities and NSTAR
to execute and deliver to Purchaser, no later than the Execution Date, a payment
guaranty, substantially in the form attached hereto as Attachment E-2, for the
benefit of Purchaser (each an "Owner Guaranty"), and (c) subject to Section
23.1, cause each such Owner Guaranty to be and remain in full force and effect
at all times from and after the Commercial Operation Date and until the amounts
guaranteed thereunder have been fully, finally and indefeasibly paid.  The Owner
Guaranty to be executed and delivered by Northeast Utilities shall be in the
maximum principal amount equal to Twenty-Five Million Dollars ($25,000,000)
multiplied by the ratio of Northeast Utilities' beneficial ownership interest in
Owner to the aggregate beneficial interests in Owner owned by Northeast
Utilities and NSTAR, and the Owner Guaranty to be executed and delivered by
NSTAR shall be in the maximum principal amount equal to Twenty-Five Million
Dollars ($25,000,000) multiplied by the ratio of NSTAR's beneficial ownership
interest in Owner to the aggregate beneficial interests in Owner owned by
Northeast Utilities and NSTAR.  Purchaser agrees to cooperate with Northeast
Utilities and NSTAR, at their written request, to amend the Owner Guaranties
from time to time to amend the maximum principal amount of each such Owner
Guaranty in proportion to the respective beneficial ownership interests in Owner
owned by Northeast Utilities and NSTAR, such that the aggregate principal amount
of the Owner Guaranties issued by Northeast Utilities and NSTAR at all times
shall equal Twenty-Five Million Dollars ($25,000,000) (less any amounts drawn
under such Owner Guaranties).

Section 17.2.

Purchaser's Lien.

Section 17.2.1

Security Documents.  No later than the Distribution Date, as additional security
for Owner's performance of its obligations hereunder, including payment of any
indemnification obligations of Owner to Purchaser pursuant to Section 21.2,
Owner shall (a) execute, deliver, and record a mortgage and security agreement
and all other agreements,





89

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




documents, or instruments required or customary to provide Purchaser with a
fully perfected security interest and mortgage lien in and to (i) the Northern
Pass Transmission Line, and (ii) all real property rights and related personal
property rights, contractual rights, Governmental Approvals, or other rights of
Owner relating to the Northern Pass Transmission Line and the AC Upgrades
(collectively, the "Purchaser Mortgage"), (b) execute and deliver a security
agreement and all other agreements, documents, or instruments required or
customary to provide Purchaser with a fully perfected security interest in and
to (i) any material contracts entered into in connection with the Northern Pass
Transmission Line or the AC Upgrades, and (ii) all of Owner's other assets
relating to the Northern Pass Transmission Line and the AC Upgrades, including
all personal property rights, contractual rights, Governmental Approvals, or
other rights of Owner to develop, procure, construct, operate, and maintain the
Northern Pass Transmission Line (collectively, the "Security Agreement"), and
(c) cause each of its members to grant to Purchaser a present and continuing
perfected lien on, and security interest in, all of the equity interests in
Owner (collectively, the "Membership Pledges," and collectively with the
Purchaser Mortgage and the Security Agreement, "Purchaser's Security
Documents").  The Purchaser's Security Documents shall be based upon the
agreements securing Owner's obligations under the Construction Loan Agreement,
but shall not include any representations, warranties, covenants, or
restrictions other than those that are reasonably required with respect to the
creation, validity, perfection, protection or enforcement of Purchaser's
security interests in the assets and property described in this Section 17.2.1
or as may otherwise be reasonably satisfactory to Purchaser, Owner, and the
Financing Parties.  The Purchaser's Security Documents shall provide that any
such document may be assigned by Purchaser solely to the assignee of Purchaser
pursuant to a permitted assignment of this Agreement.  Subject to the rights of
any Financing Parties, Owner shall cause the mortgage, liens and security
interests created pursuant to Purchaser's Security Documents (collectively,
"Purchaser's Lien") to be maintained in full force and effect at all times
following the Distribution Date and until the later to occur of the expiration
or earlier termination of the Term or the date on which any accrued but unpaid
payment obligation of Owner to Purchaser hereunder shall have been fully,
finally and indefeasibly satisfied.  Promptly following such later date,
Purchaser shall release the Purchaser's Lien.  The granting of Purchaser's Lien
shall not be to the exclusion of, or be construed to limit, the amount of any
claims, causes of action or other rights accruing to Purchaser by reason of any
breach by Owner under this Agreement, an Owner Default or the termination of
this Agreement.

Section 17.2.2

Subordination.  Purchaser's Lien shall be subordinate in right of priority and
remedies only to the interests of the Financing Parties, to the extent of the
Project Debt Obligations, but shall be superior in priority to all other
indebtedness of Owner secured by the assets subject to the Purchaser's Security
Documents.  The subordination of Purchaser's Lien shall be effective on the
terms and conditions set forth in Attachment F without necessity of the
execution by Purchaser of further instruments to effectuate such subordination
(provided that Purchaser's Security Documents shall be subject to the terms and
conditions set forth in Attachment F), but Purchaser agrees to execute and
deliver, at the request of any Financing Party, such documents or instruments as
may be reasonably required to confirm such subordination on the terms and
conditions set forth in Attachment F and otherwise on terms and conditions
reasonably required by the Financing Parties.  Solely for purposes of the
automatic subordination provided for in this Section 17.2.2, the principal
amount of the Project Debt Obligations to which Purchaser's Lien is subordinate
shall be deemed to be equal to fifty percent (50%) of Owner's total
capitalization; provided that any documents or instruments executed by





90

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Purchaser, at the request of any Financing Party, pursuant to the second
sentence of this Section 17.2.2 shall specify the maximum actual principal
amount of the Project Debt Obligations (consistent with Owner's obligations
under Section 5.6 and Section 8.3(a)) to which Purchaser's Lien is subordinate.
 No later than the Distribution Date, Purchaser shall execute and deliver, at
the request of Hydro-Québec Lender, a subordination agreement or intercreditor
agreement with Hydro-Québec Lender with respect to Purchaser's Lien on the terms
and conditions set forth in Attachment F and otherwise reasonably satisfactory
to Purchaser and Hydro-Québec Lender.  In addition, no later than the date on
which funds are initially distributed by the Term Loan Lender under the Term
Loan Agreement, or, if applicable, by an Additional Lender under the loan and
credit agreements entered into by Owner with respect to any Additional Financing
that such Additional Lender commits to provide, Purchaser shall, at Owner's
request, cooperate and diligently negotiate with each Term Loan Lender or such
Additional Lender the form of a subordination agreement or intercreditor
agreement with respect to Purchaser's Lien, substantially on the terms and
conditions set forth in Attachment F, with such other terms and conditions as
may be customary for transactions of a similar nature and as may be reasonably
required by the Term Loan Lender or such Additional Lender (any such agreement,
the "Subordination Agreement").

Section 17.2.3

Recording.  Upon or promptly after the Distribution Date, the Parties shall file
and record, at the expense of Owner, the Purchaser Mortgage.  In addition, Owner
hereby agrees to take such further action and execute such further instruments
as may be reasonably requested by Purchaser to confirm and continue the
validity, priority, and perfection of Purchaser's Lien, and agrees to cooperate
with Purchaser in the execution and filing of, and hereby authorizes the
execution and filing of, such financing statements under the Uniform Commercial
Code or other Applicable Law, as may be requested by Purchaser or required by
Applicable Law, upon or promptly after such date, and to confirm and continue
the validity, priority, and perfection of Purchaser's Lien.

Section 17.2.4

Transfer of Governmental Approval.  The Purchaser's Security Documents shall
provide that, in the event Purchaser acts to obtain title (directly or
indirectly) to the Northern Pass Transmission Line by exercise of its rights
thereunder, Owner shall cooperate diligently with Purchaser in connection with
the transfer to Purchaser of all Governmental Approvals necessary to construct,
own or operate the Northern Pass Transmission Line.

ARTICLE 18

DISPUTE RESOLUTION

Section 18.1.

Referral to the Management Committee.

(a)

Either Party may refer a Dispute (other than a Dispute over the matters
described in Section 13.2(b)(iii)(A), Section 13.2(b)(iii)(B) and Section
13.2(b)(iii)(C)) to the Management Committee by written notice to the other
Party of such referral ("Dispute Notice"); provided that, following an Impasse
with respect to any matter upon which the Managers were unable to reach
agreement or any Dispute that the Managers





91

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




were unable to resolve, such matter or Dispute shall not be referred back to the
Management Committee pursuant to this clause (a).  Such Dispute Notice shall
include a Position Statement.  Each Party shall honor any reasonable request
made by the other Party for information with regard to a Dispute.

(b)

Subject to Section 18.2 and except as expressly provided otherwise in this
Agreement, any Dispute that has not been timely resolved by the Management
Committee, as provided in Section 13.9 (or any Dispute that may not be referred
to the Management Committee, as described in clause (a) above), shall be finally
resolved in accordance with Section 18.3.

(c)

All negotiations pursuant to this Section 18.1 shall be deemed to be
confidential and shall be treated as compromise and settlement negotiations, and
no evidence with regard to any proposal made during such negotiations shall be
admissible in any arbitration under Section 18.3 or in any other proceeding
following such negotiations, including any FERC proceeding or filing
contemplated by Section 18.2.

Section 18.2.

Disputes to be Resolved by FERC.  In the event a Dispute over any of the
following matters is not resolved in accordance with Section 18.1(a), either
Party shall have the right to file for relief with FERC, subject to Article 20,
unless the Parties mutually agree to resolve such Dispute in accordance with
Section 18.3 or by some other means:

(a)

Any matter subject to challenge under Section 8.1.4;

(b)

Any matter subject to challenge under Section 8.1.5;

(c)

Any matter subject to challenge under Section 8.4(b);

(d)

Any matter subject to challenge under Section 8.6(d);

(e)

Any matter subject to challenge under Section 8.6(f);

(f)

Any filing or Dispute under Article 9 or Article 10 (to the extent that Article
9 or Article 10 does not expressly require resolution under Section 18.3);

(g)

Any matter subject to challenge under Article 20; or

(h)

Any matter that is subject to the exclusive jurisdiction of FERC; provided that,
in the event any Party objects to the reference of any such matter to FERC on
the grounds that such matter is not subject to the exclusive jurisdiction of
FERC, the matter shall be referred to FERC for resolution of the Dispute as to
whether or not such matter is subject to the exclusive jurisdiction of FERC.

Nothing contained in this Agreement shall be construed as precluding a Party
from filing any answer, protest or other opposition to any FERC filing made by
the other Party, unless expressly prohibited under the terms of this Agreement.





92

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 18.3.

Arbitration.

Section 18.3.1

Arbitration of Technical Disputes.

(a)

Within thirty (30) days after the Execution Date, the Parties shall propose the
names of up to three (3) technical experts to act as Expert Arbitrators for
Technical Disputes that may arise ("Expert Arbitrator Candidates").  A Party
shall accept or reject any Expert Arbitrator Candidate proposed by the other
Party within ten (10) Business Days after such proposal.  The Parties shall
continue to propose Expert Arbitrator Candidates until the panel of Expert
Arbitrators is comprised of at least three (3) Expert Arbitrators (the "Panel").
 The Parties shall agree upon the order of the Expert Arbitrators on the Panel.
 If any Expert Arbitrator is no longer available to serve on the Panel or ceases
to satisfy the criteria for an Expert Arbitrator, then the Parties shall
promptly agree upon a suitable replacement.

(b)

Once the period for resolution of a Dispute submitted to the Management
Committee, as set forth in Section 18.1, has terminated without a resolution of
such Dispute, or earlier if both Parties agree, and in the event the Dispute is
technical in nature (a "Technical Dispute"), the Technical Dispute may be
submitted by either Party (with concurrent notice of such submission to the
other Party (a "Technical Dispute Notice")) for arbitration by an Expert
Arbitrator (an "Expert Arbitration").  Any Party involved in the Technical
Dispute may object to reference of the Technical Dispute to an Expert Arbitrator
on the grounds that such Technical Dispute is not appropriate for resolution by
Expert Arbitration by giving notice of such objection to the other Party within
ten (10) Business Days after the receipt by such Party of the Technical Dispute
Notice, whereupon an Expert Arbitrator selected in accordance with clause (c)
below shall determine whether or not such Dispute is a Technical Dispute
appropriate for resolution by Expert Arbitration.  In the event the Expert
Arbitration determines that the Dispute is a Technical Dispute appropriate for
resolution by Expert Arbitration, such Dispute shall be resolved in accordance
with this Section 18.3.1.  Absent such determination, the Technical Dispute
shall be finally resolved in accordance with Section 18.3.2.

(c)

The Parties shall promptly confer as to which of the Expert Arbitrators on the
Panel have the appropriate expertise to hear the Technical Dispute.  Promptly
thereafter, the Party referring the Technical Dispute to Expert Arbitration
shall contact the first Expert Arbitrator on the Panel who the Parties mutually
agree has such expertise.  If such Expert Arbitrator has any financial interest
in the outcome of any Dispute or is unavailable to serve in a timely fashion,
then the other Expert Arbitrators on the Panel who the Parties mutually agree
have such expertise shall be contacted in order until an Expert Arbitrator
without any financial interest in the outcome of the Technical Dispute is
available to hear the Technical Dispute in a timely fashion.  If, for any
reason, all of the Expert Arbitrators on the Panel without any financial
interest in the outcome of any Dispute are unavailable to hear the Technical
Dispute, or the Parties fail to agree that any of the available Expert
Arbitrators on the Panel have the appropriate expertise to hear the Technical
Dispute, then Parties shall have ten (10) days to agree upon a suitable Expert
Arbitrator.  If the Parties fail to agree, within such ten (10)-day period, upon
an Expert Arbitrator to hear the Technical Dispute, then, on the request of
either Party, the International Chamber of Commerce ("ICC") Center for Expertise
shall appoint an Expert Arbitrator to hear the Technical Dispute.





93

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(d)

The arbitration of the Technical Dispute shall be conducted in New York, New
York (or such other place to which the Parties mutually agree in writing), in
accordance with ICC Rules for Expertise.  The language of the arbitration of the
Technical Dispute and of all documentation in the arbitration shall be English.
 The Expert Arbitrator may request information and documents from the Parties
that he or she determines to be reasonably necessary to resolve the Technical
Dispute.  The Expert Arbitrator shall review evidence and other submissions by
the Parties and, unless the Parties mutually agree otherwise, shall hold a one
(1)-day hearing.  The Parties and the Expert Arbitrator shall use commercially
reasonable efforts to have the Expert Arbitrator render a final award as soon as
possible, and if practicable, within ninety (90) days after his or her
appointment.  Such time period may be extended by the Expert Arbitrator for good
cause shown or by the written agreement of both Parties.  The award of the
Expert Arbitrator shall be in writing and shall briefly state the findings of
fact and conclusions of law upon which it is based; it shall be final and
binding on the Parties, and may be entered and enforced in any court having
jurisdiction.

Section 18.3.2

Arbitration for Other Disputes.

(a)

Disputes not covered by Section 18.3.1 shall be finally resolved by arbitration
in accordance with the Rules of the ICC (the "Rules"), as in effect from time to
time.

(b)

The place of arbitration shall be New York, New York (or such other place to
which the Parties mutually agree in writing).  The language of the arbitration
and of all documentation in the arbitration shall be English.  If the amount in
controversy is Five Million Dollars ($5,000,000) or less (including all claims
and counterclaims), then the Dispute shall be decided by a single arbitrator who
shall be agreed upon by the Parties within twenty (20) days after the receipt by
a Party of a copy of a written demand for arbitration from the other Party.  If
the amount in controversy is more than Five Million Dollars ($5,000,000)
(including all claims and counterclaims), then the Dispute shall be decided by
three (3) neutral and impartial arbitrators, one of whom shall be appointed by
each of the Parties in accordance with the Rules, and the third arbitrator, who
shall chair the arbitral tribunal, shall be appointed by the Party-appointed
arbitrators within fifteen (15) days after the appointment of the second
arbitrator.  In the event any arbitrator is not appointed within the time limit
provided herein, such arbitrator shall be appointed by the ICC.  Any arbitrator
appointed by the ICC shall be a retired judge or a practicing attorney, with not
less than fifteen (15) years of experience with large complex cases and who, if
practicable, is an experienced arbitrator of disputes involving transmission
facilities.  All arbitrators shall be fluent in the English language.  The
Parties, with the consent of the arbitrator(s), shall be entitled to discovery
of documents directly related to the issues in Dispute.  The arbitrator(s) may
also request additional information from the Parties.  The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.  The award of the
arbitrator(s) shall be in writing and shall briefly state the findings of fact
and conclusions of law upon which it is based; it shall be final and binding on
the Parties, and may be entered and enforced in any court having jurisdiction.

Section 18.3.3

Arbitral Awards; Fees and Expenses.  No Expert Arbitrator or arbitrator is
empowered to award damages in excess of compensatory damages and each Party





94

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




expressly waives and foregoes any right to damages, claims, or remedies
identified in Article 19.  The fees and expenses of the Expert Arbitrator or
arbitrator(s), as applicable, and the costs of the facilities required for the
Expert Arbitration or arbitration, as applicable, shall be paid equally by the
Parties, unless the award specifies a different division of such costs and
expenses.  Each Party shall be responsible for its own expenses, including
attorneys' fees.  Each of the Parties shall be afforded adequate opportunity to
present information in support of its position on the Dispute being arbitrated.

Section 18.3.4

Confidentiality.  All Disputes shall be resolved in a confidential manner.  The
Expert Arbitrator or arbitrator(s), as applicable, shall agree to hold any
information received during the Expert Arbitration or arbitration, as
applicable, in the strictest of confidence and shall not disclose to any
non-party the existence, contents or results of the Expert Arbitration or
arbitration, as applicable, or any other information about such Expert
Arbitration or arbitration, as applicable.  No Party shall disclose or permit
the disclosure of any information about the evidence adduced or the documents
produced by the other Party in such proceedings or about the existence, contents
or results of the proceeding, except as (x) may be required by Applicable Law or
a Governmental Authority, (y) may be necessary in an action in aid of such
proceedings or for enforcement of an arbitral award, and (z) reasonably required
for enforcement or interpretation of this Agreement by FERC to the extent any
Dispute is brought to FERC as provided in Section 18.2.  Before making any
disclosure permitted by the foregoing clauses (x) and (y), the Party intending
to make such disclosure shall give the other Party reasonable written notice in
advance of the intended disclosure and afford the other Party a reasonable
opportunity to protect its interests.  The following information shall not be
subject to the restrictions provided for in this Section 18.3.4:

(a)

Information that is a matter of public knowledge at the time of its disclosure
or is thereafter published in or otherwise ascertainable from a source available
to the public without breach of this Agreement;

(b)

Information that is obtained from a Person other than by or as a result of
unauthorized disclosure; or

(c)

Information that, prior to the time of disclosure, had been independently
developed or obtained by the disclosing Party or its Affiliates independent of
information obtained as a result of unauthorized disclosure.

Section 18.3.5

Arbitration Proceedings.  Each Party shall proceed to conclude the Expert
Arbitration or arbitration, as applicable, proceeding as quickly as reasonably
possible.  If a Party refuses to participate in any such proceeding, then the
other Party may petition any court of law having proper jurisdiction for an
order to compel Expert Arbitration or arbitration, as applicable.  All costs and
expenses incurred by the petitioning Party in enforcing such participation
obligation shall be paid for by the refusing Party.

Section 18.3.6

Exclusive Remedies.  Except for any Dispute to be resolved pursuant to Section
18.2, Expert Arbitration or arbitration, as applicable, under this Section 18.3
shall be the exclusive remedy for all Disputes arising under this Agreement that
are not resolved by the Management Committee.





95

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 18.4.

Equitable Remedies.  Notwithstanding anything herein to the contrary, prior to
the appointment of an Expert Arbitrator under Section 18.3.1 or the arbitrator
or arbitrators under Section 18.3.2, either Party may seek temporary injunctive
relief in a court of law with jurisdiction over the Parties to maintain the
status quo or prevent irreparable harm.  Without prejudice to such provisional
remedies as may be available under the jurisdiction of a court, the
arbitrator(s) shall have full authority to grant provisional remedies or order
the Parties to request that a court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
any Party to respect the orders of the arbitrator(s) to that effect.

ARTICLE 19

LIMITATION OF REMEDIES

NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY NOR
ANY OF THEIR RESPECTIVE AGENTS, SUBCONTRACTORS, REPRESENTATIVES OR AFFILIATES
SHALL BE LIABLE TO THE OTHER PARTY FOR PUNITIVE, CONSEQUENTIAL, SPECIAL,
MULTIPLE, EXEMPLARY, INCIDENTAL OR INDIRECT DAMAGES OF ANY NATURE, INCLUDING THE
FOLLOWING:  LOSS OF REVENUE OR PROFIT FROM THE WHOLESALE SALE OF POWER; ADVERSE
RATE IMPACTS ON RETAIL OR WHOLESALE CUSTOMERS OF EITHER PARTY OR THEIR
RESPECTIVE AFFILIATES; LOSS OF A TAX BENEFIT OR TAX CREDIT; LOSS OF USE DAMAGES
(EXCEPT AS EXPRESSLY CONTEMPLATED IN Section 4.3.1 OR Section 7.4 OR FOR ANY
DIRECT DAMAGES SUFFERED BY PURCHASER AS A RESULT OF A BREACH BY OWNER OF ITS
OBLIGATIONS UNDER Section 6.2, Article 10, Section 11.2 OR Article 12); COST OF
REPLACEMENT POWER; COST OF REPLACEMENT TRANSMISSION SERVICE (EXCEPT AS EXPRESSLY
CONTEMPLATED IN Section 4.3.1 OR Section 7.4); OR CLAIMS OF CUSTOMERS FOR LOSS
OF POWER OR PRODUCTION, IN EACH CASE, ARISING OUT OF OR RELATING TO THE
PERFORMANCE OF THIS AGREEMENT, AND WHETHER SUCH LIABILITY IS CLAIMED IN CONTRACT
OR TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY, WARRANTY, FAILURE OF GOOD
UTILITY PRACTICE OR ANY OTHER LEGAL OR EQUITABLE THEORY).

FOR THE AVOIDANCE OF DOUBT, THE PARTIES ACKNOWLEDGE AND AGREE THAT Section 4.3.1
OR Section 7.4 PROVIDE THE SOLE AND EXCLUSIVE REMEDIES FOR ANY LOSS OF USE
CONTEMPLATED BY Section 4.3.1 OR Section 7.4 AND NOTHING IN Section 6.2, Article
10, Section 11.2 OR Article 12 SHALL SUPERSEDE, SUPPLEMENT OR AMEND SUCH SOLE
AND EXCLUSIVE REMEDIES.

THIS Article 19 IS IN ADDITION TO THE SPECIFIC LIMITATIONS ON REMEDIES
REFERENCED IN Article 15.





96

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ARTICLE 20

MODIFICATION OF THIS AGREEMENT

Section 20.1.

Certain Changes to Formula Rate.  Notwithstanding anything herein to the
contrary, nothing contained in this Agreement shall be construed as affecting in
any way the right of Owner to make a unilateral filing at any time under Section
205 of the Federal Power Act or the regulations promulgated thereunder to change
the Formula Rate.  In the event of any such Section 205 filing, Purchaser shall
have the right to oppose Owner's proposed changes to the Formula Rate in any
FERC proceeding.  In addition, notwithstanding anything herein to the contrary,
nothing contained in this Agreement shall be construed as affecting in any way
the right of Purchaser to file a complaint at any time under Section 206 of the
Federal Power Act seeking to change the Formula Rate.  Notwithstanding the
foregoing provisions, no filing by Owner under Section 205 of the Federal Power
Act or by either Party under Section 206 of the Federal Power Act shall be
permitted to the extent that it is inconsistent with the terms and conditions of
this Agreement.

Section 20.2.

Other Modifications.  The Parties specifically intend and acknowledge and agree
that, except as otherwise expressly provided in this Agreement, (a) this
Agreement shall not be subject to amendment or other modification, absent the
written agreement of both Parties and (b) neither Party shall be permitted to
make a filing with FERC under any provision of the Federal Power Act or the
regulations promulgated thereunder that seeks to amend or otherwise modify, or
requests FERC to amend or otherwise modify, any provision of this Agreement at
any time during the Term, except to implement an amendment or other modification
to this Agreement that has been reduced to writing and signed by both Parties.
 In addition, to the extent any third party, or FERC acting sua sponte seeks to
amend or otherwise modify, or requests FERC to amend or otherwise modify, any
provision of this Agreement, the standard of review for any proposed amendment
or other modification shall be the "public interest" standard of review set
forth in United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332
(1956), and Federal Power Commission v. Sierra Pacific Power Co., 350 U.S. 348
(1956), and as further defined in Morgan Stanley Capital Group, Inc. v. Public
Utility District No. 1 of Snohomish County, 128 S.Ct. 2733 (2008) and NRG Power
Marketing, LLC v. Maine Public Utilities Commission, 130 S.Ct. 693 (2010).

ARTICLE 21

INDEMNIFICATION

Section 21.1.

Purchaser Indemnity.  Purchaser shall indemnify, defend and hold harmless Owner
and Owner's Affiliates and their respective officers, directors, shareholders,
managers, members, partners, agents, employees, representatives, and permitted
successors and assigns (each, an "Owner Indemnified Party"), from and against
any and all claims, demands, suits, proceedings, judgments, losses, liabilities,
damages, in each case, resulting from any third-party claims, together with any
costs and expenses (including reasonable attorneys' fees) incurred by any such
Owner Indemnified Party, and arising out of (a) the performance by the OASIS
Provider or the OASIS Administrator of capacity release functions and
transmission resales





97

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




pursuant to this Agreement or (b) the gross negligence, willful misconduct or
criminal misconduct of Purchaser.  Purchaser shall have no obligations under the
immediately preceding sentence to the extent any claims, demands, suits,
proceedings, judgments, losses, liabilities, damages, costs and expenses
(including reasonable attorneys' fees) incurred by any such Owner Indemnified
Party are caused by or arise from the gross negligence, willful misconduct or
criminal misconduct of, or breach or default of contract by, an Owner
Indemnified Party.

Section 21.2.

Owner Indemnity.  Owner shall indemnify, defend and hold harmless Purchaser and
Purchaser's Affiliates and their respective officers, directors, shareholders,
managers, members, partners, agents, employees, representatives, and permitted
successors and assigns (each, a "Purchaser Indemnified Party"), from and against
any and all claims, demands, suits, proceedings, judgments, losses, liabilities,
damages, in each case, resulting from any third-party claims, together with any
costs and expenses (including reasonable attorneys' fees) incurred by any such
Purchaser Indemnified Party, and arising out of the gross negligence, willful
misconduct or criminal misconduct of Owner, other than Excluded Claims.  Owner
shall have no obligations under the immediately preceding sentence to the extent
any claims, demands, suits, proceedings, judgments, losses, liabilities,
damages, costs and expenses (including reasonable attorneys' fees) incurred by
any such Purchaser Indemnified Party are caused by or arise from the gross
negligence, willful misconduct or criminal misconduct of, or breach of contract
by, a Purchaser Indemnified Party.

Section 21.3.

Procedures.  Promptly after the receipt by any Person seeking indemnification
under this Article 21 (the "Indemnified Party") of written notice of the
assertion of any claim by a third party with respect to any matter in respect of
which indemnification may be sought hereunder (a "Third Party Claim"), the
Indemnified Party shall give written notice (the "Indemnification Notice") to
the Party from which indemnification is sought (the "Indemnifying Party"), and
shall thereafter keep the Indemnifying Party reasonably informed with respect
thereto; provided, however, that the failure of the Indemnified Party to give
the Indemnifying Party notice as provided herein shall not relieve the
Indemnifying Party of any of its obligations hereunder, except to the extent
that the Indemnifying Party is materially prejudiced by such failure.  The
Indemnifying Party shall be entitled to assume the defense of any Third Party
Claim by written notice to the Indemnified Party of such intention given within
thirty (30) days after the receipt by the Indemnifying Party of the
Indemnification Notice; provided, however, that counsel selected by the
Indemnifying Party shall be reasonably satisfactory to the Indemnified Party.
 The Indemnifying Party shall be liable for the fees and expenses of counsel
employed by the Indemnified Party for any period during which the Indemnifying
Party has not assumed the defense of any Third Party Claim (other than during
any period during which the Indemnified Party has failed to give notice of such
Third Party Claim as provided above).  If the Indemnifying Party shall assume
the defense of the Third Party Claim, then the Indemnifying Party shall not
compromise or settle such Third Party Claim without the prior written consent of
the Indemnified Party, which consent shall not be unreasonably withheld, delayed
or conditioned; provided, however, that the Indemnified Party shall have no
obligation to consent to any settlement that (a) does not include, as an
unconditional term thereof, the giving by the claimant or the plaintiff of a
release of the Indemnified Party from all liability with respect to such Third
Party Claim or (b) involves the imposition of equitable remedies or the
imposition of any material obligations on such Indemnified Party other than
financial obligations for which such Indemnified Party is indemnified hereunder.
 As long as the Indemnifying Party is contesting any





98

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




such Third Party Claim on a timely basis, the Indemnified Party shall not pay,
compromise or settle any claims brought under such Third Party Claim.
 Notwithstanding the assumption by the Indemnifying Party of the defense of any
Third Party Claim as provided in this Section 21.3, the Indemnified Party shall
be permitted to participate in the defense of such Third Party Claim and to
employ counsel at its own expense (it being understood that the Indemnifying
Party controls such defense); provided, however, that, if the defendants in any
Third Party Claim shall include both an Indemnifying Party and any Indemnified
Party, and such Indemnified Party shall have reasonably concluded that counsel
selected by the Indemnifying Party has a conflict of interest because of the
availability of different or additional defenses to such Indemnified Party, such
Indemnified Party shall then have the right to select separate counsel to
participate in the defense of such Third Party Claim on its behalf, at the
expense of the Indemnifying Party; provided that the Indemnifying Party shall
not be obligated to pay the expenses of more than one separate counsel for all
Indemnified Parties, taken together.

Section 21.4.

Defenses.  If the Indemnifying Party shall fail to notify the Indemnified Party
of its desire to assume the defense of any Third Party Claim within the
prescribed period of time, or shall notify the Indemnified Party that it will
not assume the defense of any such Third Party Claim, then the Indemnified Party
may assume the defense of any such Third Party Claim, in which case it may do so
acting in good faith and otherwise in such manner as it may deem appropriate,
and the Indemnifying Party shall be bound by any determination made in such
Third Party Claim.

Section 21.5.

Cooperation.  The Indemnified Party and the Indemnifying Party shall each
cooperate fully (and shall each cause its Affiliates to cooperate fully) with
the other in the defense of any Third Party Claim pursuant to this Article 21.
 Without limiting the generality of the foregoing, each such Person shall
furnish the other such Person (at the expense of the Indemnifying Party) with
such documentary or other evidence as is then in its or any of its Affiliates'
possession, as may reasonably be requested by the other Person for the purpose
of defending against any such Third Party Claim.

Section 21.6.

Recovery.  The amount of any indemnity hereunder shall be reduced by any
insurance proceeds (including any proceeds of any liability insurance policy or
any insurance proceeds or other amounts payable to any Financing Party, unless
such amounts payable are permitted under the applicable Loan Documents to be
applied to the Third Party Claim) actually recovered by the Indemnified Party in
connection with the Third Party Claim.  If at any time subsequent to the receipt
by an Indemnified Party of an indemnity payment hereunder, such Indemnified
Party (or any Affiliate thereof) receives any recovery, settlement or other
similar payment with respect to the Third Party Claim for which it received such
indemnity payment (a "Recovery"), such Indemnified Party shall then promptly pay
to the Indemnifying Party the amount of such Recovery, less any expenses
incurred by such Indemnified Party (or its Affiliates) in connection with such
Recovery, but in no event shall any such payment exceed the amount of such
indemnity payment.

Section 21.7.

Subrogation.  To the extent the Indemnifying Party makes or is required to make
any indemnity payment to the Indemnified Party, the Indemnifying Party shall be
entitled to exercise, and shall be subrogated to, any rights and remedies
(including rights of indemnity, rights of contribution and other rights of
recovery) that the Indemnified Party or any

99

1014917.31-D.C. Server 1A - MSW

EXECUTION COPY




of its Affiliates may have against any other Person with respect thereto,
whether directly or indirectly related.  The Indemnified Party shall permit the
Indemnifying Party to use the name of the Indemnified Party and the names of the
Indemnified Party's Affiliates in any transaction or in any proceeding or other
matter involving any of such rights or remedies; and the Indemnified Party shall
take such actions as the Indemnifying Party may reasonably request for the
purpose of enabling the Indemnifying Party to perfect or exercise its right of
subrogation hereunder.  

ARTICLE 22

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 22.1.

Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party that all of the statements in this Section 22.1 are
true and correct as of the Execution Date (unless another date is expressly
indicated) and will be true and correct as of the Effective Date and as of the
Commercial Operation Date, but not as of any other date:

(a)

It has knowledge and experience in financial matters and in the electric
industry that enable it to evaluate the merits and risks of this Agreement and
the transactions contemplated hereby, and is capable of evaluating such merits
and risks and assuming such risks.  It is acting for its own account, has made
its own independent decision to enter into this Agreement as to whether this
Agreement is appropriate and proper for it based upon its own judgment, is not
relying upon the advice or recommendations of the other Party in doing so, and
understands and accepts the terms, conditions, and risks of this Agreement and
the transactions contemplated hereby;

(b)

It has entered into this Agreement in connection with the conduct of its
business;

(c)

The other Party is not acting as a fiduciary or an advisor with respect to this
Agreement or the transactions contemplated hereby;

(d)

It is not subject to an Insolvency Event and there are no proceedings pending or
being contemplated by it or, to its knowledge, threatened against it that could
result in the occurrence of an Insolvency Event with respect to it; and

(e)

It is an entity subject to the procedures and substantive provisions of the
Bankruptcy Code applicable to U.S. corporations or limited liability companies,
as applicable, generally.

Section 22.2.

Additional Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to Owner that all of the statements in this Section 22.2
are true and correct as of the Execution Date (unless another date is expressly
indicated) and, except for the statement in Section 22.2(h), will be true and
correct as of the Effective Date and as of the Commercial Operation Date, but
not as of any other date:





100

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(a)

Purchaser is duly organized, validly existing, and in good standing under the
laws in the State of Delaware and is qualified in each other jurisdiction where
the failure to so qualify would have a Material Adverse Effect on Purchaser, and
Purchaser has all requisite power and authority to conduct its business, own its
properties, and to execute, deliver, and perform its obligations under this
Agreement;

(b)

Purchaser has all requisite corporate power and authority necessary to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder, and to consummate the transactions contemplated hereby,
and this Agreement has been duly executed and delivered by Purchaser;

(c)

Assuming due authorization, execution and delivery by Owner, this Agreement
constitutes Purchaser's legal, valid and binding obligation enforceable against
Purchaser in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization and other laws of general application relating to or
affecting creditors' rights generally and to general principles of equity
(regardless of whether considered in a proceeding in equity or at law);

(d)

No legal proceeding is pending or, to its knowledge, threatened against
Purchaser or any of its Affiliates that could have a Material Adverse Effect on
Purchaser;

(e)

No event with respect to Purchaser has occurred or is continuing that would
constitute a Purchaser Default, and no Purchaser Default will occur as a result
of Purchaser entering into or performing its obligations under this Agreement;

(f)

The execution, delivery and performance of this Agreement by Purchaser does not
and will not (i) violate any provisions of its certificate of incorporation or
bylaws, or any Applicable Law; or (ii) violate, or result in any breach of, or
constitute any default under, any agreement or instrument to which it is a party
or by which it or any of its properties may be bound or affected;

(g)

No actions, Consents, notifications, waivers, orders and filings are necessary
with respect to the execution, delivery and performance of this Agreement by
Purchaser; and

(h)

To the best of Purchaser's knowledge, the Canadian Approvals and the Operational
Approvals constitute all of the actions, Consents, notifications, waivers,
orders and filings that are necessary to commence construction of the Québec
Line in a manner consistent with Attachment A.

(i)

Purchaser is in compliance with all Applicable Laws, except such noncompliance
as could not reasonably be expected to have a Material Adverse Effect on
Purchaser.  Purchaser has not received any written notice that it is under
investigation with respect to a violation of any Applicable Law that could
reasonably be expected to have a Material Adverse Effect on Purchaser.





101

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 22.3.

Additional Representations and Warranties of Owner. Owner hereby represents and
warrants to Purchaser that all of the statements in this Section 22.3 are true
and correct as of the Execution Date (unless another date is expressly
indicated) and, except for the statement in Section 22.3(g),will be true and
correct as of the Effective Date and as of the Commercial Operation Date, but
not as of any other date:

(a)

Owner is duly organized, validly existing, and in good standing under the laws
in the State of New Hampshire and is qualified in each other jurisdiction where
the failure to so qualify would have a Material Adverse Effect on Owner, and
Owner has all requisite power and authority to conduct its business, own its
properties, and to execute, deliver, and perform its obligations under this
Agreement;

(b)

Owner has all requisite limited liability company power and authority necessary
to authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder, and to consummate the transactions contemplated
hereby, and this Agreement has been duly executed and delivered by Owner;

(c)

Assuming due authorization, execution and delivery by Purchaser, this Agreement
constitutes Owner's legal, valid and binding obligation enforceable against
Owner in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization and other laws of general application relating to or
affecting creditors' rights generally and to general principles of equity
(regardless of whether considered in a proceeding in equity or at law);

(d)

No legal proceeding is pending or, to its knowledge, threatened against Owner or
any of its Affiliates that could have a Material Adverse Effect on Owner;

(e)

No event with respect to Owner has occurred or is continuing that would
constitute an Owner Default, and no Owner Default will occur as a result of
Owner entering into or performing its obligations under this Agreement;

(f)

The execution, delivery and performance of this Agreement by Owner does not and
will not (i) violate any provisions of its articles of organization or operating
agreement, or any Applicable Law; or (ii) violate, or result in any breach of,
or constitute any default under, any agreement or instrument to which it is a
party or by which it or any of its properties may be bound or affected;

(g)

To the best of Owner's knowledge, the Owner Approvals and the Operational
Approvals constitute all of the actions, Consents, notifications, waivers,
orders and filings that are necessary with respect to the execution, delivery
and performance of this Agreement by Owner, other than the AC Upgrade Approvals;
and

(h)

Owner is in compliance with all Applicable Laws, except such noncompliance as
could not reasonably be expected to have a Material Adverse Effect on Owner.
 Owner has not received any written notice that it is under investigation with
respect to a violation of any Applicable Law that could reasonably be expected
to have a Material Adverse Effect on Owner.





102

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 22.4.

NO OTHER REPRESENTATIONS OR WARRANTIES.THE REPRESENTATIONS AND WARRANTIES OF
OWNER SET FORTH IN Section 22.1 AND Section 22.3 ARE OWNER'S SOLE
REPRESENTATIONS AND WARRANTIES ASSOCIATED WITH THE NORTHERN PASS TRANSMISSION
LINE AND ARE MADE IN LIEU OF ALL OTHER REPRESENTATIONS, WARRANTIES AND
GUARANTEES, EXPRESS OR IMPLIED, ASSOCIATED WITH THE NORTHERN PASS TRANSMISSION
LINE, INCLUDING REPRESENTATIONS OR WARRANTIES AS TO MERCHANTABILITY, USAGE,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.  THE FOREGOING SENTENCE SHALL
NOT BE CONSTRUED IN ANY WAY TO LIMIT OWNER'S EXPRESS OBLIGATIONS UNDER THIS
AGREEMENT.

ARTICLE 23

TRANSFER OF INTERESTS

Section 23.1.

No Transfer of Interests.

(a)

Any (i) direct or indirect change of control of either Party (whether voluntary
or by operation of law), (ii) sale, transfer or other disposition of all or
substantially all of the assets of either Party or (iii) except as provided in
Section 23.3, assignment, transfer or other disposition of, whether to one or
more assignees or transferees, all or any portion of either Party's rights,
interests or obligations under this Agreement (each of the foregoing, a
"Transfer"), shall require the prior written consent of the other Party, which
consent shall not be unreasonably withheld, delayed or conditioned when viewed
in light of all reasonable considerations, including the security or other
financial assurances to be provided by on or behalf of any proposed successor or
assign (including the net worth and creditworthiness of the issuer) and the
availability and terms of any consent required from any Financing Party in
connection with such Transfer.  Any Transfer in contravention of this Article 23
shall be null and void.

(b)

If Owner consents to a Transfer by Purchaser pursuant to this Section 23.1,
then, upon such Transfer, including (i) the assumption, in writing by the
Transferee, of Purchaser's obligations under this Agreement with respect to the
Transferred portion of this Agreement, which assumption is not subject to
conditions that have not been satisfied or waived, and (ii) delivery to Owner of
any replacement security or other financial assurances to be provided by or on
behalf of such Transferee, then, provided that a Purchaser Default shall not
have occurred and be continuing, (x) the obligations of Purchaser (and of
Hydro-Québec under the Purchaser Guaranty) shall terminate to the extent of the
Transferred portion of this Agreement (it being understood that the Stated Cap
shall be reduced in proportion to the Transferred portion of this Agreement),
and Purchaser and Hydro-Québec shall be fully, finally, and unconditionally
released from all liability associated therewith to the extent of the
Transferred portion of this Agreement, and (y) at the request of Purchaser,
Owner shall execute and deliver, to Purchaser or Hydro-Québec, a full, final,
and unconditional release of the Purchaser Guaranty, in such form as Purchaser
may reasonably request, with respect to the Transferred portion of this
Agreement.





103

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(c)

If Purchaser consents to a Transfer by Owner pursuant to this Section 23.1,
then, upon such Transfer, including (i) the assumption, in writing by the
Transferee, of Owner's obligations under this Agreement with respect to the
Transferred portion of this Agreement, which assumption is not subject to
conditions that have not been satisfied or waived, and (ii) delivery to
Purchaser of any replacement security or other financial assurances to be
provided by or on behalf of such Transferee, then, provided that an Owner
Default shall not have occurred and be continuing, (x) the obligations of Owner
(and of Northeast Utilities and NSTAR under the Owner Guaranties and the
Membership Pledges) shall terminate to the extent of the Transferred portion of
this Agreement (it being understood that the aggregate liability of Northeast
Utilities and NSTAR under the Owner Guaranties shall be reduced in proportion to
the Transferred portion of this Agreement), and Owner, Northeast Utilities and
NSTAR shall be fully, finally, and unconditionally released from all liability
associated therewith to the extent of the Transferred portion of this Agreement,
and (y) at the request of Owner, Purchaser shall execute and deliver, to Owner,
Northeast Utilities or NSTAR, a full, final, and unconditional release of the
Owner Guaranties and the Membership Pledges, in such form as Owner may
reasonably request, with respect to the Transferred portion of this Agreement.
 For the avoidance of doubt, neither the Purchaser Mortgage nor the Security
Agreement shall not terminate upon any Transfer by Owner pursuant to this
Section 23.1, unless otherwise agreed in writing by Purchaser.

Section 23.2.

Exceptions.  Notwithstanding Section 23.1, consent shall not be required for any
of the following:

(a)

Any (i) change of control of Owner or (ii) transfer or other disposition of all
or substantially all of the assets of Owner, in each case, resulting from a
collateral assignment in favor of a Financing Party in accordance with Section
23.3;

(b)

Any change of control of Owner resulting from the direct or indirect transfer of
interests in Northeast Utilities or NSTAR; or

(c)

Any change of control of Purchaser resulting from the direct or indirect
transfer of interests in Hydro-Québec.

Section 23.3.

Collateral Assignment.  Owner shall be entitled, without restriction, to make
one or more assignments of this Agreement for purposes of collateral security or
any or all of its rights and benefits hereunder to or for the benefit of any and
all Financing Parties, or grant to or for the benefit of any and all Financing
Parties a lien on, or security interest in, any right, title or interest in all
or any part of Owner's rights hereunder for the purpose of the financing or
successive refinancing of the ownership, development, engineering, construction
or operation of the Northern Pass Transmission Line; provided, however, that
such assignment for purposes of collateral security shall recognize Purchaser's
rights under this Agreement on terms and conditions as may be customary for
financings of a similar nature and reasonably requested by any Financing Party.
 To facilitate Owner's obtaining of financing or successive refinancing for the
ownership, development, engineering, construction or operation of the Northern
Pass Transmission Line, Purchaser shall cooperate with Owner and shall execute
and deliver such consents, acknowledgements, direct agreements or similar
documents as may be customary for financings of a similar nature and reasonably
requested by any Financing Party.  Purchaser shall





104

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




also, at Owner's request, cause Hydro-Québec to cooperate with Owner to execute
and deliver such consents, acknowledgements, direct agreements or similar
documents as may be customary for financings of a similar nature and reasonably
requested by any Financing Party.

ARTICLE 24

MISCELLANEOUS

Section 24.1.

Governing Law.  This Agreement and each of its provisions shall be governed by,
and construed in accordance with, the laws of the State of New York without
reference to its conflict of law rules other than Section 5-1401 of the New York
General Obligations Law.

Section 24.2.

Entire Agreement.  This Agreement, together with the Attachments, constitutes
the entire agreement and understanding among the Parties with respect to all
subjects covered hereby and thereby and supersedes all prior discussions,
agreements and understandings among the Parties with respect to such matters.

Section 24.3.

Severability.  Except as otherwise provided in Section 2.2, (a) in the event any
part of this Agreement is held to be illegal, invalid or unenforceable to any
extent, the legality, validity and enforceability of the remainder of this
Agreement shall not be affected thereby, and shall remain in full force and
effect and shall be enforced to the greatest extent permitted by Applicable Law
and (b) with respect to any provision found to be illegal, invalid or
unenforceable by an arbitrator having jurisdiction, the Parties shall endeavor
to replace such invalid, illegal or unenforceable provision with the valid,
legal and enforceable provision that achieves, as nearly as practicable, the
commercial intent of this Agreement (as it may be amended from time to time).

Section 24.4.

Notices.  All notices, billings, requests, demands, waivers, consents and other
communications under this Agreement shall be in writing and shall be effective
(a) upon personal delivery thereof, including by overnight mail or courier
service, with a record of receipt, (b) in the case of notice by United States
mail, certified or registered, postage prepaid, return receipt requested, upon
the fourth (4th) day after mailing, (c) in the case of notice by facsimile for
any communications other than billings, upon transmission; provided that such
facsimile transmission is promptly confirmed by either of the methods set forth
in the foregoing clause (a) or (b), in each case, addressed to each Party and
copy party hereto at its address set forth below or at such other address as a
Party may from time to time designate by written notice to the other Party
pursuant to this Section 24.4, (d) in the case of notice by facsimile for
billings only (but not any other communication, including any subsequent demand
notice for any unpaid amounts), upon receipt of confirmation of successful
transmission, but without any further requirement for evidence of receipt or
confirmation by either of the methods set forth in the foregoing clause (a) or
(b), or (e) in the case of notice by electronic mail for billings only (but not
any other communication, including any subsequent demand notice for any unpaid
amounts), upon transmission, without any requirement for evidence of receipt or
confirmation by either of the methods set forth in the foregoing clause (a) or
(b); provided that the Party delivering such notice did not receive any notice
of unsuccessful or delayed transmission.  A notice given in





105

1014917.31-D.C. Server 1A - MSW

EXECUTION COPY




connection with this Section 24.4 but received on a day other than a Business
Day, or after business hours in the situs of receipt, shall be deemed to be
received on the next Business Day.

If to Owner:

Northern Pass Transmission LLC

c/o Northeast Utilities Service Company

Attention:  James A. Muntz, President

107 Selden Street

Berlin, Connecticut 06037

United States of America

Facsimile:  (860)665-6717

Email:  muntzja@nu.com

With a copy to:

Northern Pass Transmission LLC

c/o Northeast Utilities Service Company

Attention:  Senior Vice President and General Counsel

56 Prospect Street

Hartford, Connecticut 06103

United States of America

Facsimile:  (860)728-4581

Email:  butlegb@nu.com

For billing purposes only:

Northern Pass Transmission LLC

c/o Northeast Utilities Service Company

Attention:  Manager – Transmission Rates

107 Selden Street

Berlin, Connecticut 06037

United States of America

Facsimile:  (860)665-2609

Email:  coopelm@nu.com

If to Purchaser:

H.Q. Hydro Renewable Energy, Inc.

75, René-Lévesque Boulevard West, 18th Floor

Montréal (Québec) Canada

H2Z 1A4

Attention:  Christian G. Brosseau, President

Facsimile:  (514)289-5484

Email:  brosseau.christian@hydro.qc.ca





106

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




For billing purposes only:

H.Q. Hydro Renewable Energy, Inc.

75, René-Lévesque Boulevard West, 18th Floor

Montréal (Québec) Canada

H2Z 1A4

Attention:  Brigitte Benicy, Billing Manager

Facsimile:  (514)289-6867

Email:  benicy.brigitte@hydro.qc.ca

Section 24.5.

Waiver; Cumulative Remedies.  Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but
such waiver shall not be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition.  No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a subsequent waiver of, or
estoppel with respect to, the same or any other term or by Applicable Law.
 Except as otherwise provided in Section 14.3(b), the failure of or delay on the
part of either Party to enforce or insist upon compliance with or strict
performance of any term or condition of this Agreement, or to take advantage of
any of its rights thereunder, shall not constitute a waiver or relinquishment of
any such terms, conditions, or rights, but the same shall be and remain at all
times in full force and effect.  Except as otherwise provided herein, the
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law or in equity.

Section 24.6.

Confidential Information.  Each Party hereby agrees that it shall not disclose,
or cause to be disclosed, to third parties any Confidential Information with
respect to the other Party or any material or information identified as Critical
Energy Infrastructure Information (other than to a disclosing Party's Affiliates
and its and their respective counsel, directors, officers, employees, lenders,
advisors or consultants, in each case, who have a need to know such information
and have agreed to keep such information confidential).  Each Party shall be
responsible for ensuring that any Person to whom it discloses any Confidential
Information shall comply with the restrictions in this Section 24.6.  The
restrictions in this Section 24.6 shall not apply (w) to the extent disclosure
is required by Applicable Law or the requirements of a Governmental Authority,
(x) to the extent reasonably deemed by the disclosing Party to be required or
desirable in connection with regulatory proceedings (including proceedings
relating to FERC or any other national, federal, provincial, state or regulatory
agency), (y) to the extent reasonably deemed by the disclosing Party to be
required to be disclosed in connection with a Dispute between the Parties, or
the defense of any litigation or dispute, or (z) as approved for release or
disclosure by the other Party.  In the event disclosure is made pursuant to this
Section 24.6, the disclosing Party shall use reasonable efforts to minimize the
scope of any disclosure and advise recipients of the confidentiality
restrictions provided herein.  Notwithstanding the foregoing, this Section 24.6
shall not apply to the following information:

(a)

Information that is a matter of public knowledge at the time of its disclosure
or is thereafter published in or otherwise ascertainable from a source available
to the public without breach of this Section 24.6;





107

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY

(b)

Information that is obtained from a Person other than by or as a result of
unauthorized disclosure; or

(c)

Information that, prior to the time of disclosure, had been independently
developed or obtained by the disclosing Party or its Affiliates independent of
information obtained as a result of unauthorized disclosure.

Section 24.7.

No Third-Party Rights.  Except for any Financing Parties contemplated by Section
23.3 and any Owner Indemnified Party or Purchaser Indemnified Party contemplated
by Article 21, the Parties do not intend for this Agreement to confer a
third-party beneficiary status or rights of action upon any Person whatsoever
other than the Parties and their permitted successors and assigns, and nothing
contained herein, either express or implied, shall be construed to confer upon
any Person, other than the Parties and their permitted successors and assigns,
any rights of action or remedies under this Agreement or in any manner, or any
duty, standard of care, or liability with respect thereto.  This Agreement does
not create third-party rights.

Section 24.8.

Permitted Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the Parties and their successors, legal
representatives and assigns.

Section 24.9.

Relationship of the Parties.  This Agreement shall not be construed as creating
an association, joint venture, trust or partnership between the Parties or as
imposing any partnership obligation or liability upon either Party.  Except as
contemplated by Article 10 or Section 15.3(b, neither Party shall have any
right, power or authority to enter into any agreement or undertaking for, or act
on behalf of, or to act as or be an agent or representative of, or to otherwise
bind, the other Party.

Section 24.10.

Construction.  No presumption shall operate in favor of or against either Party
as a result of any responsibility for drafting this Agreement.

Section 24.11.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.  The Parties acknowledge and agree
that any document or signature delivered by facsimile or electronic transmission
shall be deemed to be an original executed document for all purposes hereof.

Section 24.12.

Survival.  The provisions of Section 3.3, Section 3.4, Section 3.5, Section 3.6,
Article 9, Article 13 (if and to the extent required for purposes of determining
the Decommissioning Plan and Decommissioning Estimate, as provided in Section
9.3), Article 14, Article 15, Section 17.2.1, Article 18, Article 19, Article
20, Article 21 and this Article 24 shall survive the expiration or earlier
termination of this Agreement.

Section 24.13.

Language.  All notices, requests, demands, waivers, consents and other
communications between Owner and Purchaser under this Agreement shall be
conducted in English.

108

1014917.31-D.C. Server 1A - MSW

EXECUTION COPY

Section 24.14.

Headings and Table of Contents.  The headings of the articles and sections of
this Agreement and the Table of Contents are inserted for purposes of
convenience only, and shall not be construed to affect the meaning or
construction of any of the provisions hereof.

Section 24.15.

Waiver of Immunities.  The Parties acknowledge and agree that this Agreement and
the transactions contemplated hereby constitute a commercial transaction.  To
the extent a Party (including any assignees of a Party's rights or obligations
under this Agreement) may be entitled, in any jurisdiction, to claim for itself,
or any of its assets, revenues or properties, sovereign or other immunity, as
the case may be, from service of process, suit, the jurisdiction of any court or
arbitral tribunal, attachment (whether in aid of execution or otherwise) or
enforcement of a judgment (interlocutory or final) or award or any other legal
process in a matter arising out of or relating to this Agreement, each Party
agrees not to claim or assert, and hereby waives, such immunity.  Without
limiting the generality of the foregoing, each Party agrees that the waivers set
forth in this ‎Section 24.15 shall have the fullest scope permitted under the
Immunities Act and under any other Applicable Law related to sovereign immunity.

[Remainder of Page Intentionally Left Blank]





109

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




IN WITNESS WHEREOF, Owner and Purchaser have executed this Agreement as of the
Execution Date.

OWNER:

NORTHERN PASS TRANSMISSION LLC

By:

  /s/ James A. Muntz                          

Name:

  James A. Muntz                             

Title:

President-Northern Pass Transmission LLC

PURCHASER:

H.Q. HYDRO RENEWABLE ENERGY, INC.

By:

  /s/ Christian G. Brosseau                

Name:

  Christian G. Brosseau                    

Title:

   President                                        





1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ATTACHMENT A

HVDC Transmission Project



I.

Technical Design of the Northern Pass Transmission Line



1.

HVDC Line:

·

Transmission Line Voltage Level:  +/-300 kV

·

Approximate Length:  140 miles

·

Transmission Line Construction:  Overhead line

·

Connections/Terminuses:  The northern terminus of the HVDC Line will
interconnect with the Québec Line at the U.S. Border.  The southern terminus of
the HVDC Line will be at the DC/AC converter station to be located near the
Webster substation in the City of Franklin in the State of New Hampshire.



2.

AC Line:

·

Transmission Line Voltage Level:  345 kV

·

Approximate Length:  43 miles

·

Transmission Line Construction:  Overhead line

·

Connections/Terminuses:  The northern terminus of the AC Line will be at the
Franklin substation at the DC/AC converter station to be located near the
Webster substation in the City of Franklin in the State of New Hampshire.  The
southern terminus of the AC Line will be at the Deerfield substation in the
State of New Hampshire.



3.

DC/AC Converter Station:

·

The DC/AC converter station to be located near the Webster substation in the
City of Franklin in the State of New Hampshire will be designed and constructed
in accordance with the Design Capability in order to support bidirectional DC
power flows over the Northern Pass Transmission Line to and from the 345 kV AC
transmission system operated by ISO-NE.





1

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY






II.

One-Line Diagram of the HVDC Transmission Project

[transmissionserviceagreem002.gif] [transmissionserviceagreem002.gif]





2

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ATTACHMENT B

Formula Rate Sheet



I.

Methodology

This formula sets forth the method that Owner shall use to determine its Revenue
Requirement for the Northern Pass Transmission Line and AC Upgrades under the
Transmission Service Agreement, dated as of October 4, 2010, and is subject to
all of the terms and conditions of such Agreement.

The Revenue Requirement under the Agreement shall be derived through an annual
Formula Rate calculation effective for the first Contract Year and each
subsequent Contract Year based upon the estimated costs of the Northern Pass
Transmission Line and the AC Upgrades.  An annual true-up shall be performed by
recalculation of the estimated costs for the first Contract Year and each
subsequent Contract Year based upon actual cost information as reported in
Owner's FERC Form 1 for that year or as set forth in Owner's books and records.



II.

Definitions

Capitalized terms not otherwise defined elsewhere in the Agreement and as used
in this Attachment B have the following definitions:

·

Administrative and General Expense will equal Owner's expenses, as recorded in
FERC Account Nos. 920 – 935, excluding FERC Account Nos. 924, 928 and 930.1.

·

Amortization of Investment Tax Credits will equal Owner's credits, as recorded
in FERC Account No. 411.4.

·

Amortization of Regulatory Asset – Pre-COD Expenses will equal the total
amortization expense related to those costs incurred by Owner before the
Commercial Operation Date that are not included in FERC Account No. 107 –
Construction Work in Progress (including the costs associated with AC Upgrades
that are placed in service before the Commercial Operation Date), plus the
Carrying Charges on these amounts from the date such costs are incurred until
the Commercial Operation Date, as recorded in the appropriate FERC Account.

·

Asset Retirement Obligation (Decommissioning) will equal the asset retirement
cost for transmission plant recorded in FERC Account No. 359.1 and the asset
retirement obligation recorded in FERC Account No. 230.





1

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




·

Depreciation Expense for Transmission Plant, General Plant, and Intangible Plant
will equal Owner's transmission plant, general plant, and intangible plant
depreciation expense as recorded in FERC Account No. 403.  The annual
depreciation expense for an asset comprising part of the Northern Pass
Transmission Line as of the Commercial Operation Date will be computed using the
depreciable life of the asset, as defined in Section 8.2 of the Agreement.
 Depreciation will begin on the in-service date of the Northern Pass
Transmission Line.  An asset comprising part of a capital addition that is
placed-in-service after the Commercial Operation Date will be depreciated, for
ratemaking purposes, using the depreciable life of the asset, as defined in
Section 8.2 of the Agreement.  For any asset that is retired prior to the lesser
of its depreciable life, as defined in Section 8.2 of the Agreement, or the
completion of forty (40) years from the Commercial Operation Date, the remaining
net book value and cost of removal for such asset will be collected over the
then-remaining contract life through a recalculation of the depreciation rate
applied to the remaining plant balance and reflecting the retirement of the
asset.  Such Depreciation Expense for Transmission Plant, General Plant, and
Intangible Plant will exclude Depreciation Expense associated with Asset
Retirement Obligation (Decommissioning).

·

Depreciation Expense associated with Asset Retirement Obligation
(Decommissioning) will equal Owner's depreciation expense, as recorded in FERC
Account No. 403, specifically related to Asset Retirement Obligation
(Decommissioning).

·

Depreciation Reserve for Transmission Plant, General Plant, and Intangible Plant
will equal the Owner's reserve balance associated with Depreciation Expense for
Transmission Plant, General Plant, and Intangible Plant, as recorded in FERC
Account No. 108.  Such Depreciation Reserve for Transmission Plant, General
Plant, and Intangible Plant will exclude Depreciation Reserve associated with
Asset Retirement Obligation (Decommissioning).

·

Depreciation Reserve associated with Asset Retirement Obligation
(Decommissioning) will equal Owner's reserve balance related to Depreciation
Expense associated with Asset Retirement Obligation (Decommissioning), as
recorded in FERC Account No. 108.

·

General Plant will equal Owner's gross plant balance, as recorded in FERC
Account Nos. 389 – 399.

·

Insurance Cost will equal Owner's expenses, as recorded in FERC Account No. 924.

·

Intangible Plant will equal Owner's intangible plant balance, as recorded in
FERC Accounts Nos. 301 – 303.

·

Levelized Annual Decommissioning Payment will equal the sum of the Levelized
Monthly Decommissioning Payments that Section 9.3.3(a) of the Agreement
specifies be included in the Formula Rate for the applicable Contract Year,
unless a separate





2

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




rate is established for the recovery of Net Decommissioning Costs pursuant to
Section 9.3.1(c) of the Agreement.

·

Miscellaneous Revenues (such as Rents Received from Electric Property) will
equal Owner's revenues, as recorded in FERC Account Nos. 454 and 456.1,
excluding the revenues received by Owner from Purchaser under the Agreement.
 This includes revenue received by Owner from third parties for their use of
Owner's real or personal property associated with the Northern Pass Transmission
Line that is recorded in FERC Account No. 454, and revenue received by Owner
from third parties for resales of Firm Transmission Service and non-firm
Additional Transmission Service over the Northern Pass Transmission Line that is
recorded in FERC Account No. 456.1.

·

Operation and Maintenance Expense will equal Owner's expenses, as recorded in
FERC Account Nos. 560, 561.5 – 561.8, 562 – 564, 566, and 568 – 576.5.

·

Payroll Taxes will equal those payroll expenses, as recorded in Owner's FERC
Account Nos. 408.1 and 409.1.

·

Plant Held for Future Use will equal Owner's balance in FERC Account No. 105.

·

Plant Materials and Supplies will equal the Owner's balance, as recorded in FERC
Account No. 154.

·

Prepayments will equal Owner's prepayment balance, as recorded in FERC Account
No. 165.

·

Regulatory Asset – Asset Retirement Obligation (Decommissioning) will equal the
total amounts recorded in a subaccount within FERC Account No. 182 for the Net
Decommissioning Costs.

·

Regulatory Asset – Pre-COD Expenses will equal the total costs incurred by Owner
before the Commercial Operation Date that are not included in FERC Account No.
107 – Construction Work in Progress (including the costs associated with AC
Upgrades that are placed in service before the Commercial Operation Date), plus
the Carrying Charges on these amounts (calculated using Owner's weighted cost of
capital, based upon the Weighted Cost of Equity (as determined under Section
III.A.2. below) and the Owner's Weighted Cost of Long-term Debt (as determined
under Section III.B. below)) from the date such costs are incurred until the
Commercial Operation Date.  Such costs will be included in a subaccount within
FERC Account No. 182.  This account will be amortized over a three (3)-year
period beginning on the Commercial Operation Date.

·

Right-of-Way (Rental) Expense will equal Owner's expense, as recorded in FERC
Account No. 567.

·

Scheduling, System Control and Dispatch Service Expense will equal Owner's
expense, as recorded in FERC Account Nos. 561.1 – 561.4.





3

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




·

Total Accumulated Deferred Income Taxes will equal the net of Owner's deferred
tax balances, as recorded in FERC Account Nos. 281 – 283 and Owner's deferred
tax balances, as recorded in FERC Account No. 190, as adjusted by any amounts in
contra accounts identified as regulatory assets or liabilities related to FAS
109.  Such Total Accumulated Deferred Income Taxes will exclude any deferred
income tax amounts associated with the Asset Retirement Obligation
(Decommissioning) and the Regulatory Asset – Asset Retirement Obligation
(Decommissioning).

·

Total Municipal Tax will equal Owner's expenses, as recorded in FERC Account
Nos. 408.1 and 409.1.

·

Transmission Plant will equal Owner's gross plant balance, as recorded in FERC
Account Nos. 350 – 359.  Such Transmission Plant will exclude any amounts
recorded in FERC Account No. 359.1.

·

Transmission Support Expense will equal Owner's expenses, as recorded in FERC
Account No. 565.



III.

Calculation of Revenue Requirement

The Revenue Requirement for the Northern Pass Transmission Line and AC Upgrades
will equal the sum of the following Owner components:



(A)

Return on Equity



(B)

Return on Long-term Debt



(C)

Federal Income Taxes associated with Return on Equity



(D)

State Income Taxes associated with Return on Equity



(E)

Depreciation Expense



(F)

Amortization of Investment Tax Credits



(G)

Municipal Tax Expense



(H)

Payroll Tax Expense





4

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY






(I)

Operation and Maintenance Expense



(J)

Transmission Administrative and General Expense



(K)

Taxes and Fees Charge



(L)

Right-of-Way (Rental) Expense



(M)

Scheduling, System Control and Dispatch Service Expense



(N)

Amortization of Regulatory Asset – Pre-COD Expenses



(O)

Levelized Annual Decommissioning Payment



(P)

Transmission Support Expense



(Q)

Miscellaneous Revenues (such as Rents Received from Electric Property)



A.

Return on Equity will equal the product of the Transmission Investment Base
("Rate Base") (as determined under Section III.A.1. below) and the Weighted Cost
of Equity (as determined under Section III.A.2. below).



1.

Transmission Investment Base

The Rate Base will consist of items (i) through (x) below.  The average balance
(beginning and end of year) will be used to calculate each of these items.



(i)

Transmission Plant, plus



(ii)

General Plant, plus



(iii)

Intangible Plant, plus



(iv)

Plant Held for Future Use, less





5

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY






(v)

Depreciation Reserve, less



(vi)

Accumulated Deferred Income Taxes, plus



(vii)

Regulatory Asset – Pre-COD Expenses, plus



(viii)

Prepayments, plus



(ix)

Plant Materials and Supplies, plus



(x)

Cash Working Capital

Definitions of Rate Base Items:



(i)

Transmission Plant will equal the balance of Owner's investment in Transmission
Plant.



(ii)

General Plant will equal Owner's balance of investment in General Plant.



(iii)

Intangible Plant will equal Owner's balance of investment in Intangible Plant.



(iv)

Plant Held for Future Use will equal the balance of Owner's Plant Held for
Future Use.



(v)

Depreciation Reserve will equal Owner's Depreciation Reserve for Transmission
Plant, General Plant and Intangible Plant.



(vi)

Accumulated Deferred Income Taxes will equal Owner's balance of Total
Accumulated Deferred Income Taxes.



(vii)

Regulatory Asset – Pre-COD Expenses will equal Owner's balance of Regulatory
Asset – Pre-COD Expenses.



(viii)

Prepayments will equal Owner's electric balance of Prepayments.





6

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY






(ix)

Plant Materials and Supplies will equal Owner's balance of Plant Materials and
Supplies.



(x)

Cash Working Capital will be a twelve and one half percent (12.5%) allowance
(forty-five (45) days divided by three hundred sixty (360) days) of Operation
and Maintenance Expense, Administrative and General Expense, and Transmission
Support Expense.



2.

The Weighted Cost of Equity will be calculated based upon an assumed capital
structure of 50% equity throughout the Term of the Agreement, and will equal the
product of:

(a)

ROE, as set forth in Section 8.4 of the Agreement, and

(b)

Assumed equity ratio of 50%.



B.

Return on Long-term Debt will equal the product of Rate Base (as determined in
Section III.A.1. above) and Owner's Weighted Cost of Long-term Debt.  Owner's
Weighted Cost of Long-term Debt will equal the product of:



(a)

Owner's weighted average embedded cost to maturity (adjusted to reflect any (i)
premiums, (ii) discounts, (iii) issuances expenses, and (iv) losses and gains on
reacquired debt) of Owner's long-term debt then outstanding, calculated using a
beginning and end of the year average, and



(b)

Assumed debt ratio of 50% throughout the Term of the Agreement.



C.

Federal Income Taxes associated with Return on Equity will equal the product of:

(a)

(A + ((B + C) / D)) x FT

1 – FT

where A is the Return on Equity (as determined in Section III.A. above), B is
Amortization of Investment Tax Credits (as determined in Section III.F. below),
C is the equity component of AFUDC included in the Depreciation Expense (as
determined in Section III.E. below), D is Rate Base (as determined in Section
III.A.1. above) and FT is the statutory Federal Income Tax Rate levied by the
Federal Government for Income Taxes, and



(b)

Rate Base (as determined in Section III.A.1. above).





7

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY






D.

State Income Taxes associated with Return on Equity will equal the product of:



(a)

(A + ((B + C) / D) + Federal Income Tax Rate above) x ST

1 – ST

where A is the Return on Equity (as determined in Section III.A. above), B is
Amortization of Investment Tax Credits (as determined in Section III.F. below),
C is the equity component of AFUDC included in the Depreciation Expense (as
determined in Section III.E. below), D is Rate Base (as determined in Section
III.A.1. above) and ST is the statutory State(s) Income Tax Rate(s) levied by
the State Government(s) for Income Taxes, and

(b)

Rate Base (as determined in Section III.A.1. above).



E.

Depreciation Expense will equal Owner's Depreciation Expense for Transmission
Plant, General Plant, and Intangible Plant.



F.

Amortization of Investment Tax Credits will equal Owner's electric Amortization
of Investment Tax Credits.



G.

Municipal Tax Expense will equal Owner's electric Total Municipal Tax expense.



H.

Payroll Tax Expense will equal Owner's electric Payroll Tax expense.



I.

Operation and Maintenance Expense will equal Owner's Operation and Maintenance
Expenses.



J.

Transmission Administrative and General Expenses will equal the sum of Owner's
(a) Administrative and General Expense, (b) Insurance Cost, (c) Expenses
included in FERC Account No. 928 related to FERC Assessments, (d) any other
Federal and State transmission-related expenses or assessments in FERC Account
No. 928 and (e) specific transmission-related expenses included in FERC Account
No. 930.1.



K.

Taxes and Fees Charge will include any fee or assessment imposed by any
Governmental Authority on service provided by Owner under the Agreement other
than Income Taxes, Total Municipal Taxes, and Payroll Taxes.





8

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY






L.

Right-of-Way (Rental) Expense will equal the expense paid by Owner for
right-of-way access.



M.

Scheduling, System Control and Dispatch Service Expense will equal the expenses
for scheduling, system control and dispatch services incurred by Owner, as
recorded in Owner's FERC Form 1, Account Nos. 561.1 – 561.4.



N.

Amortization of Regulatory Asset – Pre-COD Expenses will equal Owner's
amortization expense associated with those costs recorded to the Regulatory
Asset – Pre-COD Expenses account.



O.

Levelized Annual Decommissioning Payment will equal the Levelized Annual
Decommissioning Payment.



P.

Transmission Support Expense will equal the expenses incurred and paid by Owner
for transmission support, net of any associated revenues or refunds received
from third parties.



Q.

Miscellaneous Revenues (such as Rents Received from Electric Property) will
equal Owner's Miscellaneous Revenues.



IV.

Future Revisions to FERC Uniform System of Accounts (USA) and FERC Form 1
Requirements

If FERC prescribes an addition, deletion, or modification ("Revision") to an
account in its Uniform System of Accounts (USA) and/or to its designation or
description of an item in its FERC Form 1 and the Revision affects the revenue
recovery under this Formula Rate described in this Schedule, Owner will use cost
information from the revised USA and/or FERC Form 1 that is equivalent to the
pre-Revision information in its application of the Formula Rate so that the
Formula Rate's recovery of costs is unaffected by the Revision.





9

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ATTACHMENT C

List of Owner Approvals

Set forth below are, to the best of Owner's knowledge, the Owner Approvals.  The
Owner Approvals do not include the AC Upgrade Approvals.  Additional
Governmental Approvals may be required as a result of (1) Applicable Laws that
may come into effect after the Execution Date or (2) new and unexpected
developments in the regulatory processes to be undertaken by Owner and its
Affiliates in connection with the Northern Pass Transmission Line.



I.

Construction Authorizations

1.

U.S. Federal

Agency

Statute/Description

FERC

·

Federal Power Act, Section 204 approval of Owner's ability to incur short term
debt

FERC

·

Federal Power Act, Section 205 approval of Transmission Service Agreement

FERC

·

Federal Power Act, Section 205 approval of Facilities Agreement(s)

FERC

·

Federal Power Act, Section 205 approval of Interconnection Agreements

U.S. Department of Energy ("DOE")

·

Presidential Permit

·

Lead federal agency for development of an Environmental Impact Statement ("EIS")
pursuant to the requirements of the National Environmental Policy Act ("NEPA")

·

DOE is responsible for developing the EIS that will be used by all U.S. federal
agencies to fulfill the requirements of NEPA (the "NEPA/EIS development
process") as those agencies process the U.S. federal permit applications for the
Northern Pass Transmission Line

U.S. Forest Service ("USFS")

·

Special Use Permit(s) for the Northern Pass Transmission Line to cross White
Mountain National Forest (encompasses authorization to cross Appalachian Trail
under the National Park Service's delegation of authority to USFS)

·

Modification to PSNH's existing Special Use Permits (WMNF)

·

Cooperating agency to NEPA/EIS development process

U.S. Army Corps of Engineers, New England District

·

Permit issued under the Clean Water Act, codified at 33 U.S.C. § 1344 (§ 404 of
the Clean Water Act) (Section 404 Permit)

·

Permit for applicable river crossings issued under Rivers and Harbors Act, 33
U.S.C. 403 § 10

·

Cooperating agency to NEPA/EIS development process

U.S. Federal Aviation Administration

·

Approval of structures taller than 200 feet and for construction of facilities
near airports

U.S. Environmental Protection Agency

·

Clean Water Act, 33 U.S.C. § 1251 et seq., Construction General Permit (for
discharge of construction-related stormwater)

 

 

 

 

 

 

 


 

1014917.31-D.C. Server 1A - MSW

1

 

EXECUTION COPY

 

2.

Regional

Agency

Statute/Description

ISO-NE

·

I.3.9 Project Technical Approval

3.

State (New Hampshire) – Site Evaluation Committee

Agency

Statute/Description

New Hampshire Site Evaluation Committee ("SEC")

·

Owner Siting Approvals

·

SEC Certificate (NH RSA Ch. 162-H)

New Hampshire Department of Environmental Services

·

Section 401 Water Quality Certification (§ 401 of Clean Water Act)

·

Shoreland Protection Permit (if within 150 feet of ponds, lakes and other
jurisdictional waters) (NH RSA Ch. 483-B)

·

Alteration of Terrain Permit (NH RSA Ch. 485-A)

·

Temporary and Permanent Groundwater Discharge Permit (NH RSA Ch. 485-A)

·

Wetlands Permits (NH RSA Ch. 482-A)

·

On Site Stump Disposal (No permit required per NH RSA § 149-M:4, XXII)

New Hampshire Public Utility Commission ("PUC")

·

Approve Owner to commence business as a New Hampshire public utility (NH RSA §
374:22)

·

Approval of Owner's ability to issue short- and long-term securities (NH RSA §§
369:1, 7)

·

Approval of Owner's condemnation of all land rights needed to create
transmission right-of-way and to acquire other properties necessary to
construct, operate and maintain the project facilities (post-siting approvals)
(NH RSA § 371:1)

·

Approval of PSNH conveyance of Right-of-Way (ROW)/property to Owner (post-siting
approvals, but pre-construction) (NH RSA § 374:30)

New Hampshire Department of Revenue and New Hampshire Division of Forests and
Lands

·

Notice of Intent to Cut (NH RSA § 79:10)

New Hampshire Department of Transportation

·

Permit to Excavate in Roadways (NH RSA § 236:9)

New Hampshire Department of Transportation/PUC

·

Authorization to cross public highways, rivers, and railroads

 

 

 

 

 

 

 


 

1014917.31-D.C. Server 1A - MSW

2

 

EXECUTION COPY

II.

All Other Owner Approvals

1.

U.S. Federal

Agency

Statute/Description

FERC

Federal Power Act, Section 205 Approval of Transmission Operating Agreement

FERC

Federal Power Act, Section 205 Approval of ISO-NE Open Access Transmission
Tariff changes (as applicable)

FERC

Federal Power Act, Section 205 approval of Scheduling and Dispatch Services
Agreement between Owner and PSNH for PSNH's Electric System Control Center

2.

Regional (ISO-NE)

Agency

Statute/Description

ISO-NE

Acceptance of AC Upgrades for interconnection and energization to the New
England Transmission System

ISO-NE

Acceptance of Northern Pass Transmission Line for interconnection and
energization to the New England Transmission System





3

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY






3.

State (New Hampshire)

Agency

Statute/Description

PUC

Approval of Owner's ability to issue long-term securities (NH RSA § 369:1)








4

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ATTACHMENT D

List of Canadian Approvals

Set forth below are, to the best of Purchaser's knowledge, the Canadian
Approvals.  Additional Governmental Approvals may be required as a result of (1)
Applicable Laws that may come into effect after the Execution Date or (2) new
and unexpected developments in the regulatory processes to be undertaken by
Purchaser and its Affiliates in connection with the Québec Line.

·

Permit or certificate, as the case may be, from the National Energy Board to
construct or operate an international power line pursuant to the National Energy
Board Act (R.S.C., 1985,c. N-7)

·

Authorization of the Régie de l'énergie (Québec Energy Board) to acquire or
construct immovables or assets for transmission purposes pursuant to An Act
respecting the Régie de l'énergie (R.S.Q., chapter R-6.01)

·

Certificate of authorization issued by the Government of Québec for the
realization of the construction or relocation of an electric power transmission
line of 315 kV or more over a distance of more than 2 km and the construction or
relocation of a control and transformer station of 315 kV or more pursuant to
the Environment Quality Act (R.S.Q., chapter Q-2)

·

Authorization of the "Commission de protection du territoire agricole du Québec"
to use a lot for any purpose other than agriculture pursuant to An Act
respecting the preservation of agricultural land and agricultural activities
(R.S.Q., chapter P-41.1)

·

Assessment of conformity consistent with the objectives of the land use and
development plan of each regional county municipality or municipality where an
intervention is planned by Hydro-Québec pursuant to An Act respecting land use
planning and development (R.S.Q., chapter A-19.1) (the "Land Use Planning Act")
and the Order in council 554-81

·

Certificate pursuant to the Regulation respecting the application of the
Environment Quality Act (c. Q-2, r. 1.001) issued by the clerk or the
secretary-treasurer of each local municipality affected by the project or, in
the case of an unorganized territory, of each regional county municipality
affected by the project attesting that the project does not contravene any
municipal bylaw

·

Expropriation Order in council, if required, to acquire by expropriation any
immovable, servitude or construction required for the transmission of power
pursuant to Hydro-Québec Act (R.S.Q., chapter H-5) and the Expropriation Act
(R.S.Q., chapter E-24)

·

Authorization from the International Boundary Commission to cross the
Canada-U.S. border pursuant to Article 5 of the International Boundary
Commission Act





1

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




·

Approval, if required, by ISO-NE of Québec Line siting





2

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ATTACHMENT E-1

Form of Purchaser Guaranty

Please see the attached.





E-1

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




  Hydro-Québec                                             

75, boulevard René-Lévesque ouest

5ième étage

Montréal, Québec, Canada

H2Z 1A4

[transmissionserviceagreem004.gif] [transmissionserviceagreem004.gif]







GUARANTY AGREEMENT

This Guaranty Agreement (“Guaranty”), dated as of _______________ ___, 2010, is
made and entered into by Hydro-Québec, a body politic and corporate, duly
incorporated and regulated by Hydro-Québec Act (R.S.Q., chapter H-5) and having
its head office and principal place of business at 75, René-Lévesque Boulevard
West, Montréal, QC, Canada, H2Z 1A4 (hereinafter referred to as the
“Guarantor”), in favor of Northern Pass Transmission LLC, a limited liability
company organized and existing under the laws of the State of New Hampshire and
having its principal place of business at Energy Park, 780 North Commercial
Street, Manchester, NH 03101, United States of America (hereinafter referred to
as the “Beneficiary”).

WHEREAS the Beneficiary and H.Q. Hydro Renewable Energy, Inc., a corporation
created under the laws of the State of Delaware and having its place of business
at 75, René-Lévesque Boulevard West, Montréal, QC, Canada, H2Z 1A4 (hereinafter
referred to as “HQSub”), an indirectly owned subsidiary of the Guarantor, have
executed a Transmission Service Agreement, dated as of October 4, 2010
(hereinafter referred to as the “Agreement”) (capitalized terms used but not
defined in this Guaranty to have the meaning accorded such terms in the
Agreement);

WHEREAS the Guarantor will directly or indirectly benefit from the Agreement;
and

WHEREAS the Beneficiary has required that the Guarantor guarantee to the
Beneficiary payment of all obligations of HQSub under the Agreement, and the
Guarantor has agreed to guarantee such obligations, subject to a maximum dollar
limitation and the other terms and conditions provided in this Guaranty;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees with the Beneficiary as follows:

Section 1.  Guaranty.



(a)

Guaranteed Obligations.  The Guarantor absolutely, irrevocably, and
unconditionally guarantees to the Beneficiary, its successors and endorsees and
assignees, as primary obligor and not merely as a surety, (i) the payment of all
present and future amounts owed by HQSub to the Beneficiary under the Agreement
(excluding HQSub’s obligation to pay Net Decommissioning Costs, but including
payment of HQSub’s indemnification obligations, other than as may relate to Net
Decommissioning Costs), not later than the date that is thirty (30) days after a
written demand by the Beneficiary upon the Guarantor stating that HQSub has
failed to pay any such amount when due under the Agreement after demand therefor
in accordance with the Agreement; provided, that the aggregate liability of the
Guarantor under this Section 1(a) shall not exceed [*** U.S. Dollars (U.S.
$***)] (the “Stated Cap”), plus (ii) payment of all Decommissioning Liquidated
Damages, as provided in Section 1(b) of this Guaranty, plus (iii)





E-2

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




payment of all third-party, out-of-pocket costs or expenses reasonably incurred
by the Beneficiary to enforce its rights against the Guarantor under this
Guaranty including reasonable attorneys’ fees, court costs and similar costs
(such amounts and such costs and expenses hereinafter collectively called
“Guaranteed Obligations”); provided, further, that it shall be a condition
precedent to the Guarantor’s obligations under this Guaranty that the
Construction Phase shall have commenced under the Agreement; provided, further,
that, subject to Section 8 of this Guaranty, this Guaranty shall terminate when
and as provided in Section 9 of this Guaranty.



(b)

Net Decommissioning Costs.



(i)

The Guarantor’s obligations under Section 1(a)(ii) of this Guaranty shall be
limited to the payment of (A) the estimated Net Decommissioning Costs, as set
forth in the Decommissioning Plan approved by the Management Committee (or
determined pursuant to the dispute resolution provisions in the Agreement in the
event of an Impasse with respect thereto) (which estimated Net Decommissioning
Costs, solely for the purpose of calculating the Decommissioning Liquidated
Damages, shall be expressed in dollars as of the date on which the Agreement is
terminated as if the Decommissioning were to commence as of such date), less (B)
the balance, if any, in the Decommissioning Fund as of the date of the
Beneficiary’s written demand under Section 1(b)(ii) of this Guaranty (net of any
portion of such balance that is required to be restored to HQSub pursuant to the
Bankruptcy Code or any other Insolvency Laws) (such amount, the “Decommissioning
Liquidated Damages”); provided, that, if a Subsequent Use occurs, then the
Guarantor’s obligations under Section 1(a)(ii) of this Guaranty and this Section
1(b) shall be subject to the provisions of Section 9.3.4 of the Agreement.



(ii)

The Decommissioning Liquidated Damages shall be payable by the Guarantor to the
Beneficiary within thirty (30) days after receipt by the Guarantor from the
Beneficiary of (A) a written demand by the Beneficiary upon the Guarantor
stating that a Purchaser Default under Section 15.1(a) of the Agreement has
occurred and is continuing with respect to HQSub’s obligation to pay Net
Decommissioning Costs pursuant to Section 9.3.3 of the Agreement (including the
Levelized Monthly Decommissioning Payment and/or the Preliminary Monthly
Decommissioning Payment included in the Formula Rate pursuant to Section
9.3.3(a) of the Agreement and/or the Decommissioning Estimate), (B) a
certificate of the Beneficiary certifying that the Beneficiary has received all
Governmental Approvals required under Applicable Law and all other consents and
approvals as otherwise may be required, in each case, to commence such
Decommissioning in accordance with the Decommissioning Plan, and that there are
no other conditions to the undertaking of such Decommissioning, other than the
payment of Decommissioning Liquidated Damages as provided herein, and (C) an
irrevocable written commitment to commence to Decommission the Northern Pass
Transmission Line not later than the date that is ninety (90) days after the
Beneficiary’s receipt of the Decommissioning Liquidated Damages (such period to
be extended as and to the extent required for any period of Force Majeure), and
to complete such Decommissioning in accordance with the Decommissioning Plan,
such Governmental Approvals, and such other consents and approvals.



(iii)

For the avoidance of doubt, (A) the Guarantor shall not have any obligation to
pay any amount relating to Decommissioning Costs, including under Section
9.3.5(d) of the Agreement, other than Decommissioning Liquidated Damages as
provided herein,





E-3

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




and (B) upon the payment of such Decommissioning Liquidated Damages, (1) neither
HQ Sub nor the Guarantor shall have any obligation to pay any other amount
relating to Decommissioning Costs, including under Section 9.3.5(d) of the
Agreement, and (2) neither HQSub nor the Guarantor shall be entitled to any
reimbursement, refund or reduction if the actual Net Decommissioning Costs are
less than the Decommissioning Liquidated Damages.



(c)

Guaranty of Payment and Not Collection.  This Guaranty is a guaranty of payment
and not merely of collection.



(d)

Information.  At the Guarantor’s request, the Beneficiary shall provide the
Guarantor with any useful information respecting the content and the terms and
conditions of the Guaranteed Obligations and a statement of account with details
of billings and payments; provided, that such a request by the Guarantor shall
not delay or prevent the Guarantor from paying under this Guaranty.

Section 2.  Nature of Guaranty.  The Guarantor’s obligations hereunder shall be
subject to all the contractual protections, limitations, waivers, exclusions and
rights that HQSub has under the Agreement, and the Guarantor shall be entitled
to the benefits of any modification of, amendment to, waiver of or consent to
departure from, the Agreement to the extent, if any, HQSub would have been
entitled to such benefits.  Nonetheless, this Guaranty shall not be deemed
discharged, impaired or affected by the existence, validity, enforceability,
perfection, or extent of any collateral for any obligations under the Agreement
of HQSub.

Section 3.  Consents, Waivers and Renewals.  The Guarantor agrees that the
Beneficiary may at any time and from time to time, either before or after
maturity thereof, without notice to or further consent of the Guarantor, extend
the time of payment of any of HQSub’s obligations under the Agreement, or
accept, exchange or surrender any collateral therefor, or renew the Agreement,
and may also make any agreement with HQSub or with any other party to, or Person
liable for any of the obligations contemplated in, the Agreement, or interested
therein, for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between the Beneficiary and HQSub or any such other party or
Person, without in any way impairing or affecting this Guaranty.  The
obligations of the Guarantor hereunder are independent of the obligations of
HQSub, and the Guarantor agrees that the Beneficiary may resort to the Guarantor
for payment of the Guaranteed Obligations, whether or not the Beneficiary shall
have resorted to any collateral security, or shall have proceeded against any
other obligor principally or secondarily obligated with respect to any of the
Guaranteed Obligations, and whether or not HQSub is joined in an action or
proceeding against the Guarantor or a separate action or actions are brought
against HQSub.

Section 4.  Subrogation.  In any case, including HQSub’s insolvency, the
Guarantor will not exercise any rights that it may acquire by way of
subrogation, and hereby waives, to the fullest extent permitted by Applicable
Law, any right to enforce any remedy that the Beneficiary now has or may
hereafter have against HQSub in respect of the Guaranteed Obligations.
 Notwithstanding the foregoing, upon full, final and indefeasible payment of all
Guaranteed Obligations, the Guarantor shall be subrogated to the rights of the
Beneficiary against HQSub and the Beneficiary agrees to take, at the Guarantor’s
expense, such steps as the Guarantor may





E-4

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




reasonably request to implement such subrogation; provided, that, if a
bankruptcy court in a bankruptcy proceeding of HQSub issues a stay or injunction
prohibiting or preventing the Guarantor from reissuing this Guaranty, as
contemplated by Section 17.1.1 of the Agreement, based in whole or in part on
the effects on the estate of HQSub of any increase in the Stated Cap after the
entry of an order of relief with respect to HQSub from the amount of the Stated
Cap in the Purchaser Guaranty prior to such reissuance, and/or on the effects on
the estate of HQSub of the Guarantor’s rights of subrogation resulting from such
increase, then, in either such case, the Guarantor’s waiver set forth in this
Section 4 shall be absolute and permanent with respect to the portion of the
Guaranteed Obligations equal to the amount of such increase; provided, further,
that nothing in this Section 4 or in Section 8 of this Guaranty shall be
construed to prevent the Guarantor from opposing or seeking to terminate such
stay or injunction or any request of a third party for such a stay or
injunction, in such bankruptcy proceeding.

Section 5.  Waiver; Cumulative Rights.  No waiver of any provision of this
Guaranty shall be binding unless in a writing signed by the Beneficiary and
specifically referring to this Guaranty.  No failure on the part of the
Beneficiary to exercise, and no delay in exercising any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any waiver nor any single
or partial exercise by the Beneficiary of any right, remedy or power hereunder
preclude any other future exercise of any right, remedy or power.  Each and
every right, remedy and power hereby granted to the Beneficiary or allowed to it
by Applicable Law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Beneficiary from time to time.

Section 6.  Waivers.



(a)

Waiver of Notice.  The Guarantor waives notice of the acceptance of this
Guaranty, notice of dishonor, presentment and demand, except as set forth in
Section 1 of this Guaranty, notice of exercise of any right and all other
notices whatsoever.



(b)

Waiver of Immunities.  The Guarantor agrees and acknowledges that this Guaranty
and the Agreement constitute a commercial transaction.  To the extent the
Guarantor may be entitled, in any jurisdiction, to claim for itself, or any of
its assets, revenues or properties, sovereign or other immunity, as the case may
be, from service of process, suit, the jurisdiction of any court or arbitral
tribunal, attachment (whether in aid of execution or otherwise) or enforcement
of a judgment (interlocutory or final) or award or any other legal process in a
matter arising out of or relating to this Guaranty, the Guarantor, to the
fullest extent permitted by Applicable Law, agrees not to claim or assert, and
hereby waives, such immunity.  Without limiting the generality of the foregoing,
the Guarantor agrees that the waivers set forth in this ‎paragraph shall have
the fullest scope permitted under the United States Foreign Sovereign Immunities
Act of 1976, 28 U.S.C. § 1602 et seq., the Hydro-Québec Act (R.S.Q., chapter
H-5) and under any other Applicable Law related to sovereign immunity.



(c)

Absolute Guaranty.  To the fullest extent permitted by Applicable Law, and
except as limited by the express terms hereof, the liability of the Guarantor
under this Guaranty shall be absolute, unconditional and irrevocable
irrespective of, and the Guarantor waives any right or defense arising out of:
 (i) the lack of power or authority of the Guarantor to execute and deliver this
Guaranty or of HQSub to execute and deliver the Agreement; (ii) the failure of





E-5

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




HQSub to exist as a legal entity or the consolidation or merger of HQSub with or
into any other corporation or other entity, or the sale, lease or other
disposition by HQSub of all or substantially all of its assets to any other
business entity; (iii) any disposal, transfer, assignment or other disposition
or all or any part of the direct or indirect interest of the Guarantor in HQSub;
(iv) the bankruptcy, insolvency, dissolution, administration, reorganization or
liquidation of HQSub, the admission in writing by HQSub of its inability to pay
its debts as they mature, or its making of a general assignment for the benefit
of, or entering into a composition or arrangement with creditors or similar
proceeding (whether such right or defence is available to the Guarantor, HQSub,
as debtor, or HQSub’s trustee or receiver); (v) any failure to give to the
Guarantor notice of default in the making of any payment due and payable under
this Guaranty or the Agreement, or notice of any failure on the part of HQSub to
do any act or thing or to observe or perform any covenant, condition or
agreement by it to be observed or performed under the Agreement, except for the
obligations to make demand for payment as set forth under Section 1 of this
Guaranty; (vi) the absence, impairment or loss of any right of reimbursement,
contribution or subrogation or any other right or remedy of the Guarantor
against HQSub; (vii) subject to Section 2 of this Guaranty, any amendment,
modification or extension of the Agreement; (viii) any assertion or claim that
the automatic or other stay provided by Section 362 of the Bankruptcy Code or
the equivalent legislation of any other country arising upon the voluntary or
involuntary bankruptcy proceeding of HQSub shall operate or be interpreted to
stay, interdict, condition, reduce or inhibit the ability of the Beneficiary to
enforce any rights that the Beneficiary may have against the Guarantor; and (ix)
any other circumstances whatsoever (with or without knowledge of the Beneficiary
or the Guarantor) that constitutes, or might be construed to constitute, an
equitable or legal discharge or defense of the Guarantor under this Guaranty, in
bankruptcy or in any other instance, including all defenses of a guarantor or
surety generally, other than full, final and indefeasible payment of the
Guaranteed Obligations by the Guarantor and/or HQSub.

Section 7.  Representations and Warranties.

The Guarantor represents and warrants that:



a)

It is a corporation duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has full corporate power
to execute, deliver and perform this Guaranty;



b)

The execution, delivery and performance of this Guaranty have been and remain
duly authorized by all necessary corporate action and do not contravene any
provision of any Applicable Law applicable to or binding on the Guarantor or any
of its properties or the Guarantor’s constitutional documents or any contractual
restriction binding on the Guarantor or its assets and that the individual or
individuals executing this Guaranty for and on behalf of the Guarantor have been
duly authorized to do so;



c)

This Guaranty constitutes a legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other similar laws
and to general principles of equity; and



d)

 There is no pending or, to the best of the Guarantor’s knowledge, threatened
action or proceeding affecting the Guarantor before any Governmental Authority
that might reasonably





E-6

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




be expected to materially and adversely affect the ability of the Guarantor to
perform its obligations under this Guaranty.

Section 8.  Setoff and Counterclaims; Bankruptcy.  Notwithstanding anything in
this Guaranty to the contrary, the Guarantor shall be entitled to assert all
rights and defenses that HQSub may be entitled to under the Agreement, including
any setoff or counterclaims that HQSub is or may be entitled to under the
Agreement, except that the Guarantor shall not be entitled to any rights or
defenses arising out of the matters described in clauses (i) through (viii) of
Section 6(c) of this Guaranty.  Notwithstanding anything in Section 9 of this
Guaranty to the contrary, the obligations of the Guarantor under this Guaranty
automatically shall be reinstated if and to the extent that, for any reason, any
payment by or on behalf of HQSub in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.  The Guarantor hereby agrees not to seek an
injunction or otherwise seek to stay its liability under this Guaranty in any
voluntary or involuntary bankruptcy proceeding of HQSub and, in the event such
injunction or stay issues at the instance of a third party, to take such steps
as may be necessary or appropriate to seek to terminate or dissolve any such
injunction or stay.

Section 9.  Termination.



(a)

Continuing Guaranty.  The Guarantor acknowledges that the Beneficiary has
entered into the Agreement in reliance on this Guaranty being a continuing and
irrevocable agreement and the Guarantor agrees that this Guaranty may not be
revoked in whole or in part, except that this Guaranty and the Guarantor’s
liability hereunder may be terminated as provided in this Section 9.



(b)

Expiration.  This Guaranty is a continuing guarantee effective upon the
commencement of the Construction Phase.  The Guarantor’s obligations with
respect to the Guaranteed Obligations under Section 1(a)(i) and Section
1(a)(iii) of this Guaranty shall expire upon the full, final and indefeasible
payment of such Guaranteed Obligations.  The Guarantor’s obligations with
respect to the Guaranteed Obligations under Section 1(a)(ii) of this Guaranty
shall expire upon the earlier of full, final and indefeasible payment of such
Guaranteed Obligations or the fortieth (40th) anniversary of the Commercial
Operation Date, except that the Guarantor shall remain liable for any Guaranteed
Obligations under Section 1(a)(ii) of this Guaranty relating to the period prior
to such fortieth (40th) anniversary that are then due and remain unpaid and for
which the Beneficiary shall have given written notice to the Guarantor pursuant
to Section 1(b)(ii) of this Guaranty prior to such fortieth (40th) anniversary.



(c)

Reissuance.  Subject to Section 17.1.1(e) of the Agreement, upon the execution
by the Guarantor and delivery to the Beneficiary, pursuant to Section 17.1.1 of
the Agreement, of a new guaranty in replacement of this Guaranty, in the form of
the Purchaser Guaranty attached as Attachment E-1 to the Agreement, with a
revised Stated Cap redetermined in accordance with Section 17.1.1 of the
Agreement, (i) this Guaranty shall terminate and (ii) at the request of the
Guarantor, the Beneficiary shall execute and deliver to the Guarantor a full,
final, and unconditional release of this Guaranty, in such form as the Guarantor
may reasonably request, with respect to such termination.  This Section 9(c)
shall not apply unless and until the Beneficiary shall have received a duly
executed replacement guaranty in compliance with the





E-7

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




terms and conditions for a reissued Purchaser Guaranty set forth in Section
17.1.1 of the Agreement.



(d)

Transfer.  Upon any Transfer by HQSub that is permitted by Section 23.1 of the
Agreement, including (i) the approval of such Transfer by the Beneficiary, (ii)
the assumption in writing by the Transferee of HQSub’s obligations associated
with the Transferred portion of the Agreement, which assumption is not subject
to conditions that have not been satisfied or waived, and (iii) delivery to the
Beneficiary of any replacement security or other financial assurances to be
provided by on or behalf of the Transferee in connection with such Transfer in
accordance with the Agreement, then, provided, that a Purchaser Default shall
not have occurred and be continuing, (x) the obligations of the Guarantor
hereunder shall terminate to the extent of the Transferred portion of the
Agreement and the Guarantor shall be fully, finally, and unconditionally
released from all liability with respect thereto associated with the Transferred
portion of the Agreement (it being understood that the Stated Cap shall be
reduced in proportion to the Transferred portion of the Agreement), and (y) at
the request of the Guarantor, the Beneficiary shall execute and deliver to the
Guarantor a full, final, and unconditional release of the Guaranteed
Obligations, in such form as the Guarantor may reasonably request, with respect
to the Transferred portion of the Agreement.  For the avoidance of doubt, this
Section 9(d) does not apply to any Transfer permitted by Section 23.2 or Section
23.3 of the Agreement.

Section 10.  Assignment.  The Guarantor shall not be entitled to assign its
rights, interest or obligations hereunder to any other Person without the prior
written consent of the Beneficiary.  The Beneficiary shall be entitled to assign
its rights, interest or obligations hereunder solely in connection with an
assignment of the Agreement permitted pursuant to the terms of the Agreement.
 Upon a collateral assignment of this Guaranty in connection with a collateral
assignment of the Agreement permitted under the Agreement, the Guarantor shall
cooperate with the Beneficiary and shall execute and deliver such consents,
acknowledgements, direct agreements or similar documents as may be customary for
financings of a similar nature and reasonably requested by any Financing Party.

Section 11.  Notices.  All notices or other communications in respect of this
Guaranty shall be in writing, and delivered by hand or by registered mail
(return receipt requested), overnight courier service or given by facsimile
(except for a demand for payment) and addressed or directed as follows:

If to the Guarantor:

HYDRO-QUÉBEC

Attention:  Vice-President Financing, Treasury and Pension Fund

75, René-Lévesque Boulevard West

5th Floor

Montréal (Québec) Canada

H2Z 1A4

Facsimile:  (514)289-5409

If to the Beneficiary:

NORTHERN PASS TRANSMISSION LLC





E-8

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




c/o NORTHEAST UTILITIES

Attention:  Randy Shoop, Vice-President and Treasurer

56 Prospect Street

Hartford, Connecticut 06103

United States of America

Facsimile:  (860)728-4585

or such address as the Guarantor or the Beneficiary may give notice to the other
party, from time to time.

Section 12.  Successors; No Third-Party Beneficiaries.  This Guaranty shall be
binding upon the Guarantor, its successors and permitted assigns.  This Guaranty
shall inure to the benefit of the Beneficiary and its successors and permitted
assigns.  This Guaranty is not intended to create any third-party beneficiaries.

Section 13.  Governing Law.  This Guaranty shall be governed by and construed in
accordance with the laws of the State of New York (without regard to principles
of conflict of laws that would direct for application of the laws of another
jurisdiction).

Section 14.  Submission to Jurisdiction.  Each of the Guarantor and the
Beneficiary hereto consents to submit itself to the exclusive jurisdiction of
any state or federal court of competent jurisdiction located in the State of New
York, United States of America, with respect to any dispute that arises under
this Guaranty or in connection with the transactions contemplated hereby, and
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this Guaranty or
the transactions contemplated hereby in (a) the courts of the State of New York
in New York County, or (b) the United States District Court for the Southern
District of New York, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 15.  Waiver of Jury Trial.  EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS GUARANTY OR THE AGREEMENT.

Section 16.  Entire Agreement.  This Guaranty constitutes the entire agreement
of the Guarantor and the Beneficiary pertaining to the subject matter hereof and
supersedes all prior written or oral agreements and understandings between the
Guarantor and the Beneficiary with respect to the subject matter hereof.

Section 17.  Amendments.  No amendments or modifications of or to any provision
of this Guaranty shall be binding until in writing and executed by the Guarantor
and the Beneficiary.  For the avoidance of doubt, this Guaranty may be reissued
as provided in Section 9(c) of this Guaranty without a writing executed by the
Beneficiary and such reissuance shall not require acceptance by the Beneficiary.





E-9

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 18.  Severability.  If any one or more of the provisions of this
Guaranty should be determined to be illegal or unenforceable, all other
provisions shall remain effective.



Section 19.

Interpretation.  The word “including” when used in this Guaranty shall be deemed
to be followed by “without limitation” or “but not limited to, ” whether or not
it is in fact followed by such words or words of like import.



Section 20.

Counterparts.  This Guaranty may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.  The Guarantor and the Beneficiary
acknowledge and agree that any document or signature delivered by facsimile or
electronic transmission shall be deemed to be an original executed document for
all purposes hereof.

IN WITNESS WHEREOF, the Guarantor hereto has executed this Guaranty, as of the
date first set forth above.

HYDRO-QUÉBEC

By:                                                                             

Name:  

Title:  

Date:

By:                                                                             

Name:  

Title:  

Date:

Accepted:

NORTHERN PASS TRANSMISSION LLC

By:                                                                             

Name:  

Title:  

Date:





E-10

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ATTACHMENT E-2

Form of Owner Guaranties

Please see the attached.





E-11

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




NSTAR

GUARANTY AGREEMENT

This Guaranty Agreement (“Guaranty”), dated as of _______________ ___, 2010, is
made and entered into by NSTAR, a public utility holding company organized and
existing as a voluntary association under the laws of the Commonwealth of
Massachusetts and having its head office and principal place of business at 800
Boylston Street, 17th Floor, Boston, MA 02199, United States of America
(hereinafter referred to as the “Guarantor”), in favor of H.Q. Hydro Renewable
Energy, Inc., a corporation organized and existing under the laws of the State
of Delaware and having its principal place of business at 75, René-Lévesque
Boulevard West, Montréal, QC, Canada, H2Z 1A4 (hereinafter referred to as the
“Beneficiary”).

WHEREAS the Beneficiary and Northern Pass Transmission LLC, a limited liability
company organized and existing under the laws of the State of New Hampshire and
having its place of business at Energy Park, 780 North Commercial Street,
Manchester, NH 03101, United States of America (hereinafter referred to as
“NPT”), have executed a Transmission Service Agreement, dated as of October 4,
2010 (hereinafter referred to as the “Agreement”) (capitalized terms used but
not defined in this Guaranty to have the meaning accorded such terms in the
Agreement);

WHEREAS the Guarantor indirectly owns, through a wholly-owned subsidiary, a
portion of the beneficial ownership interests in NPT and will directly or
indirectly benefit from the Agreement; and

WHEREAS the Beneficiary has required that the Guarantor guarantee to the
Beneficiary payment of all obligations of NPT under the Agreement, and the
Guarantor has agreed to guarantee such obligations, subject to a maximum dollar
limitation and the other terms and conditions provided in this Guaranty;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees with the Beneficiary as follows:

Section 1.  Guaranty.



(a)

Guaranteed Obligations.  The Guarantor absolutely, irrevocably, and
unconditionally guarantees to the Beneficiary, its successors and endorsees and
assignees, as primary obligor and not merely as a surety, (i) the payment of all
present and future amounts owed by NPT to the Beneficiary under the Agreement
(including payment of NPT’s indemnification obligations), not later than the
date that is thirty (30) days after a written demand by the Beneficiary upon the
Guarantor stating that NPT has failed to pay any such amount when due under the
Agreement after demand therefor in accordance with the Agreement; provided, that
the aggregate liability of the Guarantor under this Section 1(a) shall not
exceed $6,250,000.00, plus (ii) payment of all third-party, out-of-pocket costs
or expenses reasonably incurred by the Beneficiary to enforce its rights against
the Guarantor under this Guaranty including reasonable attorneys’ fees, court
costs and similar costs (such amounts and such costs and expenses hereinafter
collectively called “Guaranteed Obligations”); provided, further, that it





E-12

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




shall be a condition precedent to the Guarantor’s obligations under this
Guaranty that the Operation Phase shall have commenced under the Agreement;
provided, further, that, subject to Section 8 of this Guaranty, this Guaranty
shall terminate when and as provided in Section 9 of this Guaranty.



(b)

Guaranty of Payment and Not Collection.  This Guaranty is a guaranty of payment
and not merely of collection.



(c)

Information.  At the Guarantor’s request, the Beneficiary shall provide the
Guarantor with any useful information respecting the content and the terms and
conditions of the Guaranteed Obligations and a statement of account with details
of billings and payments; provided, that such a request by the Guarantor shall
not delay or prevent the Guarantor from paying under this Guaranty.

Section 2.  Nature of Guaranty.  The Guarantor’s obligations hereunder shall be
subject to all the contractual protections, limitations, waivers, exclusions and
rights that NPT has under the Agreement, and the Guarantor shall be entitled to
the benefits of any modification of, amendment to, waiver of or consent to
departure from, the Agreement to the extent, if any, NPT would have been
entitled to such benefits.  Nonetheless, this Guaranty shall not be deemed
discharged, impaired or affected by the existence, validity, enforceability,
perfection, or extent of any collateral for any obligations under the Agreement
of NPT.

Section 3.  Consents, Waivers and Renewals.  The Guarantor agrees that the
Beneficiary may at any time and from time to time, either before or after
maturity thereof, without notice to or further consent of the Guarantor, extend
the time of payment of any of NPT’s obligations under the Agreement, or accept,
exchange or surrender any collateral therefor, or renew the Agreement, and may
also make any agreement with NPT or with any other party to, or Person liable
for any of the obligations contemplated in, the Agreement, or interested
therein, for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between the Beneficiary and NPT or any such other party or Person,
without in any way impairing or affecting this Guaranty.  The obligations of the
Guarantor hereunder are independent of the obligations of NPT, and the Guarantor
agrees that the Beneficiary may resort to the Guarantor for payment of the
Guaranteed Obligations, whether or not the Beneficiary shall have resorted to
any collateral security, or shall have proceeded against any other obligor
principally or secondarily obligated with respect to any of the Guaranteed
Obligations, and whether or not NPT is joined in an action or proceeding against
the Guarantor or a separate action or actions are brought against NPT.

Section 4.  Subrogation.  In any case, including NPT’s insolvency, the Guarantor
will not exercise any rights that it may acquire by way of subrogation, and
hereby waives, to the fullest extent permitted by Applicable Law, any right to
enforce any remedy that the Beneficiary now has or may hereafter have against
NPT in respect of the Guaranteed Obligations.  Notwithstanding the foregoing,
upon full, final and indefeasible payment of all Guaranteed Obligations, the
Guarantor shall be subrogated to the rights of the Beneficiary against NPT and
the Beneficiary agrees to take, at the Guarantor’s expense, such steps as the
Guarantor may reasonably request to implement such subrogation; provided, that,
if a bankruptcy court in a bankruptcy proceeding of NPT issues a stay or
injunction prohibiting or preventing the





E-13

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Guarantor from amending this Guaranty, as contemplated by Section 17.1.2 of the
Agreement, based in whole or in part on the effects on the estate of NPT of any
increase in the aggregate liability of the Guarantor under Section 1(a) of this
Guaranty after the entry of an order of relief with respect to NPT from the
amount of the aggregate liability of the Guarantor under Section 1(a) of this
Guaranty in the Owner Guaranty prior to such amendment, and/or on the effects on
the estate of NPT of the Guarantor’s rights of subrogation resulting from such
increase, then, in either such case, the Guarantor’s waiver set forth in this
Section 4 shall be absolute and permanent with respect to the portion of the
Guaranteed Obligations equal to the amount of such increase; provided, further,
that nothing in this Section 4 or in Section 8 of this Guaranty shall be
construed to prevent the Guarantor from opposing or seeking to terminate such
stay or injunction or any request of a third party for such a stay or
injunction, in such bankruptcy proceeding.

Section 5.  Waiver; Cumulative Rights.  No waiver of any provision of this
Guaranty shall be binding unless in a writing signed by the Beneficiary and
specifically referring to this Guaranty.  No failure on the part of the
Beneficiary to exercise, and no delay in exercising any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any waiver nor any single
or partial exercise by the Beneficiary of any right, remedy or power hereunder
preclude any other future exercise of any right, remedy or power.  Each and
every right, remedy and power hereby granted to the Beneficiary or allowed to it
by Applicable Law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Beneficiary from time to time.

Section 6.  Waivers.



(a)

Waiver of Notice.  The Guarantor waives notice of the acceptance of this
Guaranty, notice of dishonor, presentment and demand, except as set forth in
Section 1 of this Guaranty, notice of exercise of any right and all other
notices whatsoever.



(b)

Absolute Guaranty.  To the fullest extent permitted by Applicable Law, and
except as limited by the express terms hereof, the liability of the Guarantor
under this Guaranty shall be absolute, unconditional and irrevocable
irrespective of, and the Guarantor waives any right or defense arising out of:
 (i) the lack of power or authority of the Guarantor to execute and deliver this
Guaranty or of NPT to execute and deliver the Agreement; (ii) the failure of NPT
to exist as a legal entity or the consolidation or merger of NPT with or into
any other corporation or other entity, or the sale, lease or other disposition
by NPT of all or substantially all of its assets to any other business entity;
(iii) any disposal, transfer, assignment or other disposition or all or any part
of the direct or indirect interest of the Guarantor in NPT; (iv) the bankruptcy,
insolvency, dissolution, administration, reorganization, or liquidation of NPT,
the admission in writing by NPT of its inability to pay its debts as they
mature, or its making of a general assignment for the benefit of, or entering
into a composition or arrangement with creditors or similar proceeding (whether
such right or defence is available to the Guarantor, NPT, as debtor, or NPT’s
trustee or receiver); (v) any failure to give to the Guarantor notice of default
in the making of any payment due and payable under this Guaranty or the
Agreement, or notice of any failure on the part of NPT to do any act or thing or
to observe or perform any covenant, condition or agreement by it to be observed
or performed under the Agreement, except for the obligations to make demand for
payment as set forth under Section 1 of this Guaranty; (vi) the absence,
impairment or loss of any right of reimbursement, contribution or subrogation or
any other right or remedy of the





E-14

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Guarantor against NPT; (vii) subject to Section 2 of this Guaranty, any
amendment, modification or extension of the Agreement; (viii) any assertion or
claim that the automatic or other stay provided by Section 362 of the Bankruptcy
Code or the equivalent legislation of any other country arising upon the
voluntary or involuntary bankruptcy proceeding of NPT shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of the
Beneficiary to enforce any rights that the Beneficiary may have against the
Guarantor; and (ix) any other circumstances whatsoever (with or without
knowledge of the Beneficiary or the Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of the
Guarantor under this Guaranty, in bankruptcy or in any other instance, including
all defenses of a guarantor or surety generally, other than full, final and
indefeasible payment of the Guaranteed Obligations by the Guarantor and/or NPT.

Section 7.  Representations and Warranties.

The Guarantor represents and warrants that:



a)

It is a public utility holding company duly organized as a voluntary
association, validly existing and in good standing under the laws of the
jurisdiction of its formation and has full voluntary association power to
execute, deliver and perform this Guaranty;



b)

The execution, delivery and performance of this Guaranty have been and remain
duly authorized by all necessary voluntary association action and do not
contravene any provision of any Applicable Law applicable to or binding on the
Guarantor or any of its properties or the Guarantor’s constitutional documents
or any contractual restriction binding on the Guarantor or its assets and that
the individual or individuals executing this Guaranty for and on behalf of the
Guarantor have been duly authorized to do so;



c)

This Guaranty constitutes a legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other similar laws
and to general principles of equity; and



d)

 There is no pending or, to the best of the Guarantor’s knowledge, threatened
action or proceeding affecting the Guarantor before any Governmental Authority
that might reasonably be expected to materially and adversely affect the ability
of the Guarantor to perform its obligations under this Guaranty.

Section 8.  Setoff and Counterclaims; Bankruptcy.  Notwithstanding anything in
this Guaranty to the contrary, the Guarantor shall be entitled to assert all
rights and defenses that NPT may be entitled to under the Agreement, including
any setoff or counterclaims that NPT is or may be entitled to under the
Agreement, except that the Guarantor shall not be entitled to any rights or
defenses arising out of the matters described in clauses (i) through (viii) of
Section 6(b) of this Guaranty.  Notwithstanding anything in Section 9 of this
Guaranty to the contrary, the obligations of the Guarantor under this Guaranty
automatically shall be reinstated if and to the extent that, for any reason, any
payment by or on behalf of NPT in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.  The Guarantor hereby agrees not to seek an
injunction or otherwise seek to stay its liability under





E-15

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




this Guaranty in any voluntary or involuntary bankruptcy proceeding of NPT and,
in the event such injunction or stay issues at the instance of a third party, to
take such steps as may be necessary or appropriate to seek to terminate or
dissolve any such injunction or stay.

Section 9.  Termination.



(a)

Continuing Guaranty.  The Guarantor acknowledges that the Beneficiary has
entered into the Agreement in reliance on this Guaranty being a continuing and
irrevocable agreement and the Guarantor agrees that this Guaranty may not be
revoked in whole or in part, except that this Guaranty and the Guarantor’s
liability hereunder may be terminated as provided in this Section 9.



(b)

Expiration.  This Guaranty is a continuing guarantee effective upon the
commencement of the Operation Phase.  The Guarantor’s obligations with respect
to the Guaranteed Obligations shall expire upon the full, final and indefeasible
payment of such Guaranteed Obligations.



(c)

Transfer.  Upon any Transfer by NPT that is permitted by Section 23.1 of the
Agreement, including (i) the approval of such Transfer by the Beneficiary, (ii)
the assumption in writing by the Transferee of NPT’s obligations associated with
the Transferred portion of the Agreement, which assumption is not subject to
conditions that have not been satisfied or waived, and (iii) delivery to the
Beneficiary of any replacement security or other financial assurances to be
provided by on or behalf of the Transferee in connection with such Transfer in
accordance with the Agreement, then, provided, that an Owner Default shall not
have occurred and be continuing, (x) the obligations of the Guarantor hereunder
shall terminate to the extent of the Transferred portion of the Agreement and
the Guarantor shall be fully, finally, and unconditionally released from all
liability with respect thereto associated with the Transferred portion of the
Agreement (it being understood that the aggregate liability of the Guarantor
under Section 1(a) of this Guaranty shall be reduced in proportion to the
Transferred portion of the Agreement), and (y) at the request of the Guarantor,
the Beneficiary shall execute and deliver to the Guarantor a full, final, and
unconditional release of the Guaranteed Obligations, in such form as the
Guarantor may reasonably request, with respect to the Transferred portion of the
Agreement.  For the avoidance of doubt, this Section 9(c) does not apply to any
Transfer permitted by Section 23.2 or Section 23.3 of the Agreement.

Section 10.  Assignment.  The Guarantor shall not be entitled to assign its
rights, interest or obligations hereunder to any other Person without the prior
written consent of the Beneficiary.  The Beneficiary shall be entitled to assign
its rights, interest or obligations hereunder solely in connection with an
assignment of the Agreement permitted pursuant to the terms of the Agreement.

Section 11.  Notices.  All notices or other communications in respect of this
Guaranty shall be in writing, and delivered by hand or by registered mail
(return receipt requested), overnight courier service or given by facsimile
(except for a demand for payment) and addressed or directed as follows:

If to the Guarantor:





E-16

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




NSTAR

Attention:  Senior Vice President Strategy, Law & Policy, General Counsel and
Clerk

800 Boylston Street

17th Floor

Boston, Massachusetts 02199

United States of America

Facsimile:  (781)441-3712

If to the Beneficiary:

H.Q. HYDRO RENEWABLE ENERGY, INC.

Attention:  Christian G. Brosseau, President

75, René-Lévesque Boulevard West, 18th Floor

Montréal (Québec) Canada

H2Z 1A4

Facsimile:  (514)289-5484

or such address as the Guarantor or the Beneficiary may give notice to the other
party, from time to time.

Section 12.  Successors; No Third-Party Beneficiaries.  This Guaranty shall be
binding upon the Guarantor, its successors and permitted assigns.  This Guaranty
shall inure to the benefit of the Beneficiary and its successors and permitted
assigns.  This Guaranty is not intended to create any third-party beneficiaries.

Section 13.  Governing Law.  This Guaranty shall be governed by and construed in
accordance with the laws of the State of New York (without regard to principles
of conflict of laws that would direct for application of the laws of another
jurisdiction).

Section 14.  Submission to Jurisdiction.  Each of the Guarantor and the
Beneficiary hereto consents to submit itself to the exclusive jurisdiction of
any state or federal court of competent jurisdiction located in the State of New
York, United States of America, with respect to any dispute that arises under
this Guaranty or in connection with the transactions contemplated hereby, and
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this Guaranty or
the transactions contemplated hereby in (a) the courts of the State of New York
in New York County, or (b) the United States District Court for the Southern
District of New York, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 15.  Waiver of Jury Trial.  EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS GUARANTY OR THE AGREEMENT.





E-17

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Section 16.  Entire Agreement.  This Guaranty constitutes the entire agreement
of the Guarantor and the Beneficiary pertaining to the subject matter hereof and
supersedes all prior written or oral agreements and understandings between the
Guarantor and the Beneficiary with respect to the subject matter hereof.

Section 17.  Amendments.  No amendments or modifications of or to any provision
of this Guaranty shall be binding until in writing and executed by the Guarantor
and the Beneficiary.

Section 18.  Severability.  If any one or more of the provisions of this
Guaranty should be determined to be illegal or unenforceable, all other
provisions shall remain effective.



Section 19.

Interpretation.  The word “including” when used in this Guaranty shall be deemed
to be followed by “without limitation” or “but not limited to,” whether or not
it is in fact followed by such words or words of like import.



Section 20.

Trustee Liability.  No shareholder or trustee of the Guarantor shall be held to
any liability whatever for the payment of any sum of money or for damages or
otherwise under this Guaranty.  This Guaranty shall not be enforceable against
any such trustee in their or his or her individual capacities or capacity and
this Guaranty shall be enforceable against the trustees of the Guarantor only as
such, and every Person having any claim or demand arising under this Guaranty
and relating to the Guarantor, its shareholders or trustees shall look solely to
the trust estate of the Guarantor for the payment or satisfaction thereof.



Section 21.

Counterparts.  This Guaranty may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.  The Guarantor and the Beneficiary
acknowledge and agree that any document or signature delivered by facsimile or
electronic transmission shall be deemed to be an original executed document for
all purposes hereof.





E-18

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




IN WITNESS WHEREOF, the Guarantor hereto has executed this Guaranty, as of the
date first set forth above.

NSTAR

By:                                                                  

Name:  

Title:  

Date:

Accepted:

H.Q. HYDRO RENEWABLE ENERGY, INC.

By:                                                                 

Name:  

Title:  

Date:





E-20

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




NORTHEAST UTILITIES

GUARANTY AGREEMENT

This Guaranty Agreement (“Guaranty”), dated as of _______________ ___, 2010, is
made and entered into by Northeast Utilities, a public utility holding company
organized and existing as a voluntary trust under the laws of the Commonwealth
of Massachusetts and having its head office and principal place of business at
One Federal Street, Springfield, MA 01105, United States of America (hereinafter
referred to as the “Guarantor”), in favor of H.Q. Hydro Renewable Energy, Inc.,
a corporation organized and existing under the laws of the State of Delaware and
having its principal place of business at 75, René-Lévesque Boulevard West,
Montréal, QC, Canada, H2Z 1A4 (hereinafter referred to as the “Beneficiary”).

WHEREAS the Beneficiary and Northern Pass Transmission LLC, a limited liability
company organized and existing under the laws of the State of New Hampshire and
having its place of business at Energy Park, 780 North Commercial Street,
Manchester, NH 03101, United States of America (hereinafter referred to as
“NPT”), have executed a Transmission Service Agreement, dated as of October 4,
2010 (hereinafter referred to as the “Agreement”) (capitalized terms used but
not defined in this Guaranty to have the meaning accorded such terms in the
Agreement);

WHEREAS the Guarantor indirectly owns, through a wholly-owned subsidiary, a
portion of the beneficial ownership interests in NPT and will directly or
indirectly benefit from the Agreement; and

WHEREAS the Beneficiary has required that the Guarantor guarantee to the
Beneficiary payment of all obligations of NPT under the Agreement, and the
Guarantor has agreed to guarantee such obligations, subject to a maximum dollar
limitation and the other terms and conditions provided in this Guaranty;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees with the Beneficiary as follows:

Section 1.  Guaranty.



(a)

Guaranteed Obligations.  The Guarantor absolutely, irrevocably, and
unconditionally guarantees to the Beneficiary, its successors and endorsees and
assignees, as primary obligor and not merely as a surety, (i) the payment of all
present and future amounts owed by NPT to the Beneficiary under the Agreement
(including payment of NPT’s indemnification obligations), not later than the
date that is thirty (30) days after a written demand by the Beneficiary upon the
Guarantor stating that NPT has failed to pay any such amount when due under the
Agreement after demand therefor in accordance with the Agreement; provided, that
the aggregate liability of the Guarantor under this Section 1(a) shall not
exceed $18,750,000.00, plus (ii) payment of all third-party, out-of-pocket costs
or expenses reasonably incurred by the Beneficiary to enforce its rights against
the Guarantor under this Guaranty including reasonable attorneys’ fees, court
costs and similar costs (such amounts and such costs and expenses hereinafter
collectively called “Guaranteed Obligations”); provided, further, that it





E-21

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




shall be a condition precedent to the Guarantor’s obligations under this
Guaranty that the Operation Phase shall have commenced under the Agreement;
provided, further, that, subject to Section 8 of this Guaranty, this Guaranty
shall terminate when and as provided in Section 9 of this Guaranty.



(b)

Guaranty of Payment and Not Collection.  This Guaranty is a guaranty of payment
and not merely of collection.



(c)

Information.  At the Guarantor’s request, the Beneficiary shall provide the
Guarantor with any useful information respecting the content and the terms and
conditions of the Guaranteed Obligations and a statement of account with details
of billings and payments; provided, that such a request by the Guarantor shall
not delay or prevent the Guarantor from paying under this Guaranty.

Section 2.  Nature of Guaranty.  The Guarantor’s obligations hereunder shall be
subject to all the contractual protections, limitations, waivers, exclusions and
rights that NPT has under the Agreement, and the Guarantor shall be entitled to
the benefits of any modification of, amendment to, waiver of or consent to
departure from, the Agreement to the extent, if any, NPT would have been
entitled to such benefits.  Nonetheless, this Guaranty shall not be deemed
discharged, impaired or affected by the existence, validity, enforceability,
perfection, or extent of any collateral for any obligations under the Agreement
of NPT.

Section 3.  Consents, Waivers and Renewals.  The Guarantor agrees that the
Beneficiary may at any time and from time to time, either before or after
maturity thereof, without notice to or further consent of the Guarantor, extend
the time of payment of any of NPT’s obligations under the Agreement, or accept,
exchange or surrender any collateral therefor, or renew the Agreement, and may
also make any agreement with NPT or with any other party to, or Person liable
for any of the obligations contemplated in, the Agreement, or interested
therein, for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between the Beneficiary and NPT or any such other party or Person,
without in any way impairing or affecting this Guaranty.  The obligations of the
Guarantor hereunder are independent of the obligations of NPT, and the Guarantor
agrees that the Beneficiary may resort to the Guarantor for payment of the
Guaranteed Obligations, whether or not the Beneficiary shall have resorted to
any collateral security, or shall have proceeded against any other obligor
principally or secondarily obligated with respect to any of the Guaranteed
Obligations, and whether or not NPT is joined in an action or proceeding against
the Guarantor or a separate action or actions are brought against NPT.

Section 4.  Subrogation.  In any case, including NPT’s insolvency, the Guarantor
will not exercise any rights that it may acquire by way of subrogation, and
hereby waives, to the fullest extent permitted by Applicable Law, any right to
enforce any remedy that the Beneficiary now has or may hereafter have against
NPT in respect of the Guaranteed Obligations.  Notwithstanding the foregoing,
upon full, final and indefeasible payment of all Guaranteed Obligations, the
Guarantor shall be subrogated to the rights of the Beneficiary against NPT and
the Beneficiary agrees to take, at the Guarantor’s expense, such steps as the
Guarantor may reasonably request to implement such subrogation; provided, that,
if a bankruptcy court in a bankruptcy proceeding of NPT issues a stay or
injunction prohibiting or preventing the





E-22

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Guarantor from amending this Guaranty, as contemplated by Section 17.1.2 of the
Agreement, based in whole or in part on the effects on the estate of NPT of any
increase in the aggregate liability of the Guarantor under Section 1(a) of this
Guaranty after the entry of an order of relief with respect to NPT from the
amount of the aggregate liability of the Guarantor under Section 1(a) of this
Guaranty in the Owner Guaranty prior to such amendment, and/or on the effects on
the estate of NPT of the Guarantor’s rights of subrogation resulting from such
increase, then, in either such case, the Guarantor’s waiver set forth in this
Section 4 shall be absolute and permanent with respect to the portion of the
Guaranteed Obligations equal to the amount of such increase; provided, further,
that nothing in this Section 4 or in Section 8 of this Guaranty shall be
construed to prevent the Guarantor from opposing or seeking to terminate such
stay or injunction or any request of a third party for such a stay or
injunction, in such bankruptcy proceeding.

Section 5.  Waiver; Cumulative Rights.  No waiver of any provision of this
Guaranty shall be binding unless in a writing signed by the Beneficiary and
specifically referring to this Guaranty.  No failure on the part of the
Beneficiary to exercise, and no delay in exercising any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any waiver nor any single
or partial exercise by the Beneficiary of any right, remedy or power hereunder
preclude any other future exercise of any right, remedy or power.  Each and
every right, remedy and power hereby granted to the Beneficiary or allowed to it
by Applicable Law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Beneficiary from time to time.

Section 6.  Waivers.



(a)

Waiver of Notice.  The Guarantor waives notice of the acceptance of this
Guaranty, notice of dishonor, presentment and demand, except as set forth in
Section 1 of this Guaranty, notice of exercise of any right and all other
notices whatsoever.



(b)

Absolute Guaranty.  To the fullest extent permitted by Applicable Law, and
except as limited by the express terms hereof, the liability of the Guarantor
under this Guaranty shall be absolute, unconditional and irrevocable
irrespective of, and the Guarantor waives any right or defense arising out of:
 (i) the lack of power or authority of the Guarantor to execute and deliver this
Guaranty or of NPT to execute and deliver the Agreement; (ii) the failure of NPT
to exist as a legal entity or the consolidation or merger of NPT with or into
any other corporation or other entity, or the sale, lease or other disposition
by NPT of all or substantially all of its assets to any other business entity;
(iii) any disposal, transfer, assignment or other disposition or all or any part
of the direct or indirect interest of the Guarantor in NPT; (iv) the bankruptcy,
insolvency, dissolution, administration, reorganization, or liquidation of NPT,
the admission in writing by NPT of its inability to pay its debts as they
mature, or its making of a general assignment for the benefit of, or entering
into a composition or arrangement with creditors or similar proceeding (whether
such right or defence is available to the Guarantor, NPT, as debtor, or NPT’s
trustee or receiver); (v) any failure to give to the Guarantor notice of default
in the making of any payment due and payable under this Guaranty or the
Agreement, or notice of any failure on the part of NPT to do any act or thing or
to observe or perform any covenant, condition or agreement by it to be observed
or performed under the Agreement, except for the obligations to make demand for
payment as set forth under Section 1 of this Guaranty; (vi) the absence,
impairment or loss of any right of reimbursement, contribution or subrogation or
any other right or remedy of the





E-23

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Guarantor against NPT; (vii) subject to Section 2 of this Guaranty, any
amendment, modification or extension of the Agreement; (viii) any assertion or
claim that the automatic or other stay provided by Section 362 of the Bankruptcy
Code or the equivalent legislation of any other country arising upon the
voluntary or involuntary bankruptcy proceeding of NPT shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of the
Beneficiary to enforce any rights that the Beneficiary may have against the
Guarantor; and (ix) any other circumstances whatsoever (with or without
knowledge of the Beneficiary or the Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of the
Guarantor under this Guaranty, in bankruptcy or in any other instance, including
all defenses of a guarantor or surety generally, other than full, final and
indefeasible payment of the Guaranteed Obligations by the Guarantor and/or NPT.

Section 7.  Representations and Warranties.

The Guarantor represents and warrants that:



a)

It is a public utility holding company duly organized as a voluntary trust,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has full voluntary trust power to execute, deliver and perform
this Guaranty;



b)

The execution, delivery and performance of this Guaranty have been and remain
duly authorized by all necessary voluntary trust action and do not contravene
any provision of any Applicable Law applicable to or binding on the Guarantor or
any of its properties or the Guarantor’s constitutional documents or any
contractual restriction binding on the Guarantor or its assets and that the
individual or individuals executing this Guaranty for and on behalf of the
Guarantor have been duly authorized to do so;



c)

This Guaranty constitutes a legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other similar laws
and to general principles of equity; and



d)

 There is no pending or, to the best of the Guarantor’s knowledge, threatened
action or proceeding affecting the Guarantor before any Governmental Authority
that might reasonably be expected to materially and adversely affect the ability
of the Guarantor to perform its obligations under this Guaranty.

Section 8.  Setoff and Counterclaims; Bankruptcy.  Notwithstanding anything in
this Guaranty to the contrary, the Guarantor shall be entitled to assert all
rights and defenses that NPT may be entitled to under the Agreement, including
any setoff or counterclaims that NPT is or may be entitled to under the
Agreement, except that the Guarantor shall not be entitled to any rights or
defenses arising out of the matters described in clauses (i) through (viii) of
Section 6(b) of this Guaranty.  Notwithstanding anything in Section 9 of this
Guaranty to the contrary, the obligations of the Guarantor under this Guaranty
automatically shall be reinstated if and to the extent that, for any reason, any
payment by or on behalf of NPT in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.  The Guarantor hereby agrees not to seek an
injunction or otherwise seek to stay its liability under





E-24

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




this Guaranty in any voluntary or involuntary bankruptcy proceeding of NPT and,
in the event such injunction or stay issues at the instance of a third party, to
take such steps as may be necessary or appropriate to seek to terminate or
dissolve any such injunction or stay.

Section 9.  Termination.



(a)

Continuing Guaranty.  The Guarantor acknowledges that the Beneficiary has
entered into the Agreement in reliance on this Guaranty being a continuing and
irrevocable agreement and the Guarantor agrees that this Guaranty may not be
revoked in whole or in part, except that this Guaranty and the Guarantor’s
liability hereunder may be terminated as provided in this Section 9.



(b)

Expiration.  This Guaranty is a continuing guarantee effective upon the
commencement of the Operation Phase.  The Guarantor’s obligations with respect
to the Guaranteed Obligations shall expire upon the full, final and indefeasible
payment of such Guaranteed Obligations.



(c)

Transfer.  Upon any Transfer by NPT that is permitted by Section 23.1 of the
Agreement, including (i) the approval of such Transfer by the Beneficiary, (ii)
the assumption in writing by the Transferee of NPT’s obligations associated with
the Transferred portion of the Agreement, which assumption is not subject to
conditions that have not been satisfied or waived, and (iii) delivery to the
Beneficiary of any replacement security or other financial assurances to be
provided by on or behalf of the Transferee in connection with such Transfer in
accordance with the Agreement, then, provided, that an Owner Default shall not
have occurred and be continuing, (x) the obligations of the Guarantor hereunder
shall terminate to the extent of the Transferred portion of the Agreement and
the Guarantor shall be fully, finally, and unconditionally released from all
liability with respect thereto associated with the Transferred portion of the
Agreement (it being understood that the aggregate liability of the Guarantor
under Section 1(a) of this Guaranty shall be reduced in proportion to the
Transferred portion of the Agreement), and (y) at the request of the Guarantor,
the Beneficiary shall execute and deliver to the Guarantor a full, final, and
unconditional release of the Guaranteed Obligations, in such form as the
Guarantor may reasonably request, with respect to the Transferred portion of the
Agreement.  For the avoidance of doubt, this Section 9(c) does not apply to any
Transfer permitted by Section 23.2 or Section 23.3 of the Agreement.

Section 10.  Assignment.  The Guarantor shall not be entitled to assign its
rights, interest or obligations hereunder to any other Person without the prior
written consent of the Beneficiary.  The Beneficiary shall be entitled to assign
its rights, interest or obligations hereunder solely in connection with an
assignment of the Agreement permitted pursuant to the terms of the Agreement.

Section 11.  Notices.  All notices or other communications in respect of this
Guaranty shall be in writing, and delivered by hand or by registered mail
(return receipt requested), overnight courier service or given by facsimile
(except for a demand for payment) and addressed or directed as follows:

If to the Guarantor:





E-25

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




NORTHEAST UTILITIES

Attention:  Vice President and Treasurer

c/o Northeast Utilities Service Company

56 Prospect Street

Hartford, CT 06103

United States of America

Facsimile:  (860)728-4632

With a copy to:

NORTHEAST UTILITIES

Attention:  Senior Vice President and General Counsel

c/o Northeast Utilities Service Company

56 Prospect Street

Hartford, CT 06103

United States of America

Facsimile:  (860)728-4581

If to the Beneficiary:

H.Q. HYDRO RENEWABLE ENERGY, INC.

Attention:  Christian G. Brosseau, President

75, René-Lévesque Boulevard West, 18th Floor

Montréal (Québec) Canada

H2Z 1A4

Facsimile:  (514)289-5484

or such address as the Guarantor or the Beneficiary may give notice to the other
party, from time to time.

Section 12.  Successors; No Third-Party Beneficiaries.  This Guaranty shall be
binding upon the Guarantor, its successors and permitted assigns.  This Guaranty
shall inure to the benefit of the Beneficiary and its successors and permitted
assigns.  This Guaranty is not intended to create any third-party beneficiaries.

Section 13.  Governing Law.  This Guaranty shall be governed by and construed in
accordance with the laws of the State of New York (without regard to principles
of conflict of laws that would direct for application of the laws of another
jurisdiction).

Section 14.  Submission to Jurisdiction.  Each of the Guarantor and the
Beneficiary hereto consents to submit itself to the exclusive jurisdiction of
any state or federal court of competent jurisdiction located in the State of New
York, United States of America, with respect to any dispute that arises under
this Guaranty or in connection with the transactions contemplated hereby, and
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this Guaranty or
the transactions contemplated hereby in (a) the courts of the State of New York
in New York County, or (b) the United States District Court for the Southern
District of New York, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that





E-26

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

Section 15.  Waiver of Jury Trial.  EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS GUARANTY OR THE AGREEMENT.

Section 16.  Entire Agreement.  This Guaranty constitutes the entire agreement
of the Guarantor and the Beneficiary pertaining to the subject matter hereof and
supersedes all prior written or oral agreements and understandings between the
Guarantor and the Beneficiary with respect to the subject matter hereof.

Section 17.  Amendments.  No amendments or modifications of or to any provision
of this Guaranty shall be binding until in writing and executed by the Guarantor
and the Beneficiary.

Section 18.  Severability.  If any one or more of the provisions of this
Guaranty should be determined to be illegal or unenforceable, all other
provisions shall remain effective.



Section 19.

Interpretation.  The word “including” when used in this Guaranty shall be deemed
to be followed by “without limitation” or “but not limited to,” whether or not
it is in fact followed by such words or words of like import.



Section 20.

Trustee Liability.  No shareholder or trustee of the Guarantor shall be held to
any liability whatever for the payment of any sum of money or for damages or
otherwise under this Guaranty.  This Guaranty shall not be enforceable against
any such trustee in their or his or her individual capacities or capacity and
this Guaranty shall be enforceable against the trustees of the Guarantor only as
such, and every Person having any claim or demand arising under this Guaranty
and relating to the Guarantor, its shareholders or trustees shall look solely to
the trust estate of the Guarantor for the payment or satisfaction thereof.



Section 21.

Counterparts.  This Guaranty may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.  The Guarantor and the Beneficiary
acknowledge and agree that any document or signature delivered by facsimile or
electronic transmission shall be deemed to be an original executed document for
all purposes hereof.





E-27

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




IN WITNESS WHEREOF, the Guarantor hereto has executed this Guaranty, as of the
date first set forth above.

NORTHEAST UTILITIES

By:                                                                        

Name:  

Title:  

Date:

Accepted:

H.Q. HYDRO RENEWABLE ENERGY, INC.

By:                                                                        

Name:  

Title:  

Date:





E-28

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ATTACHMENT F

Subordination Terms

1.

Definitions.  For purposes of this Attachment F, capitalized terms that are
defined in the Transmission Service Agreement, dated as of October 4, 2010 (as
amended, amended and restated, supplemented, waived or otherwise modified, the
“Agreement”), by and between Northern Pass Transmission LLC, as Owner, and H.Q.
Hydro Renewable Energy, Inc., as Purchaser, shall have the same meanings as
those set forth in the Agreement.  In addition, the following terms shall have
the following meanings:

“Collateral” means, at any time, all property or assets (including limited
liability company membership interests) subject to (or intended by the Loan
Documents or the Agreement to be subject to) a Senior Lien or a Junior Lien.

“Collateral Proceeds” has the meaning set forth in Paragraph 9.

“DIP Financing” has the meaning set forth in Paragraph 10.2.

“Discharge of Project Debt Obligations” means, except to the extent otherwise
expressly provided in Paragraph 13:  (a) the indefeasible payment in full in
cash and discharge of the principal of, and interest on, all indebtedness
outstanding under the Loan Documents and constituting Project Debt Obligations;
(b) the indefeasible payment in full in cash and discharge of all other Project
Debt Obligations that are due and payable or otherwise accrued and owing at or
prior to the time such principal and interest are paid; (c) termination or
expiration of all commitments, if any, to extend credit that would constitute
Project Debt Obligations; and (d) termination or cash collateralization of all
letters of credit issued under the Loan Documents and constituting Project Debt
Obligations.

“Junior Lien” means any Lien that presently exists or that may exist or arise at
any time hereafter securing the TSA Obligations, including those under the
Purchaser’s Security Documents.

“Lien” means any lien, mortgage, pledge, assignment, security interest, fixed or
floating charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or deposit or
other preferential arrangement having the practical effect of any of the
foregoing.

“Owner Party” means Owner and the members of Owner pledging membership interests
in Owner as Collateral.

“Proceeding” means:  (a) any voluntary or involuntary case or proceeding under
the Bankruptcy Code with respect to any Owner Party; (b) any other voluntary or
involuntary insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Owner Party or with respect to a material portion of its
respective assets; (c) any liquidation, dissolution,





1

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




reorganization or winding up of any Owner Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy; or (d) any assignment for
the benefit of creditors or any other marshalling of assets and liabilities of
any Owner Party.

“Recovery” has the meaning set forth in Paragraph 13.

“Senior Lien” means any Lien that presently exists or that may exist or arise at
any time hereafter securing the Project Debt Obligations, including any Lien
under the Loan Documents.

“Standstill Period” has the meaning set forth in Paragraph 4(a)(i).

“TSA Obligations” means the obligations of Owner under the Agreement secured by
the Purchaser Security Documents.

2.

Subordination of Junior Lien.

2.1

Any and all Senior Liens shall be prior and superior in all respects to any and
all Junior Liens.  Any and all Junior Liens shall be junior and subordinate in
all respects to any and all Senior Liens.  For the avoidance of doubt and as set
forth in Section 17.2.2 of the Agreement, any and all Junior Liens shall be
superior in priority to all indebtedness (other than the Project Debt
Obligations) of Owner secured by the Collateral.

2.2

The provisions of Paragraph 2.1 shall apply irrespective of:

(a)

the date, time, order, manner or method of grant, attachment or perfection of
the Liens created by any Loan Document or any Purchaser’s Security Document;

(b)

the date, time, order, manner or method of filing or recording of financing
statements or other documents filed or recorded to perfect Liens on any
Collateral;

(c)

the rules for determining perfection or priority under the Uniform Commercial
Code or any other law governing the relative priorities of secured creditors; or

(d)

any defect or deficiency in, or failure to attach or perfect, the Senior Liens
or the Junior Liens.

2.3

Nothing in the Subordination Agreement shall (a) restrict or interfere with the
exercise of Purchaser’s rights and remedies under the Agreement, whether as set
forth thereunder, at law or in equity, except with respect to Purchaser’s rights
and remedies in respect of Junior Liens, (b) prevent Owner from making, or
prevent Purchaser from receiving, payments under the Agreement at any time, so
long as such receipt is not the direct or indirect result of the exercise by
Purchaser of rights or remedies in respect of the Junior Liens, or enforcement
thereof, in contravention of the Subordination Agreement, or (c) otherwise
affect or limit the obligations of Owner under the Agreement, the Purchaser’s
Security Documents or the Loan Documents.  The Subordination Agreement shall be
solely for the benefit of Purchaser and the Financing Parties and not of any
other Person (including any Owner Party).





2

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




2.4

The parties to the Subordination Agreement intend that the Collateral subject to
the Senior Lien and the Collateral subject to the Junior Lien shall be the same.
 In furtherance of the foregoing, the parties to the Subordination Agreement
agree, subject to the other provisions hereof, upon request by the Financing
Parties or Purchaser, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine (a) the
specific items included in the Collateral subject to the Senior Lien and the
Collateral subject to the Junior Lien, and (b) the steps to be taken to perfect
their respective Liens thereon.

3.

Subordination Respecting Additional Advances.  Without limiting the provisions
of Paragraph 2, the Junior Liens are, and shall be, expressly subject and
subordinate in all respects to the Senior Liens that secure any and all advances
made at any time or from time to time on or with respect to the Project Debt
Obligations, whenever made, including any and all of such advances, interest,
charges, fees and expenses that may increase the indebtedness evidenced and
secured by the Loan Documents.

4.

Exercise of Remedies.

(a)

Until the Discharge of Project Debt Obligations has occurred, whether or not any
Proceeding has been commenced by or against Owner or any other Owner Party,
Purchaser:

(i)

will not exercise or seek to exercise any rights or remedies (including setoff
and credit bid) under the Purchaser’s Security Documents or the Junior Liens
with respect to any Collateral or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure or any
Proceeding); provided, that Purchaser may exercise any or all such rights or
remedies after a period of at least one hundred eighty (180) days has elapsed
(such one hundred eighty (180)-day period, the “Standstill Period”) since the
date on which Purchaser has notified the Financing Parties that Purchaser is
permitted to enforce any or all of its rights and remedies under the Purchaser’s
Security Documents in accordance with Section 15.4(e) of the Agreement, if the
Owner Default giving rise to such rights or remedies shall then be continuing;
provided, further, that, notwithstanding anything herein to the contrary, in no
event shall Purchaser exercise any rights or remedies under the Purchaser
Security Documents or the Junior Liens with respect to the Collateral if,
notwithstanding the expiration of the Standstill Period, the Financing Parties
shall have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of the Collateral (prompt
notice of such exercise to be given by the Financing Parties to Purchaser).

(ii)

will not contest, protest or object to any foreclosure proceeding or action
brought by a Financing Party or any other exercise by a Financing Party of any
rights and remedies relating to the Collateral under the Loan Documents or the
Senior Liens consistent with the Subordination Agreement, the Agreement and
Applicable Law; and

(iii)

will not object to the forbearance by a Financing Party from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Senior Liens or the Collateral, in each case,
so long as the Junior





3

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Liens attach to the proceeds thereof, subject to the relative priorities
described in Paragraph 2.

(b)

Notwithstanding the foregoing, Purchaser may:

(i)

file a claim or statement of interest with respect to the TSA Obligations;
provided, that a Proceeding has been commenced by or against Owner;

(ii)

take any action (not adverse to the priority status of the Senior Liens, or the
rights of any Financing Party to exercise remedies in respect thereof as
provided in the Subordination Agreement) in order to create, perfect, preserve
or protect the Junior Liens;

(iii)

file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance or avoidance of the claims of
Purchaser or of the Junior Liens, including any claims secured by the
Collateral, if any, in each case in accordance with the terms of the
Subordination Agreement; and

(iv)

vote on any plan of reorganization, file any proof of claim, make other filings
and make any arguments and motions that are, in each case, in accordance with
the terms of the Subordination Agreement, with respect to the TSA Obligations
and the Collateral; provided, that Purchaser shall not (A) vote against any plan
of reorganization supported by the Financing Parties unless Purchaser’s negative
vote as a general unsecured creditor in a class of claims that includes other
general unsecured creditors (assuming that its full claim were voted as a
general unsecured claim) would be sufficient to result in such class voting to
not accept such plan of reorganization, or (B) vote in favor of, or otherwise
support, a plan of reorganization not supported by the Financing Parties unless
Purchaser’s affirmative vote as a general unsecured creditor in a class of
claims that includes other general unsecured creditors (assuming that its full
claim were voted as a general unsecured claim) would be sufficient to result in
such class voting to accept such plan of reorganization.

(c)

Subject to Paragraphs 4(a) and (b) and Paragraph 10.4(b):

(i)

Purchaser agrees that it will not take any action that would hinder any exercise
of remedies under the Loan Documents or Senior Liens or that is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the Collateral, whether by foreclosure or otherwise;

(ii)

Purchaser hereby waives any and all rights it may have as a junior lien creditor
or otherwise to notice of any action by the Financing Parties seeking to enforce
or collect the Project Debt Obligations or the Senior Liens granted in any of
the Collateral undertaken in accordance with the Subordination Agreement,
regardless of whether or not any action or failure to act by or on behalf of the
Financing Parties is adverse to the interests of Purchaser;





4

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(iii)

Purchaser hereby waives any and all rights it may have as a junior lien creditor
or otherwise to object to the manner in which the Financing Parties seek to
enforce or collect the Project Debt Obligations or the Senior Liens granted in
any of the Collateral undertaken in accordance with the Subordination Agreement,
regardless of whether or not any action or failure to act by or on behalf of the
Financing Parties is adverse to the interests of Purchaser; and

(iv)

Purchaser hereby acknowledges and agrees that no covenant, agreement or
restriction contained in the Purchaser’s Security Documents shall be deemed to
restrict in any way the rights and remedies of the Financing Parties with
respect to the Collateral as set forth in the Subordination Agreement and the
Loan Documents.

(d)

Anything to the contrary in the Subordination Agreement notwithstanding, and
both before and during any Proceeding, except as specifically prohibited by
Paragraphs 4(a)(i) and 4(c), Purchaser may take any actions and exercise any and
all rights and remedies that would be available to a holder of unsecured claims
against Owner in accordance with the Agreement and Applicable Law.

5.

Non-Disturbance.  So long as the Agreement has not been terminated in accordance
with its terms, Purchaser’s rights under the Agreement shall not be disturbed,
diminished or interfered with by the Financing Parties, and the Financing
Parties shall not take any action or request any relief or remedy that would
terminate the Agreement or otherwise impair Purchaser’s rights thereunder,
notwithstanding any rights the Financing Parties may have against Owner under
the Loan Documents or otherwise.  If, pursuant to the Loan Documents, the
Financing Parties or their designee forecloses on or enters into possession of
the Northern Pass Transmission Line or other Collateral, then, provided the
Agreement has not been terminated in accordance with its terms, the Financing
Parties or such designee, as the case may be, and any transferee of the Northern
Pass Transmission Line or other Collateral or an interest therein, shall be
bound by all of the terms of the Agreement and the Agreement shall continue in
full force and effect as if such party had taken the place of Owner under the
Agreement; provided, however, that recourse to the Financing Parties or their
designee in respect of the Agreement shall be limited to the Collateral.  Should
the Financing Parties sell, assign, or otherwise transfer the Northern Pass
Transmission Line or other Collateral or an interest therein prior to the
termination of the Agreement in accordance with its terms, such transfer shall
be expressly conditioned on the transferee agreeing to be bound by the terms of
the Agreement.  If, (a) pursuant to the Loan Documents, the Financing Parties or
their designee forecloses on, or enters into possession of, the Northern Pass
Transmission Line or other Collateral, and (b) the Agreement is rejected or
terminated as a result of any Proceeding affecting Owner, then if, within thirty
(30) days after the occurrence of such an event, Purchaser shall so request,
Purchaser and the Financing Parties or their designee or a transferee, as
applicable, shall execute and deliver a new agreement having identical terms as
the Agreement (subject to any conforming changes necessitated by the
substitution of parties); provided, that (i) the term under the new agreement
shall be no longer than the remaining balance of the term specified in the
Agreement, and (ii) prior to the execution of such new agreement, Purchaser
shall cure any outstanding payment and performance defaults under the Agreement,
excluding any performance defaults that, by their nature, are incapable of being
cured, and upon execution of such new agreement, Purchaser and the Financing
Parties or their





5

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




designee or a transferee, as applicable, shall be liable for all obligations
arising under such new agreement.

6.

Actions Respecting Collateral.

6.1

Until the Discharge of Project Debt Obligations has occurred, the Financing
Parties shall, except as otherwise expressly provided herein, have the exclusive
right to enforce rights, exercise remedies (including setoff and credit bid) and
make determinations regarding the release, disposition or restrictions of
Collateral and may exercise their rights and remedies under the Loan Documents
and the Senior Liens in any manner in their sole discretion in compliance with
Applicable Law, and without consultation with or the consent of Purchaser,
whether in a Proceeding or otherwise.  The Financing Parties’ rights and
remedies under the Subordination Agreement shall not be prejudiced by any action
omitted or undertaken by it with respect to the Project Debt or any security
therefor, consistent with the Loan Documents and the Subordination Agreement,
and Purchaser hereby irrevocably and unconditionally waives all of the
following:

(a)

notice of acceptance by the Financing Parties of the Subordination Agreement;

(b)

notice of the existence or creation or non-payment of any Project Debt
Obligations; and

(c)

all diligence in collection or protection of or realization upon the Project
Debt Obligations or any security therefor.

6.2

The Financing Parties may, without affecting the priority of Liens contemplated
hereby, do all or any of the following, all in the sole discretion of the
Financing Parties and without regard for the effect thereof on Purchaser:  (a)
release any security for the Project Debt Obligations (including that provided
by the Loan Documents or by any guaranty or letter of credit) or retain or
obtain a security interest in other property to secure any or all of the Project
Debt Obligations; (b) release, obtain or retain the primary or secondary
obligation of any guarantor or endorser or any other Person with respect to any
or all of the Project Debt Obligations; (c) to the extent Owner is not
prohibited from doing so under the Agreement, refinance, extend, renew, defease,
amend, modify, supplement, restructure, replace, refund or repay, or issue other
indebtedness, in exchange or replacement for, the Project Debt, in whole or in
part; and (d) obtain satisfaction of the Project Debt Obligations from the
Collateral without proceeding to enforce any guaranty, letter of credit, or
other collateral or security for any of the Project Debt Obligations or any
other right or remedy.

6.3

In connection with (a) an enforcement of any Senior Lien or of the rights or
remedies with respect to the Project Debt Obligations or (b) a disposition of
assets, which enforcement or disposition (x) is expressly permitted by the
Agreement and (y) does not, by the terms of the Agreement, require as a
consequence of such enforcement or disposition that the Agreement be assumed by
the purchaser of such assets, the Junior Lien shall be released on any such
assets constituting Collateral at the time and to the extent the Senior Lien on
such Collateral is released by the Financing Parties.  Purchaser hereby appoints
the Financing Parties as attorney-in-fact for the purposes of releasing such
Collateral.





6

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




6.4

Purchaser shall not, in any Proceeding or otherwise, oppose any sale or
disposition of the Collateral or any part thereof that is supported by the
Financing Parties and is in compliance with the Agreement, the Subordination
Agreement, and Applicable Law, and Purchaser will be deemed to have consented
under Section 363 of the Bankruptcy Code (and otherwise) to any such sale of the
Collateral or any part thereof supported by the Financing Parties; provided,
that the proceeds thereof are applied to the reduction of the Project Debt
Obligations and thereafter in the manner contemplated by Paragraph 7.1.

6.5

Unless and until the Discharge of Project Debt Obligations has occurred, the
Financing Parties shall have the sole and exclusive right, subject to the rights
of the Owner Parties under the Loan Documents, to adjust settlement for any
insurance policy covering the Collateral in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of condemnation) affecting the Collateral.  Unless and until the
Discharge of Project Debt Obligations has occurred, and subject to the rights of
the Owner Parties under the Loan Documents, all proceeds of any such policy and
any such award (or any payments with respect to a deed in lieu of condemnation)
in respect of the Collateral shall be paid to the Financing Parties pursuant to
the terms of the Loan Documents (including for purposes of cash
collateralization of letters of credit) and thereafter, to the extent that (a)
the Discharge of Project Debt Obligations has occurred and (b) Purchaser would
be entitled to such proceeds under the second sentence of Paragraph 7.1, to
Purchaser.  Until the Discharge of Project Debt Obligations has occurred, if
Purchaser shall, at any time, receive any proceeds of any such insurance policy
or any such award or payment in contravention of the Subordination Agreement, it
shall pay such proceeds over to the Financing Parties in accordance with the
last sentence of Paragraph 7.1.

7.

Proceeds.

7.1

So long as the Discharge of Project Debt Obligations has not occurred, whether
or not any Proceeding has been commenced by or against Owner, any Collateral or
proceeds thereof received in connection with the sale or other disposition of,
or collection on, such Collateral upon the exercise of remedies by a Financing
Party, shall be applied by the Financing Parties to the Project Debt Obligations
in such order as specified in the Loan Documents.  Upon the Discharge of Project
Debt Obligations, if (a) there has been and continues to be an Owner Default
under the Agreement, (b) the amount of damages suffered by Purchaser as a result
of such Owner Default has been agreed in writing between Owner and Purchaser or
determined in accordance with Article 18 of the Agreement, and (c) Owner shall
not have paid such amount on or before the date specified for payment in such
written agreement or within fourteen (14) Business Days after the date of such
determination, as applicable, the Financing Parties shall then deliver to
Purchaser any Collateral and proceeds of Collateral held by any Financing Party
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by Purchaser to the
TSA Obligations in such order as specified in the Purchaser’s Security
Documents.

7.2

If

(a)

Purchaser shall receive any Collateral or proceeds of any Collateral in
contravention of the Subordination Agreement, or





7

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




(b)

the Senior Liens do not attach to, or are not perfected or enforceable with
respect to, any Collateral for any reason, and Purchaser shall receive any
distribution or recovery with respect to, or allocable to, the value of such
Collateral or any proceeds, thereof, then Purchaser agrees that any such
Collateral, distribution, recovery or proceeds shall (for so long as the
Discharge of Project Debt Obligations has not occurred) be segregated and held
in trust and forthwith paid over to the Financing Parties in the same form as
received without recourse, representation or warranty (other than a
representation of Purchaser that it has not otherwise sold, assigned,
transferred or pledged any right, title or interest in and to such distribution
or recovery), but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct until such time as the Discharge of Project
Debt Obligations has occurred.  The Financing Parties are hereby authorized to
make any such endorsements as agent for Purchaser.  This authorization is
coupled with an interest and is irrevocable.

8.

Covenants.

8.1

So long as the Discharge of Project Debt Obligations has not occurred, Purchaser
hereby agrees that it will not modify or amend any of the Purchaser’s Security
Documents, without the Financing Parties’ prior express written consent (other
than to conform the Purchaser’s Security Documents to modifications or
amendments to the Financing Parties’ security documents to the extent consistent
with Section 17.2.1 of the Agreement).  The Financing Parties shall notify
Purchaser of any such modifications or amendments.

8.2

So long as the Discharge of Project Debt Obligations has not occurred, Purchaser
shall not, without the prior written consent of the Financing Parties, sell,
assign, or otherwise transfer, in whole or in part, any rights in the
Purchaser’s Security Documents to any other Person unless (1) such action is
made in connection with an assignment of the Agreement to such Person that is
permitted in accordance with the terms of the Agreement, (2) such action is made
expressly subject to the Subordination Agreement and (3) the transferee
expressly acknowledges to the Financing Parties, by a writing in form and
substance reasonably satisfactory to the Financing Parties, the subordination
provided for in the Subordination Agreement and agrees to be bound by all of the
terms thereof.

8.3

The Financing Parties agree to hold that part of the Collateral that is in their
possession or control (or in the possession or control of their agents or
bailees) to the extent that possession or control thereof is taken to perfect a
Lien thereon under the Uniform Commercial Code as bailee for Purchaser (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the Uniform Commercial Code) and any
assignee of Purchaser, solely for the purpose of perfecting the security
interest granted under the Purchaser’s Security Documents.  The Financing
Parties shall have no obligation whatsoever to Purchaser to ensure that the
Collateral is genuine or owned by any of the Owner Parties or to preserve rights
or benefits of any Person except as expressly set forth in this Paragraph 8.3.
 The duties and responsibilities of the Financing Parties to Purchaser under
this Paragraph 8.3 shall be limited solely to holding the Collateral as bailee
in accordance with this Paragraph 8.3 and delivering the Collateral upon a
Discharge of Project Debt Obligations as provided in the Subordination
Agreement.  The Financing Parties acting pursuant to this Paragraph 8.3 shall
not have a fiduciary relationship in respect of Purchaser.





8

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




9.

Liquidation; Dissolution; Bankruptcy.  Without limitation of the provisions of
Paragraph 2.3(b), upon any payment or distribution of Collateral of any kind or
character, whether in cash, securities or other property, to creditors of Owner
in a liquidation or dissolution of Owner, whether voluntary or involuntary, or
in a Proceeding relating to Owner or its property or creditors (“Collateral
Proceeds”):

(a)

the Financing Parties shall be entitled to receive payment in full, in cash or
cash equivalents, of the Project Debt Obligations before Purchaser or any other
holder of the TSA Obligations shall be entitled to receive, for or on account of
the Purchaser’s Security Documents, any payment of Collateral Proceeds with
respect to any TSA Obligations or on account of any purchase or other
acquisition of any TSA Obligations by Owner; and

(b)

so long as the Discharge of Project Debt Obligations has not occurred, any
payment or distribution of Collateral Proceeds for or on account of the
Purchaser’s Security Documents, to which Purchaser would be entitled but for
this Paragraph 9, shall be made by Owner or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other Person making such payment of
distribution, directly to the Financing Parties to the extent necessary to pay
all such Project Debt Obligations in full.

10.

Proceedings.

10.1

Each of (a) Purchaser and (b) the Financing Parties agrees that it will not (and
hereby waives any right to) contest, or support any other Person in contesting,
in any proceeding (including any Proceeding), any Project Debt Obligation or TSA
Obligation or the priority, validity or enforceability of any Senior Lien or
Junior Lien, as the case may be, or the provisions of the Subordination
Agreement; provided, that nothing in the Subordination Agreement shall be
construed to prevent or impair the rights of the Financing Parties or Purchaser
to enforce the Subordination Agreement, including the provisions of the
Subordination Agreement relating to the priority of the Senior Liens and Junior
Liens.

10.2

Until the Discharge of Project Debt Obligations has occurred, if Owner or any
other Owner Party shall be subject to any Proceeding and the Financing Parties
shall desire to permit (a) the use of cash collateral on which the Financing
Parties or any other creditor has a Lien or (b) Owner or any other Owner Party
to obtain financing, whether from the Financing Parties or any other Person,
under Section 364 of the Bankruptcy Code (“DIP Financing”), then Purchaser
agrees that it will raise no objection to the use of such cash collateral or to
such DIP Financing, respectively, and to the extent the Senior Liens are
subordinated to, or pari passu with, such DIP Financing, Purchaser will
subordinate the Junior Liens in the Collateral to the Liens securing such DIP
Financing (and all obligations relating thereto) and will not request adequate
protection or any other relief in connection therewith (except as expressly
agreed by the Financing Parties or to the extent permitted by Paragraph 10.4);
provided, that the aggregate principal amount of the DIP Financing, plus the
aggregate outstanding principal amount of Project Debt Obligations, does not
exceed the principal amount of Project Debt permitted to constitute Project Debt
Obligations in accordance with the second sentence of the definition thereof,
and Purchaser retains the right to object to any ancillary agreements or
arrangements regarding the use of cash collateral or the DIP Financing that are
materially prejudicial to Purchaser’s interests.  Purchaser agrees that it will
not raise any objection or oppose a motion to sell or otherwise dispose of any





9

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Collateral free and clear of the Junior Liens or other claims under Section 363
of the Bankruptcy Code if (i) the requisite Financing Parties have consented to
such sale or disposition of such assets, (ii) such motion does not impair the
rights of Purchaser under Section 363(k) of the Bankruptcy Code, and (iii) the
Junior Liens attach to the proceeds of such sale or disposition subject to the
relative priorities described in Paragraph 2.

10.3

If any Financing Party is required in any Proceeding or otherwise to turn over
or otherwise pay to the estate of Owner or any other Owner Party any amount paid
in respect of Project Debt Obligations, then such Financing Party shall be
entitled to a reinstatement of Project Debt Obligations with respect to all such
recovered amounts.

10.4

The following provisions shall apply with respect to requests for adequate
protection:

(a)

Purchaser agrees that it shall not contest (or support any other Person in
contesting):

(i)

any request by the Financing Parties for adequate protection; or

(ii)

any objection by the Financing Parties to any motion, relief, action or
proceeding based upon the Financing Parties claiming a lack of adequate
protection.

(b)

Notwithstanding the foregoing provisions in this Paragraph 10.4, in any
Proceeding:

(i)

if the Financing Parties (or any subset thereof) are granted adequate protection
in the form of additional collateral in connection with any use of cash
collateral or any DIP Financing, then Purchaser may seek or request adequate
protection in the form of a Lien on such additional collateral, which Lien will
be subordinated to the Liens on such cash collateral and to the Senior Liens or
the Liens securing the DIP Financing (and all obligations relating thereto) on
the same basis as the other Junior Liens are so subordinated to the Senior Liens
under such Subordination Agreement; and

(ii)

in the event Purchaser seeks or requests adequate protection in respect of the
TSA Obligations and such adequate protection is granted in the form of
additional collateral, then Purchaser agrees that the Financing Parties shall
also be granted a Lien on such additional collateral as security for the Project
Debt Obligations and for any cash collateral use or DIP Financing provided by
the Financing Parties and that any Lien on such additional collateral securing
the TSA Obligations shall be subordinated to the Senior Lien on such additional
collateral and the Lien on such additional collateral securing any such DIP
Financing provided by the Financing Parties (and all obligations relating
thereto) and to any other Liens granted to the Financing Parties as adequate
protection on the same basis as the other Junior Liens are so subordinated to
such Senior Liens under the Subordination Agreement.

Except as otherwise expressly set forth in Paragraph 10.2, this Paragraph 10.4
or in connection with the exercise of remedies with respect to the Collateral,
nothing herein shall limit the rights of Purchaser from seeking adequate
protection with respect to its rights in the Collateral in any





10

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




Proceeding (including adequate protection in the form of a cash payment,
periodic cash payments or otherwise).

10.5

Except as otherwise expressly provided herein, nothing contained in the
Subordination Agreement shall prohibit or in any way limit the Financing Parties
from objecting in any Proceeding or otherwise to any action taken by Purchaser,
including the asserting by Purchaser of any of its rights and remedies under the
Agreement or the Purchaser’s Security Documents.

11.

Subrogation.  Following the Discharge of the Project Debt Obligations, Purchaser
shall be subrogated to the rights of the Financing Parties to receive
distributions of assets of Owner or payment by or on behalf of Owner made on the
Project Debt Obligations, until all TSA Obligations shall be paid in full.

12.

Further Assurances.  So long as the Discharge of Project Debt Obligations has
not occurred, Purchaser shall, within a reasonable time after request by the
Financing Parties, execute, acknowledge and deliver to the Financing Parties any
and all further other instruments in recordable form on such terms and
conditions as may be customary for transactions of a similar nature and as may
be reasonably satisfactory to Purchaser and the Financing Parties to further,
advance, implement, confirm, evidence or facilitate the purposes addressed in
the Subordination Agreement.

13.

Avoidance Issues.  If any Financing Party is required in any Proceeding or
otherwise to turn over or otherwise pay to the estate of Owner any amount paid
in respect of Project Debt Obligations (a “Recovery”), then such Financing Party
shall be entitled to a reinstatement of Project Debt Obligations with respect to
all such recovered amounts.  If the Subordination Agreement shall have been
terminated prior to such Recovery, the Subordination Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.

14.

Notation on the Purchaser Mortgage.  Purchaser agrees that, promptly after any
Subordination Agreement has been executed and the Financing Parties thereunder
furnish to Purchaser the relevant recordation information, Purchaser will cause
the following statement to be typed or printed conspicuously at the top of the
first page of the Purchaser Mortgage (including by an amendment to the Purchaser
Mortgage with respect to any Subordination Agreement executed after the
Purchaser Mortgage is initially filed) “This instrument and the obligations it
evidences or secures are subject to the provisions of that certain Subordination
Agreement dated as of ____________, 20__, a memorandum of which is recorded in
Book [____], page [____], [_____________] County, New Hampshire.”





11

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ATTACHMENT G

Letter Agreement

Please see the attached.





1

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ATTACHMENT H

Example of Calculation of Levelized Monthly Decommissioning Payment

This example is intended to illustrate the methodology for the calculation of
the Levelized Monthly Decommissioning Payment.  This example and the numbers
used in this example are purely illustrative and are in no way intended to
supersede Section 9.3 of the Agreement or the Formula Rate.

Formula

Levelized Monthly Decommissioning Payment equals:

Estimated Net Decommissioning Cost, multiplied by Decommissioning Payment
Formula

"Decommissioning Payment Formula" means the following formula:

c

[(1 + c)60 – 1]

Where:

c is the reasonably expected monthly rate of return on amounts deposited into
the Decommissioning Fund (expressed as a percentage).

Assumptions

Estimated Net Decommissioning Cost, expressed in dollars for the year(s) during
which they are expected to be incurred and then discounted to their present
value at the beginning of the first calendar day after the end of the
Decommissioning Payment Period, is $1,000,000.

Reasonably expected monthly rate of return on amounts deposited into the
Decommissioning Fund (c) is 0.40 percent.

Solving this equation, step by step

Levelized Monthly Decommission Payment equals:

1.

$1,000,000 * ( 0.0040 / ((( 1 + 0.0040 )^60 ) – 1 ))

2.

$1,000,000 * ( 0.0040 / ((( 1.0040 )^60 ) – 1 ))

3.

$1,000,000 * ( 0.0040 / (( 1.27064072 ) – 1 ))

4.

$1,000,000 * ( 0.0040 / ( 0.27064072 ))





1

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




5

$1,000,000 * (0.01477974 )

6.

$14,779.74

Pursuant to Section 9.3.3(a) of the Agreement, $14,779.74 would be included in
the Formula Rate for each month during the Decommissioning Payment Period.





2

1014917.31-D.C. Server 1A - MSW




EXECUTION COPY




ATTACHMENT I

Example of Calculation of Refund of Amounts Subject to Late Payment Interest

This example is intended to illustrate the methodology for the calculation of a
subsequent refund of a late payment.  This example and the numbers used in this
example are purely illustrative and are in no way intended to supersede Section
14.5(c) of the Agreement or the first sentence of Section 14.5 of the Agreement

Assumptions

Interest Rate = 12 percent per annum (compounded monthly)

June 2011 Billing

Invoice Amount

$1,000

Date of Invoice

June 1, 2011

Due Date

June 15, 2011

Payment Date

July 1, 2011

The total amount due on the date of payment is $1,005, which amount is computed
by adding $1,000 (the original amount invoiced) and $5 (the ½ month late
interest fee).

Subsequent Refund

If later, on July 1, 2012, the aforesaid payment is required to be refunded, the
refund will equal the $1,000 payment made on July 1, 2011 (the original amount
invoiced), plus the interest accrued on that $1,000 payment from the due date of
June 15, 2011 to the date of refund on July 1, 2012.  To ensure that the refund
does not double recover interest, the following language has been included in
Section 14.5(c) of the Agreement:  "If all or a portion of the amount [here, the
$1,000 payment due on June 15, 2011] to which such interest relates [here, the
$5 late interest fee] is later refunded pursuant to this Agreement [here, on
July 1, 2012], then, in calculating that refund, such interest [here, $5] shall
not be included in the refund.





1

1014917.31-D.C. Server 1A - MSW


